Exhibit 10.2

 

Execution Version

 

LEASE AGREEMENT

 

by and between

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP,

a Delaware limited partnership

 

 

as LANDLORD

 

 

and

 

 

NYT REAL ESTATE COMPANY LLC,

a New York limited liability company,

 

as TENANT

 

 

 

Premises:

 

Leasehold Condominium

 

 

 

 

New York Times Building

 

 

 

 

620 Eighth Avenue

 

 

 

 

New York, New York

 

 

 

 

 

 

Dated as of:  March 6, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

1.

Demise of Premises

2

2.

Certain Definitions

2

3.

Title and Condition

11

4.

Use of Leased Premises; Quiet Enjoyment

13

5.

Term

15

6.

Basic Rent

17

7.

Additional Rent

17

8.

Net Lease; Non-Terminability

18

9.

Payment of Impositions

19

10.

Compliance with Laws and Easement Agreements, Environmental Matters

20

11.

Liens; Recording

22

12.

Maintenance and Repair

23

13.

Alterations and Improvements

24

14.

Permitted Contests

26

15.

Indemnification

26

16.

Insurance

28

17.

Casualty and Condemnation

32

18.

Termination Events

34

19.

Restoration

35

20.

Procedures Upon Purchase

37

21.

Assignment and Subletting, Prohibition Against Leasehold Financing

38

22.

Events of Default

43

23.

Remedies and Damages upon Default

46

24.

Notices

50

25.

Estoppel Certificate

51

26.

Surrender

51

27.

No Merger of Title

51

28.

Books and Records

52

29.

Determination of Value

53

30.

Non-Recourse as to Landlord

54

31.

Financing

55

32.

Subordination, Non-Disturbance and Attornment; Landlord’s Waiver

57

33.

Tax Treatment; Reporting

58

34.

Option to Purchase

60

35.

Right of First Offer

61

36.

Miscellaneous

64

37.

Security Deposit

66

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

Exhibit “A”

- Premises

 

Exhibit “B”

- Machinery and Equipment

 

Exhibit “C”

- Schedule of Permitted Encumbrances

 

Exhibit “D”

- Rent Schedule

 

Exhibit “E”

- Default Termination Yield Schedule

 

Exhibit “F”

- Form of Notice to Extend Term

 

Exhibit “G”

- Form of Landlord SNDA

 

Exhibit “H”

- Intentionally Omitted

 

Exhibit “I”

- Form of Beneficial Assignment

 

 

ii

--------------------------------------------------------------------------------


 

LEASE AGREEMENT, made as of March 6, 2009, between 620 EIGHTH NYT (NY) LIMITED
PARTNERSHIP, a Delaware limited partnership (“Landlord”), with an address c/o
W.P. Carey & Co. LLC, 50 Rockefeller Plaza, 2nd Floor, New York, New York 10020,
and NYT REAL ESTATE COMPANY, LLC, a New York limited liability company,
(“Tenant”), with an address at 620 Eighth Avenue, New York, New York 10018.

 

Concurrently with the execution of this Lease, Landlord has paid to Tenant the
Acquisition Cost (less agreed closing and transaction costs) consistent with the
terms of that certain Agreement of Purchase & Sale, dated as of the date of this
Lease, by and between Landlord, as Buyer, and Tenant, as Seller (the “PSA”), and
in consideration thereof and as further evidence of and security for such
transaction, Tenant has executed and delivered to Landlord (or has caused to be
executed and delivered to Landlord) the Assignment of Severance Lease, the
Landlord Mortgage, this Lease, the Guaranty and such other documents,
certificates and/or instruments as required under the PSA or otherwise mutually
agreed between Landlord and Tenant to consummate the transaction (the
“Transaction Documents”).  Prior to entering into the Transaction Documents,
Tenant and The New York Times Company engaged a nationally recognized real
estate brokerage firm and made substantial marketing efforts in order to secure
the best economic result for Tenant and The New York Times Company from the
financing and/or sale-leaseback of the Leased Premises and have selected the
transaction as evidenced by the Transaction Documents (including the Acquisition
Cost) constitutes the best option for monetizing the Leased Premises under
circumstances acceptable to Tenant and The New York Times Company and
constitutes fair and reasonably equivalent value to Tenant and the New York
Times Company.

 


LANDLORD AND TENANT AGREE THAT IT IS THEIR MUTUAL AND EXPRESS INTENT TO CREATE,
AND THAT THIS LEASE CONSTITUTES A PART OF, A SINGLE LEASE TRANSACTION, AND THAT
NEITHER THIS LEASE NOR ANY PART HEREOF (INCLUDING THE PURCHASE OPTION) OR THE
RIGHTS CONTAINED HEREIN ARE INTENDED OR SHALL BE CONSTRUED TO BE SEPARATE AND
APART FROM THE TRANSACTION DOCUMENTS AND THE RIGHTS OR OBLIGATIONS THEREUNDER.


 


THEREFORE, TENANT, ON BEHALF OF ITSELF AND ANY TRUSTEE OR LEGAL REPRESENTATIVE
(UNDER THE FEDERAL BANKRUPTCY CODE OR ANY SIMILAR STATE INSOLVENCY PROCEEDING)
EXPRESSLY ACKNOWLEDGES AND AGREES THAT IT IS THE EXPRESS INTENT OF LANDLORD AND
TENANT THAT NEITHER THIS LEASE NOR ANY PART THEREOF SHALL BE (OR BE DEEMED TO
BE) DIVISIBLE OR SEVERABLE INTO SEPARATE AGREEMENTS FOR ANY PURPOSE WHATSOEVER,
AND TENANT, ON BEHALF OF ITSELF AND ANY SUCH TRUSTEE OR LEGAL REPRESENTATIVE,
HEREBY WAIVES ANY RIGHT TO CLAIM OR ASSERT A CONTRARY POSITION IN ANY ACTION OR
PROCEEDING.  THE FOREGOING AGREEMENTS AND WAIVERS BY TENANT IN THIS
PARAGRAPH ARE MADE AS A MATERIAL INDUCEMENT TO LANDLORD TO ENTER INTO THE
TRANSACTION CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND THAT, BUT FOR THE
FOREGOING AGREEMENTS AND WAIVERS BY TENANT, LANDLORD WOULD NOT CONSUMMATE THIS
TRANSACTION.


 

In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant hereby covenant and agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.             Demise of Premises.  Landlord hereby demises and lets to Tenant,
and Tenant hereby takes and leases from Landlord, for the term and upon the
provisions hereinafter specified, the following described property
(collectively, the “Leased Premises”): (a) the leasehold condominium units more
particularly described and identified by tax lots in Exhibit “A” attached hereto
consisting of (i) Floors 2 through 20 containing approximately 712,000 rentable
square feet, (ii) NYTC Unit Owner’s (as defined in the Declaration) portions of
the cellar (the “Cellar Space”) and Floors 28 and 51, containing approximately
53,000 square feet, and (iii) the NYTC Unit Owner’s fractional undivided
interest in approximately 100,000 square feet of common elements or limited
common elements of the Condominium (as defined below) appurtenant thereto
(collectively, the “Unit”), all located in the building known as “The New York
Times Building” and having a street address of 620 Eighth Avenue, New York, New
York 10018 (the “Building”), (b) all other Appurtenances and any structures and
other improvements now or hereafter constructed within the Unit or which are
located on or about the Building and which serve only the Unit or which
otherwise constitute a part thereof under the terms of the Condominium Documents
(as defined below) (collectively, the “Improvements”), and (c) the fixtures,
machinery, equipment and other property described in Exhibit “B” hereto located
within the Unit or on or about the Building and which serve only the Unit or
which otherwise constitute a part thereof under the terms of the Condominium
Documents, but specifically excluding Tenant’s Personal Property (collectively,
the “Equipment”).

 

2.             Certain Definitions.

 

“Acquisition Cost” shall mean amount of $225,000,000.

 

“Acquisition Fee” shall mean the amount of $8,720,222.51

 

“Additional Rent” shall mean Additional Rent as defined in Paragraph 7.

 

“Affiliate” of any Person shall mean any Person which shall (i) control, (ii) be
under the control of, or (iii) be under common control with such Person (the
term “control” as used herein shall be deemed to mean ownership of more than 50%
of the outstanding voting stock of a corporation or other majority equity and
control interest if such Person is not a corporation) and the power to direct or
cause the direction of the management or policies of such Person.

 

“Alterations” shall mean all changes, additions, improvements or repairs to, all
alterations, reconstructions, restorations, renewals, replacements or removals
of and all substitutions or replacements for any of the Improvements or
Equipment, both interior and exterior, structural and non-structural, and
ordinary and extraordinary.

 

“Appurtenances” shall mean all tenements, hereditaments, easements,
rights-of-way, rights, privileges in and to the Building or the land upon which
it is constructed and which constitutes a part of the Condominium (the “Land”),
including (a) easements over other lands granted by any Easement Agreement,
(b) any streets, ways, alleys, vaults, gores or strips of land adjoining the
Land and (c) any and all rights to the use or enjoyment of, or access to, any
other portion of the Condominium under the terms or provisions of the
Condominium Documents or the Severance Lease.

 

“Asset Transfer” shall mean Asset Transfer as defined in Paragraph 21(j).

 

2

--------------------------------------------------------------------------------


 

“Assignment” shall mean any assignment of rents and leases from Landlord to a
Lender which (a) encumbers any of the Leased Premises or Landlord’s interest
therein and (b) secures Landlord’s obligation to repay a Loan, as the same may
be amended, supplemented or modified from time to time.

 

“Assignment of Severance Lease” shall mean the Assignment and Assumption of
Severance Lease, dated as of the date of this Lease, by and between Tenant, as
assignor, and Landlord, as assignee, pursuant to which Tenant assigned all of it
rights title and interest as lessee under the Severance Lease to Landlord.

 

“Basic Rent” shall mean Basic Rent as defined in Paragraph 6.

 

“Basic Rent Payment Date” shall mean Basic Rent Payment Date as defined in
Paragraph 6.

 

“Basic Rent Payment Date” shall mean Basic Rent Payment Date as defined in
Paragraph 6.

 

“Beneficial Transfer Documents” shall mean, collectively (i) the True
Assignment, (ii) a written waiver of any right of redemption by Tenant with
respect to the Leased Premises and, to the fullest extent permitted by
applicable law, a waiver of all rights, claims or defenses available to a
mortgagor under the Laws of the State including any right to assert that the
Lease continues to constitute a financing lease from and after the occurrence of
the Option Lapse Date, (iii) an acknowledgement of the treatment of this Lease
as a true lease for the balance of the Term in accordance with Paragraph
33(b) from and after the occurrence of the Option Lapse Date, (iv) a certified
check in an amount equal to the amount of all State and New York City transfer
taxes due in connection with the recording of the True Assignment, made payable
to or at the direction of Landlord, (v) a certified check in an amount equal to
all Costs incurred by Landlord in connection with the transactions contemplated
by the Beneficial Transfer Documents and (vi) a certified check in an amount
equal to the actual costs to obtain a Leasehold Owners ALTA Policy of Title
Insurance in favor of Landlord with respect to the Leased Premises effective as
of the date of the transfer of beneficial title contemplated hereby, subject
only to the Permitted Exceptions and otherwise reasonably satisfactory to
Landlord, together with such other customary affidavits or certificates
requested by the applicable land title insurance company to issue such policy.

 

“Casualty” shall mean any damage to or destruction of or which affects the
Leased Premises.

 

“Commencement Date” shall mean Commencement Date as defined in Paragraph 5.

 

“Condemnation” shall mean a Taking and/or a Requisition.

 

“Condemnation Notice” shall mean notice or knowledge of the institution of or
intention to institute any proceeding for Condemnation.

 

“Condominium” shall mean the commercial condominium regime created pursuant to
the Declaration, including the Building and the Land.

 

“Condominium Act” shall mean Article 9-B (Condominium Act) of the New York Real
Property Law (Section 339-d et seq.).

 

3

--------------------------------------------------------------------------------


 

“Condominium Board” shall mean the nine (9) member Board of Managers of the
Condominium established by the terms of the Declaration and By-Laws.

 

“Condominium Declaration” shall mean that certain declaration, dated as of
August 4, 2006 made by The New York Times Building LLC pursuant to the
Condominium Act establishing condominium ownership of the Building and the Land,
which declaration was recorded in the Register’s Office on August 15, 2006, as
CRFN 2006000460293, as amended by that certain First Amendment to the
Declaration (the “First Amendment”), which First Amendment was dated as of
January 29, 2007, and recorded in the Register’s Office on February 8, 2007 as
CRFN 2007000075106, and further amended by that certain Second Amendment to the
Declaration (the “Second Amendment”), which Second Amendment was dated
October 11, 2007, and recorded in the Register’s Office on January 8, 2008 as
CRFN 2008000008735, and further amended by that certain Third Amendment to the
Declaration (the “Third Amendment”), which Third Amendment was dated
March               2009, and recorded in the Register’s Office on
                                       as CRFN
                                      , including the By-Laws and Rules and
Regulations thereunder.

 

“Condominium Documents” shall mean collectively, (i) the Condominium
Declaration, and all the terms and provisions thereof, and (ii) the Bylaws
adopted by the Condominium Association pursuant to the Declaration (the
“Bylaws”) and (iii) any rules or regulations adopted under the Condominium
Declaration or the Bylaws, in each case, now or hereafter in effect and as same
may be amended, restated, modified or supplemented from time to time.

 

“Condominium Expenses” shall mean the allocated share of all expenses
attributable to the management, operation, maintenance, repair and security of
the Condominium, including the parking and landscaped areas, which are incurred
by or payable by the owner of the Leased Premises (including the undivided
interest in the limited common elements and common elements of the Condominium)
pursuant to the Condominium Declaration or in accordance therewith, without
mark-up by Landlord.

 

“Costs” of a Person or associated with a specified transaction shall mean all
reasonable costs and expenses incurred by such Person or associated with such
transaction, including without limitation, reasonable attorneys’ fees and
expenses, court costs, brokerage fees, escrow fees, title insurance premiums,
customary mortgage commitment fees and/or points, and recording fees and
transfer taxes, as the circumstances require.

 

“CPI” means the index known as United States Department of Labor, Bureau of
Labor Statistics, Consumer Price Index, All Urban Consumers, United States City
Average, All Items, (1982-84=100) or the successor index that most closely
approximates the CPI.  If the CPI shall be discontinued with no successor or
comparable successor index, Landlord and Tenant shall attempt to agree upon a
substitute index or formula, but if they are unable to so agree, then the matter
shall be determined by arbitration in accordance with the rules of the American
Arbitration Association then prevailing in New York City. Any decision or award
resulting from such arbitration shall be final and binding upon Landlord and
Tenant and judgment thereon may be entered in any court of competent
jurisdiction.

 

“Default Rate” shall mean the Default Rate as defined in Paragraph 7(a)(iv).

 

“Default Termination Yield” shall mean, with respect to any default termination
of this Lease at any time prior to the Option Lapse Date, the amount set forth
on

 

4

--------------------------------------------------------------------------------


 

Exhibit E annexed hereto for the applicable Lease Year in which this Lease is so
terminated, as a result of foreclosure or otherwise.

 

“Easement Agreement” shall mean any conditions, covenants, restrictions,
easements, declarations, licenses and other agreements listed as Permitted
Encumbrances or as may hereafter affect the Leased Premises.

 

“Environmental Law” shall mean (a) whenever enacted or promulgated, any
applicable federal, state and local law, statute, ordinance, rule, regulation,
license, permit, authorization, approval, consent, court order, judgment,
decree, injunction, code, requirement or agreement with any governmental entity,
(i) relating to pollution (or the cleanup thereof), or the protection of air,
water vapor, surface water, groundwater, drinking water supply, land (including
land surface or subsurface), plant, aquatic and animal life from injury caused
by a Hazardous Substance or (ii) concerning exposure to, or the use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, handling, labeling, production, disposal
or remediation of Hazardous Substances, Hazardous Conditions or Hazardous
Activities, in each case as amended and as now or hereafter in effect, and
(b) any common law or equitable doctrine (including, without limitation,
injunctive relief and tort doctrines such as negligence, nuisance, trespass and
strict liability) that may impose liability or obligations for injuries or
damages due to or threatened as a result of the presence of, exposure to, or
ingestion of, any Hazardous Substance.  The term Environmental Law includes,
without limitation, the federal Comprehensive Environmental Response
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act, the federal Water Pollution Control Act, the federal Clean
Air Act, the federal Clean Water Act, the federal Resources Conservation and
Recovery Act of 1976 (including the Hazardous and Solid Waste Amendments to
RCRA), the federal Solid Waste Disposal Act, the federal Toxic Substance Control
Act, the federal Insecticide, Fungicide and Rodenticide Act, the federal
Occupational Safety and Health Act of 1970, the federal National Environmental
Policy Act and the federal Hazardous Materials Transportation Act, each as
amended and as now or hereafter in effect and any similar state or local Law.

 

“Environmental Violation” shall mean (a) any direct or indirect discharge,
disposal, spillage, emission, escape, pumping, pouring, injection, leaching,
release, seepage, filtration or transporting of any Hazardous Substance at,
upon, under, onto or within the Leased Premises, or from the Leased Premises to
the environment, in violation of any Environmental Law or in excess of any
reportable quantity established under any Environmental Law or which could
result in any liability to Landlord, Tenant or Lender, any Federal, state or
local government or any other Person for the costs of any removal or remedial
action or natural resources damage or for bodily injury or property damage,
(b) any deposit, storage, dumping, placement or use of any Hazardous Substance
at, upon, under or within the Leased Premises or which extends to any part of
the Condominium in violation of any Environmental Law or in excess of any
reportable quantity established under any Environmental Law or which could
result in any liability to any Federal, state or local government or to any
other Person for the costs of any removal or remedial action or natural
resources damage or for bodily injury or property damage, (c) the abandonment or
discarding of any barrels, containers or other receptacles containing any
Hazardous Substances in violation of any Environmental Laws, (d) any activity,
occurrence or condition which could result in any liability, cost or expense to
Landlord or Lender or any other owner or occupier of the Leased Premises, or
which could result in a creation of a lien on the Leased Premises under any
Environmental Law, or (e) any violation of or noncompliance with any
Environmental Law.

 

“Equipment” shall mean the Equipment as defined in Paragraph 1.

 

5

--------------------------------------------------------------------------------


 

“Event of Default” shall mean an Event of Default as defined in Paragraph 22(a).

 

“FMRV” shall mean the fair market rental value of the Leased Premises as of the
first day of the relevant Renewal Term as determined in accordance with the
procedure specified in Paragraph 29.

 

“Federal Funds” shall mean federal or other immediately available funds which at
the time of payment are legal tender for the payment of public and private debts
in the United States of America.

 

“Governing Documents” shall mean the Governing Documents as defined in Paragraph
4(c) hereof.

 

“Ground Lease” shall mean that certain Agreement of Lease with respect to the
Land and Building of which the Leased Premises is a part, by and between New
York Times Building LLC and 42nd St. Development Project, Inc., a subsidiary of
New York State Urban Development Corporation d/b/a Empire State Development
Corporation (“ESDC”), a corporate governmental agency of the State of New York
constituting a political subdivision and public benefit corporation, dated as of
December 12, 2001, as amended by letter dated April 18, 2004, and as otherwise
heretofore amended, restated or assigned and as hereafter amended from time to
time.

 

“Guarantor” shall mean, collectively, (i) The New York Times Company, a New York
corporation and (ii) The New York Times Sales Company, a Massachusetts business
trust.

 

“Guaranty” shall mean the Guaranty and Suretyship Agreement dated as of the date
hereof from Guarantor to Landlord guaranteeing the payment and performance by
Tenant of all of Tenant’s obligations under the Lease.

 

“Hazardous Activity” means any activity, process, procedure or undertaking which
directly or indirectly (a) procures, generates or creates any Hazardous
Substance; (b) causes or results in (or threatens to cause or result in) the
release, seepage, spill, leak, flow, discharge or emission of any Hazardous
Substance into the environment (including the air, ground water, watercourses or
water systems), (c) involves the containment or storage of any Hazardous
Substance; or (d) would cause the Leased Premises or any portion thereof to
become a hazardous waste treatment, recycling, reclamation, processing, storage
or disposal facility within the meaning of any Environmental Law.

 

“Hazardous Condition” means any condition which would support any claim or
liability under any Environmental Law, including the presence of underground
storage tanks.

 

“Hazardous Substance” means (i) any substance, material, product, petroleum,
petroleum product, derivative, compound or mixture, mineral (including
asbestos), chemical, gas, medical waste, or other pollutant, in each case
whether naturally occurring, man-made or the by-product of any process, that is
toxic, harmful or hazardous or acutely hazardous to the environment or public
health or safety or (ii) any substance supporting a claim under any
Environmental Law, whether or not defined as hazardous as such under any
Environmental Law.  Hazardous Substances include, without limitation, any toxic
or hazardous waste, pollutant, contaminant, industrial waste, petroleum or
petroleum-derived substances or waste, radon, radioactive materials, asbestos,
asbestos containing materials, microbial matter (including but not limited to
mold, mildew and other fungi or bacterial matter which reproduces through the
release

 

6

--------------------------------------------------------------------------------


 

of spores or the splitting of cells), urea formaldehyde foam insulation, lead
and polychlorinated biphenyls.

 

“Impositions” shall mean the Impositions as defined in Paragraph 9(a).

 

“Improvements” shall mean the Improvements as defined in Paragraph 1.

 

“Indemnitee” shall mean an Indemnitee as defined in Paragraph 15.

 

“Insurance Requirements” shall mean the requirements of all insurance policies
required to be maintained in accordance with this Lease.

 

“Landlord Mortgage” shall mean that certain Wrap-Around Mortgage, Assignment of
Rents, Security Agreement and Fixture Filing dated as of the date hereof, by and
among Tenant, as Mortgagor, and ESDC and Landlord, as co-Mortgagees, as
security, for the performance of Tenant’s obligations under this Lease, as same
may be hereafter amended, modified, supplemented, assigned or consolidated.

 

“Law” shall mean any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.

 

“Lease” shall mean this Lease Agreement.

 

“Lease Year” shall mean, with respect to the first Lease Year, the period
commencing on the Commencement Date and ending at midnight on the last day of
the twelfth (12th) full consecutive calendar month following the month in which
the Commencement Date occurred, and each succeeding twelve (12) month period
during the Term.

 

“Leased Premises” shall mean the Leased Premises as defined in Paragraph 1.

 

“Legal Requirements” shall mean the requirements of all present and future Laws
(including but not limited to Environmental Laws and Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals) and all covenants, restrictions and conditions now or hereafter of
record which may be applicable to Tenant or to any of the Leased Premises, or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration, repair or restoration of any of the Leased Premises, even if
compliance therewith necessitates structural changes or improvements or results
in interference with the use or enjoyment of any of the Leased Premises or
requires Tenant to carry insurance other than as required by this Lease.

 

“Lender” shall mean any Person (and its respective successors and assigns) which
may, on or after the date hereof, make a Loan to Landlord or be the holder of a
Note.

 

“Letter of Credit” shall have the meaning set forth in Paragraph 37 hereof

 

“Limited Remedy Default” shall have the meaning set forth in Paragraph
22(c) hereof.

 

7

--------------------------------------------------------------------------------


 

“Loan” shall mean any loan made by one or more Lenders to Landlord, which loan
is secured by a Mortgage and an Assignment and evidenced by a Note, but shall
not include the Security Documents.

 

“Monetary Obligations” shall mean Rent and all other sums payable by Tenant
under this Lease to Landlord, to any third party on behalf of Landlord or to any
Indemnitee.

 

“Moody’s” shall mean Moody’s Investor Services, Inc.

 

“Mortgage” shall mean any mortgage, deed of trust or other security instrument
from Landlord to a Lender which (a) encumbers any of the Leased Premises or
Landlord’s interest therein and (b) secures Landlord’s obligation to repay a
Loan, as the same may be amended, supplemented or modified.

 

“Net Award” shall mean (a) the entire award payable to Landlord or Lender by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise, or (b) the entire proceeds of any insurance required under
clauses (i), (ii) (to the extent payable to Landlord or Lender), (iv),
(v) or (vi) of Paragraph 16(a), as the case may be, less any expenses incurred
by Landlord and Lender in collecting such award or proceeds.

 

“Note” shall mean any promissory note evidencing Landlord’s obligation to repay
a Loan, as the same may be amended, supplemented or modified.

 

“NYTC Board” shall mean the five (5) member Board of Managers of the Unit
established by the terms of the Declaration and By-Laws.

 

“Option Exercise Notice” shall mean Option Exercise Notice as defined in
Paragraph 34.

 

“Option Lapse Date” shall mean, as applicable, (A) with respect to Tenant’s
obligation to deliver the Beneficial Transfer Documents and Landlord’s ability
to exercise its remedy in the case of a Limited Remedy Default under Paragraph
22(c): (i) the last day that Tenant could have timely delivered the Option
Notice to Landlord under the terms of Paragraph 34(a), if Tenant fails to so
timely deliver said Option Notice pursuant to Paragraph 34(a) hereof; time being
of the essence with respect to such date or (ii) the Purchase Date, if Tenant
does timely deliver the Option Notice Pursuant to Paragraph 34(a) hereof, but
thereafter Tenant defaults in its obligation to close on the Purchase Option on
the Purchase Date pursuant to Paragraph 20 hereof; time being of the essence
with respect to such date, and (B) with respect to the application of the term
“Option Lapse Date” under all other provisions of this Lease, including, without
limitation, Paragraphs 9, 15, 16(b), 18, 22(a), 23, 31(b), 33, and 34, the
earlier to occur of (i) the date that Tenant actually delivers the Beneficial
Transfer Documents to Landlord or (ii) the date that Landlord forecloses upon
Tenant’s beneficial interest in the Leased Premises.

 

“Option Price” shall mean an amount equal to (i) $250,000,000.00, plus (ii) the
applicable Prepayment Premium which Landlord will be required to pay in
prepaying any Loan with the proceeds of the Option Price, if, under the
circumstances, Tenant is required to pay such Prepayment Premium under the terms
of this Lease (as more particularly set forth in Paragraphs 31(b) and
34(a) hereof).

 

“Partial Casualty” shall mean any Casualty which does not constitute a
Termination Event.

 

8

--------------------------------------------------------------------------------


 

“Partial Condemnation” shall mean any Condemnation which does not constitute a
Termination Event.

 

“Permitted Encumbrances” shall mean (i) the WPC II Mortgage and (ii) those
covenants, restrictions, reservations, liens, conditions and easements and other
encumbrances, other than any Mortgage or Assignment, listed on Exhibit “C”
hereto (but such listing shall not be deemed to revive any such encumbrances
that have expired or terminated or are otherwise invalid or unenforceable).

 

“Person” shall mean an individual, partnership, limited liability company,
association, corporation or other entity.

 

“Prepayment Premium” shall mean any payment required to be made by Landlord to a
Lender under a Note or any other document evidencing or securing a Loan (other
than payments of principal and/or interest which Landlord is required to make
under a Note or a Mortgage) solely by reason of any prepayment or defeasance by
Landlord of any principal due under a Note or Mortgage, and which may without
limitation take the form of (a) a “make whole” or yield maintenance clause
requiring a prepayment premium or (b) a defeasance payment (such defeasance
payment to be an amount equal to the positive difference between (i) the total
amount required to defease a Loan and (ii) the outstanding principal balance of
the Loan as of the date of such defeasance plus reasonable Costs of Landlord and
Lender or (c) “breakage costs” or (d) any combination of clauses (a), (b) and
(c) above.

 

“Present Value” of any amount shall mean such amount discounted by a rate per
annum which is the lower of (a) the Prime Rate at the time such present value is
determined or (b) six percent (6%) per annum.

 

“Prime Rate” shall mean the annual interest rate as published, from time to
time, in The Wall Street Journal as the “Prime Rate” in its column entitled
“Money Rate”.  The Prime Rate may not be the lowest rate of interest charged by
any “large U.S.  money center commercial banks” and Landlord makes no
representations or warranties to that effect.  In the event The Wall Street
Journal ceases publication or ceases to publish the “Prime Rate” as described
above, the Prime Rate shall be the average per annum discount rate (the
“Discount Rate”) on ninety-one (91) day bills (“Treasury Bills”) issued from
time to time by the United States Treasury at its most recent auction, plus
three hundred (300) basis points.  If no such 91-day Treasury Bills are then
being issued, the Discount Rate shall be the discount rate on Treasury Bills
then being issued for the period of time closest to ninety-one (91) days.

 

“Renewal Term” shall mean Renewal Term as defined in Paragraph 5.

 

“Rent” shall mean, collectively, Basic Rent, Additional Rent and Supplemental
Rent, if any.

 

“Requisition” shall mean any temporary requisition or confiscation of the use or
occupancy of any of the Leased Premises by any governmental authority, civil or
military, whether pursuant to an agreement with such governmental authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.

 

“S&P” shall mean Standard and Poor’s Corporation.

 

“Security Documents” shall mean collectively, (i) the Landlord Mortgage, and
(ii) the Assignment of Severance Lease.

 

“Security Deposit” shall have the meaning set forth in Paragraph 37 hereof

 

9

--------------------------------------------------------------------------------


 

“Severance Lease” shall mean that certain Agreement of Sublease (NYC) dated as
of December 12, 2001 by and between New York Times Building LLC (“NYTB”), as
landlord, and NYT Real Estate Company LLC, as tenant, a memorandum of which was
recorded October 24, 2003 as CRFN 2003000433125 in the Office of the City
Register (the “Initial NYTC Sublease”), which Initial NYTC Sublease was amended
by First Amendment to Agreement of Sublease (NYT) dated as of August 15, 2006
between landlord and tenant and recorded in the Office of the City Register of
the City of New York on November 20, 2006 as CRFN 2006000644735 (the “First
Amendment”) and by Second Amendment to Agreement of Sublease (NYT) (the “Second
Amendment”) dated as of January 29, 2007 between landlord and tenant and
recorded in the Office of the City Register of the City of New York on
February 22, 2007 as CRFN 2007000100157 and as amended by Third Amendment to
Agreement of Sublease (NYT) (the “Third Amendment”), dated as of March       ,
2009 between landlord and tenant, as same may be further amended from time to
time.  Pursuant to that certain Assignment and Assumption Agreement, dated as of
August 15, 2006, and recorded in the Office of the City Register of the City of
New York on November 20, 2006 as CRFN 200600644732, NYTB assigned to 42nd Street
Development Project, Inc. (“42DP”) all of its right, title and interest, as
landlord, in and to the Severance Lease.

 

“State” shall mean the State of New York.

 

“Subsidiary(ies)” of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of stock or other equity interests having ordinary
voting power to elect a majority of the board of directors (or appoint other
comparable managers) of such corporation, partnership, limited liability
company, or other entity.

 

“Surviving Obligations” shall mean any obligations of Tenant under this Lease,
actual or contingent, which arise on or prior to the expiration or prior
termination of this Lease or which survive such expiration or termination by
their own terms.

 

“Taking” shall mean (a) any taking or damaging of all or a portion of any of the
Leased Premises (i) in or by condemnation or other eminent domain proceedings
pursuant to any Law, general or special, or (ii) by reason of any agreement with
any condemnor in settlement of or under threat of any such condemnation or other
eminent domain proceeding, or (iii) by any other means, or (b) any de facto
condemnation.  The Taking shall be considered to have taken place as of the
later of the date actual physical possession is taken by the condemnor, or the
date on which the right to compensation and damages accrues under the law
applicable to the Leased Premises.

 

“Tenant Group” shall mean The New York Times Company and its Subsidiaries if and
for so long as each such Person shall be part of the group for the purpose of
reporting financial positions and results on a consolidated basis.

 

“Tenant’s Personal Property” shall mean all furniture, furnishings equipment and
other personal property of Tenant, which includes, without limitation,
inventory, racking, shelving, cabling, antennae, machinery, communication
equipment, data cabinets, lockers, plug-in light fixtures, storage racks, trash
compactors, signs, desks, movable partitions, vending machines, computer
software and hardware, removable trade fixtures and equipment, even if bolted or
otherwise affixed to the floors, including, without limitation,
telecommunication switches, in each case, as now or may hereafter exist in or on
any of the Improvements and any other personal property owned by Tenant or a
sublessee of Tenant or other occupant of the Leased Premises; provided that in
no case shall Tenant’s Personal Property  include fixtures or built-in heating,
ventilating, air-conditioning, and electrical equipment (including power panels)
to be utilized in connection with the operation of the Leased Premises.

 

10

--------------------------------------------------------------------------------


 

“Term” shall mean the Term as defined in Paragraph 5.

 

“Termination Date” shall mean Termination Date as defined in Paragraph 18.

 

“Termination Event” shall mean a Termination Event as defined in Paragraph 18.

 

“Termination Notice” shall mean Termination Notice as defined in
Paragraph 18(a).

 

“Threshold Amount” shall mean, (i) with respect to Paragraph 4(c), $10,000,000;
(ii) with respect to Paragraph 10(d), $5,000,0000; (iii) with respect to
Paragraph 13(a), $5,000,000; and (iv) with respect to Paragraphs 17 and 19,
$5,000,0000; provided that the Threshold Amount shall be increased, effective as
of each Basic Rent Adjustment Date, by the increase in the CPI over the prior
Lease Year.

 

“True Assignment” shall mean an assignment of the Severance Lease from Tenant to
Landlord, substantially in the form annexed hereto as Exhibit “I”, which shall
expressly provide that it is intended to and shall be deemed for all purposes to
transfer all of Tenant’s right, title and beneficial interest in the Leased
Premises to Landlord in consideration of Tenants’ failure to pay the Option
Price and not merely as a part of a financing transaction.

 

“Warranties” shall mean Warranties as defined in Paragraph 3(d).

 

“WPC II Mortgage” shall mean that certain Mortgage, Assignment of Rents,
Security Agreement and Fixture Filing dated as March     , 2009, by and between
Tenant, as Mortgagor, and 620 Eighth Lender NYT (NY) Limited Partnership as
Mortgagee, as security for the repayment of a promissory note in the original
principal amount of $175,000,000.00, as same may be hereafter amended, modified,
supplemented, restated, assigned, split, wrapped or consolidated.

 

“Work” shall mean Work as defined in Paragraph 13(b).

 

3.             Title and Condition.

 


(A)           THE LEASED PREMISES ARE DEMISED AND LET SUBJECT TO (I) THE GROUND
LEASE AND THE SEVERANCE LEASE (AND ALL MATTERS OF RECORD AS TO WHICH THE GROUND
LEASE AND THE SEVERANCE LEASE ARE SUBJECT), (II) THE CONDOMINIUM DOCUMENTS IN
EFFECT AS OF THE COMMENCEMENT DATE AND ANY AMENDMENTS, SUPPLEMENTS OR
MODIFICATIONS THERETO MADE IN ACCORDANCE WITH THE TERMS THEREOF AND PERMITTED
UNDER THE TERMS OF THIS LEASE, (III) THE RIGHTS OF ANY PERSONS IN POSSESSION OF
THE LEASED PREMISES, (IV) THE EXISTING STATE OF TITLE OF ANY OF THE LEASED
PREMISES, INCLUDING ANY PERMITTED ENCUMBRANCES, (V) ANY STATE OF FACTS WHICH AN
ACCURATE SURVEY OR PHYSICAL INSPECTION OF THE LEASED PREMISES MIGHT SHOW,
(VI) ALL LEGAL REQUIREMENTS, INCLUDING ANY EXISTING VIOLATION OF ANY
THEREOF, AND (VII) THE CONDITION OF THE LEASED PREMISES AS OF THE COMMENCEMENT
OF THE TERM, WITHOUT REPRESENTATION OR WARRANTY BY LANDLORD.


 


(B)           TENANT ACKNOWLEDGES THAT IT AND/OR ITS AFFILIATES HAVE BEEN IN
LEGAL POSSESSION AND CONTINUOUS PHYSICAL OCCUPANCY OF THE LEASED PREMISES
IMMEDIATELY PRIOR TO THE

 

11

--------------------------------------------------------------------------------


 


DATE OF THIS LEASE AND THAT THE LEASED PREMISES IS IN GOOD CONDITION AND REPAIR
AT THE INCEPTION OF THIS LEASE AND SATISFACTORY TO TENANT FOR ITS INTENDED USE
IN ALL RESPECTS.  LANDLORD LEASES AND WILL LEASE AND TENANT TAKES AND WILL TAKE
THE LEASED PREMISES AS IS.  TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING AS
LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND WILL NOT MAKE, NOR
SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED PREMISES, INCLUDING ANY WARRANTY
OR REPRESENTATION AS TO (I) ITS FITNESS, DESIGN OR CONDITION FOR ANY PARTICULAR
USE OR PURPOSE, (II) THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN,
(III) THE EXISTENCE OF ANY DEFECT, LATENT OR PATENT, (IV) LANDLORD’S TITLE
THERETO, (V) VALUE, (VI) COMPLIANCE WITH SPECIFICATIONS, (VII) LOCATION,
(VIII) USE, (IX) CONDITION, (X) MERCHANTABILITY, (XI) QUALITY,
(XII) DESCRIPTION, (XIII) DURABILITY, (XIV) OPERATION, (XV) THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE, HAZARDOUS CONDITION OR HAZARDOUS ACTIVITY OR
(XVI) COMPLIANCE OF THE LEASED PREMISES WITH ANY LAW OR LEGAL REQUIREMENT; AND
ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT.  TENANT ACKNOWLEDGES THAT
THE LEASED PREMISES IS OF ITS SELECTION AND TO ITS SPECIFICATIONS AND THAT THE
LEASED PREMISES HAS BEEN INSPECTED BY TENANT AND IS SATISFACTORY TO IT.  IN THE
EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF THE LEASED PREMISES OF ANY NATURE,
WHETHER LATENT OR PATENT, LANDLORD SHALL NOT HAVE ANY RESPONSIBILITY OR
LIABILITY WITH RESPECT THERETO OR FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING STRICT LIABILITY IN TORT).  THE PROVISIONS OF THIS
PARAGRAPH 3(B) HAVE BEEN NEGOTIATED, AND ARE INTENDED TO BE A COMPLETE EXCLUSION
AND NEGATION OF ANY WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY OF THE LEASED PREMISES, ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR
ANY OTHER LAW NOW OR HEREAFTER IN EFFECT OR ARISING OTHERWISE.


 


(C)           TENANT REPRESENTS TO LANDLORD THAT TENANT HAS EXAMINED THE TITLE
TO THE LEASED PREMISES PRIOR TO THE EXECUTION AND DELIVERY OF THIS LEASE AND HAS
FOUND THE SAME TO BE SATISFACTORY FOR THE PURPOSES CONTEMPLATED HEREBY.  TENANT
ACKNOWLEDGES THAT (I) TITLE TO THE LEASED PREMISES UNDER THE CONDOMINIUM
DOCUMENTS IS IN LANDLORD AND, EXCEPT AS PROVIDED IN PARAGRAPHS 34 AND 35 HEREOF
WITH RESPECT TO AN OPTION TO PURCHASE THE LEASED PREMISES, THAT TENANT HAS ONLY
THE LEASEHOLD RIGHT OF POSSESSION AND USE OF THE LEASED PREMISES AS PROVIDED FOR
IN THIS LEASE, (II) THE IMPROVEMENTS CONFORM TO ALL MATERIAL LEGAL REQUIREMENTS
AND ALL INSURANCE REQUIREMENTS, (III) ALL EASEMENTS NECESSARY OR APPROPRIATE FOR
THE USE OR OPERATION OF THE LEASED PREMISES HAVE BEEN OBTAINED, (IV) ALL
CONTRACTORS AND SUBCONTRACTORS WHO HAVE PERFORMED WORK ON OR SUPPLIED MATERIALS
TO THE LEASED PREMISES HAVE BEEN FULLY PAID, AND ALL MATERIALS AND SUPPLIES HAVE
BEEN FULLY PAID FOR, EXCEPT FOR IMMATERIAL WORK OR SUPPLIES WHICH ARE IN
PROGRESS OR CONTEMPLATED AND WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON THE
ABILITY OF TENANT TO CONDUCT ITS NORMAL BUSINESS OPERATIONS AT THE LEASED
PREMISES, (V) THE IMPROVEMENTS HAVE BEEN FULLY COMPLETED IN ALL MATERIAL
RESPECTS IN A WORKMANLIKE MANNER OF FIRST CLASS QUALITY, AND (VI) ALL EQUIPMENT
NECESSARY OR APPROPRIATE FOR THE USE OR OPERATION OF THE LEASED PREMISES HAS
BEEN INSTALLED AND IS PRESENTLY FULLY OPERATIVE IN ALL MATERIAL RESPECTS.

 

12

--------------------------------------------------------------------------------


 


(D)           LANDLORD HEREBY ASSIGNS TO TENANT, WITHOUT RECOURSE OR WARRANTY
WHATSOEVER, ALL ASSIGNABLE WARRANTIES, GUARANTIES, INDEMNITIES AND SIMILAR
RIGHTS (COLLECTIVELY, “WARRANTIES”) WHICH LANDLORD MAY HAVE AGAINST ANY
MANUFACTURER, SELLER, ENGINEER, CONTRACTOR OR BUILDER IN RESPECT OF ANY OF THE
LEASED PREMISES.  SUCH ASSIGNMENT SHALL REMAIN IN EFFECT UNTIL THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE, WHEREUPON SUCH ASSIGNMENT SHALL CEASE AND ALL
OF THE WARRANTIES SHALL AUTOMATICALLY REVERT TO LANDLORD (PROVIDED THAT IN
CONFIRMATION OF SUCH REVERSION TENANT SHALL EXECUTE AND DELIVER PROMPTLY ANY
CERTIFICATE OR OTHER DOCUMENT REASONABLY REQUIRED BY LANDLORD).  SO LONG AS NO
EVENT OF DEFAULT HAS OCCURRED AND IS THEN CONTINUING, TENANT SHALL BE ENTITLED
TO HAVE THE FULL BENEFIT OF, FULL RECOURSE TO, AND THE RIGHT TO ENFORCE, THE
WARRANTIES IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, AND TENANT SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO ENFORCE SAME.  UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT LANDLORD SHALL HAVE THE RIGHT, AT ITS
OPTION, TO REVOKE SUCH ASSIGNMENT AND RETAIN THE RIGHT TO ENFORCE ANY SUCH
WARRANTIES.


 

4.             Use of Leased Premises; Quiet Enjoyment.

 


(A)           TENANT MAY OCCUPY AND USE THE LEASED PREMISES FOR GENERAL,
EXECUTIVE AND ADMINISTRATIVE OFFICES AND USES INCIDENTAL AND ANCILLARY THERETO
CONSISTENT WITH USE AS A HEADQUARTERS FACILITY IN A HIGH-RISE FIRST-CLASS OFFICE
BUILDING IN MIDTOWN MANHATTAN AND, IN EACH CASE, PERMITTED UNDER THE CONDOMINIUM
DOCUMENTS, THE GROUND LEASE, THE SEVERANCE LEASE AND APPLICABLE LAWS, AND FOR NO
OTHER PURPOSE WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, AND, IF REQUIRED,
THE CONDOMINIUM BOARD.  TENANT SHALL NOT USE OR OCCUPY OR PERMIT ANY OF THE
LEASED PREMISES TO BE USED OR OCCUPIED FOR ANY RETAIL USE (EXCEPT FOR THE USE OF
THE GROUND FLOOR TO THE EXTENT UNDER APPLICABLE LAW), FOR THE USES PERMITTED
AND/OR REQUIRED THEREOF UNDER THE TERMS OF THE SEVERANCE LEASE.  FURTHER, TENANT
SHALL NOT USE OR OCCUPY OR PERMIT ANY OF THE LEASED PREMISES TO BE USED OR
OCCUPIED, OR DO OR PERMIT ANYTHING TO BE DONE IN OR ON ANY OF THE LEASED
PREMISES, IN A MANNER WHICH WOULD OR MIGHT (I) VIOLATE ANY LAW, LEGAL
REQUIREMENT OR PERMITTED ENCUMBRANCE, (II) MAKE VOID OR VOIDABLE OR CAUSE ANY
INSURER TO CANCEL ANY INSURANCE REQUIRED BY THIS LEASE, OR MAKE IT DIFFICULT OR
IMPOSSIBLE TO OBTAIN ANY SUCH INSURANCE AT COMMERCIALLY REASONABLE RATES,
(III) MAKE VOID OR VOIDABLE, CANCEL OR CAUSE TO BE CANCELLED OR RELEASE ANY OF
THE WARRANTIES, (IV) CAUSE STRUCTURAL INJURY TO ANY OF THE IMPROVEMENTS,
(V) CONSTITUTE A PUBLIC OR PRIVATE NUISANCE OR WASTE OR (VI) VIOLATE THE
PROVISIONS OF THE CONDOMINIUM DOCUMENTS OR THE SEVERANCE LEASE.


 


(B)           SUBJECT TO THE PROVISIONS HEREOF, SO LONG AS NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, TENANT SHALL QUIETLY HOLD, OCCUPY AND ENJOY THE
LEASED PREMISES THROUGHOUT THE TERM, WITHOUT ANY HINDRANCE, EJECTION OR
MOLESTATION BY LANDLORD WITH RESPECT TO MATTERS THAT ARISE AFTER THE DATE
HEREOF, PROVIDED THAT LANDLORD OR ITS AGENTS MAY ENTER UPON AND EXAMINE ANY OF
THE LEASED PREMISES BETWEEN THE HOURS OF 8:00 A.M. AND 6:00 P.M. ON BUSINESS
DAYS (I.E. DAYS OTHER THAN SATURDAY, SUNDAY AND HOLIDAYS OBSERVED BY THE STATE
OR FEDERAL GOVERNMENT AS LEGAL HOLIDAYS) AS LANDLORD MAY SELECT AND UPON
REASONABLE ADVANCE NOTICE TO TENANT (EXCEPT IN THE CASE OF AN EMERGENCY, IN
WHICH NO NOTICE SHALL BE REQUIRED) FOR THE PURPOSE OF INSPECTING THE LEASED
PREMISES, VERIFYING COMPLIANCE OR NON-COMPLIANCE BY TENANT WITH ITS OBLIGATIONS
HEREUNDER AND THE EXISTENCE OR NON-EXISTENCE OF AN EVENT OF DEFAULT OR EVENT
WHICH WITH THE PASSAGE OF TIME AND/OR NOTICE WOULD CONSTITUTE AN EVENT OF
DEFAULT, SHOWING THE LEASED PREMISES TO PROSPECTIVE LENDERS AND PURCHASERS,
MAKING ANY REPAIRS AS TO WHICH AN EVENT OF

 

13

--------------------------------------------------------------------------------


 


DEFAULT HAS OCCURRED AND IS THEN CONTINUING UNDER THIS LEASE, AND TAKING SUCH
OTHER ACTION WITH RESPECT TO THE LEASED PREMISES AS IS PERMITTED BY ANY
PROVISION HEREOF.


 


(C)           SUBJECT TO THE EXPRESS TERMS, CONDITIONS AND/OR LIMITATIONS TO THE
CONTRARY CONTAINED ELSEWHERE IN THE LEASE, DURING THE TERM OF THIS LEASE, SO
LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS THEN CONTINUING UNDER THIS
LEASE, ALL RIGHTS AND OPTIONS UNDER THE CONDOMINIUM DOCUMENTS AND THE SEVERANCE
LEASE (COLLECTIVELY, THE “GOVERNING DOCUMENTS”) WHICH MAY BE EXERCISED BY THE
LESSEE UNDER THE SEVERANCE LEASE AND ALL OTHER MATTERS RELATING TO THE
GOVERNANCE OF THE CONDOMINIUM SHALL BE EXERCISABLE SOLELY BY TENANT IN ITS
REASONABLE BUSINESS JUDGMENT, AND LANDLORD SHALL TAKE SUCH STEPS AS ARE
REASONABLY REQUIRED TO FACILITATE THE EXERCISE OF, OR EFFECTUATE, SUCH RIGHTS OR
OPTIONS ON BEHALF OF TENANT (PROVIDED SAME IS AT NO COST TO LANDLORD OR TENANT
HAS AGREED IN WRITING TO REIMBURSE LANDLORD FOR SUCH COSTS); PROVIDED TENANT
SHALL NOT BE PERMITTED, WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF LANDLORD
(AND LENDER, IF APPLICABLE), TO TAKE OR PERMIT (BY AFFIRMATIVE VOTE OR
ACQUIESCENCE) ANY ACTION THAT (I) ADVERSELY AFFECTS THE ESTATE, PRIORITY OR
PERFECTION OF LANDLORD’S OR LENDERS SECURITY INTEREST IN THE LEASED PREMISES OR
THE CONDOMINIUM), (II) WOULD OR IS LIKELY TO CAUSE OR PERMIT ANY LIEN OR
ENCUMBRANCE UPON THE FEE ESTATE OR ANY LEASEHOLD AT THE CONDOMINIUM IN WHICH
LANDLORD HAS AN INTEREST (INCLUDING TENANT’S ESTATE AS LESSEE UNDER THIS LEASE
OR THE SEVERANCE LEASE) OR FOR WHICH LANDLORD OR TENANT WOULD OR COULD BE
ULTIMATELY RESPONSIBLE FOR REPAYMENT, THROUGH CONDOMINIUM EXPENSES OR OTHERWISE,
INCLUDING THE INCURRENCE BY THE CONDOMINIUM OF ANY INDEBTEDNESS, OTHER THAN
TRADE DEBT IN THE ORDINARY COURSE OF BUSINESS AND PROVIDED THAT ALTERATIONS,
WHICH COULD RESULT IN A MECHANICS LIENS, ARE NOT PRECLUDED BY THIS CLAUSE (II)),
(III) WOULD MATERIALLY IMPAIR THE VALUE OR UTILITY OF THE BUILDING OR THE
CONDOMINIUM, (IV) CONSTITUTES AN OBLIGATION TO FUND OR PERFORM CAPITAL
EXPENDITURES FOR THE COMMON ELEMENTS OF THE BUILDING HAVING AN AGGREGATE COST IN
EXCESS OF THE THRESHOLD AMOUNT (UNLESS SAME ARE REQUIRED TO BE FUNDED OR
PERFORMED UNDER THE TERMS OF THE GOVERNING DOCUMENTS OR APPLICABLE LAWS),
(V)  CONSTITUTES A CHANGE IN ZONING OR USE CLASSIFICATION OR THE STATUS OF THE
LEASED PREMISES OR THE BUILDING AS A VALID LEASEHOLD CONDOMINIUM UNDER THE
CONDOMINIUM ACT, (VI) SUBORDINATES OR SUBJECTS LANDLORD’S, LENDER’S OR TENANT’S
INTEREST IN THE CONDOMINIUM TO ANY OTHER PARTY OR TO ANY AGREEMENT NOT IN EFFECT
AS OF THE DATE OF THIS LEASE, (VII) REQUIRES OR OBLIGATES LANDLORD TO GRANT OR
RECOGNIZE NON-DISTURBANCE RIGHTS TO ANY PARTY OTHER THAN AS EXPRESSLY PROVIDED
FOR IN THIS LEASE, (VIII) IN LANDLORD’S REASONABLE DETERMINATION, CONSTITUTES A
VIOLATION OF ANY LEGAL REQUIREMENT OR THE TERMS OF SECTION 3.1 OF THE SEVERANCE
LEASE WITH RESPECT TO PILOT, (IX) CONSTITUTES A SUBDIVISION OF ANY OF THE
CONDOMINIUM UNITS OR TAX LOTS COMPRISING THE LEASES PREMISES, OR (X) IMPAIRS OR
VIOLATES THE SINGLE PURPOSE, BANKRUPTCY REMOTE STATUS OF TENANT; IT BEING AGREED
THAT, SUBJECT TO THE FOREGOING AND WITHOUT LIMITING THE PROVISIONS OF THE FIRST
SENTENCE OF THIS PARAGRAPH 4(C), AND SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS THEN CONTINUING UNDER THIS LEASE, LANDLORD HEREBY GRANTS TENANT THE RIGHT
TO ELECT (OR TO DESIGNATE THE APPLICABLE INDIVIDUALS, IF THE GOVERNING DOCUMENTS
PROVIDE THAT SUCH ELECTION IS TO BE MADE BY LANDLORD) THE APPLICABLE MEMBERS TO
THE CONDOMINIUM BOARD AND THE NYTC BOARD, TO APPROVE OPERATING EXPENSE BUDGETS
FOR THE CONDOMINIUM THAT DO NOT EXCEED THE PRIOR YEAR’S BUDGET BY MORE THAN 3%
(EXCLUSIVE OF UNCONTROLLABLE COST INCREASES SUCH AS FUEL AND UTILITIES PASSED
THROUGH BY THE PROVIDER THEREOF AND COSTS REQUIRED UNDER THE SEVERANCE LEASE OR
APPLICABLE LAWS), AND TO EXERCISE EXPANSION OPTIONS OR RIGHTS OF FIRST OFFER OR
REFUSAL AVAILABLE TO THE LESSEE UNDER THE SEVERANCE LEASE WITHOUT LANDLORD’S
CONSENT, SO LONG AS SUCH RIGHTS ARE NOT ACTUALLY EXERCISED IN THE NAME OF
TENANT.  ALL REVENUES AND CREDITS ACCRUING UNDER THE GOVERNING DOCUMENTS TO THE
OWNER OF THE LEASED PREMISES OR THE LESSEE UNDER THE SEVERANCE LEASE SHALL BE

 

14

--------------------------------------------------------------------------------


 


PAID OR CREDITED TO THE TENANT.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF LANDLORD AND LENDER,
IF APPLICABLE, IN THEIR SOLE DISCRETION, IN NO EVENT SHALL TENANT BE PERMITTED
TO (I) TAKE OR SUFFER (OR PERMIT THE CONDOMINIUM BOARD OR THE NYTC BOARD TO TAKE
OR SUFFER) ANY ACTION WHICH WOULD OR IS LIKELY TO RESULT IN THE EXTINGUISHMENT
OR MERGER OF ANY FEE OR LEASEHOLD ESTATE IN EFFECT ON THE COMMENCEMENT DATE AS A
PART OF THE CONDOMINIUM REGIME AND/OR PILOT STRUCTURE OR THE TERMINATION OF THE
CONDOMINIUM REGIME OF WHICH THE LEASED PREMISES IS A PART (EXCEPT IN CONNECTION
WITH AND AS PERMITTED UNDER PARAGRAPH 18 HEREOF IN CONNECTION WITH A TERMINATION
EVENT), (II) MODIFY THE TERMS OF THE DECLARATION OR ANY OTHER GOVERNING DOCUMENT
TO INCREASE OR DECREASE THE PERCENTAGE INTEREST OF OR USE OF THE COMMON ELEMENTS
OF THE CONDOMINIUM ATTRIBUTABLE TO THE LEASED PREMISES OR THE LIMITED COMMON
ELEMENTS CONSTITUTING A PART OF THE LEASED PREMISES, (III) SELL, TRANSFER,
ASSIGN OR DIMINISH ANY REPRESENTATIVE MEMBER’S SEAT ON THE CONDOMINIUM BOARD OR
THE NYTC BOARD OR ANY VOTING RIGHTS ATTENDANT THERETO, (IV) ENTER INTO ANY PROXY
OR OTHER VOTING AGREEMENT THAT DELEGATES A BOARD MEMBER’S VOTING RIGHTS UNDER
THE GOVERNING DOCUMENTS TO ANY OTHER PERSON (INCLUDING ANY OTHER MEMBER OF THE
CONDOMINIUM BOARD, UNLESS SUCH PERSON IS ANOTHER BOARD MEMBER DESIGNATED BY
TENANT HEREUNDER OR BY LANDLORD UNDER THE SEVERANCE LEASE), OR (V) EXERCISE ANY
VOTING RIGHTS AS THE UNIT OWNER OR MEMBER OF THE CONDOMINIUM BOARD OR DESIGNATE
ANY PERSON TO ACT A BOARD MEMBER AT ANY TIME WHILE AN EVENT OF DEFAULT HEREUNDER
EXISTS, IN WHICH EVENT ANY AND ALL SUCH RIGHTS SHALL AUTOMATICALLY REVERT TO
LANDLORD DURING THE EXISTENCE OF SUCH EVENT OF DEFAULT.


 


(D)           NOTWITHSTANDING (I) THE PROVISIONS OF THIS PARAGRAPH 4 ABOVE TO
THE CONTRARY, BUT SUBJECT TO THE LIMITATIONS AND RESTRICTIONS THEREIN AS TO ACTS
PERMITTED TO BE TAKEN BY TENANT, (II) ANY FAILURE BY 42DP TO RECOGNIZE LANDLORD
AS “RECOGNIZED MORTGAGEE” UNDER THE SEVERANCE LEASE AND TO CONSENT TO LANDLORD
AS THE LESSEE THEREUNDER, TENANT COVENANTS AND AGREES THAT AS BETWEEN LANDLORD
AND TENANT IT SHALL BE AND REMAIN PRIMARILY RESPONSIBLE FOR, AND SHALL TIMELY
PAY AND PERFORM, ALL OF OBLIGATIONS OF THE LESSEE UNDER THE SEVERANCE LEASE AS
IF TENANT WERE THE NYTC UNIT OWNER UNDER THE GOVERNING DOCUMENTS UNAFFECTED BY
THE TRANSACTION DOCUMENTS, AND ANY DEFAULT UNDER THE SEVERANCE LEASE SHALL
CONSTITUTE A MATERIAL DEFAULT UNDER THIS LEASE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS LEASE, IF TENANT SHALL FAIL TO PAY OR PERFORM ANY
OBLIGATION UNDER THE SEVERANCE LEASE, (INCLUDING, WITHOUT LIMITATION, THE
FAILURE TO PAY ANY “CHARGES” AS DEFINED THEREIN) AND SUCH DEFAULT REMAINS
UNCURED AS OF THE EXPIRATION OF THE APPLICABLE CURE PERIOD PROVIDED FOR IN THE
SEVERANCE LEASE UNDER A “FIRST DEFAULT NOTICE” ISSUED BY 42DP WITH RESPECT TO
SUCH DEFAULT, THEN LANDLORD SHALL HAVE THE RIGHT, UPON ONE (1) BUSINESS DAY’S
NOTICE TO TENANT TO PAY ANY SUCH CHARGES OR TAKE ANY OTHER ACTION (INCLUDING THE
PROCUREMENT OF INSURANCE) NECESSARY OR APPROPRIATE TO CURE SUCH DEFAULT UNDER
THE SEVERANCE LEASE, AND ALL COSTS AND EXPENSES PAID OR INCURRED BY LANDLORD IN
CONNECTION WITH SUCH CURE SHALL CONSTITUTE ADDITIONAL RENT UNDER THIS LEASE AND
SHALL BE IMMEDIATELY DUE AND PAYABLE UPON WRITTEN DEMAND THEREFOR BY LANDLORD TO
TENANT.


 

5.             Term.

 


(A)           SUBJECT TO THE PROVISIONS HEREOF, TENANT SHALL HAVE AND HOLD THE
LEASED PREMISES FOR AN INITIAL TERM (SUCH TERM, AS EXTENDED OR RENEWED IN
ACCORDANCE WITH THE PROVISIONS HEREOF, BEING CALLED THE “TERM”) COMMENCING ON
THE DATE HEREOF (THE “COMMENCEMENT DATE”) AND ENDING AT 11:59 P.M. (EST) ON
MARCH 31, 2024 (THE “EXPIRATION

 

15

--------------------------------------------------------------------------------


 


DATE”), UNLESS THIS LEASE IS SOONER TERMINATED IN ACCORDANCE WITH THE EXPRESS
PROVISIONS HEREOF OR APPLICABLE LAW.


 


(B)           PROVIDED THAT IF, ON OR PRIOR TO THE EXPIRATION DATE OR ANY OTHER
RENEWAL DATE (AS HEREINAFTER DEFINED) THIS LEASE SHALL NOT HAVE EXPIRED OR HAVE
BEEN TERMINATED PURSUANT TO ANY PROVISION HEREOF, THEN TENANT SHALL HAVE THE
OPTION TO EXTEND THE TERM OF THIS LEASE ON THE EXPIRATION DATE AND ON THE TENTH
(10TH) AND FIFTEENTH (15TH) ANNIVERSARIES OF THE EXPIRATION DATE (THE EXPIRATION
DATE AND EACH SUCH ANNIVERSARY BEING A REFERRED TO HEREIN AS A “RENEWAL DATE”),
FOR AN ADDITIONAL PERIOD OF TEN (10) YEARS, WITH RESPECT TO THE FIRST RENEWAL
OPTION, AND FIVE (5) YEARS EACH WITH RESPECT TO THE SECOND AND THIRD RENEWAL
OPTIONS (EACH SUCH EXTENSION, A “RENEWAL TERM”).  EACH APPLICABLE RENEWAL TERM
SHALL BE EXERCISABLE BY TENANT ONLY BY DELIVERING WRITTEN NOTICE TO LANDLORD IN
THE FORM ATTACHED HERETO AS EXHIBIT “F” AT LEAST TWELVE (12) MONTHS PRIOR TO THE
NEXT RENEWAL DATE THAT TENANT IS ELECTING TO EXTEND THE TERM OF THIS LEASE (IN
WHOLE OR IN PART AND, IF IN PART, IDENTIFYING ALL FLOORS TO BE RENEWED) AS OF
THE NEXT RENEWAL DATE FOR THE APPLICABLE RENEWAL TERM; TIME BEING OF THE ESSENCE
WITH RESPECT TO THE GIVING OF SUCH WRITTEN NOTICE.  SUCH NOTICE BY TENANT
HEREUNDER SHALL BE IRREVOCABLE AND THE PARTIES SHALL BE THEREAFTER BOUND TO
DETERMINE FMRV FOR THE APPLICABLE RENEWAL TERM IN ACCORDANCE WITH PARAGRAPH 29
HEREOF.  ANY SUCH EXTENSION OF THE TERM SHALL BE SUBJECT TO ALL OF THE
PROVISIONS OF THIS LEASE, AS THE SAME MAY BE AMENDED, SUPPLEMENTED OR MODIFIED
BY SUBSEQUENT WRITTEN AGREEMENT EXECUTED BY AND BETWEEN LANDLORD AND TENANT
(EXCEPT THAT TENANT SHALL NOT HAVE THE RIGHT TO ANY ADDITIONAL RENEWAL TERMS
OTHER THAN AS AFORESAID).


 


(C)           IN ADDITION TO TENANT’S OPTION TO EXTEND THE TERM OF THIS LEASE
WITH RESPECT TO THE ENTIRETY OF THE LEASED PREMISES, TENANT SHALL HAVE THE
OPTION TO EXTEND THE TERM OF THIS LEASE WITH RESPECT TO ONLY A PORTION OF THE
LEASED PREMISES BY NOTICE GIVEN IN ACCORDANCE WITH PARAGRAPH 5(B) ABOVE,
PROVIDED THAT (I) ANY PARTIAL EXTENSION OF THE TERM MUST BE WITH RESPECT TO FULL
FLOORS INCREMENTS ONLY OF THE BUILDING, (II) ANY PARTIAL EXTENSION OF THE TERM
MUST INCLUDE ALL FLOORS CONSTITUTING “SPECIAL PURPOSE REAL ESTATE” (I.E. REAL
ESTATE THAT IS NOT THEN CONFIGURED FOR GENERAL, EXECUTIVE, AND ADMINISTRATIVE
OFFICE USE, SUCH AS THE CELLAR SPACE, THE FLOORS HOUSING THE AUDITORIUM AND
RELATED LOBBY AND GALLERY SPACE THAT IS DESIGNATED UNDER THE TERMS OF SEVERANCE
LEASE FOR USE AS PUBLIC AMENITY SPACE (THE “SPU AREAS”), THE CAFETERIA AREAS
(FLOORS 14 AND 15) AND EDITORIAL FLOORS (FLOORS 2, 3 AND 4), AND ANY OTHER FLOOR
OR FLOORS CONTAINING SO-CALLED “SPECIALTY ALTERATIONS” (I.E., RAISED FLOORING,
VENTED KITCHENS AREAS, VAULTS, SLAB PENETRATIONS FOR INTERNAL STAIRWAYS OR
MEZZANINE AREAS, OR OTHER IMPROVEMENTS, IN ANY CASE, INSTALLED BY TENANT AFTER
THE DATE OF THIS LEASE AND THAT WILL OR ARE LIKELY TO RESULT IN A MATERIAL
INCREMENTAL INCREASE IN DEMOLITION COSTS TO LANDLORD; ANY OF THE FOREGOING,
“SPECIALTY ALTERATIONS”) (COLLECTIVELY, SUCH CLAUSE (II) FLOORS, THE “MUST-TAKE
FLOORS”), (III) SHALL NOT INCLUDE ANY FLOOR OR FLOORS HOUSING THE MAJOR
MECHANICAL ROOMS OR EQUIPMENT FOR THE OPERATION OF UNIT WITHOUT LANDLORD’S
APPROVAL, IN ITS SOLE DISCRETION, AND (IV) ALL RENEWED FLOORS CONTAINING GENERIC
OFFICE SPACE MUST BE CONTIGUOUS TO EACH OTHER AND TO THE EXTENT PRACTICABLE
CONTIGUOUS TO THE MUST TAKE FLOORS, AND MUST BE SELECTED BY TENANT STARTING WITH
THE LOWEST FULL FLOOR FIRST AND THEN MOVING UP.  NOTWITHSTANDING THE FOREGOING,
PROVIDED THAT TENANT REMOVES ANY SPECIALTY ALTERATIONS DESCRIBED IN CLAUSE
(II) ABOVE AT OR PRIOR TO THE END OF THE TERM,  THEN SUCH APPLICABLE FLOOR OR
FLOORS SHALL NOT CONSTITUTE MUST-TAKE FLOORS.


 


(D)           IF TENANT FAILS TO TIMELY EXERCISE ITS OPTION TO EXTEND OR FURTHER
EXTEND THE TERM, OR ELECTS TO EXTEND THE TERM OF THIS LEASE WITH RESPECT TO ONLY
A PORTION OF THE

 

16

--------------------------------------------------------------------------------


 


LEASED PREMISES AS PROVIDED ABOVE, OR IF AN EVENT OF DEFAULT OCCURS AND IS THEN
CONTINUING, THEN LANDLORD SHALL HAVE THE RIGHT DURING THE REMAINDER OF THE TERM
THEN IN EFFECT AND, IN ANY EVENT, LANDLORD SHALL HAVE THE RIGHT DURING THE LAST
YEAR OF THE TERM, TO PUBLICLY ADVERTISE OR LIST THE AVAILABILITY OF THE LEASED
PREMISES OR THE APPLICABLE FLOORS NOT BEING EXTENDED, AS THE CASE MAY BE, FOR
SALE OR RELETTING.


 

6.             Basic Rent.  Tenant shall pay to Landlord, as annual rent for the
Leased Premises during the Term, the amounts determined in accordance with
Exhibit “D” hereto (“Basic Rent”), payable in advance for the next calendar
month, commencing on the twenty-fifth (25th) day of the first month following
the date hereof and continuing on the same day of each month thereafter during
the Term which shall be payable as set forth in said Exhibit “D”.  The date that
each payment of Basic Rent is due is hereinafter referred to as a “Basic Rent
Payment Date”.  Each such payment of Basic Rent shall be made in Federal Funds
on each Basic Rent Payment Date to Landlord and/or to such one or more other
Persons (including directly to a Lender under a cash management system, lock box
account, or otherwise), pursuant to wire transfer instructions delivered to
Tenant from time to time at such addresses and in such proportions as Landlord
may direct by fifteen (15) days’ prior written notice to Tenant (in which event
Tenant shall give Landlord notice of each such payment concurrent with the
making thereof); provided further, if the WPC II Mortgage is assigned to a
Lender or Landlord otherwise enters into a Loan, then Tenant shall have the
right, upon at least fifteen (15) days’ prior written notice to Landlord, to
voluntarily pay a portion of the Basic Rent sufficient to satisfy the monthly
debt service under said Loan directly to such Lender (in which event Tenant
shall give Landlord notice of each such payment concurrent with the making
thereof).

 

7.             Additional Rent.

 


(A)           TENANT SHALL PAY AND DISCHARGE, AS ADDITIONAL RENT (COLLECTIVELY,
“ADDITIONAL RENT”):


 


(I)            EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL COSTS AND
EXPENSES OF TENANT, LANDLORD AND ANY OTHER PERSONS SPECIFICALLY REFERENCED
HEREIN WHICH ARE INCURRED IN CONNECTION OR ASSOCIATED WITH (A) THE OWNERSHIP,
USE, NON-USE, OCCUPANCY, MONITORING, POSSESSION, OPERATION, CONDITION, DESIGN,
CONSTRUCTION, MAINTENANCE, ALTERATION, REPAIR OR RESTORATION OF ANY OF THE
LEASED PREMISES, (B) THE PERFORMANCE OF ANY OF TENANT’S OBLIGATIONS UNDER THIS
LEASE, (C) ANY SALE OR OTHER TRANSFER OF ANY OF THE LEASED PREMISES TO TENANT
UNDER THIS LEASE OR ANY AFFILIATE OR DESIGNEE OF TENANT INCLUDING ANY CONVEYANCE
OF THE LEASED PREMISES IN ACCORDANCE WITH PARAGRAPH 20 HEREOF, (D) ANY
CONDEMNATION PROCEEDINGS, (E) THE ADJUSTMENT, SETTLEMENT OR COMPROMISE OF ANY
INSURANCE CLAIMS INVOLVING OR ARISING FROM ANY OF THE LEASED PREMISES, (F) THE
PROSECUTION, DEFENSE OR SETTLEMENT OF ANY LITIGATION INVOLVING OR ARISING FROM
ANY OF THE LEASED PREMISES, THIS LEASE, OR THE SALE OF THE LEASED PREMISES TO
LANDLORD, (G) THE EXERCISE OR ENFORCEMENT BY LANDLORD, ITS SUCCESSORS AND
ASSIGNS, OF ANY OF ITS RIGHTS UNDER THIS LEASE, (H) ANY AMENDMENT TO OR
MODIFICATION OR TERMINATION OF THIS LEASE MADE AT THE REQUEST OF TENANT,
(I) COSTS OF LANDLORD’S COUNSEL AND REASONABLE INTERNAL COSTS OF LANDLORD
INCURRED IN CONNECTION WITH ANY ACT UNDERTAKEN BY LANDLORD (OR ITS COUNSEL) AT
THE REQUEST OF TENANT, ANY ACT OF LANDLORD PERFORMED ON BEHALF OF TENANT OR THE
REVIEW AND MONITORING OF COMPLIANCE BY TENANT WITH THE TERMS OF THIS LEASE
FOLLOWING AN EVENT OF DEFAULT HEREUNDER, (J) ALL CONDOMINIUM EXPENSES, (K) ALL
FEES AND COSTS (INCLUDING ANY LATE FEES OR

 

17

--------------------------------------------------------------------------------


 


DEFAULT INTEREST DUE) INCURRED OR PAYABLE UNDER OR ASSOCIATED WITH THE
CONDOMINIUM, THE CONDOMINIUM DOCUMENTS, THE SEVERANCE LEASE OR THE GROUND LEASE,
OR ANY COMPLIANCE WITH ANY OF THE FOREGOING, (L) ALL COSTS ASSOCIATED WITH THE
DELIVERY OF THE BENEFICIAL TRANSFER DOCUMENTS, INCLUDING REASONABLE ATTORNEY’S
FEES AND ALL TRANSFER TAXES PAYABLE WITH RESPECT TO THE RECORDING OF THE TRUE
ASSIGNMENT, AND (M) ANY OTHER ITEMS SPECIFICALLY REQUIRED TO BE PAID BY TENANT
UNDER THIS LEASE;


 


(II)           INTENTIONALLY OMITTED;


 


(III)          A SUM EQUAL TO ANY ADDITIONAL SUMS (INCLUDING ANY LATE CHARGE IN
EXCESS OF THE AMOUNT PAYABLE UNDER CLAUSE (II) ABOVE FOR THAT PORTION OF THE
BASIC RENT PAID TO THE LENDER AS SCHEDULED INSTALLMENTS OF PRINCIPAL AND
INTEREST, DEFAULT PENALTIES, INTEREST IN EXCESS OF AMOUNTS PAYABLE UNDER
CLAUSE (IV) BELOW FOR THAT PORTION OF THE BASIC RENT PAID TO THE LENDER AS
SCHEDULED INSTALLMENTS OF PRINCIPAL AND INTEREST, AND FEES OF LENDER’S COUNSEL)
WHICH ARE PAYABLE BY LANDLORD TO ANY LENDER UNDER ANY NOTE BY REASON OF TENANT’S
LATE PAYMENT OR NON-PAYMENT OF BASIC RENT OR BY REASON OF AN EVENT OF DEFAULT;
AND


 


(IV)          INTEREST AT THE RATE (THE “DEFAULT RATE”) OF FIVE PERCENT (5%)
OVER THE PRIME RATE PER ANNUM ON THE FOLLOWING SUMS UNTIL PAID IN FULL: (A) ALL
OVERDUE INSTALLMENTS OF BASIC RENT FROM THE RESPECTIVE DUE DATES THEREOF,
(B) ALL OVERDUE AMOUNTS OF ADDITIONAL RENT RELATING TO OBLIGATIONS WHICH
LANDLORD SHALL HAVE PAID ON BEHALF OF TENANT, FROM THE DATE OF PAYMENT THEREOF
BY LANDLORD, AND (C) ALL OTHER OVERDUE AMOUNTS OF ADDITIONAL RENT, FROM THE DATE
WHEN ANY SUCH AMOUNT BECOMES OVERDUE.


 


(B)           TENANT SHALL PAY AND DISCHARGE (I) ANY ADDITIONAL RENT REFERRED TO
IN PARAGRAPH 7(A)(I) WHEN THE SAME SHALL BECOME DUE, PROVIDED THAT AMOUNTS WHICH
ARE BILLED TO LANDLORD OR ANY THIRD PARTY, BUT NOT TO TENANT, SHALL BE PAID
WITHIN TEN (10) BUSINESS DAYS AFTER LANDLORD’S DEMAND FOR PAYMENT THEREOF, AND
(II) ANY OTHER ADDITIONAL RENT, WITHIN TEN (10) BUSINESS DAYS AFTER LANDLORD’S
DEMAND FOR PAYMENT THEREOF.


 


(C)           IN NO EVENT SHALL AMOUNTS PAYABLE UNDER PARAGRAPH 7(A)(II),
(III) AND (IV) OR ELSEWHERE IN THIS LEASE EXCEED THE MAXIMUM AMOUNT PERMITTED BY
APPLICABLE LAW.


 

8.             Net Lease; Non-Terminability.

 


(A)           THIS IS A NET LEASE AND ALL MONETARY OBLIGATIONS SHALL BE PAID
WITHOUT NOTICE OR DEMAND (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN TO THE
CONTRARY) AND WITHOUT SET-OFF, COUNTERCLAIM, RECOUPMENT, ABATEMENT, SUSPENSION,
DEFERMENT, DIMINUTION, DEDUCTION, REDUCTION OR DEFENSE (COLLECTIVELY, A
“SET-OFF”).


 


(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN TO THE CONTRARY,
THIS LEASE AND THE RIGHTS OF LANDLORD AND THE OBLIGATIONS OF TENANT HEREUNDER
SHALL NOT BE AFFECTED BY ANY EVENT OR FOR ANY REASON OR CAUSE WHATSOEVER
FORESEEN OR UNFORESEEN.


 


(C)           THE OBLIGATIONS OF TENANT HEREUNDER SHALL BE SEPARATE AND
INDEPENDENT COVENANTS AND AGREEMENTS, ALL MONETARY OBLIGATIONS SHALL CONTINUE TO
BE PAYABLE IN ALL EVENTS (OR, IN LIEU THEREOF, TENANT SHALL PAY AMOUNTS EQUAL
THERETO), AND THE OBLIGATIONS OF TENANT HEREUNDER SHALL CONTINUE UNAFFECTED
UNLESS THE REQUIREMENT TO PAY OR PERFORM THE SAME

 

18

--------------------------------------------------------------------------------


 


SHALL HAVE BEEN TERMINATED PURSUANT TO AN EXPRESS PROVISION OF THIS LEASE.  THE
OBLIGATION TO PAY RENT OR AMOUNTS EQUAL THERETO SHALL NOT BE AFFECTED BY ANY
COLLECTION OF RENTS BY ANY GOVERNMENTAL BODY PURSUANT TO A TAX LIEN OR
OTHERWISE, EVEN THOUGH SUCH OBLIGATION RESULTS IN A DOUBLE PAYMENT OF RENT.  ALL
RENT PAYABLE BY TENANT HEREUNDER SHALL CONSTITUTE “RENT” FOR ALL PURPOSES
(INCLUDING SECTION 502(B)(6) OF THE FEDERAL BANKRUPTCY CODE).


 


(D)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TENANT SHALL HAVE
NO RIGHT AND HEREBY WAIVES ALL RIGHTS WHICH IT MAY HAVE UNDER ANY LAW (I) TO
QUIT, TERMINATE OR SURRENDER THIS LEASE OR ANY OF THE LEASED PREMISES, OR
(II) TO ANY SET-OFF OF ANY MONETARY OBLIGATIONS.


 

9.             Payment of Impositions.

 


(A)           TENANT SHALL, BEFORE INTEREST OR PENALTIES ARE DUE THEREON, PAY
AND DISCHARGE ALL TAXES (INCLUDING REAL AND PERSONAL PROPERTY, FRANCHISE, SALES,
USE, GROSS RECEIPTS AND RENT TAXES AND/OR ALL PAYMENTS IN LIEU THEREOF
(“PILOT”), ALL CHARGES FOR ANY EASEMENT OR AGREEMENT MAINTAINED FOR THE BENEFIT
OF ANY OF THE LEASED PREMISES, ALL ASSESSMENTS AND LEVIES, ALL PERMIT,
INSPECTION AND LICENSE FEES, ALL RENTS AND CHARGES FOR WATER, SEWER, UTILITY AND
COMMUNICATION SERVICES RELATING TO ANY OF THE LEASED PREMISES, ALL GROUND RENTS
AND ALL OTHER PUBLIC CHARGES WHETHER OF A LIKE OR DIFFERENT NATURE, EVEN IF
UNFORESEEN OR EXTRAORDINARY, IMPOSED UPON OR ASSESSED AGAINST (I) TENANT,
(II) TENANT’S LEASEHOLD INTEREST IN THE LEASED PREMISES, (III) ANY OF THE LEASED
PREMISES, (IV) LANDLORD AS A RESULT OF OR ARISING IN RESPECT OF THE ACQUISITION,
OWNERSHIP, OCCUPANCY, LEASING, USE, POSSESSION OR SALE OF ANY OF THE LEASED
PREMISES, ANY ACTIVITY CONDUCTED ON ANY OF THE LEASED PREMISES, OR THE RENT, OR
(V) ANY LENDER BY REASON OF ANY NOTE, MORTGAGE, ASSIGNMENT OR OTHER DOCUMENT
EVIDENCING OR SECURING A LOAN AND WHICH (AS TO THIS CLAUSE (V)) LANDLORD HAS
AGREED TO PAY (COLLECTIVELY, THE “IMPOSITIONS”); PROVIDED, THAT NOTHING HEREIN
SHALL OBLIGATE TENANT TO PAY (A) INCOME, EXCESS PROFITS OR OTHER TAXES OF
LANDLORD (OR LENDER) WHICH ARE DETERMINED ON THE BASIS OF LANDLORD’S (OR
LENDER’S) NET INCOME OR NET WORTH (UNLESS SUCH TAXES ARE IN LIEU OF OR A
SUBSTITUTE FOR ANY OTHER TAX, ASSESSMENT OR OTHER CHARGE UPON OR WITH RESPECT TO
THE LEASED PREMISES WHICH, IF IT WERE IN EFFECT, WOULD BE PAYABLE BY TENANT
UNDER THE PROVISIONS HEREOF OR BY THE TERMS OF SUCH TAX, ASSESSMENT OR OTHER
CHARGE), (B) ANY ESTATE, INHERITANCE, SUCCESSION, GIFT OR SIMILAR TAX IMPOSED ON
LANDLORD OR (C) ANY CAPITAL GAINS TAX IMPOSED ON LANDLORD IN CONNECTION WITH THE
SALE OF THE LEASED PREMISES TO ANY PERSON.  LANDLORD SHALL HAVE THE RIGHT TO
REQUIRE TENANT TO PAY, TOGETHER WITH SCHEDULED INSTALLMENTS OF BASIC RENT, THE
AMOUNT OF THE GROSS RECEIPTS OR RENT TAX, IF ANY, PAYABLE WITH RESPECT TO THE
AMOUNT OF SUCH INSTALLMENT OF BASIC RENT.  IF ANY IMPOSITION MAY BE PAID IN
INSTALLMENTS WITHOUT INTEREST OR PENALTY, TENANT SHALL HAVE THE OPTION TO PAY
SUCH IMPOSITION IN INSTALLMENTS; IN SUCH EVENT, TENANT SHALL BE LIABLE ONLY FOR
THOSE INSTALLMENTS WHICH ACCRUE OR BECOME DUE AND PAYABLE DURING THE TERM. 
TENANT SHALL BE RESPONSIBLE TO OBTAIN ALL BILLS FOR THE PAYMENT OF IMPOSITIONS
AND SHALL PREPARE AND FILE ALL TAX REPORTS REQUIRED BY GOVERNMENTAL AUTHORITIES
WHICH RELATE TO THE IMPOSITIONS.  TENANT SHALL DELIVER TO LANDLORD (1) COPIES OF
ALL SETTLEMENTS AND NOTICES PERTAINING TO THE IMPOSITIONS WHICH MAY BE ISSUED BY
ANY GOVERNMENTAL AUTHORITY WITHIN TEN (10) DAYS AFTER TENANT’S RECEIPT THEREOF,
(2) RECEIPTS FOR PAYMENT OF ALL TAXES REQUIRED TO BE PAID BY TENANT HEREUNDER
WITHIN THIRTY (30) DAYS AFTER THE DUE DATE THEREOF AND (3) RECEIPTS FOR PAYMENT
OF ALL OTHER IMPOSITIONS WITHIN TEN (10) DAYS AFTER LANDLORD’S REQUEST
THEREFOR.  NOTHING CONTAINED IN THIS PARAGRAPH 9 IS INTENDED TO LIMIT THE
CONTEST RIGHTS OF TENANT UNDER PARAGRAPH 14 HEREOF, AND, FROM THE DATE HEREOF
THROUGH THE OPTION LAPSE DATE, SO LONG AS

 

19

--------------------------------------------------------------------------------


 


NO EVENT OF DEFAULT HAS OCCURRED AND IS THEN CONTINUING UNDER THIS LEASE ONLY
TENANT SHALL HAVE THE RIGHT TO PROTEST ANY REAL ESTATE TAX, PILOT OR ASSESSMENT
OR TO COMMENCE ANY CERTIORARI PROCEEDING IN CONNECTION THEREWITH.


 


(B)           FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO
THE TIMELY PAYMENT OF ANY IMPOSITIONS OR INSURANCE PREMIUMS, AS THE CASE MAY BE,
IN ACCORDANCE WITH THE TERMS OF THIS LEASE OR THE CONDOMINIUM DOCUMENTS, UPON
THE WRITTEN REQUEST OF LANDLORD, TENANT SHALL PAY INTO AN ESCROW ACCOUNT
CONTROLLED BY LANDLORD (OR LENDER, AS THE CASE MAY BE), FUNDS NECESSARY TO PAY
ESCROW CHARGES (AS HEREIN DEFINED), IN SUCH AMOUNTS (EACH AN “ESCROW PAYMENT”)
MONTHLY (OR ON SUCH OTHER PERIODIC BASIS AS REQUIRED BY SUCH LENDER, BUT NOT
MORE OFTEN THAN MONTHLY) SO THAT THERE SHALL BE IN AN ESCROW ACCOUNT AN AMOUNT
SUFFICIENT TO PAY THE ESCROW CHARGES (AS HEREINAFTER DEFINED) AS THEY BECOME
DUE.  AS USED HEREIN, “ESCROW CHARGES” SHALL MEAN REAL ESTATE TAXES, PILOT,
AND/OR ASSESSMENTS ON OR WITH RESPECT TO THE LEASED PREMISES AND PREMIUMS ON ANY
INSURANCE REQUIRED BY THIS LEASE; PROVIDED THAT ESCROW CHARGES FOR PREMIUMS ON
ANY INSURANCE REQUIRED BY THIS LEASE SHALL NOT BE SUBJECT TO ESCROW PAYMENT
HEREUNDER UNLESS AT THE TIME IN QUESTION TENANT CARRIES A SEPARATE POLICY OR HAS
AN INDENTIFIED PREMIUM AND COVERAGE LIMITS APPLICABLE SOLELY TO THE LEASED
PREMISES.  LANDLORD SHALL REASONABLY DETERMINE THE AMOUNT OF THE ESCROW CHARGES
(IT BEING AGREED THAT IF REQUIRED BY A LENDER, SUCH AMOUNTS SHALL EQUAL ANY
CORRESPONDING ESCROW INSTALLMENTS REQUIRED TO BE PAID BY LANDLORD) AND THE
AMOUNT OF EACH ESCROW PAYMENT.  AS LONG AS THE ESCROW PAYMENTS ARE BEING HELD BY
LANDLORD THE ESCROW PAYMENTS SHALL NOT BE COMMINGLED WITH OTHER FUNDS OF
LANDLORD OR OTHER PERSONS AND INTEREST THEREON SHALL ACCRUE FOR THE BENEFIT OF
TENANT FROM THE DATE SUCH MONIES ARE RECEIVED AND INVESTED UNTIL THE DATE SUCH
MONIES ARE DISBURSED TO PAY ESCROW CHARGES.  LANDLORD SHALL APPLY THE ESCROW
PAYMENTS TO THE PAYMENT OF THE ESCROW CHARGES IN SUCH ORDER OR PRIORITY AS
LANDLORD SHALL DETERMINE OR AS REQUIRED BY LAW.  IF AT ANY TIME THE ESCROW
PAYMENTS THERETOFORE PAID TO LANDLORD SHALL BE INSUFFICIENT FOR THE PAYMENT OF
THE ESCROW CHARGES, TENANT, WITHIN TEN (10) BUSINESS DAYS AFTER LANDLORD’S
DEMAND THEREFOR, SHALL PAY THE AMOUNT OF THE DEFICIENCY TO LANDLORD.


 

10.           Compliance with Laws and Easement Agreements, Environmental
Matters.

 


(A)           TENANT SHALL, AT ITS EXPENSE, COMPLY WITH AND CONFORM TO, AND
CAUSE THE LEASED PREMISES AND ANY OTHER PERSON OCCUPYING ANY PART OF THE LEASED
PREMISES TO COMPLY WITH AND CONFORM TO, ALL INSURANCE REQUIREMENTS AND LEGAL
REQUIREMENTS (INCLUDING ALL APPLICABLE ENVIRONMENTAL LAWS).  TENANT SHALL USE
ALL COMMERCIALLY REASONABLE EFFORTS (INCLUDING CASTING ALL AFFIRMATIVE VOTES
WITH RESPECT THERETO) TO CAUSE THE CONDOMINIUM BOARD AND THE NYTC BOARD TO TAKE
ALL ACTION NECESSARY OR APPROPRIATE TO MAINTAIN THE UNIT AND THE CONDOMINIUM AS
A VALIDLY EXISTING CONDOMINIUM UNDER THE TERMS OF AND IN COMPLIANCE WITH THE
CONDOMINIUM ACT, AND SHALL NOT ALLOW THE LEASED PREMISES TO BE OR BECOME A PART
OF ANY OTHER TAX LOT (EXCEPT FOR THE TAX LOTS CONSTITUTING THE LEASED PREMISES
IN EFFECT ON THE DATE HEREOF), OR TO BE RESPONSIBLE FOR THE PAYMENT OF ANY REAL
ESTATE TAXES OR ASSESSMENTS ATTRIBUTABLE TO THE LAND OR THE BUILDING (OTHER THAN
THE LEASED PREMISES) EXCEPT FOR ITS OBLIGATION UNDER THE DECLARATION TO
CONTRIBUTE FOR CONDOMINIUM EXPENSES WITH RESPECT TO TAXES AND ASSESSMENTS FOR
THE COMMON ELEMENTS OF THE BUILDING).  TENANT SHALL NOT AT ANY TIME (I) CAUSE,
PERMIT OR SUFFER TO OCCUR ANY ENVIRONMENTAL VIOLATION OR (II) PERMIT ANY
SUBLESSEE, ASSIGNEE OR OTHER PERSON OCCUPYING THE LEASED PREMISES UNDER OR
THROUGH TENANT TO CAUSE, PERMIT OR SUFFER TO OCCUR ANY ENVIRONMENTAL

 

20

--------------------------------------------------------------------------------


 


VIOLATION AND, AT THE REQUEST OF LANDLORD OR LENDER, TENANT SHALL PROMPTLY
REMEDIATE OR UNDERTAKE ANY OTHER APPROPRIATE RESPONSE ACTION TO CORRECT ANY
EXISTING ENVIRONMENTAL VIOLATION.  ANY AND ALL REPORTS PREPARED FOR OR BY
LANDLORD WITH RESPECT TO THE LEASED PREMISES SHALL BE FOR THE SOLE BENEFIT OF
LANDLORD AND LENDER AND NO OTHER PERSON SHALL HAVE THE RIGHT TO RELY ON ANY SUCH
REPORTS.  THE PARTIES ACKNOWLEDGE THAT AS OF THE DATE HEREOF THE BUILDING AND
THE LEASED PREMISES ARE BEING OCCUPIED PURSUANT TO A TEMPORARY CERTIFICATE OF
OCCUPANCY (“T/C/O”) WHICH IS SCHEDULE TO EXPIRE ON APRIL 9, 2009.  TENANT SHALL
(I) CAUSE THE T/C/O TO BE RENEWED OR EXTENDED AS AND WHEN REQUIRED AND IN NO
EVENT ALLOW THE T/C/O TO LAPSE, (II) COMPLY (OR CAUSE THE CONDOMINIUM BOARD TO
COMPLY) WITH THE TERMS OF THE SEVERANCE LEASE WITH RESPECT TO OBTAINING THE
PERMANENT CERTIFICATE OF OCCUPANCY FOR THE BUILDING, AND (III) USE COMMERCIALLY
REASONABLE EFFORTS TO CLEAR ANY VIOLATIONS OR OPEN PERMITS WITH RESPECT TO THE
LEASED PREMISES OR ANY OTHER PART OF THE “NYTC COLLECTIVE UNITS” (AS DEFINED IN
THE DECLARATION) IN ORDER TO PERMIT THE PERMANENT CERTIFICATE OF OCCUPANCY FOR
THE BUILDING TO BE ISSUED.  TENANT SHALL COMPLY WITH THE “SIGNAGE OBLIGATIONS”
PROVISIONS IN THE SEVERANCE LEASE.


 


(B)           TENANT, AT ITS SOLE COST AND EXPENSE, WILL AT ALL TIMES PROMPTLY
AND FAITHFULLY ABIDE BY, DISCHARGE AND PERFORM ALL OF THE COVENANTS, CONDITIONS
AND AGREEMENTS CONTAINED IN ANY EASEMENT AGREEMENT ON THE PART OF LANDLORD OR
THE OCCUPIER TO BE KEPT AND PERFORMED THEREUNDER.  TENANT WILL NOT ALTER,
MODIFY, AMEND OR TERMINATE ANY EASEMENT AGREEMENT, GIVE ANY CONSENT OR APPROVAL
THEREUNDER, OR ENTER INTO ANY NEW EASEMENT AGREEMENT WITHOUT, IN EACH CASE, THE
PRIOR WRITTEN CONSENT OF LANDLORD.


 


(C)           UPON PRIOR WRITTEN NOTICE FROM LANDLORD, TENANT SHALL PERMIT SUCH
PERSONS AS LANDLORD MAY DESIGNATE (“SITE REVIEWERS”) TO VISIT THE LEASED
PREMISES DURING NORMAL BUSINESS HOURS AND IN A MANNER WHICH DOES NOT
UNREASONABLY INTERFERE WITH TENANT’S OPERATIONS AND PERFORM, AS AGENTS OF
TENANT, AND TO CONDUCT ENVIRONMENTAL SITE INVESTIGATIONS AND ASSESSMENTS (“SITE
ASSESSMENTS”) ON THE LEASED PREMISES IN ANY OF THE FOLLOWING CIRCUMSTANCES: 
(I) IN CONNECTION WITH ANY SALE, FINANCING OR REFINANCING OF THE LEASED
PREMISES, (II) WITHIN THE SIX MONTH PERIOD PRIOR TO THE EXPIRATION OF THE TERM,
(III) IF REQUIRED BY LENDER OR THE TERMS OF ANY CREDIT FACILITY TO WHICH
LANDLORD IS BOUND, (IV) IF AN EVENT OF DEFAULT EXISTS, OR (V) AT ANY OTHER TIME
THAT, IN THE OPINION OF LANDLORD OR LENDER, A REASONABLE BASIS EXISTS TO BELIEVE
THAT AN ENVIRONMENTAL VIOLATION OR ANY CONDITION THAT COULD REASONABLY BE
EXPECTED TO RESULT IN ANY ENVIRONMENTAL VIOLATION EXISTS(PROVIDED THAT, WITH
RESPECT TO THIS CLAUSE (V), LANDLORD SHALL GIVE TENANT TEN (10) DAYS PRIOR
WRITTEN NOTICE OF SUCH OPINION PRIOR TO CAUSING A SITE ASSESSMENT TO BE
PERFORMED).  SUCH SITE ASSESSMENTS MAY INCLUDE BOTH ABOVE AND BELOW THE GROUND
TESTING FOR ENVIRONMENTAL VIOLATIONS AND SUCH OTHER TESTS AS MAY BE NECESSARY,
IN THE OPINION OF THE SITE REVIEWERS, TO CONDUCT THE SITE ASSESSMENTS.  TENANT
SHALL SUPPLY TO THE SITE REVIEWERS SUCH HISTORICAL AND OPERATIONAL INFORMATION
REGARDING THE LEASED PREMISES AS MAY BE REASONABLY REQUESTED BY THE SITE
REVIEWERS TO FACILITATE THE SITE ASSESSMENTS, AND SHALL MAKE AVAILABLE FOR
MEETINGS WITH THE SITE REVIEWERS APPROPRIATE PERSONNEL HAVING KNOWLEDGE OF SUCH
MATTERS.  THE COST OF PERFORMING AND REPORTING SITE ASSESSMENTS SHALL BE PAID BY
TENANT UNDER CLAUSE (I) ABOVE, IF SUCH SALE IS TO TENANT OR ANY AFFILIATE OR
DESIGNEE THEREOF; UNDER CLAUSE (II) ABOVE, BUT ONLY ONE (1) TIME; AND UNDER
CLAUSES (IV) AND (V) ABOVE, BUT ONLY IF AN ENVIRONMENTAL VIOLATION IS ACTUALLY
DISCOVERED AND, IN ALL OTHER INSTANCES, THE COST OF PERFORMING AND REPORTING
SITE ASSESSMENTS SHALL BE PAID BY LANDLORD.

 

21

--------------------------------------------------------------------------------


 


(D)           IF AN ENVIRONMENTAL VIOLATION OCCURS OR IS FOUND TO EXIST AND, IN
LANDLORD’S REASONABLE JUDGMENT, THE COST OF REMEDIATION OF, OR OTHER RESPONSE
ACTION WITH RESPECT TO, THE SAME IS LIKELY TO EXCEED THE THRESHOLD AMOUNT,
TENANT SHALL PROVIDE TO LANDLORD, WITHIN TEN (10) DAYS AFTER LANDLORD’S REQUEST
THEREFOR, FINANCIAL ASSURANCES THAT TENANT HAS (OR THAT GUARANTOR WILL PROVIDE)
ADEQUATE FINANCIAL WHEREWITHAL TO EFFECT SUCH REMEDIATION IN ACCORDANCE WITH
APPLICABLE ENVIRONMENTAL LAWS.  SUCH FINANCIAL ASSURANCES MAY, AT THE REQUEST OF
LANDLORD, BE A BOND OR LETTER OF CREDIT REASONABLY SATISFACTORY TO LANDLORD IN
FORM AND SUBSTANCE AND IN AN AMOUNT EQUAL TO OR GREATER THAN LANDLORD’S
REASONABLE ESTIMATE (BASED UPON THE REPORT OF A REPUTABLE THIRD PARTY
CONTRACTOR), BASED UPON A SITE ASSESSMENT PERFORMED PURSUANT TO PARAGRAPH 10(C),
OF THE ANTICIPATED COST OF SUCH REMEDIAL ACTION.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS LEASE, IF AN
ENVIRONMENTAL VIOLATION OCCURS OR IS FOUND TO EXIST AND THE TERM WOULD OTHERWISE
TERMINATE OR EXPIRE, THEN, IF THE EXISTENCE OF SUCH ENVIRONMENTAL VIOLATION
IMPAIRS LANDLORD’S ABILITY TO RETENANT THE LEASED PREMISES IN ANY MATERIAL
RESPECT, AT THE OPTION OF LANDLORD, THE TERM SHALL BE AUTOMATICALLY EXTENDED
BEYOND THE DATE OF TERMINATION OR EXPIRATION AND THIS LEASE SHALL REMAIN IN FULL
FORCE AND EFFECT BEYOND SUCH DATE UNTIL THE EARLIER TO OCCUR OF (I) THE
COMPLETION OF SUCH REMEDIAL ACTION IN ACCORDANCE WITH APPLICABLE ENVIRONMENTAL
LAWS TO THE EXTENT NECESSARY TO REMOVE ANY IMPAIRMENT TO LANDLORD’S ABILITY TO
RETENANT THE LEASED PREMISES, OR (II) THE DATE SPECIFIED IN A WRITTEN NOTICE
FROM LANDLORD TO TENANT TERMINATING THIS LEASE.


 


(F)            IF TENANT FAILS TO PROMPTLY COMMENCE TO THE EXTENT PRACTICABLE
AND THEREAFTER DILIGENTLY PURSUE TO COMPLETE THE REMEDIATION OF ANY
ENVIRONMENTAL VIOLATION WHICH OCCURS OR IS FOUND TO EXIST, LANDLORD SHALL HAVE
THE RIGHT (BUT NO OBLIGATION) TO TAKE ANY AND ALL ACTIONS AS LANDLORD SHALL DEEM
NECESSARY OR ADVISABLE IN ORDER TO CURE SUCH ENVIRONMENTAL VIOLATION UPON TEN
(10) DAYS PRIOR WRITTEN NOTICE TO TENANT.


 


(G)           TENANT SHALL NOTIFY LANDLORD PROMPTLY AFTER BECOMING AWARE OF ANY
ENVIRONMENTAL VIOLATION (OR ALLEGED ENVIRONMENTAL VIOLATION) OR NONCOMPLIANCE
WITH ANY OF THE COVENANTS CONTAINED IN THIS PARAGRAPH 10 AND SHALL FORWARD TO
LANDLORD IMMEDIATELY UPON RECEIPT THEREOF COPIES OF ALL ORDERS, REPORTS,
NOTICES, PERMITS, APPLICATIONS OR OTHER COMMUNICATIONS RELATING TO ANY SUCH
VIOLATION OR NONCOMPLIANCE.


 


(H)           ALL FUTURE LEASES, SUBLEASES OR CONCESSION AGREEMENTS RELATING TO
THE LEASED PREMISES ENTERED INTO BY TENANT SHALL CONTAIN COVENANTS OF THE OTHER
PARTY NOT TO AT ANY TIME (I) CAUSE ANY ENVIRONMENTAL VIOLATION TO OCCUR OR
(II) PERMIT ANY PERSON OCCUPYING THE LEASED PREMISES THROUGH SAID SUBTENANT OR
CONCESSIONAIRE TO CAUSE ANY ENVIRONMENTAL VIOLATION TO OCCUR.


 

11.           Liens; Recording.

 


(A)           TENANT SHALL NOT, DIRECTLY OR INDIRECTLY, CREATE OR PERMIT TO BE
CREATED OR TO REMAIN AND SHALL PROMPTLY DISCHARGE OR REMOVE ANY LIEN, LEVY OR
ENCUMBRANCE ON ANY OF THE LEASED PREMISES OR ON ANY RENT OR ANY OTHER SUMS
PAYABLE BY TENANT UNDER THIS LEASE, OTHER THAN ANY MORTGAGE OR ASSIGNMENT, THE
PERMITTED ENCUMBRANCES AND ANY MORTGAGE, LIEN, ENCUMBRANCE OR OTHER CHARGE
CREATED BY OR RESULTING SOLELY FROM ANY ACT OR OMISSION OF LANDLORD.  NOTICE IS
HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR

 

22

--------------------------------------------------------------------------------


 


ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT OR TO
ANYONE HOLDING OR OCCUPYING ANY OF THE LEASED PREMISES THROUGH OR UNDER TENANT,
AND THAT NO MECHANICS’ OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS
SHALL ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN AND TO ANY OF THE LEASED
PREMISES.  LANDLORD MAY AT ANY TIME, AND AT LANDLORD’S REQUEST TENANT SHALL
PROMPTLY, POST ANY NOTICES ON THE LEASED PREMISES REGARDING SUCH NON-LIABILITY
OF LANDLORD.


 


(B)           TENANT SHALL EXECUTE, DELIVER AND RECORD, FILE OR REGISTER
(COLLECTIVELY, “RECORD”) ALL SUCH INSTRUMENTS AS MAY BE REQUIRED OR PERMITTED BY
ANY PRESENT OR FUTURE LAW IN ORDER TO EVIDENCE THE RESPECTIVE INTERESTS OF
LANDLORD AND TENANT IN THE LEASED PREMISES, AND SHALL CAUSE A MEMORANDUM OF THIS
LEASE (OR, IF SUCH A MEMORANDUM CANNOT BE RECORDED, THIS LEASE), AND ANY
SUPPLEMENT HERETO OR THERETO, TO BE RECORDED IN SUCH MANNER AND IN SUCH PLACES
AS MAY BE REQUIRED OR PERMITTED BY ANY PRESENT OR FUTURE LAW IN ORDER TO PROTECT
THE VALIDITY AND PRIORITY OF THIS LEASE.


 

12.           Maintenance and Repair.

 


(A)           TENANT SHALL AT ALL TIMES MAINTAIN THE LEASED PREMISES IN AS GOOD
REPAIR AND APPEARANCE AS THEY ARE IN ON THE DATE HEREOF AND FIT TO BE USED FOR
THEIR INTENDED USE IN ACCORDANCE WITH PRACTICES THEN GENERALLY RECOGNIZED AS
APPROPRIATE FOR HIGH-RISE FIRST—CLASS OFFICE BUILDINGS IN MIDTOWN MANHATTAN BY
PRUDENT INSTITUTIONAL OWNERS OR OPERATORS THEREOF AND, IN THE CASE OF THE
EQUIPMENT, IN AS GOOD MECHANICAL CONDITION AS IT WAS ON THE LATER OF THE DATE
HEREOF OR THE DATE OF ITS INSTALLATION, ORDINARY WEAR AND TEAR EXCEPTED AND,
PROVIDED FURTHER, THAT, IN ALL EVENTS, THE LEASED PREMISES (INCLUDING ALL
IMPROVEMENTS AND EQUIPMENT) SHALL BE KEPT AND MAINTAINED IN ACCORDANCE WITH THE
STANDARDS AND REQUIREMENTS SET FORTH IN THE SEVERANCE LEASE AND CONDOMINIUM
DOCUMENTS.  TENANT SHALL PROMPTLY MAKE ALL ALTERATIONS OF EVERY KIND AND NATURE
(STRUCTURAL AND NON-STRUCTURAL), WHETHER FORESEEN OR UNFORESEEN, WHICH MAY BE
NECESSARY OR APPROPRIATE TO KEEP AND MAINTAIN THE LEASED PREMISES IN COMPLIANCE
WITH ALL APPLICABLE LEGAL REQUIREMENTS AND ALL INSURANCE REQUIREMENTS AND TO
COMPLY WITH THE FOREGOING REQUIREMENTS OF THIS PARAGRAPH 12(A), THE SEVERANCE
LEASE, AND THE CONDOMINIUM DOCUMENTS.  LANDLORD SHALL NOT BE REQUIRED TO MAKE
ANY ALTERATION (STRUCTURAL OR NON-STRUCTURAL), WHETHER FORESEEN OR UNFORESEEN,
OR TO MAINTAIN ANY OF THE LEASED PREMISES IN ANY WAY, AND TENANT HEREBY
EXPRESSLY WAIVES ANY RIGHT WHICH MAY BE PROVIDED FOR IN ANY LAW NOW OR HEREAFTER
IN EFFECT TO MAKE ALTERATIONS AT THE EXPENSE OF LANDLORD OR TO REQUIRE LANDLORD
TO MAKE ALTERATIONS.  ANY ALTERATION MADE BY TENANT PURSUANT TO THIS PARAGRAPH
12 SHALL BE MADE IN CONFORMITY WITH THE PROVISIONS OF PARAGRAPH 13.


 


(B)           IF ANY IMPROVEMENT, NOW OR HEREAFTER CONSTRUCTED, SHALL
(I) ENCROACH UPON ANY SETBACK OR ANY PROPERTY, STREET OR RIGHT-OF-WAY ADJOINING
THE CONDOMINIUM, OR ANY OTHER UNIT OF THE CONDOMINIUM, OR THE COMMON ELEMENTS OF
THE CONDOMINIUM, IN VIOLATION OF APPLICABLE LAWS OR THE CONDOMINIUM DOCUMENTS,
(II) VIOLATE THE PROVISIONS OF ANY RESTRICTIVE COVENANT AFFECTING THE LEASED
PREMISES, (III) HINDER OR OBSTRUCT ANY EASEMENT OR RIGHT-OF-WAY TO WHICH ANY OF
THE LEASED PREMISES IS SUBJECT OR (IV) IMPAIR THE RIGHTS OF OTHERS IN, TO OR
UNDER ANY OF THE FOREGOING, TENANT SHALL USE COMMERCIALLY REASONABLE EFFORTS (OR
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE CONDOMINIUM BOARD TO)
PROMPTLY

 

23

--------------------------------------------------------------------------------


 


AFTER RECEIVING A WRITTEN NOTICE, CLAIM OR DEMAND TO CURE SAME, EITHER
(A) OBTAIN FROM ALL NECESSARY PARTIES WAIVERS OR SETTLEMENTS OF ALL CLAIMS,
LIABILITIES AND DAMAGES RESULTING FROM EACH SUCH ENCROACHMENT, VIOLATION,
HINDRANCE, OBSTRUCTION OR IMPAIRMENT, WHETHER THE SAME SHALL AFFECT LANDLORD,
TENANT OR BOTH, OR (B) TAKE SUCH ACTION AS SHALL BE NECESSARY TO REMOVE ALL SUCH
ENCROACHMENTS, HINDRANCES OR OBSTRUCTIONS AND TO END ALL SUCH VIOLATIONS OR
IMPAIRMENTS, INCLUDING, IF NECESSARY, MAKING ALTERATIONS; PROVIDED HOWEVER, THAT
WITH RESPECT TO ANY IMPROVEMENTS EXISTING AT THE LEASED PREMISES AS OF THE DATE
OF THIS LEASE (X) THE MERE EXISTENCE OF ANY CONDITION UNDER CLAUSES (I) -
(IV) HEREINABOVE SHALL NOT BY ITSELF CONSTITUTE AN EVENT OF DEFAULT HEREUNDER
AND (Y) TENANT SHALL NOT BE REQUIRED TO TAKE THE ACTIONS REQUIRED UNDER CLAUSES
(A) OR (B) HEREOF UNLESS (1) TENANT SHALL HAVE RECEIVED WRITTEN NOTICE TO TAKE
SUCH ACTIONS FROM ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER THE LEASED PREMISES OR (2) A PERSON OTHER THAN LANDLORD SHALL
COMMENCE AN ACTION OR PROCEEDING WITH RESPECT THERETO. IN ANY CASE, THE
PROVISIONS HEREOF SHALL BE SUBJECT TO TENANT’S CONTEST RIGHTS UNDER PARAGRAPH 14
HEREOF


 


(C)           TENANT AGREES THAT (I) AT ALL TIMES DURING THE TERM IT SHALL CAUSE
THE LEASED PREMISES TO BE MANAGED BY A REPUTABLE THIRD PARTY PROPERTY MANAGER,
PURSUANT TO A PROPERTY MANAGEMENT AGREEMENT REVIEWED BY AND REASONABLY
ACCEPTABLE TO LANDLORD (AND LENDER, IF APPLICABLE), AND (II) SUCH MANAGER SHALL
AGREE TO ENTER INTO SEPARATE SUBORDINATION OF MANAGEMENT AGREEMENTS FOR THE
BENEFIT OF LANDLORD AND LENDER, AS APPLICABLE, REASONABLY SATISFACTORY TO
LANDLORD OR LENDER, AS THE CASE MAY BE.  A COPY OF THE CURRENTLY EXISTING
PROPERTY MANAGEMENT AGREEMENT BY AND BETWEEN TENANT AND FIRST NEW YORK PARTNERS
HAS BEEN DELIVERED TO LANDLORD AND LANDLORD HEREBY APPROVES SAME.  IF TENANT
DESIRES TO ENTER INTO A NEW MANAGEMENT AGREEMENT SAME SHALL BE DELIVERED TO
LANDLORD AND LENDER (IF APPLICABLE) FOR APPROVAL PRIOR TO THE EFFECTIVE DATE
THEREOF; PROVIDED THAT IF LANDLORD AND LENDER (IF APPLICABLE) SHALL FAIL TO
APPROVE OR DISAPPROVE SUCH MANAGEMENT AGREEMENT IN WRITING WITHIN FOURTEEN (14)
DAYS OF DELIVERY THEREOF BY TENANT, THEN SAME SHALL BE DEEMED APPROVED (BUT
CLAUSE (II) OF THE FIRST SENTENCE OF THIS PARAGRAPH 12(C) SHALL NEVERTHELESS BE
APPLICABLE TO SUCH MANAGEMENT AGREEMENT).


 

13.           Alterations and Improvements.

 


(A)           TENANT SHALL HAVE THE RIGHT, WITHOUT HAVING OBTAINED THE PRIOR
WRITTEN CONSENT OF LANDLORD AND LENDER , (I) TO MAKE NON-STRUCTURAL
ALTERATIONS AND (II) TO INSTALL EQUIPMENT IN THE IMPROVEMENTS OR ACCESSIONS TO
THE EQUIPMENT THAT, SO LONG AS AT THE TIME OF CONSTRUCTION OR INSTALLATION OF
ANY SUCH EQUIPMENT OR ALTERATIONS NO EVENT OF DEFAULT EXISTS AND THE VALUE,
UTILITY OR STRUCTURAL INTEGRITY OF THE BUILDING OR THE LEASED PREMISES IS NOT
DIMINISHED THEREBY, NOR THE USE OF THE LEASED PREMISES ALTERED THEREBY IN ANY
MATERIAL RESPECT.  IF TENANT DESIRES TO MAKE STRUCTURAL ALTERATIONS TO THE
LEASED PREMISES, THEN THE PRIOR WRITTEN APPROVAL OF LANDLORD AND LENDER SHALL BE
REQUIRED (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED
THAT (I) “POKE-THROUGHS” OR SIMILAR MINOR SLAB PENETRATIONS OR REINFORCEMENT OF
EXISTING STRUCTURAL ELEMENTS TO INCREASE LOAD BEARING SHALL NOT CONSTITUTE
STRUCTURAL ALTERATIONS IF PERFORMED IN CONNECTION WITH ANY OTHER PERMITTED
ALTERATIONS HEREUNDER AND (II) LANDLORD’S APPROVAL SHALL NOT BE WITHHELD (AND
SHALL BE GIVEN BY LANDLORD WITHIN TEN (10) DAYS OF A WRITTEN REQUEST BY TENANT
THEREFOR ACCOMPANIED BY THE STATEMENT OF THE QUALIFIED ENGINEER BELOW, OR ELSE
SHALL BE DEEMED GIVEN BY LANDLORD) WITH RESPECT TO CONSTRUCTION OF INTERNAL
STAIRWAYS CREATED WITHIN THE LEASED PREMISES, SO LONG AS TENANT GIVES TO
LANDLORD A WRITING SIGNED BY A

 

24

--------------------------------------------------------------------------------


 


REPUTABLE AND RECOGNIZED STRUCTURAL ENGINEER SELECTED BY TENANT WHO REGULARLY
PREPARES PLANS FOR AND/OR REVIEWS AND APPROVES STRUCTURAL WORK (INCLUDING
WITHOUT LIMITATION THE CONSTRUCTION AND INSTALLATION OF INTERNAL STAIRWAYS), IN
FIRST-CLASS HIGH-RISE OFFICE BUILDINGS IN MANHATTAN (A “QUALIFIED ENGINEER”)
STATING THAT TENANT’S PLANS FOR SUCH STAIRWAY(S) HAVE BEEN PREPARED AND/OR
REVIEWED BY, AND ARE SATISFACTORY TO, SUCH QUALIFIED ENGINEER AND ARE IN
COMPLIANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS.  TENANT SHALL NOT CAUSE OR
PERMIT TO BE CONSTRUCTED UPON THE LAND ANY ADDITIONAL BUILDINGS WITHOUT HAVING
FIRST OBTAINED THE PRIOR WRITTEN CONSENT OF LANDLORD AND LENDER, SUCH APPROVAL
TO BE GRANTED OR WITHHELD IN THEIR SOLE DISCRETION.  LANDLORD SHALL HAVE THE
RIGHT TO REQUIRE TENANT, AT ITS SOLE COST AND EXPENSE, TO REMOVE AT THE END OF
THE TERM, AND TENANT SHALL SO REMOVE (AND REPAIR AND RESTORE AS NECESSARY TO ITS
PRIOR CONDITION) UPON SUCH REQUEST OF LANDLORD (I) ALL SPECIALTY ALTERATIONS
(OTHER THAN THE SPU AREAS) INSTALLED BY TENANT AFTER THE DATE OF THIS LEASE,
INCLUDING, WITHOUT LIMITATION, ANY INTERNAL STAIRWAY CONNECTING ANY FLOOR
EXCLUDED FROM THE LEASED PREMISES AS PART OF A PARTIAL EXTENSION OF THE TERM BY
TENANT UNDER PARAGRAPH 5(C) HEREOF, AND (II) ALL OTHER ALTERATIONS WHICH
LANDLORD, AT THE TIME IT GRANTED APPROVAL TO PERFORM SAME, REQUIRED THAT SAME BE
REMOVED AT THE END OF THE TERM, AND (II) ANY ALTERATIONS EXISTING IN VIOLATION
OF ANY LEGAL REQUIREMENTS.  IF, IN LANDLORD’S REASONABLE JUDGMENT, THE COST OF
ANY SINGLE ALTERATION OR SERIES OF RELATED ALTERATIONS TO BE PERFORMED IN ANY
CONSECUTIVE TWELVE-MONTH PERIOD IS LIKELY TO EXCEED THE THRESHOLD AMOUNT, TENANT
SHALL PROVIDE TO LANDLORD, WITHIN TEN (10) DAYS AFTER LANDLORD’S REQUEST
THEREFOR, ADEQUATE ASSURANCES (IN LANDLORD’S REASONABLE DETERMINATION) THAT
TENANT HAS THE FINANCIAL WHEREWITHAL TO COMPLETE SAME LIEN-FREE AND OTHERWISE IN
ACCORDANCE WITH THE TERMS OF THIS LEASE AND THE GOVERNING DOCUMENTS.  IF SUCH
ASSURANCES ARE NOT, IN LANDLORD’S REASONABLE DETERMINATION, ADEQUATE, THEN
LANDLORD MAY REQUEST FURTHER FINANCIAL ASSURANCES IN THE FORM OF A BOND OR
LETTER OF CREDIT REASONABLY SATISFACTORY TO LANDLORD IN FORM AND SUBSTANCE AND
IN AN AMOUNT EQUAL TO OR GREATER THAN LANDLORD’S REASONABLE ESTIMATE OF THE
ANTICIPATED COST OF SUCH ALTERATIONS.


 


(B)           IF TENANT MAKES ANY ALTERATIONS PURSUANT TO THIS PARAGRAPH 13 OR
AS REQUIRED BY PARAGRAPH 12 OR 17 (SUCH ALTERATIONS AND ACTIONS BEING
HEREINAFTER COLLECTIVELY REFERRED TO AS “WORK”) WHETHER OR NOT LANDLORD’S
CONSENT IS REQUIRED, THEN (I) THE MARKET VALUE OF THE LEASED PREMISES SHALL NOT
BE LESSENED BY ANY SUCH WORK OR ITS USEFULNESS IMPAIRED, (II) ALL SUCH WORK
SHALL BE PERFORMED BY TENANT IN A GOOD AND WORKMANLIKE MANNER, (III) ALL SUCH
WORK SHALL BE EXPEDITIOUSLY COMPLETED IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS,
(IV) ALL SUCH WORK SHALL COMPLY WITH THE INSURANCE REQUIREMENTS, (V) IF ANY SUCH
WORK INVOLVES THE REPLACEMENT OF EQUIPMENT OR PARTS THERETO, ALL REPLACEMENT
EQUIPMENT OR PARTS SHALL HAVE A VALUE AND USEFUL LIFE EQUAL TO THE GREATER OF
(A) THE VALUE AND USEFUL LIFE ON THE DATE HEREOF OF THE EQUIPMENT BEING
REPLACED OR (B) THE VALUE AND USEFUL LIFE OF THE EQUIPMENT BEING REPLACED
IMMEDIATELY PRIOR TO THE OCCURRENCE OF THE EVENT WHICH REQUIRED ITS REPLACEMENT
(ASSUMING SUCH REPLACED EQUIPMENT WAS THEN IN THE CONDITION REQUIRED BY THIS
LEASE), (VI) TENANT SHALL PROMPTLY DISCHARGE OR REMOVE ALL LIENS FILED AGAINST
ANY OF THE LEASED PREMISES ARISING OUT OF SUCH WORK, (VII) TENANT SHALL PROCURE
AND PAY FOR ALL PERMITS AND LICENSES REQUIRED IN CONNECTION WITH ANY SUCH WORK,
(VIII) ALL SUCH WORK SHALL BE THE PROPERTY OF LANDLORD AND SHALL BE SUBJECT TO
THIS LEASE, AND TENANT SHALL EXECUTE AND DELIVER TO LANDLORD ANY DOCUMENT
REQUESTED BY LANDLORD EVIDENCING THE ASSIGNMENT TO LANDLORD OF ALL ESTATE,
RIGHT, TITLE AND INTEREST (OTHER THAN THE LEASEHOLD ESTATE CREATED HEREBY) OF
TENANT OR ANY OTHER PERSON THERETO OR THEREIN, AND (IX) TENANT SHALL COMPLY, TO
THE EXTENT REQUESTED BY LANDLORD OR REQUIRED BY THIS LEASE, WITH THE PROVISIONS
OF PARAGRAPHS 12(A) AND 19(A), WHETHER OR NOT SUCH WORK INVOLVES RESTORATION OF
THE LEASED PREMISES.

 

25

--------------------------------------------------------------------------------


 

14.           Permitted Contests.  Notwithstanding any other provision of this
Lease, Tenant shall not be required to (a) pay any Imposition, (b) comply with
any Legal Requirement, (c) discharge or remove any lien referred to in
Paragraph 11 or 13 or (d) take any action with respect to any encroachment,
violation, hindrance, obstruction or impairment referred to in
Paragraph 12(b) (such non-compliance with the terms hereof being hereinafter
referred to collectively as “Permitted Violations”) and may dispute or contest
the same, so long as at the time of such contest no Event of Default exists and
so long as Tenant shall contest, in good faith, the existence, amount or
validity thereof, the amount of the damages caused thereby, or the extent of its
or Landlord’s liability therefor by appropriate proceedings which shall operate
during the pendency thereof to prevent or stay (i) the collection of, or other
realization upon, the Permitted Violation so contested, (ii) the sale,
forfeiture or loss of any of the Leased Premises or any Rent to satisfy or to
pay any damages caused by any Permitted Violation, (iii) any interference with
the use or occupancy of any of the Leased Premises, (iv) any interference with
the payment of any Rent, or (v) the cancellation or increase in the rate of any
insurance policy (unless Tenant agrees in writing to pay such increase) or a
statement by the carrier that coverage will be denied or (vi) the enforcement or
execution of any injunction, order or Legal Requirement with respect to the
Permitted Violation.  Tenant shall provide Landlord security which is
satisfactory, in Landlord’s reasonable judgment, to assure that such Permitted
Violation is corrected, including all Costs, interest and penalties that may be
incurred or become due in connection therewith.  While any proceedings which
comply with the requirements of this Paragraph 14 are pending and the required
security is held by Landlord, Landlord shall not have the right to correct any
Permitted Violation thereby being contested unless Landlord is required by law
to correct such Permitted Violation and Tenant’s contest does not prevent or
stay such requirement as to Landlord.  Each such contest shall be promptly and
diligently prosecuted by Tenant to a final conclusion, except that Tenant, so
long as the conditions of this Paragraph 14 are at all times complied with, has
the right to attempt to settle or compromise such contest through negotiations. 
Tenant shall pay any and all losses, judgments, decrees and Costs in connection
with any such contest and shall, promptly after the final determination of such
contest, fully pay and discharge the amounts which shall be levied, assessed,
charged or imposed or be determined to be payable therein or in connection
therewith, together with all penalties, fines, interest and Costs thereof or in
connection therewith, and perform all acts the performance of which shall be
ordered or decreed as a result thereof.  No such contest shall (i) subject
Landlord to the risk of any criminal liability or any risk of civil fine,
penalty or liability for which Tenant has not agreed in writing to reimburse
Landlord, or (ii) shall risk forfeiture of Tenant’s or Landlord’s interest in
the Severance Lease or the estate created thereunder.

 

15.           Indemnification.

 


(A)           TENANT SHALL PAY, PROTECT, INDEMNIFY, DEFEND, SAVE AND HOLD
HARMLESS LANDLORD, LENDER AND ALL OTHER PERSONS DESCRIBED IN PARAGRAPH 30 (EACH
AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES
(INCLUDING PUNITIVE DAMAGES), PENALTIES, COSTS (INCLUDING ATTORNEYS’ FEES AND
COSTS), CAUSES OF ACTION, SUITS, CLAIMS, DEMANDS OR JUDGMENTS OF ANY NATURE
WHATSOEVER, HOWSOEVER CAUSED, WITHOUT REGARD TO THE FORM OF ACTION AND WHETHER
BASED ON STRICT LIABILITY, NEGLIGENCE OR ANY OTHER THEORY OF RECOVERY AT LAW OR
IN EQUITY (EACH, A “CLAIM”) ARISING FROM (I) ANY MATTER PERTAINING TO THE
ACQUISITION, OWNERSHIP, USE, NON-USE, OCCUPANCY, OPERATION, CONDITION, DESIGN,
CONSTRUCTION, MAINTENANCE, REPAIR OR RESTORATION OF THE LEASED PREMISES,
(II) ANY CASUALTY IN ANY MANNER ARISING FROM THE

 

26

--------------------------------------------------------------------------------


 


LEASED PREMISES, WHETHER OR NOT INDEMNITEE HAS OR SHOULD HAVE KNOWLEDGE OR
NOTICE OF ANY DEFECT OR CONDITION CAUSING OR CONTRIBUTING TO SAID CASUALTY,
(III) ANY VIOLATION BY TENANT OF ANY PROVISION OF THIS LEASE, THE SEVERANCE
LEASE OR ANY UNDERLYING OR SUPERIOR GROUND LEASE, THE CONDOMINIUM DOCUMENTS, THE
SECURITY DOCUMENTS, ANY CONTRACT OR AGREEMENT TO WHICH TENANT IS A PARTY, ANY
LEGAL REQUIREMENT OR ANY PERMITTED ENCUMBRANCE OR ANY ENCUMBRANCE TENANT
CONSENTED TO OR THE MORTGAGE OR ASSIGNMENT, (IV) THE ASSIGNMENT OF SEVERANCE
LEASE AND THE TRANSACTIONS CONTEMPLATED BY THIS LEASE AND THE SECURITY
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY TRANSFER TAXES, MORTGAGE RECORDING
TAXES OR PILOMRT DUE IN CONNECTION THEREWITH, WHETHER DUE AS OF THE DATE OF THIS
LEASE, AT THE OPTION LAPSE DATE IN CONNECTION WITH THE BENEFICIAL TRANSFER
DOCUMENTS, AS A RESULT OF AUDIT, RECHARACTERIZATION, OR OTHERWISE, (V) ANY CLAIM
FOR ANY COMMISSION OR OTHER FEE OR COMPENSATION PAYABLE TO ANY BROKER OR FINDER
CLAIMING TO HAVE DEALT WITH TENANT, GUARANTOR OR ANY OF THEIR AFFILIATES IN
CONNECTION WITH THIS LEASE OR ANY SUBLEASE OR ASSIGNMENT WITH RESPECT TO THE
LEASED PREMISES, (VI) TENANT’S FAILURE TO COMPLY WITH THE PROVISIONS RELATING TO
THE “SIGNAGE OBLIGATIONS” UNDER THE SEVERANCE LEASE OR (VII) ANY ALLEGED,
THREATENED OR ACTUAL ENVIRONMENTAL VIOLATION, INCLUDING (A) LIABILITY FOR
RESPONSE COSTS AND FOR COSTS OF REMOVAL AND REMEDIAL ACTION INCURRED BY THE
UNITED STATES GOVERNMENT, ANY STATE OR LOCAL GOVERNMENTAL UNIT OR ANY OTHER
PERSON, OR DAMAGES FROM INJURY TO OR DESTRUCTION OR LOSS OF NATURAL RESOURCES,
INCLUDING THE REASONABLE COSTS OF ASSESSING SUCH INJURY, DESTRUCTION OR LOSS,
INCURRED PURSUANT TO SECTION 107 OF CERCLA, OR ANY SUCCESSOR SECTION OR ACT OR
PROVISION OF ANY SIMILAR STATE OR LOCAL LAW, (B) LIABILITY FOR COSTS AND
EXPENSES OF ABATEMENT, CORRECTION OR CLEAN-UP, FINES, DAMAGES, RESPONSE COSTS OR
PENALTIES WHICH ARISE FROM THE PROVISIONS OF ANY OF THE OTHER ENVIRONMENTAL
LAWS AND (C) LIABILITY FOR PERSONAL INJURY OR PROPERTY DAMAGE ARISING UNDER ANY
STATUTORY OR COMMON-LAW TORT THEORY, INCLUDING DAMAGES ASSESSED FOR THE
MAINTENANCE OF A PUBLIC OR PRIVATE NUISANCE OR FOR CARRYING ON OF A DANGEROUS
ACTIVITY; PROVIDED THAT, THE FOREGOING INDEMNIFICATIONS BY TENANT HEREUNDER
SHALL NOT APPLY TO ANY CLAIM ARISING SOLELY FROM THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD OR ANY INDEMNITEE.


 


(B)           IN CASE ANY ACTION OR PROCEEDING IS BROUGHT AGAINST ANY INDEMNITEE
BY REASON OF ANY SUCH CLAIM, (I) TENANT MAY, EXCEPT IN THE EVENT OF A CONFLICT
OF INTEREST OR A DISPUTE BETWEEN TENANT AND ANY SUCH INDEMNITEE OR DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, RETAIN ITS OWN COUNSEL AND DEFEND SUCH
ACTION (IT BEING UNDERSTOOD THAT LANDLORD MAY EMPLOY COUNSEL OF ITS CHOICE TO
MONITOR THE DEFENSE OF ANY SUCH ACTION, THE COST OF WHICH SHALL BE PAID BY
TENANT) AND (II) SUCH INDEMNITEE SHALL NOTIFY TENANT TO RESIST OR DEFEND SUCH
ACTION OR PROCEEDING BY RETAINING COUNSEL REASONABLY SATISFACTORY TO SUCH
INDEMNITEE, AND SUCH INDEMNITEE WILL COOPERATE AND ASSIST IN THE DEFENSE OF SUCH
ACTION OR PROCEEDING IF REASONABLY REQUESTED SO TO DO BY TENANT.  IN THE EVENT
OF A CONFLICT OF INTEREST OR DISPUTE OR DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LANDLORD SHALL HAVE THE RIGHT TO SELECT COUNSEL, AND THE COST OF SUCH
COUNSEL SHALL BY PAID BY TENANT


 


(C)           LANDLORD SHALL PAY, PROTECT, INDEMNIFY, DEFEND, SAVE AND HOLD
HARMLESS TENANT, FROM AND AGAINST ANY CLAIM ARISING WITH RESPECT TO ANY CLAIM OF
ANY COMMISSION OR OTHER FEE OR COMPENSATION PAYABLE TO ANY BROKER OR FINDER
CLAIMING TO HAVE DEALT WITH LANDLORD OR ANY OF ITS AFFILIATES IN CONNECTION WITH
THIS LEASE OR ANY SUBLEASE OR ASSIGNMENT WITH RESPECT TO THE LEASED PREMISES.


 


(D)           THE OBLIGATIONS OF TENANT UNDER THIS PARAGRAPH 15 SHALL SURVIVE
ANY TERMINATION, EXPIRATION OR REJECTION IN BANKRUPTCY OF THIS LEASE.

 

27

--------------------------------------------------------------------------------


 

16.           Insurance.

 


(A)           TENANT SHALL NOT CAUSE OR PERMIT THE CONDOMINIUM (BY AFFIRMATIVE
VOTE THEREFOR OR ACQUIESCENCE THEREIN) TO (I) CHANGE THE AMOUNTS OR TYPES OF
INSURANCE COVERAGE CURRENTLY REQUIRED TO BE MAINTAINED BY THE CONDOMINIUM UNDER
THE TERMS OF THE CONDOMINIUM DOCUMENTS AS IN EFFECT ON THE DATE OF THIS LEASE IN
ANY MATERIALLY ADVERSE MANNER (E.G., LESSENING COVERAGE LIMITS, LESSENING OR
ELIMINATING COVERED RISKS, MATERIALLY INCREASING DEDUCTIBLES OR PLACING COVERAGE
WITH A LESS RELIABLE CARRIER BASED UPON ITS BEST’S AND/OR CREDIT RATING
CRITERIA, WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED TO THE EXTENT SUCH ADVERSE CHANGES ARE THE
RESULT OF MARKET CONDITIONS OR LACK OF AVAILABILITY OF COVERAGE BEYOND THE
REASONABLE CONTROL OF THE CONDOMINIUM, OR (II) ALLOW THE INSURANCE COVERAGE WITH
RESPECT TO THE COMMON ELEMENTS OF THE BUILDING REQUIRED TO BE MAINTAINED UNDER
THE TERMS OF CONDOMINIUM DOCUMENTS TO LAPSE AT ANY TIME.  IN ADDITION, TENANT
SHALL OBTAIN, PAY FOR AND MAINTAIN THE FOLLOWING INSURANCE ON OR IN CONNECTION
WITH THE LEASED PREMISES:


 


(I)            INSURANCE AGAINST ALL RISK OF PHYSICAL LOSS OR DAMAGE TO THE
IMPROVEMENTS AND EQUIPMENT AS PROVIDED UNDER “SPECIAL CAUSES OF LOSS” FORM
COVERAGE, AND INCLUDING CUSTOMARILY EXCLUDED PERILS OF HAIL, WINDSTORM, FLOOD
COVERAGE, EARTHQUAKE, TERRORISM, BREAKAGE OF GLASS, INLAND MARINE (COVERING
PROPERTY IN TRANSIT), DEBRIS REMOVAL AND DEMOLITION COSTS IN AMOUNTS NO LESS
THAN THE ACTUAL REPLACEMENT COST OF THE IMPROVEMENTS AND EQUIPMENT; PROVIDED
THAT, IF TENANT’S INSURANCE COMPANY IS UNABLE OR UNWILLING TO INCLUDE ANY OF ALL
OF SUCH EXCLUDED PERILS, TENANT SHALL HAVE THE OPTION OF PURCHASING COVERAGE
AGAINST SUCH PERILS FROM ANOTHER INSURER ON A “DIFFERENCE IN CONDITIONS” FORM OR
THROUGH A STAND-ALONE POLICY.  SUCH POLICIES SHALL CONTAIN REPLACEMENT COST AND
AGREED AMOUNT ENDORSEMENTS AND “LAW AND ORDINANCE” COVERAGE (AT FULL REPLACEMENT
COST).  SUCH POLICIES AND ENDORSEMENTS SHALL CONTAIN DEDUCTIBLES NOT MORE THAN
$250,000 PER OCCURRENCE, EXCEPT THAT EARTHQUAKE COVERAGE MAY HAVE A DEDUCTIBLE
NOT TO EXCEED $500,000.


 


(II)           COMMERCIAL GENERAL LIABILITY INSURANCE AND BUSINESS AUTOMOBILE
LIABILITY INSURANCE (INCLUDING NON-OWNED AND HIRED AUTOMOBILE LIABILITY) AGAINST
CLAIMS FOR PERSONAL AND BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING ON, IN
OR AS A RESULT OF THE USE OF THE LEASED PREMISES, IN AN AMOUNT NOT LESS THAN
$50,000,000 PER OCCURRENCE/ $100,000,000 ANNUAL AGGREGATE, WITH NO SELF-INSURED
RETENTION OR DEDUCTIBLE ABOVE $500,000, ON A CLAIMS OCCURRENCE BASIS.  THE
LIMITS REQUIRED HEREUNDER MAY BE OBTAINED THROUGH COMBINING COMMERCIAL GENERAL
LIABILITY INSURANCE AND EXCESS/UMBRELLA POLICIES.


 


(III)          WORKERS’ COMPENSATION INSURANCE IN THE AMOUNT REQUIRED BY
APPLICABLE LAW AND EMPLOYERS’ LIABILITY INSURANCE COVERING ALL PERSONS EMPLOYED
BY TENANT IN CONNECTION WITH ANY WORK DONE ON OR ABOUT ANY OF THE LEASED
PREMISES.


 


(IV)          COMPREHENSIVE BOILER AND MACHINERY/EQUIPMENT BREAKDOWN INSURANCE
ON ANY OF THE EQUIPMENT OR ANY OTHER EQUIPMENT ON OR IN THE LEASED PREMISES, IN
AN AMOUNT NOT LESS THAN $5,000,000 PER ACCIDENT FOR DAMAGE TO PROPERTY (AND
WHICH MAY BE CARRIED AS PART OF THE COVERAGE REQUIRED UNDER CLAUSE (I) ABOVE OR
PURSUANT TO A SEPARATE POLICY OR ENDORSEMENT).  EITHER SUCH BOILER AND MACHINERY
POLICY OR THE SPECIAL CAUSES OF LOSS POLICY REQUIRED IN CLAUSE (I) ABOVE SHALL
INCLUDE AT LEAST $3,000,000 PER INCIDENCE FOR OFF-

 

28

--------------------------------------------------------------------------------


 


PREMISES SERVICE INTERRUPTION, EXPEDITING EXPENSES, AMMONIA CONTAMINATION, AND
HAZARDOUS MATERIALS CLEAN-UP EXPENSE AND MAY CONTAIN A DEDUCTIBLE NOT TO EXCEED
$250,000.


 


(V)           BUSINESS INCOME/EXTRA EXPENSE INSURANCE AT LIMITS SUFFICIENT TO
COVER 100% OF THE PERIOD OF INDEMNITY NOT LESS THAN TWELVE (12) MONTHS FROM TIME
OF LOSS, INCLUDING EXTENDED PERIOD OF INDEMNITY WHICH PROVIDES THAT AFTER THE
PHYSICAL LOSS TO THE IMPROVEMENTS AND EQUIPMENT HAS BEEN REPAIRED, THE CONTINUED
LOSS OF INCOME WILL BE INSURED UNTIL SUCH INCOME EITHER RETURNS TO THE SAME
LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE EXPIRATION OF SIX (6) MONTHS FROM THE
DATE THAT THE LEASED PREMISES ARE REPAIRED OR REPLACED AND OPERATIONS ARE
RESUMED, WHICHEVER FIRST OCCURS.  IF THE TENANT IS NOT THE TENANT FIRST-NAMED
HEREIN OR A SUBSIDIARY OR AFFILIATE OF THE NEW YORK TIMES COMPANY, BUSINESS
INCOME/EXTRA EXPENSE INSURANCE IN AN AMOUNT NO LESS THAN THE SUM OF PILOT AND
THE “THEATER SURCHARGE” APPLICABLE TO THE SPU AREAS  FOR ONE (1) YEAR AS
REASONABLY DETERMINED BY TENANT, SUBJECT TO THE LANDLORD’S PRIOR WRITTEN
APPROVAL AND ADJUSTMENTS FROM TIME TO TIME (BUT NOT MORE FREQUENTLY THAN ONCE
ANNUALLY FOR THE FIRST FIVE (5) YEARS AFTER THE COMMENCEMENT DATE AND,
THEREAFTER, NOT MORE FREQUENTLY THAN ONCE EVERY TWO (2) YEARS).


 


(VI)          DURING ANY PERIOD IN WHICH SUBSTANTIAL ALTERATIONS AT THE LEASED
PREMISES ARE BEING UNDERTAKEN, BUILDER’S RISK INSURANCE COVERING THE TOTAL
COMPLETED VALUE, INCLUDING ALL HARD AND SOFT COSTS (WHICH SHALL INCLUDE BUSINESS
INTERRUPTION COVERAGE) WITH RESPECT TO THE IMPROVEMENTS BEING CONSTRUCTED,
ALTERED OR REPAIRED (ON A COMPLETED VALUE, NON-REPORTING BASIS), REPLACEMENT
COST OF WORK PERFORMED AND EQUIPMENT, SUPPLIES AND MATERIALS FURNISHED IN
CONNECTION WITH SUCH CONSTRUCTION, ALTERATION OR REPAIR OF IMPROVEMENTS OR
EQUIPMENT, TOGETHER WITH SUCH OTHER ENDORSEMENTS AS LANDLORD MAY REASONABLY
REQUIRE, AND TENANT SHALL MAINTAIN OR SHALL CAUSE THE APPLICABLE GENERAL
CONTRACTOR AND SUBCONTRACTORS TO MAINTAIN, GENERAL LIABILITY, WORKER’S
COMPENSATION AND AUTOMOBILE LIABILITY INSURANCE WITH RESPECT TO THE IMPROVEMENTS
BEING CONSTRUCTED, ALTERED OR REPAIRED.  TENANT SHALL BE ENTITLED TO MAINTAIN
ANY COVERAGE REQUIRED UNDER THIS CLAUSE (VI) AS A SUBLIMIT FOR “PROPERTY UNDER
CONSTRUCTION” UNDER ITS “ALL-RISK” PROPERTY/CASUALTY COVERAGE MAINTAINED UNDER
CLAUSE (I) OF THIS PARAGRAPH 16(A) ABOVE.


 


(VII)         POLLUTION LIABILITY INSURANCE WITH LIMITS OF NOT LESS THAN FIVE
MILLION DOLLARS ($5,000,000) (AS SUCH SUM SHALL BE ADJUSTED FOR INFLATION IN
ACCORDANCE WITH THE CPI FROM AND AFTER THE COMMENCEMENT DATE) PER OCCURRENCE AND
IN THE AGGREGATE WITH A DEDUCTIBLE OF NO MORE THAN $1,000,000 (AS SUCH SUM SHALL
BE ADJUSTED FOR INFLATION FROM IN ACCORDANCE WITH THE CPI FROM AND AFTER THE
COMMENCEMENT DATE), PROVIDING COVERAGE FOR BODILY INJURY OR PROPERTY DAMAGE
ARISING  FROM, OR CLEANUP OF, ACTUAL, ALLEGED OR THREATENED EMISSIONS,
DISCHARGE, DISPERSAL, SEEPAGE, RELEASE OR ESCAPE OF HAZARDOUS SUBSTANCE FROM,
ON, UNDER, IN OR ONTO THE LEASED PREMISES OR ANY PART OF THE LAND OR BUILDING,
AS THE CASE MAY BE, INCLUDING ANY LOSS, COST, OR EXPENSE INCURRED AS A RESULT OF
THE INVESTIGATION, SETTLEMENT OR DEFENSE OF ANY CLAIMS, SUIT  OR PROCEEDINGS
AGAINST LANDLORD, INCLUDING THE PAYMENT OF ANY MONETARY AWARDS OF COMPENSATORY
DAMAGES, ARISING FROM ANY SUCH OCCURRENCE.


 


(VIII)        SUCH OTHER INSURANCE (OR OTHER OR DIFFERENT TERMS WITH RESPECT TO
ANY INSURANCE REQUIRED PURSUANT TO THIS PARAGRAPH 16, INCLUDING WITHOUT
LIMITATION AMOUNTS OF COVERAGE, DEDUCTIBLES, FORM OF MORTGAGEE CLAUSE, INSURER
RATING) ON OR IN CONNECTION WITH ANY OF THE LEASED PREMISES AS LANDLORD OR
LENDER MAY REASONABLY REQUIRE (INCLUDING,

 

29

--------------------------------------------------------------------------------


 


WITHOUT LIMITATION MOLD INSURANCE); PROVIDED THAT, SUCH INSURANCE IS CONSISTENT,
AS TO TYPES OF COVERAGE AND AMOUNTS, WITH THE REQUIREMENTS GENERALLY OF
INSTITUTIONAL LENDERS OR PRUDENT OWNERS OR OPERATORS OF SIMILAR PROPERTIES
SIMILARLY SITUATED AND, PROVIDED FURTHER, AT SUCH TIME AS LANDLORD AND/OR LENDER
REQUIRES COVERAGE FOR MOLD OR MICROBIAL MATTER, TENANT AGREES TO PROCURE AND
MAINTAIN SUCH COVERAGE, AT ITS OWN COST AND EXPENSE, IN AN AMOUNT NO LESS THAN
$5,000,000 PER OCCURRENCE AND $5,000,000 GENERAL AGGREGATE, WITH A DEDUCTIBLE OF
NOT MORE THAN $1,000,000.00; AND SUCH MOLD COVERAGE MAY BE OBTAINED AND
MAINTAINED UNDER THE POLLUTION LIABILITY INSURANCE POLICY UNDER CLAUSE (VII) OF
THIS PARAGRAPH 16(A) ABOVE.


 


(B)           THE INSURANCE REQUIRED BY PARAGRAPH 16(A) SHALL BE WRITTEN BY
COMPANIES HAVING A BEST’S RATING OF A-:X OR ABOVE OR A CLAIMS PAYING ABILITY
RATING OF A OR BETTER BY STANDARD & POOR’S RATING SERVICES, A DIVISION OF THE
MCGRAW HILL COMPANIES, INC. (“S&P”) OR EQUIVALENT RATING AGENCY APPROVED BY
LANDLORD AND LENDER IN THEIR SOLE DISCRETION FOR ALL PRIMARY COVERAGE (OR SUCH
LOWER BEST’S AND S&P RATINGS AS SHALL BE REASONABLY ACCEPTABLE TO LANDLORD AND
LENDER WITH RESPECT TO ANY EXCESS COVERAGE CARRIER) AND ARE AUTHORIZED TO WRITE
INSURANCE POLICIES BY, THE STATE INSURANCE DEPARTMENT (OR ITS EQUIVALENT) FOR
THE STATE.  THE INSURANCE POLICIES (I) SHALL BE FOR SUCH TERMS AS LANDLORD MAY
REASONABLY APPROVE AND (II) SHALL BE IN AMOUNTS SUFFICIENT AT ALL TIMES TO
SATISFY ANY COINSURANCE REQUIREMENTS THEREOF. IF SAID INSURANCE OR ANY PART
THEREOF SHALL EXPIRE, BE WITHDRAWN, BECOME VOID, VOIDABLE, UNRELIABLE OR UNSAFE
FOR ANY REASON, INCLUDING A BREACH OF ANY CONDITION THEREOF BY TENANT OR THE
FAILURE OR IMPAIRMENT OF THE CAPITAL OF ANY INSURER, TENANT SHALL IMMEDIATELY
OBTAIN NEW OR ADDITIONAL INSURANCE REASONABLY SATISFACTORY TO LANDLORD.  THE
INSURANCE REFERRED TO IN PARAGRAPHS 16(A)(I), 16(A)(IV) AND 16(A)(VI) SHALL NAME
LANDLORD AND LENDER AS LOSS PAYEE (BUT SHALL NAME LANDLORD AS AN ADDITIONAL
INSURED AFTER THE OPTION LAPSE DATE) AND TENANT AS ITS INTEREST MAY APPEAR.  THE
INSURANCE REFERRED TO IN PARAGRAPH 16(A)(II) SHALL NAME LANDLORD, LENDER, THE
CONDOMINIUM AND ITS BOARD, ALL PUBLIC PARTIES (AS SUCH TERM IS DEFINED IN THE
DECLARATION), ANY PROPERTY MANAGER RETAINED BY TENANT OR LANDLORD WITH RESPECT
TO THE LEASED PREMISES OR THE CONDOMINIUM AND ANY OTHER PERSON REQUIRED UNDER
THE TERMS OF THE GOVERNING DOCUMENTS, AS ADDITIONAL INSUREDS, AND THE INSURANCE
REFERRED TO IN PARAGRAPH 16(A)(V) SHALL NAME LANDLORD AND LENDER AS LOSS PAYEES
AS THEIR INTERESTS MAY APPEAR.  THE GENERAL LIABILITY INSURANCE COVERAGE WITH
RESPECT TO THE COMMON ELEMENTS OF THE BUILDING REQUIRED TO BE MAINTAINED UNDER
THE TERMS OF CONDOMINIUM DOCUMENTS SHALL NAME LANDLORD AND LENDER AS ADDITIONAL
INSUREDS, AND THE “ALL-RISK” PROPERTY/CASUALTY INSURANCE COVERAGE WITH RESPECT
TO THE COMMON ELEMENTS OF THE BUILDING REQUIRED TO BE MAINTAINED UNDER THE TERMS
OF CONDOMINIUM DOCUMENTS SHALL NAME LANDLORD AND LENDER AS LOSS PAYEES (BUT
SHALL NAME LANDLORD AS AN ADDITIONAL INSURED AFTER THE OPTION LAPSE DATE) AND
TENANT AS ITS INTEREST MAY APPEAR.


 


(C)           EACH INSURANCE POLICY REFERRED TO IN CLAUSES (I), (IV),
(V) AND (VI) OF PARAGRAPH 16(A) SHALL CONTAIN STANDARD NON-CONTRIBUTORY
MORTGAGEE CLAUSES IN FAVOR OF AND ACCEPTABLE TO LENDER.  EACH POLICY REQUIRED BY
ANY PROVISION OF PARAGRAPH 16(A), EXCEPT CLAUSE (III) THEREOF, THE INSURER SHALL
ENDEAVOR TO PROVIDE NOT LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO
LANDLORD AND LENDER BEFORE IT MAY BE CANCELLED, SUBSTANTIALLY MODIFIED OR
ALLOWED TO LAPSE ON ANY RENEWAL DATE, BUT SHALL PROVIDE EACH ADDITIONAL INSURED
WITH AT LEAST TEN (10) DAY PRIOR WRITTEN NOTICE OF ANY CANCELLATION FOR
NON-PAYMENT.


 


(D)           TENANT SHALL PAY AS THEY BECOME DUE ALL PREMIUMS FOR THE INSURANCE
REQUIRED BY PARAGRAPH 16(A), SHALL RENEW OR REPLACE EACH POLICY AND DELIVER TO

 

30

--------------------------------------------------------------------------------


 


LANDLORD EVIDENCE OF THE PAYMENT OF THE FULL PREMIUM THEREFOR OR INSTALLMENT NOT
LATER THAN TEN (10) DAYS AFTER TO THE EXPIRATION DATE OF SUCH POLICY, AND SHALL
PROMPTLY DELIVER TO LANDLORD ALL ORIGINAL CERTIFICATES OF INSURANCE EVIDENCING
SUCH COVERAGES OR, IF REQUIRED BY LENDER, ORIGINAL OR CERTIFIED POLICIES.  ALL
CERTIFICATES OF INSURANCE (INCLUDING LIABILITY COVERAGE) PROVIDED TO LANDLORD
AND LENDER SHALL BE ON ACORD FORM 28 (OR ITS EQUIVALENT, E.G. ACCORD FORM 25 FOR
LIABILITY AND ACCORD FORM 27S FOR PROPERTY/CASUALTY).


 


(E)           ANYTHING IN THIS PARAGRAPH 16 TO THE CONTRARY NOTWITHSTANDING, ANY
INSURANCE WHICH TENANT IS REQUIRED TO OBTAIN PURSUANT TO PARAGRAPH 16(A) MAY BE
CARRIED UNDER A “BLANKET” POLICY OR POLICIES COVERING OTHER PROPERTIES OF TENANT
OR UNDER AN “UMBRELLA” POLICY OR POLICIES COVERING OTHER LIABILITIES OF TENANT,
AS APPLICABLE; PROVIDED THAT, SUCH BLANKET OR UMBRELLA POLICY OR POLICIES
OTHERWISE COMPLY WITH THE PROVISIONS OF THIS PARAGRAPH 16, AND UPON REQUEST,
TENANT SHALL PROVIDE TO LANDLORD A STATEMENT OF VALUES WHICH MAY BE REVIEWED
ANNUALLY AND SHALL BE AMENDED TO THE EXTENT DETERMINED NECESSARY BY LANDLORD
BASED ON REVISED REPLACEMENT COST VALUATIONS.  THE ORIGINAL OR A CERTIFIED COPY
OF EACH SUCH BLANKET OR UMBRELLA POLICY SHALL PROMPTLY BE DELIVERED TO LANDLORD.


 


(F)            TENANT SHALL NOT CARRY SEPARATE INSURANCE CONCURRENT IN FORM OR
CONTRIBUTING IN THE EVENT OF A CASUALTY WITH THAT REQUIRED IN THIS PARAGRAPH 16
UNLESS (I) LANDLORD AND LENDER ARE INCLUDED THEREIN AS ADDITIONAL INSUREDS, WITH
LOSS PAYABLE AS PROVIDED HEREIN, AND (II) SUCH SEPARATE INSURANCE COMPLIES WITH
THE OTHER PROVISIONS OF THIS PARAGRAPH 16.  TENANT SHALL IMMEDIATELY NOTIFY
LANDLORD OF SUCH SEPARATE INSURANCE AND SHALL DELIVER TO LANDLORD THE ORIGINAL
POLICIES OR CERTIFIED COPIES THEREOF.


 


(G)           EACH POLICY REQUIRED TO BE MAINTAINED BY TENANT UNDER THIS
PARAGRAPH 16 SHALL CONTAIN A FULL WAIVER OF SUBROGATION IN FAVOR OF THE LANDLORD
AND AN EFFECTIVE WAIVER BY THE CARRIER AGAINST ALL CLAIMS FOR PAYMENT OF
INSURANCE PREMIUMS AGAINST LANDLORD; PROVIDED THAT THE COMMERCIAL GENERAL
LIABILITY INSURANCE WAVIER MUST BE ISSUED ON ISO FORM CG24041093 OR EQUIVALENT;


 


(H)           THE PROCEEDS OF ANY INSURANCE REQUIRED UNDER PARAGRAPH 16(A) SHALL
BE PAYABLE AS FOLLOWS:


 


(I)            PROCEEDS PAYABLE UNDER CLAUSES (II), (III) AND (IV) OF
PARAGRAPH 16(A) AND PROCEEDS ATTRIBUTABLE TO THE GENERAL LIABILITY COVERAGE OF
BUILDER’S RISK INSURANCE UNDER CLAUSE (VI) OF PARAGRAPH 16(A) (ONLY IF CARRIED
BY TENANT AS OPPOSED TO A GENERAL CONTRACTOR OR SUBCONTRACTOR) AND  SHALL BE
PAYABLE TO THE PERSON ENTITLED TO RECEIVE SUCH PROCEEDS; AND


 


(II)           PROCEEDS OF INSURANCE REQUIRED UNDER CLAUSE (I) OF
PARAGRAPH 16(A) AND PROCEEDS ATTRIBUTABLE TO BUILDER’S RISK INSURANCE (OTHER
THAN ITS GENERAL LIABILITY COVERAGE PROVISIONS IF CARRIED BY TENANT) UNDER
CLAUSE (VI) OF PARAGRAPH 16(A) SHALL BE PAYABLE TO TENANT, LANDLORD, OR LENDER,
AS THE CASE MAY BE, AS PROVIDED IN PARAGRAPH 17 AND APPLIED AS SET FORTH IN
PARAGRAPH 17 OR, IF APPLICABLE, PARAGRAPH 18 OR PARAGRAPH 19.  TENANT SHALL
APPLY THE NET AWARD TO RESTORATION OF THE LEASED PREMISES IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THIS LEASE UNLESS A TERMINATION EVENT SHALL HAVE
OCCURRED AND TENANT HAS GIVEN A TERMINATION NOTICE.

 

31

--------------------------------------------------------------------------------


 


(III)          THE PARTIES INTEND THAT THE TERMS OF THIS PARAGRAPH 16, AND THOSE
OF PARAGRAPHS 17 AND 19, CONSTITUTE AN “EXPRESS AGREEMENT TO THE CONTRARY” UNDER
SECTION 227 OF THE NEW YORK STATE REAL PROPERTY LAW.


 


(I)            IF AT ANY TIME DURING THE TERM ANY EVENT OF DEFAULT SHALL OCCUR
UNDER THE PROVISIONS OF PARAGRAPH 22(A)(XVIII), THEN LANDLORD SHALL HAVE RIGHT
(BUT NO LEGAL OBLIGATION HEREUNDER) TO PROCURE THE APPLICABLE INSURANCE POLICY
OR POLICIES AND TO CHARGE TENANT ALL COSTS ASSOCIATED WITH PROCURING SAME AS
ADDITIONAL RENT HEREUNDER.


 

17.           Casualty and Condemnation.

 


(A)           THE PROVISIONS OF THIS PARAGRAPH 17 SHALL, UNLESS OTHERWISE
EXPRESSLY STATED HEREIN TO THE CONTRARY, APPLY SOLELY WITH RESPECT TO A CASUALTY
OR CONDEMNATION AFFECTING THE LEASED PREMISES, IT BEING AGREED THAT THE RIGHTS
AND OBLIGATIONS OF TENANT OR THE CONDOMINIUM WITH RESPECT TO ANY CASUALTY OR
CONDEMNATION AFFECTING THE LAND OR BUILDING (BUT NOT THE LEASED PREMISES) SHALL
BE GOVERNED BY THE TERMS OF THE CONDOMINIUM DOCUMENTS.  IF ANY CASUALTY TO THE
LEASED PREMISES OCCURS, TENANT SHALL GIVE LANDLORD AND LENDER PROMPT NOTICE
THEREOF.  SO LONG AS NO EVENT OF DEFAULT EXISTS TENANT IS HEREBY AUTHORIZED TO
ADJUST, COLLECT AND COMPROMISE ALL CLAIMS UNDER ANY OF THE INSURANCE POLICIES
REQUIRED BY PARAGRAPH 16(A) (EXCEPT PUBLIC LIABILITY INSURANCE CLAIMS PAYABLE TO
A PERSON OTHER THAN TENANT, LANDLORD OR LENDER) AND TO EXECUTE AND DELIVER ON
BEHALF OF LANDLORD ALL NECESSARY PROOFS OF LOSS, RECEIPTS, VOUCHERS AND RELEASES
REQUIRED BY THE INSURERS AND LANDLORD SHALL HAVE THE RIGHT TO JOIN WITH TENANT
THEREIN; PROVIDED THAT, ANY FINAL ADJUSTMENT, SETTLEMENT OR COMPROMISE OF ANY
SUCH CLAIM IN EXCESS OF THE THRESHOLD AMOUNT SHALL BE SUBJECT TO THE PRIOR
WRITTEN APPROVAL OF LANDLORD, AND LANDLORD SHALL HAVE THE RIGHT TO PROSECUTE OR
CONTEST, OR TO REQUIRE TENANT TO PROSECUTE OR CONTEST, ANY SUCH CLAIM,
ADJUSTMENT, SETTLEMENT OR COMPROMISE.  IF AN EVENT OF DEFAULT EXISTS, TENANT
SHALL NOT BE ENTITLED TO ADJUST, COLLECT OR COMPROMISE ANY SUCH CLAIM OR TO
PARTICIPATE WITH LANDLORD IN ANY ADJUSTMENT, COLLECTION AND COMPROMISE OF THE
NET AWARD PAYABLE IN CONNECTION WITH A CASUALTY, AND TENANT AGREES TO SIGN, UPON
THE REQUEST OF LANDLORD, ALL SUCH PROOFS OF LOSS, RECEIPTS, VOUCHERS AND
RELEASES.  EACH PROPERTY INSURER SHALL MAKE ALL PAYMENTS UNDER THEIR RESPECTIVE
POLICIES CONSISTENT WITH THE PROVISION STATING THAT LANDLORD IS LOSS PAYEE AS
ITS INTERESTS MAY APPEAR, PROVIDED THAT IF PAYMENT IS MADE TO LANDLORD AND
TENANT JOINTLY, TENANT HEREBY APPOINTS EACH OF LANDLORD AND LENDER AS TENANT’S
ATTORNEYS-IN-FACT TO ENDORSE ANY DRAFT THEREFOR.  THE RIGHTS OF LANDLORD UNDER
THIS PARAGRAPH 17(A) SHALL BE EXTENDED TO LENDER IF AND TO THE EXTENT THAT ANY
MORTGAGE SO PROVIDES.  THE PROVISIONS OF THIS PARAGRAPH 17 SHALL NOT APPLY TO
ANY INSURANCE PROCEEDS OBTAINED BY TENANT WITH RESPECT TO TENANT’S PERSONAL
PROPERTY.


 


(B)           TENANT, IMMEDIATELY UPON RECEIVING A CONDEMNATION NOTICE, SHALL
NOTIFY LANDLORD AND LENDER THEREOF.  SO LONG AS (I) NO EVENT OF DEFAULT EXISTS
AND (II) TENANT DOES NOT GIVE A TERMINATION NOTICE TO LANDLORD AND THE
CONDEMNATION IS A PARTIAL CONDEMNATION, TENANT IS AUTHORIZED TO COLLECT, SETTLE
AND COMPROMISE THE AMOUNT OF ANY NET AWARD AND LANDLORD SHALL HAVE THE RIGHT TO
JOIN WITH TENANT THEREIN.  IF AN EVENT OF DEFAULT EXISTS, LANDLORD SHALL BE
AUTHORIZED TO COLLECT, SETTLE AND COMPROMISE THE AMOUNT OF ANY NET AWARD AND
TENANT SHALL NOT BE ENTITLED TO PARTICIPATE WITH LANDLORD IN ANY CONDEMNATION
PROCEEDING OR NEGOTIATIONS UNDER THREAT THEREOF OR TO CONTEST THE CONDEMNATION
OR THE AMOUNT OF THE NET AWARD THEREFOR.  NO AGREEMENT WITH ANY CONDEMNOR IN
SETTLEMENT OR UNDER THREAT OF ANY

 

32

--------------------------------------------------------------------------------


 


CONDEMNATION IN EXCESS OF THE THRESHOLD AMOUNT SHALL BE MADE BY TENANT WITHOUT
THE WRITTEN CONSENT OF LANDLORD.  SUBJECT TO THE PROVISIONS OF THIS
PARAGRAPH 17(B), TENANT HEREBY IRREVOCABLY ASSIGNS TO LANDLORD ANY AWARD OR
PAYMENT TO WHICH TENANT IS OR MAY BE ENTITLED BY REASON OF ANY CONDEMNATION,
WHETHER THE SAME SHALL BE PAID OR PAYABLE FOR TENANT’S LEASEHOLD INTEREST
HEREUNDER OR OTHERWISE; BUT NOTHING IN THIS LEASE SHALL IMPAIR TENANT’S RIGHT TO
ANY AWARD OR PAYMENT ON ACCOUNT OF TENANT’S PERSONAL PROPERTY, RELOCATION AND
MOVING EXPENSES OR LOSS OF BUSINESS, IF AVAILABLE, BUT ONLY TO THE EXTENT THAT
AND SO LONG ANY CLAIM BY TENANT AGAINST THE CONDEMNOR DOES NOT REDUCE THE AMOUNT
OF THE NET AWARD PAYABLE TO LANDLORD BELOW THE SUM OF (I) THE OPTION PRICE, PLUS
(II) LANDLORD’S COSTS INCURRED IN CONNECTION OBTAINING SUCH NET AWARD. THE
RIGHTS OF LANDLORD UNDER THIS PARAGRAPH 17(B) SHALL ALSO BE EXTENDED TO LENDER
IF AND TO THE EXTENT THAT ANY MORTGAGE SO PROVIDES.


 


(C)           IF ANY PARTIAL CASUALTY (WHETHER OR NOT INSURED AGAINST) OR
PARTIAL CONDEMNATION SHALL OCCUR, THIS LEASE SHALL CONTINUE, NOTWITHSTANDING
SUCH EVENT, AND THERE SHALL BE NO ABATEMENT OR REDUCTION OF ANY MONETARY
OBLIGATIONS.  PROMPTLY AFTER SUCH PARTIAL CASUALTY OR PARTIAL CONDEMNATION,
TENANT, AS REQUIRED IN PARAGRAPHS 12(A) AND 13(B), SHALL COMMENCE AND DILIGENTLY
CONTINUE TO RESTORE THE LEASED PREMISES AS NEARLY AS POSSIBLE TO THEIR VALUE,
CONDITION AND CHARACTER IMMEDIATELY PRIOR TO SUCH EVENT (ASSUMING THE LEASED
PREMISES TO HAVE BEEN IN CONDITION REQUIRED BY THIS LEASE).  SO LONG AS NO EVENT
OF DEFAULT EXISTS, ANY NET AWARD UP TO AND INCLUDING THE THRESHOLD AMOUNT SHALL
BE PAID BY LANDLORD TO TENANT AND TENANT SHALL RESTORE THE LEASED PREMISES IN
ACCORDANCE WITH THE REQUIREMENTS OF PARAGRAPHS 12(A) AND 13(B) OF THIS LEASE. 
ANY NET AWARD IN EXCESS OF THE THRESHOLD AMOUNT SHALL (UNLESS SUCH CASUALTY OR
CONDEMNATION RESULTING IN THE NET AWARD IS A TERMINATION EVENT) BE MADE
AVAILABLE BY LANDLORD (OR LENDER, IF REQUIRED BY THE TERMS OF ANY MORTGAGE) TO
TENANT THROUGH THE RESTORATION FUND FOR THE RESTORATION OF ANY OF THE LEASED
PREMISES PURSUANT TO AND IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH 19
HEREOF.  IF ANY CASUALTY OR CONDEMNATION WHICH IS NOT A PARTIAL CASUALTY OR
PARTIAL CONDEMNATION SHALL OCCUR, TENANT SHALL COMPLY WITH THE TERMS AND
CONDITIONS OF PARAGRAPH 18.


 


(D)           IN THE EVENT OF A REQUISITION OF ANY OF THE LEASED PREMISES, IF
ANY NET AWARD PAYABLE BY REASON OF SUCH REQUISITION IS (I) RETAINED BY LANDLORD,
EACH INSTALLMENT OF BASIC RENT PAYABLE ON OR AFTER THE DATE ON WHICH THE NET
AWARD IS PAID TO LANDLORD SHALL BE REDUCED BY A FRACTION, THE DENOMINATOR OF
WHICH SHALL BE THE TOTAL AMOUNT OF ALL BASIC RENT DUE FROM SUCH DATE TO AND
INCLUDING THE LAST BASIC RENT PAYMENT DATE FOR THE THEN EXISTING TERM AND THE
NUMERATOR OF WHICH SHALL BE THE AMOUNT OF SUCH NET AWARD RETAINED BY
LANDLORD, OR (II) PAID TO LENDER, THEN EACH INSTALLMENT OF BASIC RENT THEREAFTER
PAYABLE SHALL BE REDUCED IN THE SAME AMOUNT AND FOR THE SAME PERIOD AS PAYMENTS
ARE REDUCED UNDER THE NOTE UNTIL SUCH NET AWARD HAS BEEN APPLIED IN FULL OR
UNTIL THE TERM HAS EXPIRED, WHICHEVER FIRST OCCURS


 


(E)           IF TENANT OR ANY AFFILIATE OF TENANT SHALL INADVERTENTLY OR
OTHERWISE DIRECTLY RECEIVE ANY NEW AWARD WHICH IT IS NOT ENTITLED TO RETAIN OR
HOLD UNDER THE TERMS OF THIS LEASE, THEN TENANT SHALL CAUSE SAME TO BE EITHER
DEPOSITED INTO THE RESTORATION FUND OR DELIVERED TO LANDLORD WITHIN TWO
(2) BUSINESS DAYS OF RECEIPT.  IF TENANT OR ANY AFFILIATE OF TENANT SHALL
INADVERTENTLY OR OTHERWISE DIRECTLY RECEIVE ANY INSURANCE PROCEEDS OR AWARD
WHICH IT IS NOT ENTITLED TO RETAIN OR HOLD UNDER THE TERMS OF THE DECLARATION OR
BY-LAWS, THEN TENANT SHALL CAUSE SAME TO BE DEPOSITED WITH THE DEPOSITORY AS
REQUIRED UNDER THE TERMS OF THE DECLARATION OR BY-LAWS THE WITHIN TWO
(2) BUSINESS DAYS OF RECEIPT.

 

33

--------------------------------------------------------------------------------


 

18.           Termination Events.

 


(A)           IF EITHER (I) THE ENTIRE LEASED PREMISES SHALL BE TAKEN BY A
TAKING (A “TOTAL TAKING”) OR (II) ANY SUBSTANTIAL PORTION OF THE LEASED PREMISES
SHALL BE TAKEN BY A TAKING OR ALL OR ANY SUBSTANTIAL PORTION OF THE LEASED
PREMISES SHALL BE DAMAGED OR DESTROYED BY A CASUALTY AND TENANT HAS DETERMINED
IN GOOD FAITH THAT THE REPAIR OR RESTORATION OF THE BUILDING OR THE LEASED
PREMISES IN A MANNER SUITABLE FOR THE CONTINUED OPERATION OF THE BUSINESS OF
TENANT (OR ITS AFFILIATES) AT THE LEASED PREMISES IS NOT ECONOMICALLY
PRACTICABLE (A “TERMINATION TRIGGER EVENT”) (EACH OF A TOTAL TAKING OR A
TERMINATION TRIGGER EVENT SHALL HEREINAFTER BE REFERRED TO AS A “TERMINATION
EVENT”), THEN (X) IN THE CASE OF A TOTAL TAKING, TENANT SHALL BE OBLIGATED,
WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER TENANT RECEIVES A CONDEMNATION
NOTICE AND (Y) IN THE CASE OF A TERMINATION TRIGGER EVENT, TENANT SHALL HAVE THE
OPTION, WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER TENANT RECEIVES A
CONDEMNATION NOTICE OR ONE HUNDRED TWENTY (120) DAYS AFTER THE CASUALTY, AS THE
CASE MAY BE, TO GIVE TO LANDLORD WRITTEN NOTICE IN THE FORM DESCRIBED IN
PARAGRAPH 18(B) OF THE TENANT’S ELECTION TO TERMINATE THIS LEASE (A “TERMINATION
NOTICE”).  IF TENANT ELECTS UNDER CLAUSE (Y) ABOVE NOT TO GIVE LANDLORD A
TERMINATION NOTICE, THEN TENANT SHALL REBUILD OR REPAIR THE LEASED PREMISES IN
ACCORDANCE WITH PARAGRAPHS 17 AND 19.  NOTWITHSTANDING THE FOREGOING, (X) TENANT
SHALL ONLY BE ENTITLED TO EXERCISE ANY OF THE FOREGOING RIGHTS TO TERMINATE THIS
LEASE AND/OR TO DELIVER A TERMINATION NOTICE UPON THE OCCURRENCE OF A
TERMINATION TRIGGER EVENT IF (1) THE TERMS OF SEVERANCE LEASE AND/OR THE
CONDOMINIUM DECLARATION DO NOT REQUIRE THE CONDOMINIUM AND/OR LEASED PREMISES TO
BE REBUILT, AND (2) TENANT AND EACH OF THE OTHER LEASEHOLD CONDOMINIUM UNIT
OWNERS UNDER THE DECLARATION ACTUALLY EXERCISE THEIR COLLECTIVE RIGHT TO
PURCHASE THE CONDOMINIUM AND TERMINATE THEIR RESPECTIVE SEVERANCE LEASES IN
ACCORDANCE WITH THE TERMS OF THE SEVERANCE LEASE AND THE CONDOMINIUM DOCUMENTS.


 


(B)           A TERMINATION NOTICE SHALL CONTAIN (I) NOTICE OF TENANT’S
INTENTION TO TERMINATE THIS LEASE ON THE FIRST BASIC RENT PAYMENT DATE WHICH
OCCURS AT LEAST SIXTY (60) DAYS AFTER THE TERMINATION NOTICE (THE “TERMINATION
DATE”), (II) A BINDING AND IRREVOCABLE OFFER OF TENANT TO PAY TO LANDLORD THE
OPTION PRICE AND (III) IN THE CASE OF A TERMINATION TRIGGER EVENT A
CERTIFICATION OF TENANT TO THE EFFECT OF THE FACTS SET FORTH IN CLAUSE (I) OF
PARAGRAPH 18(A) ABOVE AND (IV) A CERTIFIED RESOLUTION OF THE BOARD OF DIRECTORS
OR BOARD OF MANAGERS, AS THE CASE MAY BE, OF TENANT AUTHORIZING THE TERMINATION
OF THE LEASE PURSUANT TO THE TERMS OF THIS PARAGRAPH 18.


 


(C)           ONLY WITH RESPECT TO ANY TERMINATION NOTICE RECEIVED AFTER THE
OPTION LAPSE DATE, LANDLORD MAY REJECT SUCH OFFER BY TENANT TO PAY TO LANDLORD
THE OPTION PRICE PURSUANT TO PARAGRAPH 18(B) ABOVE BY WRITTEN NOTICE TO TENANT
(A “REJECTION”).  UNLESS TENANT SHALL HAVE RECEIVED A REJECTION NOT LATER THAN
THE FORTY-FIFTH (45TH) DAY FOLLOWING THE DATE THE TERMINATION NOTICE IS GIVEN TO
LANDLORD, LANDLORD SHALL BE CONCLUSIVELY PRESUMED TO HAVE ACCEPTED SUCH OFFER
FROM TENANT TO PAY THE OPTION PRICE AND THE PROVISIONS OF PARAGRAPH 18(E) BELOW
SHALL APPLY.  ANY REJECTION SHALL ADVISE TENANT AS TO WHETHER LANDLORD REQUIRES
THAT TENANT REBUILD THE LEASED PREMISES AND TO CONTINUE THIS LEASE (A “REBUILD
DEMAND”) OR THAT LANDLORD ELECTS TO REJECT TENANT’S OFFER TO PAY THE OPTION
PRICE AND TO TERMINATE THIS LEASE AS PROVIDED IN PARAGRAPH 18(D) BELOW.  IN THE
CASE OF A TERMINATION TRIGGER EVENT OCCURRING AFTER THE OPTION LAPSE DATE, IF
LANDLORD’S REJECTION SHALL REQUIRE TENANT TO REBUILD THE LEASED PREMISES, THEN,
IF AT THE TIME IN QUESTION TENANT HAS THE ABILITY THROUGH VOTING CONTROL OF THE
CONDOMINIUM BOARD, AS-OF-RIGHT UNDER THE GOVERNING DOCUMENTS OR OTHERWISE, TO
DIRECT THE

 

34

--------------------------------------------------------------------------------


 


DETERMINATION AS TO WHETHER OR NOT THE BUILDING AND/OR THE LEASED PREMISES, AS
THE CASE MAY BE, SHALL BE RESTORED OR REBUILT, TENANT SHALL TAKE SUCH
AFFIRMATIVE ACTIONS AS ARE NECESSARY OR APPROPRIATE (INCLUDING CASTING ALL
AFFIRMATIVE VOTES REQUIRED) TO CAUSE SAME TO BE REBUILT AND RESTORED AND TENANT
SHALL NOT BE ENTITLED TO TERMINATE THIS LEASE UNDER THIS PARAGRAPH 18. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF A TERMINATION
TRIGGER EVENT OCCURS AT ANY TIME DURING THE LAST TWO (2) LEASE YEARS OF THE
INITIAL FIFTEEN (15) YEAR TERM OR DURING LAST TWO (2) LEASE YEARS OF ANY RENEWAL
TERM, THEN LANDLORD’S REJECTION SHALL NOT BE PERMITTED TO BE A REBUILD DEMAND,
AND LANDLORD’S ONLY OPTIONS SHALL BE TO EITHER ACCEPT TENANT’S OFFER TO
TERMINATE THE LEASE AND PAY THE OPTION PRICE OR TO REJECT SUCH OFFER AND
TERMINATE THIS LEASE AS PROVIDED IN PARAGRAPH 18(D) BELOW.


 


(D)           IF A REJECTION SETS FORTH LANDLORD’S ELECTION TO REJECT TENANT’S
OFFER TO PAY THE OPTION PRICE BUT NOT TO REBUILD AND INSTEAD TO TERMINATE THIS
LEASE, THEN SUCH REJECTION SHALL CONTAIN THE WRITTEN CONSENT OF LENDER TO SUCH
REJECTION.  IN SUCH EVENT, THIS LEASE SHALL TERMINATE ON THE TERMINATION DATE;
PROVIDED THAT, IF TENANT HAS NOT SATISFIED ALL MONETARY OBLIGATIONS AND ALL
OTHER OBLIGATIONS AND LIABILITIES UNDER THIS LEASE WHICH HAVE ARISEN ON OR PRIOR
TO THE TERMINATION DATE (COLLECTIVELY, “REMAINING OBLIGATIONS”) ON THE
TERMINATION DATE, THEN LANDLORD MAY, AT ITS OPTION, EXTEND THE DATE ON WHICH
THIS LEASE MAY TERMINATE TO A DATE WHICH IS NO LATER THAN THE FIRST BASIC RENT
PAYMENT DATE AFTER THE TERMINATION DATE ON WHICH TENANT HAS SATISFIED ALL
REMAINING OBLIGATIONS; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, IF TENANT
HAS SATISFIED ALL MONETARY OBLIGATIONS LANDLORD SHALL NOT BE ENTITLED TO SO
EXTEND THE TERMINATION DATE AS AFORESAID IF GUARANTOR PROVIDES AN
INDEMNIFICATION, DEFENSE AND HOLD HARMLESS AGREEMENT REASONABLY SATISFACTORY TO
LANDLORD FROM AND AGAINST SUCH OTHER OBLIGATIONS AND LIABILITIES OF TENANT UNDER
THE LEASE.  UPON SUCH TERMINATION (I) ALL OBLIGATIONS OF TENANT HEREUNDER SHALL
TERMINATE EXCEPT FOR ANY SURVIVING OBLIGATIONS, (II) TENANT SHALL IMMEDIATELY
VACATE AND SHALL HAVE NO FURTHER RIGHT, TITLE OR INTEREST IN OR TO ANY OF THE
LEASED PREMISES AND (III) THE NET AWARD SHALL BE RETAINED BY LANDLORD.


 


(E)           ON THE TERMINATION DATE, (UNLESS A REJECTION IS PERMITTED AND IS
DELIVERED BY LANDLORD) TENANT SHALL PAY TO LANDLORD THE OPTION PRICE AND ALL
REMAINING OBLIGATIONS, IF ANY, AND, IF REQUESTED BY TENANT, LANDLORD SHALL
(I) CONVEY TO TENANT OR ITS DESIGNEE THE LEASED PREMISES OR THE REMAINING
PORTION THEREOF, IF ANY, AND (II) PAY TO OR ASSIGN TO TENANT OR ITS DESIGNEE
LANDLORD’S ENTIRE INTEREST IN AND TO THE NET AWARD, ALL IN ACCORDANCE WITH
PARAGRAPH 20.


 

19.           Restoration.

 


(A)           IF ANY NET AWARD IS IN EXCESS OF THE THRESHOLD AMOUNT, THEN A
PORTION OF SUCH NET AWARD BELOW THE THRESHOLD AMOUNT AS TENANT SHALL REASONABLY
REQUIRE TO PERFORM IMMEDIATE REPAIRS OR OTHERWISE PREVENT FURTHER DAMAGE OR
INJURY TO OR AT THE LEASED PREMISES OR FOR IMMINENT HEALTH AND SAFETY REASONS
(INCLUDING ANY MITIGATIVE OR PROTECTIVE ACTIONS REQUIRED BY ANY LEGAL
REQUIREMENT (INCLUDING DIRECTIVES BY ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL
AGENCY) SHALL BE PROMPTLY PAID TO TENANT UPON REQUEST, AND LANDLORD (OR LENDER
IF REQUIRED UNDER THE TERMS OF THE LOAN) SHALL CAUSE THE PORTION OF THE NET
AWARD IN EXCESS OF THE THRESHOLD AMOUNT PLUS ANY PORTION OF THE FUNDS BELOW THE
THRESHOLD AMOUNT TO WHICH TENANT IS NOT ENTITLED OR AS TO WHICH TENANT HAS NOT
MADE A REQUEST AS DESCRIBED HEREINABOVE TO BE DEPOSITED WITH A TITLE COMPANY OR
INSTITUTIONAL LENDER, AS ESCROW AGENT, THAT IS MUTUALLY AND

 

35

--------------------------------------------------------------------------------


 


REASONABLY ACCEPTABLE TO LANDLORD AND TENANT (AND TO LENDER, IF APPLICABLE),
HELD BY SUCH ESCROWEE IN A AN INTEREST-BEARING FUND (THE “RESTORATION FUND”),
AND DISBURSED FROM THE RESTORATION FUND IN ACCORDANCE WITH THE FOLLOWING
CONDITIONS:


 


(I)            PRIOR TO COMMENCEMENT OF RESTORATION, (A) THE ARCHITECTS,
CONTRACTS, CONTRACTORS, PLANS AND SPECIFICATIONS AND A BUDGET FOR THE
RESTORATION SHALL HAVE BEEN APPROVED BY LANDLORD (SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED; IT BEING AGREED THAT RENZO PIANO
BUILDING WORKSHOP AND FOX & FOWLE ARCHITECTS PC (OR THEIR RESPECTIVE SUCCESSOR
FIRMS) ARE HEREBY PRE-APPROVED AS ARCHITECTS), (B) LANDLORD AND LENDER SHALL BE
PROVIDED WITH MECHANICS’ LIEN INSURANCE (IF AVAILABLE) AND ACCEPTABLE
PERFORMANCE AND PAYMENT BONDS WHICH INSURE SATISFACTORY COMPLETION OF AND
PAYMENT FOR THE RESTORATION, ARE IN AN AMOUNT AND FORM AND HAVE A SURETY
REASONABLY ACCEPTABLE TO LANDLORD, AND NAME LANDLORD AND LENDER AS ADDITIONAL
DUAL OBLIGEES, AND (C) TO THE EXTENT PERMITTED BY APPLICABLE LAWS, APPROPRIATE
WAIVERS OF MECHANICS’ AND MATERIALMEN’S LIENS SHALL HAVE BEEN FILED OR OBTAINED;


 


(II)           AT THE TIME OF ANY DISBURSEMENT, NO EVENT OF DEFAULT SHALL EXIST
AND NO MECHANICS’ OR MATERIALMEN’S LIENS SHALL HAVE BEEN FILED AGAINST ANY OF
THE LEASED PREMISES AND REMAIN UNDISCHARGED;


 


(III)          DISBURSEMENTS SHALL BE MADE FROM TIME TO TIME IN AN AMOUNT NOT
EXCEEDING THE COST OF THE WORK COMPLETED SINCE THE LAST DISBURSEMENT (OTHER THAN
THE FIRST DISBURSEMENT), UPON RECEIPT OF (A) SATISFACTORY EVIDENCE, INCLUDING
ARCHITECTS’ CERTIFICATES, OF THE STAGE OF COMPLETION, THE ESTIMATED TOTAL COST
OF COMPLETION AND PERFORMANCE OF THE WORK TO DATE IN A GOOD AND WORKMANLIKE
MANNER IN ACCORDANCE WITH THE CONTRACTS, PLANS AND SPECIFICATIONS, (B) WAIVERS
OF LIENS FOR PRIOR WORK PERFORMED AND PAID FOR, (C) CONTRACTORS’ AND
SUBCONTRACTORS’ SWORN STATEMENTS AS TO COMPLETED WORK AND THE COST THEREOF FOR
WHICH PAYMENT IS REQUESTED, (D) A SATISFACTORY BRINGDOWN OF TITLE INSURANCE AND
(E) OTHER EVIDENCE OF COST AND PAYMENT SO THAT LANDLORD CAN VERIFY THAT THE
AMOUNTS DISBURSED FROM TIME TO TIME ARE REPRESENTED BY WORK THAT IS COMPLETED,
IN PLACE AND FREE AND CLEAR OF MECHANICS’ AND MATERIALMEN’S LIEN CLAIMS;


 


(IV)          EACH REQUEST FOR DISBURSEMENT SHALL BE ACCOMPANIED BY A
CERTIFICATE OF TENANT, SIGNED BY THE PRESIDENT OR A VICE PRESIDENT OF TENANT,
DESCRIBING THE WORK FOR WHICH PAYMENT IS REQUESTED, STATING THE COST INCURRED IN
CONNECTION THEREWITH, STATING THAT TENANT HAS NOT PREVIOUSLY RECEIVED PAYMENT
FOR SUCH WORK AND, UPON COMPLETION OF THE WORK, ALSO STATING THAT THE WORK HAS
BEEN FULLY COMPLETED AND COMPLIES WITH THE APPLICABLE REQUIREMENTS OF THIS
LEASE;


 


(V)           LANDLORD MAY RETAIN TEN PERCENT (10%) OF THE RESTORATION FUND
UNTIL THE WORK IS 50% COMPLETED, THEREAFTER FIVE PERCENT (5%) OF THE RESTORATION
FUND UNTIL THE WORK IS SUBSTANTIALLY COMPLETED AT WHICH TIME THE RETAINAGE SHALL
BE RELEASED, EXCEPT THAT AN AMOUNT EQUAL TO 125% OF THE ESTIMATED COST TO
COMPLETE ANY OPEN PUNCH LIST ITEMS SHALL BE HELD UNTIL ALL PUNCH-LIST ITEMS ARE
COMPLETED;


 


(VI)          IF THE RESTORATION FUND IS HELD BY LANDLORD, THE RESTORATION FUND
SHALL NOT BE COMMINGLED WITH LANDLORD’S OTHER FUNDS AND SHALL BEAR INTEREST AT A
RATE AGREED TO BY LANDLORD AND TENANT; AND

 

36

--------------------------------------------------------------------------------


 


(VII)         SUCH OTHER REASONABLE CONDITIONS AS LANDLORD OR LENDER MAY IMPOSE;
PROVIDED SUCH CONDITIONS ARE CONSISTENT WITH CONDITIONS THEN GENERALLY IMPOSED
OR REQUIRED BY PRUDENT INSTITUTIONAL CONSTRUCTION LENDERS FOR SIMILAR PROPERTIES
SIMILARLY SITUATED.


 


(B)           PRIOR TO COMMENCEMENT OF RESTORATION AND AT ANY TIME DURING
RESTORATION, IF THE ESTIMATED COST OF COMPLETING THE RESTORATION WORK FREE AND
CLEAR OF ALL LIENS, AS DETERMINED BY LANDLORD, EXCEEDS THE AMOUNT OF THE NET
AWARD AVAILABLE FOR SUCH RESTORATION (A “DEFICIENCY”) THEN (I) IF SUCH
DEFICIENCY IS EQUAL TO OR IN EXCESS OF THE THRESHOLD AMOUNT, THEN THE AMOUNT OF
SUCH DEFICIENCY SHALL, UPON DEMAND BY LANDLORD, BE PAID BY TENANT INTO AND TO BE
ADDED TO THE RESTORATION FUND, OR (II) IF SUCH DEFICIENCY IS LESS THAN THE
THRESHOLD AMOUNT, THEN TENANT SHALL NOT BE OBLIGATED TO PAY SUCH AMOUNT INTO THE
RESTORATION FUND, BUT ESCROW AGENT SHALL NOT BE REQUIRED TO RELEASE ANY FUNDS TO
TENANT FROM THE RESTORATION FUND (OTHER THAN AS PROVIDED IN PARAGRAPH 19(A) WITH
RESPECT TO AMOUNTS BELOW THE THRESHOLD AMOUNT FOR IMMEDIATE REPAIRS AND THE
LIKE) UNTIL SUCH TIME AS TENANT HAS EXPENDED ITS OWN FUNDS IN AN AMOUNT AT LEAST
EQUAL TO THE DEFICIENCY TOWARDS THE REPAIR OR RESTORATION OF THE LEASED PREMISES
AND HAS PROVIDED REASONABLE AND CUSTOMARY DOCUMENTARY SUPPORT THEREFOR TO
LANDLORD AND SUCH ESCROWEE.  ANY DEFICIENCY SUM SO ADDED BY TENANT WHICH REMAINS
IN THE RESTORATION FUND UPON COMPLETION OF RESTORATION SHALL BE REFUNDED TO
TENANT.  FOR PURPOSES OF DETERMINING THE SOURCE OF FUNDS WITH RESPECT TO THE
DISPOSITION OF FUNDS REMAINING AFTER THE COMPLETION OF RESTORATION, THE NET
AWARD SHALL BE DEEMED TO BE DISBURSED PRIOR TO ANY AMOUNT ADDED BY TENANT.


 


(C)           IF ANY SUM REMAINS IN THE RESTORATION FUND AFTER COMPLETION OF THE
WORK AND ANY REFUND TO TENANT PURSUANT TO PARAGRAPH 19(B), SUCH SUM SHALL BE
PAID TO TENANT.


 

20.           Procedures Upon Purchase.

 


(A)           IF THE LEASED PREMISES IS PURCHASED BY TENANT PURSUANT TO ANY
PROVISION OF THIS LEASE, LANDLORD NEED NOT CONVEY ANY BETTER TITLE THERETO THAN
THAT WHICH WAS CONVEYED TO LANDLORD, AND TENANT SHALL ACCEPT SUCH TITLE,
SUBJECT, HOWEVER, TO THE PERMITTED ENCUMBRANCES AND TO ALL OTHER LIENS,
EXCEPTIONS AND RESTRICTIONS ON, AGAINST OR RELATING TO ANY OF THE LEASED
PREMISES AND TO ALL APPLICABLE LAWS, BUT FREE OF THE LIEN OF AND SECURITY
INTEREST CREATED BY ANY MORTGAGE OR ASSIGNMENT AND LIENS, EXCEPTIONS AND
RESTRICTIONS ON, AGAINST OR RELATING TO THE LEASED PREMISES WHICH HAVE BEEN
CREATED BY OR RESULTED SOLELY FROM ACTS OF LANDLORD AFTER THE DATE OF THIS
LEASE, UNLESS THE SAME ARE PERMITTED ENCUMBRANCES OR CUSTOMARY UTILITY EASEMENTS
BENEFITING THE LEASED PREMISES OR WERE CREATED WITH THE WRITTEN CONSENT OF
TENANT OR AS A RESULT OF A DEFAULT BY TENANT UNDER THIS LEASE.


 


(B)           UPON THE DATE FIXED FOR ANY SUCH PURCHASE OF THE LEASED PREMISES
PURSUANT TO ANY PROVISION OF THIS LEASE (ANY SUCH DATE THE “PURCHASE DATE”),
TENANT SHALL PAY TO LANDLORD, OR TO ANY PERSON TO WHOM LANDLORD DIRECTS PAYMENT,
THE RELEVANT AMOUNT THEREFOR SPECIFIED HEREIN, IN FEDERAL FUNDS, LESS, IF
APPLICABLE, ANY CREDIT OF THE NET AWARD RECEIVED AND RETAINED BY LANDLORD OR A
LENDER ALLOWED AGAINST THE RELEVANT AMOUNT, AND LANDLORD SHALL DELIVER TO TENANT
(I) AN ASSIGNMENT OF THE SEVERANCE LEASE WHICH DESCRIBES THE PREMISES BEING
CONVEYED AND CONVEYS THE TITLE THERETO AS PROVIDED IN PARAGRAPH 20(A), PLUS ALL
COSTS INCURRED BY LANDLORD IN CONNECTION WITH SUCH PURCHASE TRANSACTION,
(II) SUCH OTHER INSTRUMENTS AS SHALL BE NECESSARY TO TRANSFER TO TENANT OR ITS
DESIGNEE ANY OTHER PROPERTY (OR RIGHTS TO ANY NET AWARD NOT YET RECEIVED BY
LANDLORD OR A LENDER) THEN REQUIRED TO BE SOLD BY LANDLORD TO TENANT PURSUANT TO
THIS

 

37

--------------------------------------------------------------------------------


 


LEASE AND (III) ANY NET AWARD RECEIVED BY LANDLORD, NOT CREDITED TO TENANT
AGAINST THE RELEVANT AMOUNT AND REQUIRED TO BE DELIVERED BY LANDLORD TO TENANT
PURSUANT TO THIS LEASE; PROVIDED, THAT IF ANY MONETARY OBLIGATIONS REMAIN
OUTSTANDING ON SUCH DATE, THEN LANDLORD MAY DEDUCT FROM THE NET AWARD THE AMOUNT
OF SUCH MONETARY OBLIGATIONS; AND FURTHER PROVIDED, THAT IF LANDLORD SHALL HAVE
RECEIVED A WRITTEN CLAIM OR DEMAND WITH RESPECT TO ANY EVENT THAT HAS OCCURRED
WHICH, IN LANDLORD’S REASONABLE JUDGMENT, IS REASONABLY LIKELY TO SUBJECT ANY
INDEMNITEE TO A LIABILITY FOR WHICH TENANT IS REQUIRED TO INDEMNIFY AGAINST
PURSUANT TO PARAGRAPH 15 AND WHICH IS NOT COVERED BY TENANT’S INSURANCE, THEN AN
AMOUNT SHALL BE DEDUCTED FROM THE NET AWARD WHICH, IN LANDLORD’S REASONABLE
JUDGMENT, IS SUFFICIENT TO SATISFY SUCH LIABILITY, WHICH AMOUNT SHALL BE
DEPOSITED IN AN ESCROW ACCOUNT WITH A FINANCIAL INSTITUTION REASONABLY
SATISFACTORY TO LANDLORD AND TENANT PENDING RESOLUTION OF SUCH MATTER.  IF ON
THE PURCHASE DATE ANY MONETARY OBLIGATIONS REMAIN OUTSTANDING AND NO NET AWARD
IS PAYABLE TO TENANT BY LANDLORD OR THE AMOUNT OF SUCH NET AWARD IS LESS THAN
THE AMOUNT OF THE MONETARY OBLIGATIONS, THEN TENANT SHALL PAY TO LANDLORD ON THE
PURCHASE DATE THE AMOUNT OF SUCH MONETARY OBLIGATIONS.  UPON THE COMPLETION OF
SUCH PURCHASE, THIS LEASE AND ALL OBLIGATIONS AND LIABILITIES OF TENANT
HEREUNDER SHALL TERMINATE, EXCEPT ANY SURVIVING OBLIGATIONS.


 


(C)           IF THE COMPLETION OF SUCH PURCHASE (I) SHALL BE DELAYED AFTER THE
TERMINATION DATE, IN THE EVENT OF A PURCHASE PURSUANT TO PARAGRAPH 18 OR,
(II) SHALL BE DELAYED WITH THE WRITTEN APPROVAL OF LANDLORD AFTER THE DATE
SCHEDULED FOR SUCH PURCHASE, IN THE EVENT OF A PURCHASE UNDER ANY OTHER
PROVISION OF THIS LEASE THEN (X) THE TERM OF THE LEASE SHALL BE EXTENDED AND ALL
RENT SHALL CONTINUE TO BE DUE AND PAYABLE UNTIL COMPLETION OF SUCH PURCHASE. 
NOTHING HEREIN IS INTENDED TO DIMINISH OR SUPERSEDE ANY “TIME OF THE ESSENCE”
PROVISION CONTAINED IN THIS LEASE OR TO GRANT ANY PARTY A RIGHT TO EXTEND ANY
SCHEDULED CLOSING DATE


 


(D)           ANY PREPAID MONETARY OBLIGATIONS PAID TO LANDLORD SHALL BE
PRORATED AS OF THE PURCHASE DATE, AND THE PRORATED UNAPPLIED BALANCE SHALL BE
DEDUCTED FROM THE RELEVANT AMOUNT DUE TO LANDLORD; PROVIDED, THAT NO
APPORTIONMENT OF ANY IMPOSITIONS SHALL BE MADE UPON ANY SUCH PURCHASE. ANY
PREPAYMENT PREMIUM DUE LENDER IN CONNECTION WITH SUCH PURCHASE SHALL BE PAYABLE
BY TENANT EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN PARAGRAPH 31(B) HEREOF TO
THE CONTRARY.


 

21.           Assignment and Subletting, Prohibition Against Leasehold Financing

 


(A)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED TO THE CONTRARY IN THIS
PARAGRAPH 21, TENANT MAY NOT ASSIGN THIS LEASE, VOLUNTARILY OR INVOLUNTARILY,
WHETHER BY OPERATION OF LAW OR OTHERWISE (INCLUDING THROUGH MERGER OR
CONSOLIDATION) TO ANY PERSON, OTHER THAN TO A PERSON WHICH IS AND CONTINUES
THROUGHOUT THE TERM TO BE A SINGLE PURPOSE, BANKRUPTCY REMOTE, DIRECT OR
INDIRECT WHOLLY-OWNED SUBSIDIARY OF TENANT AND GUARANTOR OR IS A CREDIT ENTITY,
WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT MAY BE GRANTED OR
WITHHELD BY LANDLORD IN ACCORDANCE WITH THE PROVISIONS OF
PARAGRAPHS 21(B) BELOW, AS APPLICABLE, AND SUBJECT, IN EACH CASE, TO THE
PROVISIONS OF PARAGRAPHS 21(J) AND 21(K) BELOW.  ANY PURPORTED SUBLEASE OR
ASSIGNMENT IN VIOLATION OF THIS PARAGRAPH 21 (INCLUDING AN AFFILIATE TRANSACTION
IN VIOLATION OF THE PROVISIONS OF PARAGRAPHS 21(J) OR 21(K) BELOW) SHALL BE NULL
AND VOID.  IN ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS PARAGRAPH 21, TENANT SHALL NOT HAVE THE RIGHT TO ASSIGN THIS LEASE
(VOLUNTARILY OR INVOLUNTARILY, WHETHER BY OPERATION OF LAW OR OTHERWISE), OR
SUBLET ANY OF THE LEASED PREMISES TO ANY PERSON AT ANY TIME THAT AN EVENT OF
DEFAULT EXISTS.  AS USED HEREIN, THE TERM “CREDIT ENTITY” SHALL MEAN ANY PERSON
THAT IMMEDIATELY

 

38

--------------------------------------------------------------------------------


 


FOLLOWING SUCH ASSIGNMENT AND HAVING GIVEN EFFECT THERETO WILL HAVE (I) A
PUBLICLY TRADED UNSECURED SENIOR DEBT RATING OF “A2” OR BETTER FROM MOODY’S OR A
RATING OF “A” OR BETTER FROM S&P, AND IN THE EVENT BOTH SUCH RATING AGENCIES
CEASE TO FURNISH SUCH RATINGS, THEN A COMPARABLE RATING BY ANY RATING AGENCY
ACCEPTABLE TO LANDLORD AND LENDER, AND (II) A NET WORTH OF NOT LESS THAN THREE
BILLION ($3,000,000,000) DOLLARS.


 


(B)           IF TENANT DESIRES TO ASSIGN THIS LEASE, WHETHER BY OPERATION OF
LAW OR OTHERWISE, TO A PERSON (“NON-PREAPPROVED ASSIGNEE”) THAT IS NOT EITHER A
SINGLE PURPOSE, BANKRUPTCY REMOTE, DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY OF
TENANT AND GUARANTOR OR A CREDIT ENTITY (A “NON-PREAPPROVED ASSIGNMENT”) THEN
TENANT SHALL, NOT LESS THAN FORTY-FIVE (45) DAYS PRIOR TO THE DATE ON WHICH IT
DESIRES TO MAKE A NON-PREAPPROVED ASSIGNMENT, SUBMIT TO LANDLORD AND LENDER
INFORMATION REGARDING THE FOLLOWING WITH RESPECT TO THE NON-PREAPPROVED ASSIGNEE
(COLLECTIVELY, THE “REVIEW CRITERIA”): (A) CREDIT, (B) CAPITAL STRUCTURE,
(C) MANAGEMENT, (D) OPERATING HISTORY, (E) PROPOSED USE OF THE LEASED PREMISES
AND (F) RISK FACTORS ASSOCIATED WITH THE PROPOSED USE OF THE LEASED PREMISES BY
THE NON-PREAPPROVED ASSIGNEE, TAKING INTO ACCOUNT FACTORS SUCH AS ENVIRONMENTAL
CONCERNS, PRODUCT LIABILITY AND THE LIKE.  LANDLORD AND LENDER SHALL REVIEW SUCH
INFORMATION AND SHALL APPROVE OR DISAPPROVE THE NON-PREAPPROVED ASSIGNEE NO
LATER THAN THE THIRTIETH (30TH) DAY FOLLOWING RECEIPT OF ALL SUCH INFORMATION,
AND LANDLORD AND LENDER SHALL BE DEEMED TO HAVE ACTED REASONABLY IN GRANTING OR
WITHHOLDING CONSENT IF SUCH GRANT OR DISAPPROVAL IS BASED ON THEIR REVIEW OF THE
REVIEW CRITERIA APPLYING PRUDENT BUSINESS JUDGMENT.  IF A RESPONSE IS NOT
RECEIVED BY TENANT BY THE EXPIRATION OF SUCH THIRTY (30) DAY PERIOD, SUCH
NON-PREAPPROVED ASSIGNEE SHALL BE DEEMED DISAPPROVED.   NOTWITHSTANDING ANYTHING
IN THIS PARAGRAPH 21 OR ELSEWHERE IN THIS LEASE TO THE CONTRARY, ANY ASSIGNMENT
OF THIS LEASE BY TENANT SHALL BE SUBJECT TO THE WRITTEN CONSENT OF 42DP (AS
LESSOR UNDER THE SEVERANCE LEASE) TO THE EXTENT SUCH CONSENT IS REQUIRED UNDER
THE TERMS OF EITHER THE SEVERANCE LEASE OR ANY WRITTEN CONSENT ISSUED BY 42DP IN
CONNECTION ITS APPROVAL OF THIS LEASE TRANSACTION.


 


(C)           TENANT SHALL HAVE THE RIGHT, UPON TEN (10) BUSINESS DAYS PRIOR
WRITTEN NOTICE TO LANDLORD AND LENDER, TO ENTER INTO ONE OR MORE SUBLEASES WITH
FIRST-CLASS OFFICE TENANTS AT THEN CURRENT MARKET SUBLEASE RATES, FOR GENERAL,
EXECUTIVE AND ADMINISTRATIVE OFFICE USES PERMITTED UNDER THIS LEASE, THAT
DEMISE, IN THE AGGREGATE, UP TO SEVENTY-NINE PERCENT (79%) OF THE RENTABLE AREA
OF THE UNIT, WITH NO CONSENT OR APPROVAL OF LANDLORD BEING REQUIRED OR NECESSARY
(EACH, A “PREAPPROVED SUBLET”); BUT SUBJECT, IN ALL EVENTS, TO THE TERMS OF
PARAGRAPHS 21(D), (E), (F), AND (G) BELOW. OTHER THAN PURSUANT TO PREAPPROVED
SUBLETS, AT NO TIME DURING THE TERM SHALL SUBLEASES EXIST FOR MORE THAN
SEVENTY-NINE PERCENT (79%) OF THE RENTABLE AREA OF THE IMPROVEMENTS AT THE
LEASED PREMISES WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED BASED ON A REVIEW OF
THE REVIEW CRITERIA AS THEY RELATE TO THE PROPOSED SUBLESSEE AND THE TERMS OF
THE PROPOSED SUBLEASE.  NOTWITHSTANDING THE FOREGOING NO SUBLEASE SHALL BE
PERMITTED THAT REQUIRES TENANT TO PROVIDE ANY EXTERIOR LOGO OR IDENTIFICATION
MONUMENT OR SIGNAGE ON THE EXTERIOR OF THE BUILDING TO ANY SUBTENANT THAT IS
PRIMARILY ENGAGED IN SALE-LEASEBACK OR CREDIT TENANT LEASING TRANSACTIONS.


 


(D)           IF TENANT ASSIGNS ALL ITS RIGHTS AND INTEREST UNDER THIS LEASE,
THE ASSIGNEE UNDER SUCH ASSIGNMENT SHALL EXPRESSLY ASSUME ALL THE OBLIGATIONS OF
TENANT HEREUNDER, ACTUAL OR CONTINGENT, INCLUDING OBLIGATIONS OF TENANT WHICH
MAY HAVE ARISEN ON OR PRIOR TO THE DATE OF SUCH ASSIGNMENT, BY A WRITTEN
INSTRUMENT DELIVERED TO LANDLORD AT THE TIME OF SUCH

 

39

--------------------------------------------------------------------------------


 


ASSIGNMENT.  EACH SUBLEASE OF ANY OF THE LEASED PREMISES (A) SHALL BE EXPRESSLY
SUBJECT AND SUBORDINATE TO THIS LEASE AND ANY MORTGAGE (INCLUDING THE LANDLORD
MORTGAGE) ENCUMBERING THE LEASED PREMISES; (B) NOT EXTEND BEYOND THE THEN
CURRENT TERM MINUS ONE DAY; (C) TERMINATE UPON ANY TERMINATION OF THIS LEASE,
UNLESS LANDLORD ELECTS IN WRITING, TO CAUSE THE SUBLESSEE TO ATTORN TO AND
RECOGNIZE LANDLORD AS THE LESSOR UNDER SUCH SUBLEASE, WHEREUPON SUCH SUBLEASE
SHALL CONTINUE AS A DIRECT LEASE BETWEEN THE SUBLESSEE AND LANDLORD UPON ALL THE
TERMS AND CONDITIONS OF SUCH SUBLEASE; AND (D) BIND THE SUBLESSEE TO ALL
COVENANTS CONTAINED IN THIS LEASE WITH RESPECT TO SUBLEASED PREMISES TO THE SAME
EXTENT AS IF THE SUBLESSEE WERE THE TENANT; PROVIDED THAT, LANDLORD WILL GRANT
NON-DISTURBANCE RIGHTS TO SUBTENANTS PURSUANT TO A SUBORDINATION NON-DISTURBANCE
AND ATTORNMENT AGREEMENT (AN “SNDA”) SUBSTANTIALLY IN THE FORM OF EXHIBIT “G”,
ANNEXED HERETO, IN CONNECTION WITH A SUBLEASE FOR ONE OR MORE MULTIPLE FULL
FLOORS OF THE LEASED PREMISES TO A CREDITWORTHY SUBTENANT (AS REASONABLY
DETERMINED BY LANDLORD) WHEREIN THE TERMS OF SUCH SUBLEASE PROVIDE FOR FIXED
ANNUAL RENT EQUAL TO OR GREATER THAN THE BASIC RENT DUE UNDER THIS LEASE (ON PER
RENTABLE SQUARE FOOT BASIS) AT ALL TIMES DURING THE SUBLEASE TERM; AND PROVIDED
FURTHER, AS TO ANY SUBTENANT UNDER A SUBLEASE DEMISING TWO (2) FULL FLOORS OR
MORE OF THE BUILDING AND AS TO WHICH LANDLORD HAS PROVIDED AN SNDA, SUCH
SUBLEASE SHALL PROVIDE THAT UPON THE WRITTEN REQUEST OF LANDLORD (NOT MORE OFTEN
THAN ONCE PER ANNUM) SUCH SUBTENANT SHALL PROVIDE THE FINANCIALS REQUIRED UNDER
THE PROVISIONS OF PARAGRAPH 28(B) HEREOF (SO LONG AS LANDLORD AGREES IN WRITING
TO KEEP SAME CONFIDENTIAL AND PROVIDED SUCH DELIVERY OF FINANCIALS SHALL NOT BE
REQUIRED BY SUCH SUBTENANT IF SAME ARE AVAILABLE TO LANDLORD BY ELECTRONIC
DISCLOSURE AS PROVIDED IN PARAGRAPH 28(A) HEREOF).  NO ASSIGNMENT OR SUBLEASE
SHALL AFFECT OR REDUCE ANY OF THE OBLIGATIONS OF TENANT HEREUNDER OR OF THE
GUARANTOR UNDER THE GUARANTY, AND ALL SUCH OBLIGATIONS OF TENANT AND GUARANTOR
SHALL CONTINUE IN FULL FORCE AND EFFECT AS OBLIGATIONS OF A PRINCIPAL AND NOT AS
OBLIGATIONS OF A GUARANTOR, AS IF NO ASSIGNMENT OR SUBLEASE HAD BEEN MADE;
EXCEPT THAT, IN THE CASE OF A PRE-APPROVED ASSIGNMENT TO A CREDIT ENTITY, IF THE
CREDIT ENTITY IS THE SUCCESSOR-TENANT UNDER THIS LEASE OR IS A GUARANTOR OF THE
PAYMENT AND PERFORMANCE OF TENANT’S OBLIGATIONS UNDER THIS LEASE PURSUANT TO A
NEW GUARANTY SUBSTANTIALLY IN FORM AND SUBSTANCE THE SAME AS THE GUARANTY
EXECUTED BY GUARANTOR AS OF THE COMMENCEMENT DATE OF THIS LEASE, THEN TENANT
SHALL BE ENTITLED TO A RELEASE OF ANY FURTHER OBLIGATIONS UNDER THIS LEASE AND
GUARANTOR SHALL BE ENTITLED TO A RELEASE OF ANY FURTHER OBLIGATIONS UNDER THE
GUARANTY, IN EACH CASE, ARISING AFTER THE DATE OF SUCH ASSIGNMENT.  IN SUCH
EVENT, TENANT SHALL GIVE LANDLORD PROMPT NOTICE THEREOF AND SHALL REQUEST SUCH
RELEASE.  THEREAFTER, LANDLORD SHALL PROMPTLY SEEK TO CONFIRM WHETHER SUCH
SUCCESSOR-TENANT (OR SUCCESSOR-GUARANTOR, AS THE CASE MAY BE) IS A CREDIT ENTITY
AND SUCH RELEASE SHALL BE GRANTED BY LANDLORD IN WRITING IN RECORDABLE FORM
WITHIN IN TEN (10) DAYS OF TENANT’S WRITTEN REQUEST.  NO ASSIGNMENT OR SUBLEASE
SHALL IMPOSE ANY ADDITIONAL OBLIGATIONS ON LANDLORD UNDER THIS LEASE.  NO SNDA
SHALL BE GRANTED TO ANY AFFILIATE OF TENANT OR ANY GUARANTOR.  CONCURRENTLY
HEREWITH, TENANT HAS ENTERED INTO AN OPERATING SUBLEASE (THE “OPERATING LEASE”)
FOR ALL OF THE LEASED PREMISES WITH THE NEW YORK TIMES COMPANY, AS SUBLESSEE
(“SUBLESSEE”) THE FORM AND CONTENT OF SUCH OPERATING LEASE HAVING BEEN REVIEWED
AND APPROVED BY LANDLORD AND LANDLORD HEREBY CONFIRMS THAT SUBLESSEE UNDER THE
OPERATING LEASE SHALL HAVE ALL OF THE RIGHTS SET FORTH IN THE OPERATING LEASE;
PROVIDED, HOWEVER, TENANT SHALL NOT AMEND OR MODIFY THE TERMS OR PROVISIONS OF
THE OPERATING LEASE OR TERMINATE OR ACCEPT A VOLUNTARY SURRENDER OF THE
OPERATING LEASE, IN ANY CASE, WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF
LANDLORD IN ITS SOLE DISCRETION, EXCEPT THAT SUBLESSEE SHALL HAVE THE RIGHT TO
ASSIGN ITS INTEREST IN THE OPERATING LEASE TO A WHOLLY-OWNED SUBSIDIARY OF
SUBLESSEE (SUBJECT ONLY TO THE NOTICE REQUIREMENTS UNDER PARAGRAPH 21(F) BELOW).

 

40

--------------------------------------------------------------------------------


 


(E)           NOTWITHSTANDING ANY PROVISION IN THIS PARAGRAPH 21 OR ELSEWHERE IN
THIS LEASE TO THE CONTRARY, INCLUDING ANY RIGHT OR OPTION TENANT MAY HAVE TO
ASSIGN THIS LEASE OR SUBLEASE ALL OR ANY PORTION OF THE LEASED PREMISES WITHOUT
LANDLORD’S CONSENT, TENANT SHALL, UPON THE REQUEST OF LANDLORD, PROVIDE AND
CAUSE SUCH ASSIGNEE OR SUBLESSEE TO PROVIDE, SUCH INFORMATION (INCLUDING,
WITHOUT LIMITATION, ANY CERTIFICATION) AS TO ANY PROPOSED ASSIGNEE OR SUBLESSEE
AND ITS PRINCIPALS AS MAY BE REQUIRED FOR LANDLORD AND TENANT TO COMPLY WITH
REGULATIONS ADMINISTERED BY THE OFFICE OF FOREIGN ASSET CONTROL (“OFAC”) OF THE
DEPARTMENT OF THE TREASURY, CODIFIED AT 31 C.F.R. PART 500 (INCLUDING THOSE
NAMED ON OFAC’S SPECIALLY DESIGNATED AND BLOCKED PERSONS LIST) OR UNDER ANY
STATUTE, EXECUTIVE ORDER (INCLUDING THE SEPTEMBER 24, 2001, EXECUTIVE ORDER
BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN
TO COMMIT, OR SUPPORT TERRORISM), OR OTHER GOVERNMENTAL ACTION REGARDING PERSONS
OR ENTITIES WITH WHOM U.S. PERSONS OR ENTITIES ARE RESTRICTED FROM DOING
BUSINESS (INCLUDING PERSONS OR ENTITIES WHO HAVE VIOLATED THE U.S. FOREIGN
CORRUPT PRACTICES ACT 15 U.S.C. §§78DD-1, 78DD-2 AND 78DD-3).


 


(F)            TENANT SHALL, WITHIN TEN (10) DAYS AFTER THE EXECUTION AND
DELIVERY OF ANY ASSIGNMENT OR SUBLEASE, DELIVER A DUPLICATE ORIGINAL COPY
THEREOF TO LANDLORD WHICH, IN THE EVENT OF AN ASSIGNMENT, SHALL BE IN RECORDABLE
FORM.  WITH RESPECT TO ANY ASSIGNMENT TO A DIRECT OR INDIRECT WHOLLY-OWNED
SUBSIDIARY OF TENANT AND GUARANTOR OR TO A CREDIT ENTITY OR ANY PREAPPROVED
SUBLET, AT LEAST TEN (10) DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH ASSIGNMENT OR
SUBLEASE, TENANT SHALL PROVIDE TO LANDLORD INFORMATION REASONABLY REQUIRED BY
LANDLORD TO ESTABLISH THAT THE PERSON INVOLVED IN ANY SUCH PROPOSED ASSIGNMENT
OR SUBLET SATISFIES THE CRITERIA SET FORTH IN THIS LEASE FOR A PREAPPROVED
ASSIGNMENT OR PREAPPROVED SUBLET; PROVIDED THAT LANDLORD AGREES THAT IT SHALL
KEEP ANY SUCH INFORMATION CONFIDENTIAL AND SHALL EXECUTE A CUSTOMARY AND
REASONABLE FORM OF CONFIDENTIALITY AGREEMENT IF SO REQUESTED BY TENANT OR
GUARANTOR.


 


(G)           SUBJECT TO THE FOLLOWING PROVISIONS OF THIS PARAGRAPH 21(G) IF
APPLICABLE, THERE SHALL BE NO SHARING BY LANDLORD IN ANY SUBLETTING INCOME OR
PROFITS AND ALL SUCH SUBLEASE INCOME AND PROFITS SHALL BE RETAINED BY TENANT. 
AS SECURITY FOR PERFORMANCE OF ITS OBLIGATIONS UNDER THIS LEASE, TENANT HEREBY
GRANTS, CONVEYS AND ASSIGNS TO LANDLORD ALL RIGHT, TITLE AND INTEREST OF TENANT
IN AND TO ALL SUBLEASES NOW IN EXISTENCE OR HEREAFTER ENTERED INTO FOR ANY OR
ALL OF THE LEASED PREMISES, ANY AND ALL EXTENSIONS, MODIFICATIONS AND RENEWALS
THEREOF AND ALL RENTS, ISSUES AND PROFITS THEREFROM.  LANDLORD HEREBY GRANTS TO
TENANT A LICENSE TO COLLECT AND ENJOY ALL RENTS AND OTHER SUMS OF MONEY PAYABLE
UNDER ANY SUBLEASE OF ANY OF THE LEASED PREMISES; PROVIDED, HOWEVER, THAT
LANDLORD SHALL HAVE THE ABSOLUTE RIGHT, EXERCISABLE AT ANY TIME THAT AN EVENT OF
DEFAULT UNDER THIS LEASE HAS OCCURRED AND IS CONTINUING, UPON WRITTEN NOTICE TO
TENANT AND ANY SUBTENANTS TO REVOKE SAID LICENSE (EXCEPT IN THE CASE OF AN EVENT
OF DEFAULT UNDER PARAGRAPH 22(A)(VIII) OR (A)(IX), IN WHICH CASE SUCH REVOCATION
SHALL BE AUTOMATIC AND NO NOTICE TO TENANT SHALL BE REQUIRED) AND TO COLLECT
SUCH RENTS AND SUMS OF MONEY AND TO RETAIN THE SAME.  ANY AMOUNTS COLLECTED
SHALL BE APPLIED TO RENT PAYMENTS NEXT DUE AND OWING.  AT ANY TIME THAT AN EVENT
OF DEFAULT SHALL HAVE OCCURRED AND THEN BE CONTINUING, TENANT SHALL NOT CONSENT
TO, CAUSE OR ALLOW ANY MODIFICATION OR ALTERATION OF ANY OF THE TERMS,
CONDITIONS OR COVENANTS OF ANY OF THE SUBLEASES OR THE TERMINATION THEREOF,
WITHOUT THE PRIOR WRITTEN APPROVAL OF LANDLORD WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD NOR SHALL TENANT ACCEPT ANY RENTS MORE THAN THIRTY (30)
DAYS IN ADVANCE OF THE ACCRUAL.

 

41

--------------------------------------------------------------------------------



 


(H)                               TENANT SHALL NOT HAVE THE POWER TO MORTGAGE,
PLEDGE OR OTHERWISE ENCUMBER ITS INTEREST UNDER THIS LEASE OR ANY SUBLEASE OF
THE LEASED PREMISES, AND ANY SUCH MORTGAGE, PLEDGE OR ENCUMBRANCE, OR ASSIGNMENT
OR OTHER CONVEYANCE OR TRANSFER, MADE IN VIOLATION OF THIS PARAGRAPH 21 SHALL BE
VOID AND OF NO FORCE AND EFFECT.  FURTHER, TENANT SHALL HAVE NO RIGHT TO ASSIGN
OR OTHERWISE CONVEY OR TRANSFER ITS BENEFICIAL INTEREST IN THE LEASED PREMISES
(EVEN IF SAME IS SUBJECT TO THE INTERESTS OF LANDLORD THEREIN AS MORTGAGEE);
PROVIDED, HOWEVER, THE FOREGOING SHALL NOT MODIFY, ALTER, OR DIMINISH TENANT’S
RIGHT TO ASSIGN ITS INTEREST AS LESSEE UNDER THIS LEASE TO THE EXTENT PERMITTED
ELSEWHERE IN THIS PARAGRAPH 21 OR TO EXERCISE THE PURCHASE OPTION (INCLUDING ITS
RIGHT TO ASSIGN THE PURCHASE OPTION DURING THE OPTION WINDOW TO THE EXTENT
PERMITTED UNDER PARAGRAPH 34).


 


(I)                                   SUBJECT TO THE PROVISIONS OF PARAGRAPHS 34
AND 35 HEREOF (TENANT’S OPTION TO PURCHASE AND RIGHT OF FIRST OFFER), LANDLORD
MAY SELL OR TRANSFER THE LEASED PREMISES AT ANY TIME WITHOUT TENANT’S CONSENT TO
ANY THIRD PARTY (EACH A “THIRD PARTY PURCHASER”) UPON TEN (10) DAYS PRIOR
WRITTEN NOTICE TO TENANT, EXCEPT TO A TENANT COMPETITOR.  IN THE EVENT OF ANY
SUCH TRANSFER, TENANT SHALL ATTORN TO ANY THIRD PARTY PURCHASER AS LANDLORD SO
LONG AS SUCH THIRD PARTY PURCHASER AND LANDLORD NOTIFY TENANT IN WRITING OF SUCH
TRANSFER.  AT THE REQUEST OF LANDLORD, TENANT WILL EXECUTE SUCH DOCUMENTS
CONFIRMING THE AGREEMENT REFERRED TO ABOVE AND SUCH OTHER AGREEMENTS AS LANDLORD
MAY REASONABLY REQUEST, PROVIDED THAT SUCH AGREEMENTS DO NOT INCREASE THE
LIABILITIES AND OBLIGATIONS OF TENANT HEREUNDER NOR DIMINISH THE TENANT’S RIGHTS
HEREUNDER, IN ANY MATERIAL RESPECT.  FOR PURPOSES OF THIS PARAGRAPH 21(I), A
“TENANT COMPETITOR” SHALL MEAN ANY PERSON (I) WHOSE PRIMARY BUSINESS IS THE
COLLECTION AND DISTRIBUTION OF NEWS BY ONE OR MORE OF THE FOLLOWING: MEDIA,
NEWSPAPERS, MAGAZINES, INTERNET, TELEVISION AND/OR THE RADIO, OR (II) WHO
DERIVES MORE THAN $2 BILLION IN REVENUE DURING THE MOST RECENT CALENDAR YEAR
FROM THE COLLECTION OR DISTRIBUTION OF NEWS BY ONE OR MORE OF THE FOLLOWING:
MEDIA, NEWSPAPERS, MAGAZINES, INTERNET, TELEVISION AND/OR THE RADIO, PROVIDED
THAT THE FOREGOING SHALL NOT PRECLUDE A SALE TO A THIRD PARTY PURCHASER THAT IS
A BONA FIDE INSTITUTIONAL INVESTOR, REAL ESTATE INVESTMENT COMPANY, TRUST OR
FUND, OR SOVEREIGN WEALTH FUND THAT, IN ANY CASE, WOULD OTHERWISE CONSTITUTE A
TENANT COMPETITOR UNDER CLAUSE (II) HEREOF AS A RESULT OF ITS HOLDINGS.


 


(J)                                   TENANT SHALL NOT, IN A SINGLE TRANSACTION
OR SERIES OF TRANSACTIONS (INCLUDING ANY INTERIM MERGER OR CONSOLIDATION), ENTER
INTO AN AGREEMENT TO SELL OR CONVEY, TRANSFER OR LEASE OR SELL OR CONVEY,
TRANSFER OR LEASE ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (AN “ASSET TRANSFER”)
TO ANY PERSON, AND ANY SUCH ASSET TRANSFER SHALL BE DEEMED AN ASSIGNMENT IN
VIOLATION OF THIS LEASE; EXCEPT THAT TENANT SHALL HAVE THE RIGHT TO CONDUCT AN
ASSET TRANSFER TO A PERSON WITHOUT LANDLORD’S CONSENT IF THE FOLLOWING
CONDITIONS ARE MET:  (I) THE ASSET TRANSFER IS TO A PERSON THAT (A) IMMEDIATELY
FOLLOWING SUCH TRANSACTION OR TRANSACTIONS, TAKEN IN THE AGGREGATE, IS (OR WOULD
BE, ON A PRO FORMA BASIS) A CREDIT ENTITY OR (B)  IS APPROVED IN WRITING BY
LANDLORD UNDER THE REVIEW CRITERIA AS A NON-PREAPPROVED ASSIGNEE IN ACCORDANCE
WITH THE PROVISIONS OF PARAGRAPH 21(B) OF THIS LEASE AND (II) THIS LEASE IS
ASSIGNED TO AND ASSUMED BY SUCH PERSON AS A PART OF SUCH ASSET TRANSFER.  IN THE
EVENT OF AN ASSET TRANSFER TO A SUBSIDIARY TENANT, ANY SUBSEQUENT SALE OF THE
ASSETS OF THE ORIGINAL TENANT NAMED HEREIN BY SUCH SUBSIDIARY TENANT SHALL BE
GOVERNED BY THE REQUIREMENTS OF THIS SUBPARAGRAPH (I) IRRESPECTIVE OF WHETHER OR
NOT SUCH SALE WOULD BE CONSIDERED A SALE OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF SUCH SUBSIDIARY.

 

42

--------------------------------------------------------------------------------


 


(K)                                AT NO TIME DURING THE TERM SHALL ANY PERSON
OR “GROUP” (WITHIN THE MEANING OF SECTION 13(D) OR SECTION 14(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) PURSUANT TO A SINGLE TRANSACTION OR
SERIES OF TRANSACTIONS (I) ACQUIRE, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE
VOTING STOCK, PARTNERSHIP INTERESTS, MEMBERSHIP INTERESTS OR OTHER EQUITABLE
AND/OR BENEFICIAL INTERESTS OF TENANT (“CONTROL”) OR (II) OBTAIN, DIRECTLY OR
INDIRECTLY, THE POWER (WHETHER OR NOT EXERCISED) TO ELECT A MAJORITY OF THE
DIRECTORS OF TENANT OR VOTING CONTROL OF ANY PARTNERSHIP OR LIMITED LIABILITY
COMPANY OR OTHER ENTITY ACTING AS ITS GENERAL PARTNER OR MANAGING MEMBER
(INCLUDING THROUGH A MERGER OR CONSOLIDATION OF TENANT WITH OR INTO ANY OTHER
PERSON), UNLESS THE PURCHASER OF SUCH CONTROL OR PERSON WHO ACQUIRES SUCH VOTING
POWER SHALL: (A) AFTER TAKING INTO ACCOUNT THE TRANSACTION THAT RESULTED IN THE
ACQUISITION OF SUCH CONTROL OR VOTING POWER, BE A CREDIT ENTITY AND SUCH PERSON
SHALL ENTER INTO A GUARANTY REASONABLY SATISFACTORY TO LANDLORD PURSUANT TO
WHICH IT GUARANTEES THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF TENANT
UNDER THIS LEASE (SO LONG AS SUCH NEW GUARANTY IS NO LESS FAVORABLE TO LANDLORD
IN ANY MATERIAL RESPECT THAN THE FORM OF GUARANTY EXECUTED BY GUARANTOR
HEREUNDER CONCURRENTLY WITH THE EXECUTION OF THIS LEASE) OR (B) BE APPROVED IN
WRITING BY LANDLORD UNDER THE REVIEW CRITERIA AS A NON-PREAPPROVED ASSIGNEE IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH 21(B) ABOVE.  EXCEPT AS PERMITTED IN
THIS PARAGRAPH 21(K) ABOVE, ANY SUCH CHANGE OF CONTROL OR VOTING POWER (BY
OPERATION OF LAW, MERGER, CONSOLIDATION OR OTHERWISE) SHALL BE DEEMED AS AN
ASSIGNMENT OF THIS LEASE TO A NON-PREAPPROVED ASSIGNEE AND THE APPROVAL OF
LANDLORD AND LENDER SHALL BE REQUIRED AS SET FORTH IN PARAGRAPH 21(B) ABOVE AND
ANY CONSUMMATION OF SUCH ASSIGNMENT ABSENT SUCH APPROVAL SHALL BE IN VIOLATION
OF THIS LEASE; PROVIDED, HOWEVER, THAT A DEEMED ASSIGNMENT PURSUANT TO THE
TRANSFER OF THE OUTSTANDING CAPITAL STOCK OF TENANT OR GUARANTOR SHALL NOT BE
DEEMED TO INCLUDE THE SALE OF SUCH STOCK BY PERSONS OR PARTIES THROUGH THE
“OVER-THE-COUNTER MARKET” OR THROUGH ANY RECOGNIZED STOCK EXCHANGE, OTHER THAN
BY THOSE DEEMED TO BE A “CONTROL-PERSON” WITHIN THE MEANING OF THE SECURITIES
EXCHANGE ACT OF 1934 AND, PROVIDED FURTHER, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS PARAGRAPH 21(K), THE FOREGOING SHALL NOT PRECLUDE ANY
CHANGE OF CONTROL OF THE INTERESTS OF THE NEW YORK TIMES COMPANY OR ANY
SUBSEQUENT GUARANTOR.


 

22.                               Events of Default.

 


(A)                                THE OCCURRENCE OF ANY ONE OR MORE OF THE
FOLLOWING (AFTER EXPIRATION OF ANY APPLICABLE NOTICE AND CURE PERIOD) SHALL
CONSTITUTE AN “EVENT OF DEFAULT” UNDER THIS LEASE:


 


(I)                                     A FAILURE BY TENANT TO MAKE ANY PAYMENT
OF (A) ANY BASIC RENT ON OR PRIOR TO ITS DUE DATE, REGARDLESS OF THE REASON FOR
SUCH FAILURE, AND SUCH FAILURE REMAINS UNCURED FOR FIVE (5) DAYS FROM THE DATE
ON WHICH NOTICE OF SUCH FAILURE IS GIVEN BY LANDLORD, BUT LANDLORD SHALL NOT BE
OBLIGATED TO GIVE NOTICE OF, OR ALLOW ANY CURE PERIOD FOR, ANY SUCH DEFAULT MORE
THAN TWO (2) TIMES WITHIN ANY LEASE YEAR OR (B) ANY OTHER MONETARY OBLIGATION
DUE UNDER THIS LEASE ON OR PRIOR TO ITS DUE DATE, REGARDLESS OF THE REASON FOR
SUCH FAILURE AND SUCH FAILURE REMAINS UNCURED FOR TWENTY (20) DAYS FROM THE DATE
ON WHICH NOTICE OF SUCH FAILURE IS GIVEN BY LANDLORD;


 


(II)                                  A FAILURE BY TENANT DULY TO PERFORM AND
OBSERVE, OR A VIOLATION OR BREACH OF, ANY OTHER PROVISION HEREOF NOT OTHERWISE
SPECIFICALLY MENTIONED IN THIS PARAGRAPH 22(A) OR A FAILURE BY TENANT TO
MAINTAIN IN EFFECT ANY LICENSE OR PERMIT NECESSARY FOR

 

43

--------------------------------------------------------------------------------


 


THE USE, OCCUPANCY OR OPERATION OF THE LEASED PREMISES AND, IN ANY SUCH CASE,
SUCH FAILURE CONTINUES UNCURED FOR THIRTY (30) DAYS FROM THE DATE ON WHICH
NOTICE THEREOF IS GIVEN BY LANDLORD; PROVIDED THAT, IF THE DEFAULT IS OF AN
NATURE THAT IT IS NOT REASONABLY SUSCEPTIBLE TO CURE WITHIN SUCH THIRTY (30) DAY
PERIOD THEN THE CURE PERIOD SHALL BE EXTENDED FOR THE PERIOD REASONABLY REQUIRED
TO CURE THE DEFAULT (BUT SUCH CURE PERIOD, INCLUDING ANY EXTENSION, SHALL NOT IN
THE AGGREGATE EXCEED ANY OUTSIDE CURE DATE SET FORTH IN ANY LOAN, PROVIDED SAME
SHALL IN NO EVENT BE LESS THAN NINETY (90) DAYS PLUS EXTENSION BY REASON OF
FORCE MAJEURE), PROVIDED THAT TENANT SHALL PROMPTLY COMMENCE TO CURE THE DEFAULT
WITHIN THE SAID THIRTY (30) DAY PERIOD AND THEREAFTER SHALL CONTINUOUSLY (TO THE
EXTENT FEASIBLE), ACTIVELY, DILIGENTLY AND IN GOOD FAITH PROCEED WITH THE CURING
OF SUCH DEFAULT UNTIL IT SHALL BE CURED;


 


(III)                               ANY REPRESENTATION OR WARRANTY MADE BY
TENANT HEREIN OR IN ANY CERTIFICATE, DEMAND OR REQUEST MADE PURSUANT HERETO NOW
OR HEREAFTER PROVES TO HAVE BEEN INCORRECT WHEN MADE, IN ANY MATERIAL RESPECT,
OR TENANT SHALL FAIL TO MAINTAIN ITS STATUS AS A SINGLE-PURPOSE, BANKRUPTCY
REMOTE ENTITY IN ACCORDANCE WITH THE TERMS OF ITS OPERATING AGREEMENT AND/OR ITS
ARTICLES OF ORGANIZATION AS IN EFFECT ON THE DATE OF THIS LEASE; AND ANY SUCH
INCORRECTNESS OR FAILURE REMAINS UNCURED FOR FIVE (5) DAYS FROM THE DATE ON
WHICH NOTICE THEREOF IS GIVEN BY LANDLORD;


 


(IV)                              INTENTIONALLY OMITTED;


 


(V)                                 INTENTIONALLY OMITTED;


 


(VI)                              INTENTIONALLY OMITTED;


 


(VII)                           TENANT SHALL CAUSE OR PERMIT ANY DEFAULT BEYOND
THE EXPIRATION OF ANY APPLICABLE NOTICE AND CURE PERIOD TO OCCUR UNDER ANY OF
THE SEVERANCE LEASE, THE CONDOMINIUM DOCUMENTS OR THE SECURITY DOCUMENTS;


 


(VIII)                        TENANT SHALL (A) VOLUNTARILY BE ADJUDICATED A
BANKRUPT OR INSOLVENT, (B) SEEK OR CONSENT TO THE APPOINTMENT OF A RECEIVER OR
TRUSTEE FOR ITSELF OR FOR THE LEASED PREMISES, (C) FILE A PETITION SEEKING
RELIEF UNDER THE BANKRUPTCY OR OTHER SIMILAR LAWS OF THE UNITED STATES, ANY
STATE OR ANY JURISDICTION, (D) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, OR (E) BE UNABLE TO PAY ITS DEBTS AS THEY MATURE;


 


(IX)                                A COURT SHALL ENTER AN ORDER, JUDGMENT OR
DECREE APPOINTING, WITHOUT THE CONSENT OF TENANT, A RECEIVER OR TRUSTEE FOR IT
OR FOR ANY OF THE LEASED PREMISES OR APPROVING A PETITION FILED AGAINST TENANT
WHICH SEEKS RELIEF UNDER THE BANKRUPTCY OR OTHER SIMILAR LAWS OF THE UNITED
STATES, ANY STATE OR ANY JURISDICTION, AND SUCH ORDER, JUDGMENT OR DECREE SHALL
REMAIN UNDISCHARGED OR UNSTAYED NINETY (90) DAYS AFTER IT IS ENTERED;


 


(X)                                   THE LEASED PREMISES SHALL HAVE BEEN
(A) VACATED IN EXCESS OF THIRTY (30) CONSECUTIVE DAYS (OTHER THAN WITH RESPECT
TO A PERIOD OF REPAIR OR RESTORATION FOLLOWING A CASUALTY OR CONDEMNATION) OR
(B) ABANDONED;


 


(XI)                                TENANT SHALL BE LIQUIDATED OR DISSOLVED OR
SHALL BEGIN PROCEEDINGS TOWARDS ITS LIQUIDATION OR DISSOLUTION;

 

44

--------------------------------------------------------------------------------


 


(XII)                             THE ESTATE OR INTEREST OF TENANT IN ANY OF THE
LEASED PREMISES SHALL BE LEVIED UPON OR ATTACHED IN ANY PROCEEDING AND SUCH
ESTATE OR INTEREST IS ABOUT TO BE SOLD OR TRANSFERRED OR SUCH PROCESS SHALL NOT
BE VACATED OR DISCHARGED WITHIN SIXTY (60) DAYS AFTER IT IS MADE;


 


(XIII)                          IF TENANT SHALL BE IN DEFAULT UNDER ANY
PROVISION OF ANY SNDA OR ANY OTHER DOCUMENT EXECUTED BY AND BETWEEN TENANT AND
LENDER OR EXECUTED BY TENANT FOR THE EXPRESS BENEFIT OF LENDER, AND (I) TENANT
HAS BEEN GIVEN NOTICE OF SUCH FAILURE BY LANDLORD OR LENDER AND SUCH FAILURE
REMAINS UNCURED FOR FIVE (5) BUSINESS DAYS FROM THE DATE ON WHICH NOTICE OF SUCH
FAILURE IS GIVEN BY LANDLORD OR LENDER AND (II) SUCH DEFAULT GIVES RISE TO A
DEFAULT WITH RESPECT TO ANY LOAN;


 


(XIV)                         FROM AND AFTER THE OPTION LAPSE DATE, TENANT’S
FAILURE TO COMPLY WITH THE PROVISIONS OF PARAGRAPH 33 OF THIS LEASE OR OTHERWISE
FAILS TO ACCOUNT FOR THIS LEASE AS TRUE LEASE IN ACCORDANCE WITH THE TERMS
THEREOF AND SUCH FAILURE REMAINS UNCURED FOR FIFTEEN (15) DAYS FROM THE DATE ON
WHICH NOTICE OF SUCH FAILURE IS GIVEN BY LANDLORD;


 


(XV)                            A FAILURE BY TENANT TO DELIVER THE ESTOPPEL
DESCRIBED IN PARAGRAPH 25 WITHIN THE TIME PERIOD SPECIFIED THEREIN AND SUCH
FAILURE REMAINS UNCURED FOR TEN (10) DAYS FROM THE DATE ON WHICH NOTICE OF SUCH
FAILURE IS GIVEN BY LANDLORD ;


 


(XVI)                         TENANT SHALL ENTER INTO ANY ASSIGNMENT OR SUBLEASE
IN VIOLATION OF PARAGRAPH 21 (OTHER THAN PURSUANT TO COURT ORDER) INCLUDING ANY
ASSET TRANSFER IN VIOLATION OF PARAGRAPH 21(J) OR CHANGE OF CONTROL IN VIOLATION
OF PARAGRAPH 21(K);


 


(XVII)                      AN EVENT OF DEFAULT (AS DEFINED IN THE GUARANTY)
BEYOND ANY APPLICABLE CURE PERIOD SHALL OCCUR UNDER THE GUARANTY, OR THE
GUARANTY SHALL BE TERMINATED OR THE GUARANTOR RELEASED (OTHER THAN PURSUANT TO
PARAGRAPH 21(D) HEREOF ) OR REJECTED IN A BANKRUPTCY PROCEEDING WITHOUT, IN ANY
CASE, THE EXPRESS PRIOR WRITTEN CONSENT OF LANDLORD;


 


(XVIII)                   TENANT SHALL FAIL TO MAINTAIN OR OTHERWISE PERMIT ANY
LAPSE OF POLICY OR COVERAGE WITH RESPECT TO ANY THE INSURANCE REQUIRED TO BE
MAINTAINED BY PARAGRAPH 16 AND SUCH FAILURE OR LAPSE SHALL REMAIN UNCURED (I) AS
OF THE DAY PRIOR TO THE EFFECTIVE DATE OF CANCELLATION OF ANY SUCH POLICY OR
COVERAGE AS SET FORTH IN A WRITTEN NOTICE FROM THE APPLICABLE INSURER, OR,
(II) THREE (3) BUSINESS DAYS FROM THE DATE ON WHICH NOTICE OF SUCH FAILURE IS
GIVEN BY LANDLORD, AND


 


(XIX)                           TENANT SHALL FAIL TO RESTORE ANY SECURITY
DEPOSIT THEN BEING HELD PURSUANT TO THE PROVISIONS OF PARAGRAPH 37 TO ITS FULL
AMOUNT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH 37(C) AND SUCH FAILURE
CONTINUES FOR FIVE (5) DAYS AFTER NOTICE THEREOF FROM LANDLORD.


 


(B)                               NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH
22(A) ABOVE, NO NOTICE OR CURE PERIOD SHALL BE REQUIRED IN ANY ONE OR MORE OF
THE FOLLOWING EVENTS: THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER CLAUSE (IV),
(V), (VI), (VII), (VIII), (IX), (X), (XI), (XIII), (XVI), OR (XVII) OF
PARAGRAPH 22(A).

 

45

--------------------------------------------------------------------------------


 


(C)                                TENANT HEREBY COVENANTS AND AGREES THAT IT
SHALL DELIVER TO LANDLORD, WITHIN THREE (3) BUSINESS DAYS AFTER THE OPTION LAPSE
DATE SHALL OCCUR, THE BENEFICIAL TRANSFER DOCUMENTS DULY EXECUTED BY TENANT (AS
AND WHERE REQUIRED).  IF TENANT SHALL FAIL TO SO EXECUTE AND DELIVER TO LANDLORD
THE BENEFICIAL TRANSFER DOCUMENTS AS AFORESAID WITHIN SUCH THREE (3) BUSINESS
DAY PERIOD, THEN, IN ADDITION TO THE EVENTS OF DEFAULT SET FORTH IN PARAGRAPH
22(A) ABOVE, SUCH FAILURE SHALL CONSTITUTE A LIMITED REMEDY DEFAULT (THE
“LIMITED REMEDY DEFAULT”); PROVIDED THAT LANDLORD’S SOLE REMEDY WITH RESPECT TO
SUCH LIMITED REMEDY DEFAULT SHALL BE THE RIGHT TO FORECLOSE UPON TENANT’S
BENEFICIAL INTEREST IN THE LEASED PREMISES UNDER THE LANDLORD MORTGAGE (WHETHER
BY JUDICIAL FORECLOSURE OR POWER OF SALE), IT BEING EXPRESSLY ACKNOWLEDGED AND
AGREED BY TENANT THAT NO NOTICE OR CURE PERIOD SHALL BE REQUIRED TO BE GIVEN BY
LANDLORD UNDER THIS LEASE PRIOR TO THE COMMENCEMENT OF ANY SUCH REMEDY BY
LANDLORD, THAT SUCH REMEDY SHALL BE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, CUMULATIVE AND CONCURRENT AND NOT EXCLUSIVE OF ANY OTHER REMEDY
THAT LANDLORD MAY BE ENTITLED TO WITH RESPECT TO ANY OTHER EVENT OF DEFAULT
UNDER THIS LEASE AND SHALL BE EXERCISABLE AT THE SOLE DISCRETION OF LANDLORD;
PROVIDED THAT THE FAILURE OF TENANT TO TRANSFER BENEFICIAL TITLE TO THE LEASED
PREMISES HEREUNDER SHALL NOT, BY ITSELF, OPERATE TO TERMINATE THIS LEASE OR
CONSTITUTE A SEPARATE EVENT OF DEFAULT UNDER PARAGRAPH 22(A) HEREOF.  UPON THE
DELIVERY OF THE BENEFICIAL TRANSFER DOCUMENTS AND THE RECORDING OF THE TRUE
ASSIGNMENT AND THE PAYMENT OF ALL APPLICABLE TRANSFER TAXES THEREON, LANDLORD
SHALL RECORD A SATISFACTION OF THE LANDLORD MORTGAGE.


 

23.                               Remedies and Damages upon Default.

 


(A)                                IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING BEYOND THE EXPIRATION OF ANY APPLICABLE NOTICE AND/OR CURE
PERIOD, THEN LANDLORD SHALL HAVE THE RIGHT, AT ITS SOLE OPTION, THEN OR AT ANY
TIME THEREAFTER, TO EXERCISE ITS REMEDIES AND TO COLLECT DAMAGES FROM TENANT IN
ACCORDANCE WITH THIS PARAGRAPH 23 WITHOUT FURTHER DEMAND UPON OR NOTICE TO
TENANT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED BELOW IN THIS PARAGRAPH 23 AND,
SUBJECT IN ALL EVENTS, TO ANY CONDITIONS AND LIMITATIONS OF APPLICABLE LAW
(INCLUDING ANY ADDITIONAL NOTICE REQUIREMENTS UNDER THE NEW YORK RPAPL):


 


(I)                                     WITH RESPECT TO ANY EVENT OF DEFAULT
BEYOND THE EXPIRATION OF ANY APPLICABLE NOTICE AND CURE PERIOD OCCURRING PRIOR
TO THE OPTION LAPSE DATE (OTHER THAN THE LIMITED REMEDY DEFAULT), LANDLORD SHALL
BE ENTITLED TO EXERCISE ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO A MORTGAGEE
UNDER THE LAWS OF THE STATE, AS SECURED CREDITOR UNDER THE LANDLORD MORTGAGE. 
HOWEVER, NOTWITHSTANDING THE FOREGOING, TO THE FULLEST EXTENT PERMITTED BY LAW
(IF AT ALL), LANDLORD SHALL BE ENTITLED TO EXERCISE ANY AND ALL RIGHTS AND
REMEDIES AVAILABLE TO LANDLORD UNDER THE TERMS OF THIS LEASE OR TO A LESSOR
UNDER THE LAWS OF THE STATE (INCLUDING ANY SUMMARY PROCEEDINGS, SUCH AS
SUCCESSIVE PROCEEDINGS FOR NON-PAYMENT OF RENT) OTHER THAN A LANDLORD/TENANT
REMEDY WITH RESPECT TO (X) THE TERMINATION OF THIS LEASE, (Y) THE TERMINATION OF
TENANT’S RIGHT OF POSSESSION OF THE LEASED PREMISES OR (Z) THE REPOSSESSION OF
THE LEASED PREMISES, ALL OF WHICH SHALL BE GOVERNED BY THE FIRST SENTENCE OF
THIS PARAGRAPH 23(A)(I);


 


(II)                                  WITH RESPECT TO ANY EVENT OF DEFAULT
BEYOND THE EXPIRATION OF ANY APPLICABLE NOTICE AND CURE PERIOD OCCURRING AFTER
THE OPTION LAPSE DATE;


 


(A)                              LANDLORD MAY TERMINATE THIS LEASE BY GIVING
TENANT WRITTEN NOTICE THEREOF; SUCH TERMINATION TO BE EFFECTIVE AS OF THE DATE
SPECIFIED IN SUCH NOTICE

 

46

--------------------------------------------------------------------------------


 


UNLESS A LONGER NOTICE PERIOD IS PRESCRIBED BY APPLICABLE LAW (IN WHICH EVENT,
SUCH LONGER PERIOD SHALL DEEMED SET FORTH IN SUCH NOTICE AND SHALL CONTROL). 
UPON SUCH DATE, THIS LEASE, THE ESTATE HEREBY GRANTED AND ALL RIGHTS OF TENANT
HEREUNDER SHALL EXPIRE AND TERMINATE AND TENANT SHALL IMMEDIATELY SURRENDER AND
DELIVER POSSESSION OF THE LEASED PREMISES TO LANDLORD IN ACCORDANCE WITH AND IN
THE CONDITION REQUIRED BY PARAGRAPH 26 HEREOF .  IF TENANT DOES NOT SO SURRENDER
AND DELIVER POSSESSION OF ALL OF THE LEASED PREMISES, LANDLORD MAY RE-ENTER AND
REPOSSESS ANY OF THE LEASED PREMISES NOT SURRENDERED, PURSUANT TO LEGAL PROCESS,
BY PEACEABLY ENTERING ANY OF THE LEASED PREMISES AND CHANGING LOCKS OR BY
SUMMARY PROCEEDINGS, EJECTMENT OR ANY OTHER LAWFUL MEANS OR PROCEDURE.


 

(B)                                Landlord may terminate Tenant’s right of
possession (but not this Lease) and may repossess the Leased Premises by any
available legal process without thereby releasing Tenant from any liability
hereunder and without demand or notice of any kind to Tenant and without
terminating this Lease.

 


(C)                                UPON OR AT ANY TIME AFTER TAKING POSSESSION
OF ANY OF THE LEASED PREMISES PURSUANT TO CLAUSE (II)(A) OR (II)(B) ABOVE,
LANDLORD MAY, PURSUANT TO LEGAL PROCESS, REMOVE ANY PERSONS OR PROPERTY
THEREFROM (SUBJECT TO THE TERMS OF ANY SNDA).  LANDLORD SHALL BE UNDER NO
LIABILITY FOR OR BY REASON OF ANY SUCH ENTRY, REPOSSESSION OR REMOVAL. 
NOTWITHSTANDING SUCH ENTRY OR REPOSSESSION, LANDLORD MAY COLLECT THE DAMAGES SET
FORTH IN PARAGRAPH 23(B)(I) AND 23(B)(II).


 


(D)                               AFTER REPOSSESSION OF ANY OF THE LEASED
PREMISES PURSUANT TO CLAUSE (II)(A) OR (II)(B) ABOVE, LANDLORD SHALL HAVE THE
RIGHT TO RELET ANY OF THE LEASED PREMISES TO SUCH TENANT OR TENANTS, FOR SUCH
TERM OR TERMS, FOR SUCH RENT, ON SUCH CONDITIONS AND FOR SUCH USES AS LANDLORD
IN ITS SOLE DISCRETION MAY DETERMINE, AND COLLECT AND RECEIVE ANY RENTS PAYABLE
BY REASON OF SUCH RELETTING.  LANDLORD MAY MAKE SUCH ALTERATIONS IN CONNECTION
WITH SUCH RELETTING AS IT MAY DEEM ADVISABLE IN ITS SOLE DISCRETION. 
NOTWITHSTANDING ANY SUCH RELETTING, LANDLORD MAY COLLECT THE DAMAGES SET FORTH
IN PARAGRAPH 23(B)(II).  LANDLORD SHALL CONSIDER, IN ITS GOOD FAITH BUSINESS
JUDGMENT, ANY REPUTABLE TENANTS OR SUBTENANTS PROPOSED BY TENANT THAT HAVE A
FINANCIAL CONDITION COMMENSURATE WITH THE FINANCIAL OBLIGATIONS THAT WOULD BE
IMPOSED BY THE PROPOSED LEASE OR SUBLEASE AND ARE PREPARED TO LEASE OR SUBLET
THE LEASED PREMISES, BUT LANDLORD SHALL BE UNDER NO OBLIGATION TO ACCEPT SUCH
PROPOSED TENANTS OR SUBTENANTS AND THIS PROVISION SHALL NOT ALTER THE PROVISIONS
OF PARAGRAPH 23(D) BELOW OR IMPOSE ANY ADDITIONAL OBLIGATIONS ON LANDLORD.


 


(E)                                 LANDLORD MAY DECLARE BY NOTICE TO TENANT THE
ENTIRE BASIC RENT (IN THE AMOUNT OF BASIC RENT THEN IN EFFECT PLUS THE AGREED
AND REASONABLE ASSUMED INCREASES OF 2.25% ON EACH BASIC RENT ADJUSTMENT DATE FOR
THE REMAINDER OF THE THEN CURRENT TERM TO BE IMMEDIATELY DUE AND PAYABLE. 
TENANT SHALL IMMEDIATELY PAY TO LANDLORD ALL SUCH BASIC RENT DISCOUNTED TO ITS
PRESENT VALUE, ALL ACCRUED RENT THEN DUE AND UNPAID, ALL OTHER MONETARY
OBLIGATIONS WHICH ARE THEN DUE AND UNPAID AND ALL MONETARY OBLIGATIONS WHICH
ARISE OR BECOME DUE BY REASON OF SUCH EVENT OF DEFAULT (INCLUDING ANY COSTS OF
LANDLORD).  UPON RECEIPT BY LANDLORD OF ALL SUCH ACCELERATED BASIC RENT AND
MONETARY OBLIGATIONS, THIS LEASE SHALL REMAIN IN FULL FORCE AND EFFECT AND
TENANT SHALL HAVE THE RIGHT TO POSSESSION OF THE LEASED PREMISES FROM THE DATE
OF SUCH RECEIPT BY LANDLORD TO THE END OF THE TERM, AND SUBJECT TO ALL THE
PROVISIONS OF THIS LEASE, INCLUDING THE OBLIGATION TO PAY ALL INCREASES IN BASIC
RENT AND ALL

 

47

--------------------------------------------------------------------------------


 


MONETARY OBLIGATIONS THAT SUBSEQUENTLY BECOME DUE, EXCEPT THAT (A) NO BASIC RENT
WHICH HAS BEEN PREPAID HEREUNDER SHALL BE DUE THEREAFTER DURING THE SAID TERM,
AND (B) TENANT SHALL HAVE NO OPTION TO EXTEND OR RENEW THE TERM.


 


(B)                               THE FOLLOWING CONSTITUTE DAMAGES TO WHICH
LANDLORD SHALL BE ENTITLED (IF AND TO THE EXTENT PERMITTED BY APPLICABLE LAW) IF
LANDLORD EXERCISES ITS REMEDIES UNDER PARAGRAPH 23(A)(I), OR PARAGRAPH
23(A)(II) CLAUSES (A), (B), (C) OR (D), AS THE CASE MAY BE:


 


(I)                                     IF LANDLORD EXERCISES ITS REMEDIES UNDER
THE LANDLORD MORTGAGE UNDER PARAGRAPH 23(A)(I) THEN, UPON WRITTEN DEMAND FROM
LANDLORD, TENANT SHALL PAY TO LANDLORD, AS LIQUIDATED AND AGREED FINAL DAMAGES
FOR TENANT’S DEFAULT AND IN LIEU OF ALL CURRENT DAMAGES BEYOND THE DATE OF SUCH
DEMAND (IT BEING AGREED THAT IT WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO
FIX THE ACTUAL DAMAGES), AN AMOUNT EQUAL TO THE SUM OF (X) THE APPLICABLE
DEFAULT TERMINATION YIELD, PLUS (Y) THE ACQUISITION FEE, PLUS (Z) ANY PREPAYMENT
PREMIUM REQUIRED TO BE MADE BY LANDLORD TO A LENDER UNDER A NOTE OR ANY OTHER
DOCUMENT EVIDENCING OR SECURING A LOAN (OTHER THAN PAYMENTS OF PRINCIPAL AND/OR
INTEREST WHICH LANDLORD IS REQUIRED TO MAKE UNDER A NOTE OR A MORTGAGE) BY
REASON OF THE PREPAYMENT OR DEFEASANCE OF THE APPLICABLE LOAN.  TENANT SHALL
ALSO PAY TO LANDLORD ALL ACCRUED RENT THEN DUE AND UNPAID, ALL OTHER MONETARY
OBLIGATIONS WHICH ARE THEN DUE AND UNPAID, ALL MONETARY OBLIGATIONS WHICH ARISE
OR BECOME DUE BY REASON OF SUCH EVENT OF DEFAULT, INCLUDING ALL COSTS OF
LANDLORD IN CONNECTION THEREWITH;


 


(II)                                  IF LANDLORD EXERCISES ITS REMEDY UNDER
PARAGRAPHS 23(A)(II) CLAUSES (A), (B) OR (C), OR (D) (IF LANDLORD ATTEMPTS TO
EXERCISE SUCH REMEDY AND IS UNSUCCESSFUL IN RELETTING THE LEASED PREMISES), BUT
NOT ITS REMEDY UNDER PARAGRAPH 23(A)(II) CLAUSE (E), THEN, UPON WRITTEN DEMAND
FROM LANDLORD, TENANT SHALL PAY TO LANDLORD, AS LIQUIDATED AND AGREED FINAL
DAMAGES FOR TENANT’S DEFAULT AND IN LIEU OF ALL CURRENT DAMAGES BEYOND THE DATE
OF SUCH DEMAND (IT BEING AGREED THAT IT WOULD BE IMPRACTICABLE OR EXTREMELY
DIFFICULT TO FIX THE ACTUAL DAMAGES), AN AMOUNT EQUAL TO THE PRESENT VALUE OF
THE EXCESS, IF ANY, OF (A) ALL BASIC RENT FROM THE DATE OF SUCH DEMAND TO THE
DATE ON WHICH THE TERM IS SCHEDULED TO EXPIRE HEREUNDER IN THE ABSENCE OF ANY
EARLIER TERMINATION, RE-ENTRY OR REPOSSESSION OVER (B) THE THEN FAIR MARKET
RENTAL VALUE OF THE LEASED PREMISES FOR THE SAME PERIOD AS DETERMINED BY AN
ARBITRATOR MEETING THE QUALIFICATIONS SET FORTH IN CLAUSE (V) OF PARAGRAPH
29(A) HEREOF SELECTED BY LANDLORD AND EMPLOYED AT TENANT’S EXPENSE.  TENANT
SHALL ALSO PAY TO LANDLORD ALL ACCRUED RENT THEN DUE AND UNPAID, ALL OTHER
MONETARY OBLIGATIONS WHICH ARE THEN DUE AND UNPAID, ALL MONETARY OBLIGATIONS
WHICH ARISE OR BECOME DUE BY REASON OF SUCH EVENT OF DEFAULT, INCLUDING ANY
COSTS OF LANDLORD IN CONNECTION WITH THE REPOSSESSION OF THE LEASED PREMISES AND
ANY ATTEMPTED RELETTING THEREOF, INCLUDING ALL BROKERAGE COMMISSIONS, LEGAL
EXPENSES, REASONABLE ATTORNEYS’ FEES, EMPLOYEES’ EXPENSES, COSTS OF ALTERATIONS
AND EXPENSES AND PREPARATION FOR RELETTING.


 


(III)                               IF LANDLORD EXERCISES ITS REMEDY OR REMEDIES
UNDER PARAGRAPHS 23(A)(II), THEN TENANT SHALL, UNTIL THE END OF WHAT WOULD HAVE
BEEN THE TERM IN THE ABSENCE OF THE TERMINATION OF THE LEASE, AND WHETHER OR NOT
ANY OF THE LEASED PREMISES SHALL HAVE BEEN RELET, BE LIABLE TO LANDLORD FOR, AND
SHALL PAY TO LANDLORD, AS LIQUIDATED AND AGREED CURRENT DAMAGES ALL MONETARY
OBLIGATIONS WHICH WOULD BE PAYABLE UNDER THIS LEASE BY TENANT IN THE ABSENCE OF
SUCH TERMINATION (AND WHICH MAY BE COMPUTED AND DUE AND PAYABLE IN MONTHLY
INSTALLMENTS ON EACH BASIC RENT PAYMENT DATE) LESS THE NET PROCEEDS, IF ANY, OF
ANY RELETTING

 

48

--------------------------------------------------------------------------------


 


PURSUANT TO PARAGRAPH 23(A)(II) CLAUSE (D), AFTER DEDUCTING FROM SUCH PROCEEDS
ALL OF THE COSTS OF LANDLORD (INCLUDING THE ITEMS LISTED IN THE LAST SENTENCE OF
PARAGRAPH 23(B)(II) ABOVE) INCURRED IN CONNECTION WITH SUCH REPOSSESSING AND
RELETTING; PROVIDED, THAT IF LANDLORD HAS NOT RELET THE LEASED PREMISES, SUCH
COSTS OF LANDLORD SHALL BE CONSIDERED TO BE MONETARY OBLIGATIONS PAYABLE BY
TENANT.  TENANT SHALL BE AND REMAIN LIABLE FOR ALL SUMS AFORESAID, AND LANDLORD
MAY RECOVER SUCH DAMAGES FROM TENANT AND INSTITUTE AND MAINTAIN SUCCESSIVE
ACTIONS OR LEGAL PROCEEDINGS AGAINST TENANT FOR THE RECOVERY OF SUCH DAMAGES. 
NOTHING HEREIN CONTAINED SHALL BE DEEMED TO REQUIRE LANDLORD TO WAIT TO BEGIN
SUCH ACTION OR OTHER LEGAL PROCEEDINGS UNTIL THE DATE WHEN THE TERM WOULD HAVE
EXPIRED BY ITS OWN TERMS HAD THERE BEEN NO SUCH EVENT OF DEFAULT.


 


(IV)                              SUBJECT TO THE PROVISIONS OF PARAGRAPH
23(A) ABOVE AND THIS PARAGRAPH 23(B), LANDLORD MAY RECOVER ALL DAMAGES TO WHICH
IT IS ENTITLED HEREIN FROM TENANT AND INSTITUTE AND MAINTAIN SUCCESSIVE ACTIONS
OR LEGAL PROCEEDINGS (SUMMARY OR OTHERWISE) AGAINST TENANT FOR THE RECOVERY OF
SUCH DAMAGES.  NOTHING HEREIN CONTAINED SHALL BE DEEMED TO REQUIRE LANDLORD TO
WAIT TO BEGIN SUCH ACTION OR OTHER LEGAL PROCEEDINGS UNTIL THE DATE WHEN THE
TERM WOULD HAVE EXPIRED BY ITS OWN TERMS HAD THERE BEEN NO SUCH EVENT OF
DEFAULT.


 


(C)                                NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN CONTAINED (BUT SUBJECT TO THE PROVISIONS OF PARAGRAPH 23(A)(I) AND
PARAGRAPH 23 (B)(I)), IN LIEU OF OR IN ADDITION TO ANY OF THE FOREGOING REMEDIES
AND DAMAGES, LANDLORD MAY INSTITUTE ANY PROCEEDINGS, SUMMARY OR OTHERWISE AND
EXERCISE ANY REMEDIES AND COLLECT ANY DAMAGES AVAILABLE TO IT AT LAW OR IN
EQUITY UNDER THE APPLICABLE LAWS OF THE STATE.  IF LANDLORD IS UNABLE TO OBTAIN
FULL SATISFACTION PURSUANT TO THE EXERCISE OF ANY REMEDY, IT MAY PURSUE ANY
OTHER REMEDY WHICH IT HAS HEREUNDER OR AT LAW OR IN EQUITY.


 


(D)                               UNLESS AND ONLY TO THE EXTENT REQUIRED TO BY
APPLICABLE LAW, LANDLORD SHALL NOT BE REQUIRED TO MITIGATE ANY OF ITS DAMAGES
HEREUNDER.  IF ANY LAW SHALL VALIDLY LIMIT THE AMOUNT OF ANY DAMAGES PROVIDED
FOR HEREIN TO AN AMOUNT WHICH IS LESS THAN THE AMOUNT AGREED TO HEREIN, LANDLORD
SHALL BE ENTITLED TO THE MAXIMUM AMOUNT AVAILABLE UNDER SUCH LAW.  IF LANDLORD
COMMENCES ANY SUMMARY PROCEEDING HEREUNDER TENANT AGREES THAT IT SHALL NOT
INTERPOSE ANY COUNTERCLAIM OF WHATEVER NATURE OR DESCRIPTION IN ANY SUCH
PROCEEDING (EXCEPT FOR ANY COMPULSORY COUNTERCLAIM).


 


(E)                                NO TERMINATION OF THIS LEASE, REPOSSESSION OR
RELETTING OF THE LEASED PREMISES, EXERCISE OF ANY REMEDY OR COLLECTION OF ANY
DAMAGES PURSUANT TO THIS PARAGRAPH 23 SHALL RELIEVE TENANT OF ANY SURVIVING
OBLIGATIONS.


 


(F)                                  WITH RESPECT TO ANY REMEDY OR PROCEEDING OF
LANDLORD OR TENANT HEREUNDER, TENANT AND LANDLORD HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY, PROVIDED, HOWEVER, THAT NEITHER LANDLORD NOR TENANT WAIVES ITS
RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION, PROCEEDING OR COUNTER-CLAIM
BROUGHT BY EITHER TENANT OR LANDLORD AGAINST THE OTHER IN ANY ACTION FOR
PERSONAL INJURY OR PROPERTY DAMAGE.


 


(G)                               UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT,
LANDLORD SHALL HAVE THE RIGHT (BUT NO OBLIGATION) TO PERFORM ANY ACT REQUIRED OF
TENANT HEREUNDER AND, IF PERFORMANCE

 

49

--------------------------------------------------------------------------------


 


OF SUCH ACT REQUIRES THAT LANDLORD ENTER THE LEASED PREMISES, LANDLORD MAY ENTER
THE LEASED PREMISES FOR SUCH PURPOSE.


 


(H)                               INTENTIONALLY OMITTED.


 


(I)                                   TENANT HEREBY WAIVES AND SURRENDERS, FOR
ITSELF AND ALL THOSE CLAIMING UNDER IT, INCLUDING CREDITORS OF ALL KINDS,
(I) ANY RIGHT AND PRIVILEGE WHICH IT OR ANY OF THEM MAY HAVE UNDER ANY PRESENT
OR FUTURE LAW TO REDEEM ANY OF THE LEASED PREMISES OR TO HAVE A CONTINUANCE OF
THIS LEASE AFTER TERMINATION OF THIS LEASE OR OF TENANT’S RIGHT OF OCCUPANCY OR
POSSESSION PURSUANT TO ANY COURT ORDER OR ANY PROVISION HEREOF, (II) TO THE
FULLEST EXTENT, IF ANY, PERMITTED BY APPLICABLE LAW, THE RIGHT TO ANY AUTOMATIC
STAY IN U. S BANKRUPTCY COURT OR SIMILAR STATE INSOLVENCY PROCEEDING WITH
RESPECT TO THE EXERCISE BY LANDLORD OF ITS REMEDIES AS A MORTGAGEE UNDER
PARAGRAPH 23(A)(I) WHETHER THROUGH JUDICIAL FORECLOSURE OR POWER OF SALE, AND
(III) THE BENEFITS OF ANY PRESENT OR FUTURE LAW WHICH EXEMPTS PROPERTY FROM
LIABILITY FOR DEBT OR FOR DISTRESS FOR RENT.


 


(J)                                   EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL
REMEDIES ARE CUMULATIVE AND CONCURRENT AND NO REMEDY IS EXCLUSIVE OF ANY OTHER
REMEDY.  EACH REMEDY MAY BE EXERCISED AT ANY TIME AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND MAY BE EXERCISED FROM TIME TO TIME.  NO REMEDY
SHALL BE EXHAUSTED BY ANY EXERCISE THEREOF.


 

24.                               Notices.  All notices, demands, requests,
consents, approvals, offers, statements and other instruments or communications
required or permitted to be given pursuant to the provisions of this Lease shall
be in writing and shall be deemed to have been given and received for all
purposes when delivered in person or by Federal Express or other reliable
nationally recognized 24-hour delivery service or five (5) business days after
being deposited in the United States mail, by registered or certified mail,
return receipt requested, postage prepaid, addressed to the other party as
follows: Notices sent to Landlord shall be sent c/o W. P. Carey & Co. LLC,
50 Rockefeller Plaza, 2nd Floor, New York, New York 10020, to the attention of
Director, Asset Management, and notices to Tenant shall be c/o The New York
Times Company, 620 Eighth Avenue, New York, New York 10018 to the attention of
General Counsel and Chief Financial Officer (in separate envelopes) and shall
simultaneously be given by Landlord to DLA Piper LLP, 1251 Avenue of the
Americas, New York, New York, 10020 Attention:  Martin D. Polevoy, Esq.  A copy
of any notice given by Tenant to Landlord shall simultaneously be given by
Tenant to Reed Smith LLP, 599 Lexington Avenue, 29th Floor, New York, New York,
10022, Attention: Chairman, Real Estate Department.  For the purposes of this
Paragraph, any party may substitute another address stated above (or substituted
by a previous notice) for its address by giving fifteen (15) days’ notice of the
new address to the other party, in the manner provided above.  Tenant covenants
and agrees to promptly deliver to Landlord a copy of any written notice or
demand (i) received by Tenant alleging any default or potential default by
Tenant under any of the Governing Documents or (ii) given by Tenant to any other
Person alleging any default or potential default by such Person under any of the
Governing Documents.  Tenant shall provide copies of any written notice claiming
a default by Tenant under (i) any of the Governing Documents, and (ii) any other
agreement with governmental or quasi- governmental authority with respect to the
Condominium or the Leased Premises within three (3) business days of receipt
thereof by Tenant unless Landlord is a party entitled to direct notice under the
term of such document.

 

50

--------------------------------------------------------------------------------


 

25.                               Estoppel Certificate.  At any time upon not
less than fifteen (15) days’ prior written request by either Landlord or Tenant
(the “Requesting Party”) to the other party (the “Responding Party”), the
Responding Party shall deliver to the Requesting Party a statement in writing,
executed by an authorized officer of the Responding Party, certifying (a) that,
except as otherwise specified, this Lease is unmodified and in full force and
effect, (b) the dates to which Basic Rent, Additional Rent and all other
Monetary Obligations have been paid, (c) that, to the knowledge of the signer of
such certificate and except as otherwise specified, no default by either
Landlord or Tenant exists hereunder, (d) such other matters directly related to
this Lease as the Requesting Party may reasonably request, and (e) if Tenant is
the Responding Party that, except as otherwise specified, there are no
proceedings pending against Tenant before or by any court or administrative
agency which, if adversely decided, would materially and adversely affect the
financial condition and operations of Tenant.  Any such statements by the
Responding Party may be relied upon by the Requesting Party, any Person whom the
Requesting Party notifies the Responding Party in its request for the
Certificate is an intended recipient or beneficiary of the Certificate, any
Lender or their assignees and by any prospective purchaser or mortgagee of any
of the Leased Premises.  Any certificate required under this Paragraph 25 and
delivered by Tenant shall provide that the person signing same is duly
authorized to do so, is familiar with the Leased Premises and this Lease, and
has made such reasonable examination or investigation as is necessary to enable
him to express an informed opinion as to the subject matter of such certificate.

 

26.                               Surrender.  Upon the expiration or earlier
termination of this Lease, Tenant shall peaceably leave and surrender the Leased
Premises to Landlord in the same condition in which the Leased Premises was at
the commencement of this Lease, except as repaired, rebuilt, restored, altered,
replaced or added to as permitted or required by any provision of this Lease,
ordinary wear and tear excepted.  Upon such surrender, Tenant shall (a) remove
from the Leased Premises all of Tenant’s Personal Property and any other
personalty which is owned by third parties other than Landlord and all
Alterations required to be removed pursuant to Paragraph 13 hereof and
(b) repair any damage caused by such removal.  Property not so removed shall
become the property of Landlord, and Landlord may thereafter cause such property
to be removed from the Leased Premises.  The cost of removing and disposing of
such property and repairing any damage to any of the Leased Premises caused by
such removal shall be paid by Tenant to Landlord upon demand.  Landlord shall
not in any manner or to any extent be obligated to reimburse Tenant for any such
property which becomes the property of Landlord pursuant to this Paragraph 26.

 

27.                               No Merger of Title.  There shall be no merger
of the leasehold estate created by this Lease with the fee estate in any of the
Leased Premises by reason of the fact that the same Person may acquire or hold
or own, directly or indirectly, (a) the leasehold estate created hereby or any
part thereof or interest therein and (b) the fee estate in any of the Leased
Premises or any part thereof or interest therein, unless and until all Persons
having any interest in the interests described in (a) and (b) above which are
sought to be merged shall join in a written instrument effecting such merger and
shall duly record the same.

 

51

--------------------------------------------------------------------------------


 

28.                               Books and Records.

 


(A)                                TENANT SHALL KEEP ADEQUATE RECORDS AND BOOKS
OF ACCOUNT WITH RESPECT TO THE OPERATION, SUBLEASING, MAINTENANCE AND REPAIR OF
THE LEASED PREMISES, IN ACCORDANCE WITH SOUND REAL ESTATE PRACTICES AND
PRINCIPLES, CONSISTENTLY APPLIED, AND SHALL PERMIT LANDLORD AND LENDER BY THEIR
RESPECTIVE AGENTS, ACCOUNTANTS AND ATTORNEYS, UPON REASONABLE NOTICE TO TENANT,
TO VISIT AND INSPECT THE LEASED PREMISES AND EXAMINE (AND MAKE COPIES OF) THE
RECORDS AND BOOKS OF ACCOUNT WITH RESPECT TO THE LEASED PREMISES AND TO DISCUSS
THE FINANCES AND BUSINESS OF TENANT WITH THE OFFICERS OF TENANT, UPON REASONABLE
PRIOR NOTICE AND AT SUCH REASONABLE TIMES AS MAY BE REQUESTED BY LANDLORD.  UPON
THE REQUEST OF LENDER OR LANDLORD (EITHER TELEPHONICALLY OR IN WRITING), TENANT
SHALL PROVIDE THE REQUESTING PARTY WITH COPIES OF ANY SPECIFIC AND REASONABLY
IDENTIFIED INFORMATION TO WHICH SUCH PARTY WOULD BE ENTITLED IN THE COURSE OF A
PERSONAL VISIT PURSUANT TO THE PROVISIONS OF THIS PARAGRAPH 28(A).


 


(B)                               SO LONG AS TENANT IS A WHOLLY-OWNED SUBSIDIARY
OF GUARANTOR, TENANT SHALL CAUSE TO BE DELIVERED TO LANDLORD AND TO LENDER
WITHIN SEVENTY-FIVE (75) DAYS OF THE CLOSE OF EACH FISCAL YEAR OF GUARANTOR,
ANNUAL AUDITED FINANCIAL STATEMENTS OF THE TENANT GROUP CERTIFIED BY A
NATIONALLY RECOGNIZED FIRM OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS.  IF, AT
ANY TIME DURING THE TERM TENANT IS NOT A WHOLLY-OWNED SUBSIDIARY OF GUARANTOR,
TENANT SHALL (I) DELIVER TO LANDLORD AND LENDER WITHIN SEVENTY-FIVE (75) DAYS OF
THE CLOSE OF EACH FISCAL YEAR OF TENANT ANNUAL AUDITED FINANCIAL STATEMENTS OF
TENANT CERTIFIED BY A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS, (II) ALSO FURNISH TO LANDLORD WITHIN THIRTY (30) DAYS AFTER THE END
OF EACH OF THE THREE REMAINING QUARTERS UNAUDITED FINANCIAL STATEMENTS AND ALL
OTHER QUARTERLY REPORTS OF TENANT AND THE TENANT GROUP, CERTIFIED BY TENANT’S
CHIEF FINANCIAL OFFICER, AND ALL FILINGS, IF ANY, OF FORM 10-K, FORM 10-Q AND
OTHER REQUIRED FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
THE PROVISIONS OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR ANY OTHER
LAW.  ALL FINANCIAL STATEMENTS SHALL BE PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED.  ALL ANNUAL FINANCIAL STATEMENTS SHALL BE ACCOMPANIED
(I) BY AN OPINION OF SAID ACCOUNTING FIRM STATING THAT (A) THERE ARE NO
QUALIFICATIONS AS TO THE SCOPE OF THE AUDIT AND (B) THE AUDIT WAS PERFORMED IN
ACCORDANCE WITH GAAP AND (II) BY THE AFFIDAVIT OF THE PRESIDENT OR A VICE
PRESIDENT OF TENANT, DATED WITHIN FIVE (5) DAYS OF THE DELIVERY OF SUCH
STATEMENT, STATING THAT (C) THE AFFIANT KNOWS OF NO EVENT OF DEFAULT, OR EVENT
WHICH, UPON NOTICE OR THE PASSAGE OF TIME OR BOTH, WOULD BECOME AN EVENT OF
DEFAULT WHICH HAS OCCURRED AND IS CONTINUING HEREUNDER OR, IF ANY SUCH EVENT HAS
OCCURRED AND IS CONTINUING, SPECIFYING THE NATURE AND PERIOD OF EXISTENCE
THEREOF AND WHAT ACTION TENANT HAS TAKEN OR PROPOSES TO TAKE WITH RESPECT
THERETO AND (D) EXCEPT AS OTHERWISE SPECIFIED IN SUCH AFFIDAVIT, THAT TENANT HAS
FULFILLED ALL OF ITS OBLIGATIONS UNDER THIS LEASE WHICH ARE REQUIRED TO BE
FULFILLED ON OR PRIOR TO THE DATE OF SUCH AFFIDAVIT.  NOTWITHSTANDING ANY OF THE
FOREGOING TO THE CONTRARY, SO LONG AS THE GUARANTOR OF THIS LEASE IS A PUBLIC
COMPANY AND THE CONSOLIDATED QUARTERLY AND ANNUAL FINANCIALS OF GUARANTOR (WHICH
MUST INCLUDE TENANT AS A PART OF THE TENANT GROUP) WHICH TENANT WOULD BE
OTHERWISE REQUIRED TO CAUSE TO BE DELIVERED HEREINABOVE ARE AVAILABLE TO
LANDLORD VIA EDGAR OR OTHER ONLINE SERVICE AT NO MATERIAL COST TO LANDLORD, THEN
LANDLORD AGREES THAT IT SHALL OBTAIN SUCH QUARTERLY AND ANNUAL FINANCIALS
THROUGH SUCH SERVICE AND NEITHER TENANT NOR GUARANTOR SHALL BE REQUIRED TO MAKE
THE PHYSICAL DELIVERIES REQUIRED HEREINABOVE.  IN THE EVENT THAT LANDLORD (OR
ANY DIRECT OR INDIRECT PARENT COMPANY) IS REQUIRED TO DISCLOSE TENANT’S OR
GUARANTOR’S FINANCIAL STATEMENTS, AS THE CASE MAY BE (IN WHOLE OR IN SUMMARY
FORM), IN ORDER TO COMPLY WITH ITS PUBLIC FILING AND DISCLOSURE REQUIREMENTS
UNDER THE RULES OR REGULATIONS PROMULGATED BY THE SECURITIES & EXCHANGE
COMMISSION (“SEC”), THEN TENANT OR GUARANTOR, AS THE CASE MAY BE, SHALL CAUSE
THE CERTIFIED PUBLIC ACCOUNTANTS THAT AUDITED ITS FINANCIAL STATEMENTS TO
PROVIDE LANDLORD WITH WRITTEN

 

52

--------------------------------------------------------------------------------


 


CONSENT TO ALLOW SUCH AUDITOR’S REPORT TO BE DISCLOSED AND/OR INCORPORATED BY
REFERENCE INTO LANDLORD’S OR ITS ULTIMATE PARENT COMPANY’S SEC FILINGS.


 

29.                               Determination of Value.

 


(A)                                WHENEVER A DETERMINATION OF FMRV IS REQUIRED
PURSUANT TO ANY PROVISION OF THIS LEASE, SAME SHALL BE DETERMINED IN ACCORDANCE
WITH THE FOLLOWING PROCEDURE:


 


(I)                                     LANDLORD AND TENANT SHALL ENDEAVOR TO
AGREE UPON THE FMRV NOT LATER THAN SIX (6) MONTHS PRIOR TO THE EXPIRATION DATE
OF THE CURRENT TERM AND IN ANY EVENT SHALL COMMENCE SUCH PROCESS NOT LATER THAN
SIXTY (60) DAYS AFTER THE DATE (THE “APPLICABLE INITIAL DATE”) ON WHICH TENANT
PROVIDES LANDLORD WITH NOTICE OF ITS INTENTION TO EXTEND THE TERM OF THIS LEASE,
IN WHOLE OR IN PART, PURSUANT TO PARAGRAPH 5(B) HEREOF, AND UPON REACHING SUCH
AGREEMENT, THE PARTIES SHALL EXECUTE AN AGREEMENT SETTING FORTH THE AMOUNT OF
SUCH FMRV.


 


(II)                                  IF THE PARTIES SHALL NOT HAVE SIGNED SUCH
AGREEMENT WITHIN SIXTY  (60) DAYS AFTER THE APPLICABLE INITIAL DATE, TENANT
SHALL WITHIN THIRTY (30) DAYS AFTER THE APPLICABLE INITIAL DATE SELECT AN
ARBITRATOR AND NOTIFY LANDLORD IN WRITING OF THE NAME, ADDRESS AND
QUALIFICATIONS OF SUCH ARBITRATOR.  WITHIN TWENTY (20) DAYS FOLLOWING LANDLORD’S
RECEIPT OF TENANT’S NOTICE OF THE ARBITRATOR SELECTED BY TENANT, LANDLORD SHALL
SELECT AN ARBITRATOR AND NOTIFY TENANT OF THE NAME, ADDRESS AND QUALIFICATIONS
OF SUCH ARBITRATOR.  SUCH TWO ARBITRATORS SHALL ENDEAVOR TO AGREE UPON FMRV
BASED ON A WRITTEN DETERMINATION MADE BY EACH OF THEM (AND GIVEN TO LANDLORD BY
TENANT).  IF SUCH TWO ARBITRATORS SHALL AGREE UPON A FMRV, THE AMOUNT OF SUCH
FMRV AS SO AGREED SHALL BE BINDING AND CONCLUSIVE UPON LANDLORD AND TENANT.


 


(III)                               IF SUCH TWO ARBITRATORS SHALL BE UNABLE TO
AGREE UPON A FMRV WITHIN THIRTY (30) DAYS AFTER THE SELECTION OF AN ARBITRATOR
BY LANDLORD, THEN SUCH ARBITRATORS SHALL ADVISE LANDLORD AND TENANT OF THEIR
RESPECTIVE DETERMINATION OF FMRV AND THEREAFTER SHALL SELECT A THIRD ARBITRATOR
TO MAKE THE DETERMINATION OF FMRV AND SHALL PROVIDE SUCH THIRD ARBITRATOR WITH
WRITTEN NOTICE OF THEIR RESPECTIVE DETERMINATIONS OF FMRV.  IN MAKING SUCH
DETERMINATION, THE THIRD ARBITRATOR’S ONLY OPTION SHALL BE TO SELECT EITHER THE
FMRV AS DETERMINED BY TENANT’S ARBITRATOR OR THE FMRV AS DETERMINED BY
LANDLORD’S ARBITRATOR WHICH SUCH THIRD ARBITRATOR DETERMINES TO BE CLOSEST TO
HIS DETERMINATION OF FMRV FOR THE LEASED PREMISES OR PORTION THEREOF THAT IS THE
SUBJECT OF THE APPLICABLE RENEWAL TERM, WITHOUT MODIFICATION, AND, THEREAFTER,
TO NOTIFY LANDLORD AND TENANT OF SUCH ARBITRATOR’S SELECTION.  THE SELECTION OF
THE THIRD ARBITRATOR AND THE DETERMINATION OF FMRV BY SUCH THIRD ARBITRATOR
SHALL BE BINDING AND CONCLUSIVE UPON LANDLORD AND TENANT, AND EITHER PARTY MAY
SEEK TO ENTER SUCH THIRD ARBITRATOR’S DETERMINATION OF FMRV AS A JUDGMENT IN THE
SUPREME COURT, NEW YORK COUNTY.


 


(IV)                              IF SUCH TWO ARBITRATORS SHALL BE UNABLE TO
AGREE UPON THE DESIGNATION OF A THIRD ARBITRATOR WITHIN TWENTY (20) DAYS AFTER
THE EXPIRATION OF THE THIRTY (30) DAY PERIOD REFERRED TO IN CLAUSE (III) ABOVE,
OR IF SUCH THIRD ARBITRATOR DOES NOT MAKE A DETERMINATION OF FMRV WITHIN
FORTY-FIVE (45) DAYS AFTER HIS SELECTION, THEN SUCH THIRD ARBITRATOR OR A
SUBSTITUTED THIRD ARBITRATOR, AS APPLICABLE, SHALL, AT THE REQUEST OF EITHER
PARTY HERETO, BE APPOINTED BY THE PRESIDENT OR CHAIRMAN OF THE REAL ESTATE BOARD
OF NEW YORK.  THE DETERMINATION OF FMRV MADE BY THE THIRD ARBITRATOR APPOINTED
PURSUANT HERETO SHALL BE MADE WITHIN FORTY-FIVE (45) DAYS AFTER SUCH
APPOINTMENT.

 

53

--------------------------------------------------------------------------------


 


(V)                                 EACH ARBITRATOR SELECTED OR APPOINTED
PURSUANT TO THIS PARAGRAPH 29(A) SHALL (A) HAVE NO RIGHT, POWER OR AUTHORITY TO
ALTER OR MODIFY THE PROVISIONS OF THIS LEASE, (B) UTILIZE THE DEFINITION OF FMRV
SET FORTH ABOVE, AND (C) BE AT LEAST A MANAGING DIRECTOR, VICE PRESIDENT OR
PRINCIPAL OF A NATIONALLY OR REGIONALLY RECOGNIZED REAL ESTATE BROKERAGE FIRM
AND HAVE NOT LESS THAN TEN (10) YEARS EXPERIENCE IN MANHATTAN AS A LICENSED
BROKER OR APPRAISER WITH SUBSTANTIAL EXPERIENCE WITH RESPECT TO THE LEASING OF
SIGNIFICANT BLOCKS OF SPACE IN “CLASS A” HIGH-RISE OFFICE BUILDINGS IN MANHATTAN
SIMILAR TO THE BUILDING, AND (E) BE CURRENTLY REGISTERED OR LICENSED AS A REAL
ESTATE BROKER IN THE NEW YORK STATE.


 


(VI)                              THE COST OF THE PROCEDURE DESCRIBED IN THIS
PARAGRAPH 29(A) ABOVE SHALL BE PAID AS FOLLOWS: EACH PARTY SHALL PAY ITS OWN
COSTS RELATED TO ITS ARBITRATOR AND DETERMINATION OF FMRV AND THE COSTS OF THE
THIRD ARBITRATOR SHALL BE SHARED ON A 50/50 BASIS BY LANDLORD AND TENANT.


 


(B)                               IF, BY VIRTUE OF ANY DELAY, FMRV IS NOT
DETERMINED BY THE EXPIRATION OR TERMINATION OF THE THEN CURRENT TERM, THEN UNTIL
FMRV IS DETERMINED, TENANT SHALL CONTINUE TO PAY BASIC RENT DURING THE
SUCCEEDING RENEWAL TERM IN THE SAME AMOUNT WHICH IT WAS OBLIGATED UNDER THIS
LEASE TO PAY PRIOR TO THE COMMENCEMENT OF THE RENEWAL TERM.  WHEN FMRV IS
DETERMINED, THE APPROPRIATE BASIC RENT SHALL BE CALCULATED RETROACTIVE TO THE
COMMENCEMENT OF THE RENEWAL TERM AND TENANT SHALL EITHER RECEIVE A REFUND FROM
LANDLORD (IN THE CASE OF AN OVERPAYMENT) OR SHALL PAY ANY DEFICIENCY TO LANDLORD
(IN THE CASE OF AN UNDERPAYMENT).


 


(C)                                IN DETERMINING FMRV, THE ARBITRATORS SHALL
DETERMINE THE AMOUNT THAT A WILLING TENANT WOULD PAY, AND A WILLING LANDLORD OF
A COMPARABLE BUILDING LOCATED IN MIDTOWN MANHATTAN WOULD ACCEPT, AT ARM’S
LENGTH, TO RENT FIRST CLASS OFFICE SPACE OF COMPARABLE SIZE AND QUALITY AS THE
IMPROVEMENTS, TAKING INTO ACCOUNT ALL RELEVANT FACTORS.  THE ARBITRATORS SHALL
FURTHER ASSUME THAT NO DEFAULT THEN EXISTS UNDER THE LEASE, THAT TENANT HAS
COMPLIED (AND WILL COMPLY) WITH ALL PROVISIONS OF THE LEASE, AND THAT NO EVENT
OF DEFAULT EXISTS UNDER THE GUARANTY.


 

30.                               Non-Recourse as to Landlord.  (a)             
Anything contained herein to the contrary notwithstanding, any claim based on or
in respect of any liability of Landlord under this Lease shall be limited to
actual damages and shall be enforced only against the Leased Premises and not
against any other assets, properties or funds of (i) Landlord, (ii) any
director, officer, member, general partner, shareholder, limited partner,
beneficiary, employee or agent of Landlord or any members or general partners of
Landlord (or any legal representative, heir, estate, successor or assign of any
thereof), (iii) any predecessor or successor partnership or corporation (or
other entity) of Landlord or any of its general partners, shareholders,
officers, directors, members, employees or agents, either directly or through
Landlord or its general partners, shareholders, officers, directors, employees
or agents or any predecessor or successor partnership or corporation (or other
entity), or (iv) any Person affiliated with any of the foregoing, or any
director, officer, employee or agent of any thereof.

 


(B)                               NOTWITHSTANDING THE FOREGOING, TENANT SHALL
NOT BE PRECLUDED FROM INSTITUTING LEGAL PROCEEDINGS FOR THE PURPOSE OF MAKING A
CLAIM AGAINST LANDLORD ON ACCOUNT OF

 

54

--------------------------------------------------------------------------------


 


AN ALLEGED VIOLATION OF LANDLORD’S OBLIGATIONS UNDER THIS LEASE OR ANY TORTUOUS
CONDUCT OR ACT OF LANDLORD OR ANY EMPLOYEES OR AGENT OF LANDLORD, SUBJECT,
HOWEVER, TO PARAGRAPH 30(A) ABOVE.


 

31.                               Financing.

 


(A)                                TENANT AGREES TO PAY, NOT LATER THAN FIVE
(5) BUSINESS DAYS FOLLOWING WRITTEN REQUEST FROM LANDLORD (OR UPON THE DATE OF
THIS LEASE WITH RESPECT TO COSTS AND EXPENSES INCURRED AS OF SUCH DATE): (I) ALL
COSTS AND EXPENSES INCURRED BY LANDLORD IN CONNECTION WITH THE INITIAL PURCHASE
AND LEASING OF THE LEASED PREMISES, INCLUDING, WITHOUT LIMITATION, TRANSFER
TAXES, MORTGAGE RECORDING TAXES, PILOMRT AND RECORDING FEES AND CHARGES, THE
COST OF APPRAISALS, ENVIRONMENTAL REPORTS, PROPERTY CONDITION REPORT AND ZONING
REPORTS; UCC AND RELATED SEARCHES; OWNER’S TITLE INSURANCE CHARGES AND PREMIUMS
(INCLUDING ENDORSEMENTS), THE COST OF SURVEYS; THE COSTS OF ANY UPDATES TO ANY
OF THE FOREGOING OR ANY RELIANCE LETTERS REQUIRED IN CONNECTION THEREWITH; AND
THE FEES AND EXPENSES OF LANDLORD’S COUNSEL, AND (II) ALL COSTS AND EXPENSES
INCURRED BY LANDLORD IN CONNECTION WITH THE FINANCING OF THE INITIAL LOAN,
WHETHER SUCH INITIAL LOAN OCCURS CONCURRENTLY WITH OR SUBSEQUENT TO THE
CONSUMMATION OF THIS LEASE (BUT NOT ANY EXTENSIONS, MODIFICATIONS, OR
REFINANCING THEREOF), INCLUDING WITHOUT LIMITATION, ANY “POINTS”, APPLICATION
CHARGES, COMMITMENT FEES, COSTS OF UPDATES OR ADDITIONS TO SEARCHES OR ANY OF
THE REPORTS IDENTIFIED UNDER CLAUSE (I) HEREOF OR ANY RELIANCE LETTERS REQUIRED
IN CONNECTION THEREWITH, LENDER’S TITLE CHARGES AND PREMIUMS (INCLUDING
ENDORSEMENTS), AND THE FEES AND EXPENSES OF LENDER’S COUNSEL; PROVIDED THAT
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, TENANT SHALL NOT BE
RESPONSIBLE FOR THE PAYMENT OF ANY COSTS AND EXPENSES INCURRED BY LANDLORD IN
CONNECTION WITH THE FINANCING OF SUCH INITIAL LOAN IN EXCESS, IN THE AGGREGATE,
OF $3,500,000 (EXCLUDING ANY PILOMRT OR MORTGAGE RECORDING TAX PAYABLE BY TENANT
IN ACCORDANCE WITH THE PROVISION OF THIS LEASE); AND, PROVIDED FURTHER, THAT
LANDLORD AGREES THAT IT SHALL USE GOOD FAITH AND COMMERCIALLY REASONABLE EFFORTS
TO NEGOTIATE THEN CURRENT MARKET OR CUSTOMARY “POINTS” AND FEES IN CONNECTION
WITH SUCH INITIAL LOAN CONSISTENT WITH OTHER MORTGAGES HELD BY INSTITUTIONAL
LENDERS FOR SIMILAR PROPERTIES AND INCUR COMMERCIALLY REASONABLE COSTS AND
EXPENSES IN CONNECTION WITH SUCH INITIAL LOAN TRANSACTION.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF ANY LENDER SHALL REFUSE TO ACCEPT
AN ASSIGNMENT OF THE WPC II MORTGAGE IN CONNECTION WITH THE MAKING OF THE
INITIAL LOAN, THEN THE AMOUNT OF ANY MORTGAGE RECORDING TAX OR PILOMRT DUE IN
CONNECTION WITH THE RECORDING OF SUCH LENDER’S MORTGAGE SHALL BE SPLIT EQUALLY
BETWEEN LANDLORD AND TENANT UP TO THE AMOUNT OF SUCH TAX PAYABLE FOR A MORTGAGE
LOAN OF $155,000,000 (WITH TENANT’S PORTION THEREOF PAYABLE AS ADDITIONAL RENT
HEREUNDER) AND ANY INCREMENTAL ADDITIONAL AMOUNT OF SUCH TAX DUE ON ANY PORTION
OF SUCH LOAN AMOUNT ABOVE $155,000,000 SHALL BE PAYABLE BY LANDLORD.


 


(B)                               IN CONNECTION WITH ANY LOAN, (I) LANDLORD
SHALL NOT INCUR PRINCIPAL INDEBTEDNESS THEREUNDER IN EXCESS OF $225,000,000 AT
ANY TIME PRIOR TO THE OPTION LAPSE DATE (II) IN NO EVENT SHALL THE MONTHLY
PAYMENT OF PRINCIPAL AND INTEREST DUE IN CONNECTION WITH SUCH LOAN, IN THE
AGGREGATE, EXCEED THE BASIC RENT THEN PAYABLE UNDER THIS LEASE WITH RESPECT TO
SUCH MONTH, (III) LANDLORD SHALL PROMPTLY NOTIFY TENANT IN WRITING OF THE
PREPAYMENT TIMEFRAMES AND TERMS OF ANY MORTGAGE ENTERED INTO BY LANDLORD,
(IV) LANDLORD SHALL NOT ENTER INTO ANY MORTGAGE ON THE LEASED PREMISES THAT HAS
A LOCK-OUT PERIOD PRECLUDING PREPAYMENT OR DEFEASANCE DURING THE ENTIRETY OF THE
OPTION WINDOW, (V) IF LANDLORD ENTERS INTO A LOAN ON THE LEASED PREMISES THAT
DOES NOT ALLOW TENANT AN OPPORTUNITY TO PREPAY THE LOAN AT PAR DURING THE OPTION
WINDOW, THEN LANDLORD SHALL BE RESPONSIBLE FOR THE APPLICABLE PREPAYMENT PREMIUM
IF TENANT EXERCISES ITS

 

55

--------------------------------------------------------------------------------


 


PURCHASE OPTION DURING SUCH OPTION WINDOW, AND (VI) LANDLORD AGREES THAT IT
SHALL USE GOOD FAITH AND COMMERCIALLY REASONABLE EFFORTS TO NEGOTIATE THEN
CURRENT “MARKET” OR CUSTOMARY PREPAYMENT PREMIUMS IN CONNECTION WITH ANY SUCH
LOAN, TAKING INTO ACCOUNT THE CREDIT AND FINANCIAL STANDING OF TENANT AND
GUARANTOR AT THE TIME LOAN IS MADE, CURRENT MARKET CIRCUMSTANCES AND THE TYPE
AND AMOUNTS OF PREPAYMENT PREMIUMS OR PENALTIES WHICH ARE GENERALLY BEING
REQUIRED IN CONNECTION WITH MORTGAGES HELD BY INSTITUTIONAL LENDERS FOR SIMILAR
PROPERTIES (OR SIMILAR LEASEHOLD INTERESTS THEREIN), SIMILARLY SITUATED
(INCLUDING, WITHOUT LIMITATION, MORTGAGES ANTICIPATED TO BE SUBJECT TO A
SECURITIZATION); SPECIFICALLY, LANDLORD WILL USE GOOD FAITH  AND COMMERCIALLY
REASONABLE EFFORTS (BUT WITHOUT LEGAL OBLIGATION) TO OBTAIN FROM THE APPLICABLE
LENDER (X) THE ABILITY TO PREPAY THE LOAN “AT PAR” (I.E., WITHOUT PREPAYMENT
PREMIUMS OR PENALTIES OR DEFEASANCE COSTS) IN CONNECTION WITH A TERMINATION OF
THE LEASE AND PURCHASE OF THE LEASED PREMISES PURSUANT TO A REJECTABLE OFFER
MADE BY TENANT UNDER PARAGRAPH 18 HEREOF, AND (Y) AS LONG OF AN “AT PAR”
PREPAYMENT PERIOD IMMEDIATELY PRIOR TO MATURITY OF THE LOAN AS THEN CURRENT
MARKETS PERMIT WITHOUT ADVERSELY ALTERING THE ECONOMICS OF THE LOAN (Z)  THE
ABILITY TO EXTEND THE LOAN AN ADDITIONAL SIX (6) MONTHS IN THE EVENT THAT A
WIDESPREAD CAPITAL MARKETS DISRUPTION NOT RELATED TO THE TENANT OR GUARANTOR’S
CREDIT MAKES AN EARLIER PAYOFF AND REFINANCING PROBLEMATIC (PROVIDED THAT SUCH
EXTENSION PERIOD DOES NOT RESULT IN ANY CHANGES IN THE LOAN ECONOMICS THAT IS
ADVERSE TO LANDLORD (INCLUDING INTEREST RATE OR AMORTIZATION SCHEDULE CHANGES). 
TENANT SHALL NOT BE RESPONSIBLE FOR ANY TRANSACTION COSTS OR FEES INCURRED BY
LANDLORD IN CONNECTION WITH ANY REFINANCING OF THE INITIAL LOAN.


 


(C)                                TENANT AGREES TO PAY, WITHIN
THREE (3) BUSINESS DAYS OF WRITTEN DEMAND THEREFOR, ANY COST, CHARGE OR EXPENSE
(OTHER THAN THE PRINCIPAL OF THE NOTE AND INTEREST THEREON AT THE CONTRACT RATE
OF INTEREST SPECIFIED THEREIN) IMPOSED UPON LANDLORD BY LENDER PURSUANT TO THE
NOTE, THE MORTGAGE OR THE ASSIGNMENT WHICH IS CAUSED BY OR RESULTS FROM ANY
EVENT OF DEFAULT BY TENANT UNDER ANY PROVISION OF THIS LEASE.


 


(D)                               IF LANDLORD DESIRES TO OBTAIN OR REFINANCE ANY
LOAN (INCLUDING BY AN ASSIGNMENT OF THE WPC II MORTGAGE), TENANT AGREES (I) TO
REASONABLY COOPERATE AND NEGOTIATE IN GOOD FAITH WITH LANDLORD AND THE
APPLICABLE LENDER CONCERNING ANY REQUEST MADE BY SUCH LENDER OR PROPOSED LENDER
FOR CHANGES OR MODIFICATIONS IN THIS LEASE, INCLUDING, WITHOUT LIMITATION,
SUPPLYING ANY SUCH LENDER WITH SUCH NOTICES AND INFORMATION AS TENANT IS
REQUIRED TO GIVE TO LANDLORD HEREUNDER AND TO EXTEND THE RIGHTS OF LANDLORD
HEREUNDER TO ANY SUCH LENDER AND TO CONSENT TO SUCH FINANCING IF SUCH CONSENT IS
REQUESTED BY SUCH LENDER AND (II) TO JOIN ONTO THE APPLICABLE MORTGAGE AS A
SIGNATORY THERETO (THE “JOINDER”) FOR THE PURPOSES OF MAKING TENANT’S BENEFICIAL
ESTATE IN THE LEASED PREMISES SUBJECT TO SUCH MORTGAGE AND THE RIGHTS AND
REMEDIES OF LENDER THEREUNDER; PROVIDED THAT: (A) SUCH LENDER PROVIDES TENANT
WITH AN SNDA CONSISTENT WITH THE PROVISIONS OF PARAGRAPH 32(A) BELOW, (B) TENANT
SHALL HAVE NO OBLIGATION TO PAY OR PERFORM ANY OBLIGATION OF LANDLORD UNDER THE
MORTGAGE, BUT SHALL BE PROVIDED WITH NOTICE AND CURE PROVISIONS CUSTOMARILY
GRANTED TO A GROUND LESSOR THAT SUBJECTS ITS FEE TO THE LIEN OF A MORTGAGE IN
CONNECTION WITH A LEASEHOLD FINANCING, AND (C) TO THE EXTENT TENANT ELECTS TO
PAY ANY MONTHLY DEBT SERVICE OR INCURS ANY OTHER EXPENSE IN ORDER TO CURE A
DEFAULT BY LANDLORD UNDER SUCH MORTGAGE THAT WAS NOT THE RESULT OF A DEFAULT BY
TENANT UNDER THIS LEASE THEN TENANT SHALL BE ENTITLED TO A CREDIT AGAINST THE
NEXT MONTHLY INSTALLMENT OF BASIC RENT DUE HEREUNDER EQUAL TO THE AMOUNT SO PAID
OR EXPENDED, (D) IF SUCH LOAN IS ACCELERATED AND TENANT ELECTS TO SATISFY SUCH
LOAN IN FULL IN ORDER TO CURE A DEFAULT BY LANDLORD UNDER SUCH MORTGAGE THAT WAS
NOT THE RESULT OF A DEFAULT BY TENANT UNDER THIS LEASE, THEN TENANT SHALL BE
ENTITLED TO REDUCTION IN THE AMOUNT OF

 

56

--------------------------------------------------------------------------------


 


THE OPTION PRICE EQUAL TO THE AMOUNT SO PAID OR EXPENDED TO SATISFY SUCH LOAN IN
FULL EQUAL TO THE AMOUNT SO PAID OR EXPENDED; AND LANDLORD HEREBY ACKNOWLEDGES
AND AGREES TO SUCH RIGHTS AND REMEDIES OF TENANT HEREINABOVE DESCRIBED AND
AGREES TO SAME, WHETHER OR NOT LANDLORD IS A PARTY TO ANY SUCH SNDA OR OTHER
DOCUMENT BETWEEN TENANT AND LENDER SETTING FORTH SUCH RIGHTS.  FURTHER, TENANT
SHALL EXECUTE SUCH OTHER DOCUMENTS, CERTIFICATES, OR AGREEMENTS AS SUCH LENDER
REASONABLY REQUIRES IN CONNECTION WITH SUCH FINANCING, INCLUDING AN SNDA
CONSISTENT WITH THE PROVISIONS OF THIS PARAGRAPH 31(D) AND PARAGRAPH
32(A) BELOW.  NOTWITHSTANDING THE FOREGOING TENANT SHALL NOT BE REQUIRED TO ANY
ENTER INTO ANY SUCH DOCUMENT, INSTRUMENT OR AGREEMENT, OTHER THAN THE JOINDER OR
THE SNDA, IF SAME DECREASES ANY RIGHT, BENEFIT OR PRIVILEGE OF TENANT UNDER THIS
LEASE OR INCREASE TENANT’S OBLIGATIONS UNDER THIS LEASE, BEYOND A DE MINIMIS
EXTENT.


 

32.                               Subordination, Non-Disturbance and Attornment;
Landlord’s Waiver.

 


(A)                                THIS LEASE AND TENANT’S INTEREST HEREUNDER
SHALL BE SUBORDINATE TO ANY MORTGAGE (OTHER THAN THE LANDLORD MORTGAGE)
HEREAFTER PLACED UPON THE LEASED PREMISES, AND TO ANY AND ALL ADVANCES MADE OR
TO BE MADE THEREUNDER, TO THE INTEREST THEREON, AND ALL RENEWALS, REPLACEMENTS
AND EXTENSIONS THEREOF, PROVIDED THAT, WITH RESPECT TO ANY SUCH MORTGAGE, A
SEPARATE SNDA IN RECORDABLE FORM SHALL BE DULY EXECUTED BY THE HOLDER OF ANY
SUCH MORTGAGE AND DELIVERED TO TENANT, WHICH SNDA SHALL (I) PROVIDE FOR THE
RECOGNITION OF ALL OF THE PROVISIONS THIS LEASE AND ALL TENANT’S RIGHTS AND
BENEFITS HEREUNDER (INCLUDING, WITHOUT LIMITATION, THE PURCHASE OPTION AND THE
RIGHT OF FIRST REFUSAL IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
LEASE) UNLESS AND UNTIL AN EVENT OF DEFAULT EXISTS OR LANDLORD SHALL HAVE THE
RIGHT TO TERMINATE THIS LEASE PURSUANT TO ANY APPLICABLE PROVISION HEREOF OR
APPLICABLE LAWS AND (II) SHALL PROVIDE TENANT WITH THE RIGHTS SET FORTH IN
CLAUSES (B), (C), AND (D)OF PARAGRAPH 31(D)(II)ABOVE.  SUBJECT TO THE FOREGOING,
SUCH SNDA SHALL BE IN THE APPLICABLE LENDER’S THEN CUSTOMARY FORM SUBJECT TO
REASONABLE CHANGES CONSISTENT WITH THEN CURRENT MARKET TERMS AND PRACTICES THEN
GENERALLY FOLLOWED BY INSTITUTIONAL LENDERS AND OTHERWISE REASONABLY
SATISFACTORY TO LENDER AND TENANT.


 


(B)                               LANDLORD AGREES THAT, UPON THE REQUEST OF ANY
PERSON THAT SHALL BE TENANT’S SENIOR SECURED LENDER, SUBORDINATE SENIOR LENDER,
PURCHASE MONEY EQUIPMENT LENDER OR AN EQUIPMENT LESSOR OF TENANT, LANDLORD SHALL
EXECUTE AND DELIVER A COMMERCIALLY REASONABLE WAIVER OF LANDLORD’S STATUTORY
LIEN RIGHTS, IF ANY, AND A CONSENT AND AGREEMENT WITH RESPECT TO THE RESPECTIVE
RIGHTS OF LANDLORD AND SUCH PERSON REGARDING THE SECURITY INTERESTS IN, AND THE
TIMING AND REMOVAL OF, ANY INVENTORY, EQUIPMENT OR OTHER COLLATERAL IN WHICH
SUCH PERSON HAS A SECURED INTEREST (THE “COLLATERAL”), IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO LANDLORD, SO LONG AS SUCH WAIVER AND AGREEMENT
(I) PROVIDES FOR THE INDEMNIFICATION OF LANDLORD AGAINST ANY CLAIMS BY TENANT OR
ANY PERSON CLAIMING THROUGH TENANT AND AGAINST ANY PHYSICAL DAMAGE CAUSED TO THE
LEASED PREMISES, IN CONNECTION WITH THE REMOVAL OF ANY OF THE COLLATERAL BY SUCH
PERSON, (II) EXPRESSLY EXCLUDES ANY CLAIM BY SUCH PERSON TO ANY RIGHT, TITLE OR
INTEREST IN OR TO ANY OF THE EQUIPMENT AS DEFINED IN THIS LEASE, (III) PROVIDES
FOR A REASONABLE, BUT LIMITED, TIMEFRAME FOR THE REMOVAL OF SUCH COLLATERAL BY
SUCH PERSON AFTER THE EXPIRATION OF WHICH SAME SHALL BE DEEMED ABANDONED, AND
(IV) PROVIDES FOR THE PER DIEM PAYMENT OF BASIC RENT DUE HEREUNDER BY SUCH
PERSON FOR EACH DAY FOLLOWING THE DATE OF THE EXPIRATION OR TERMINATION OF THIS
LEASE THEREAFTER THAT LANDLORD PERMITS SUCH PERSON’S COLLATERAL TO REMAIN IN THE
LEASED PREMISES.

 

57

--------------------------------------------------------------------------------


 

33.                               Tax Treatment; Reporting.  (a) 
Notwithstanding any other provision of this Lease, the parties hereto hereby
agree that it is the intent of the parties to create, and this Lease shall be
treated as, a financing Lease in accordance with the terms of this Paragraph 33
from the Commencement Date up to the Option Lapse Date and thereafter as a true
lease in accordance with the terms of this Paragraph 33.  Landlord and Tenant
acknowledge and agree that commencing as of the Commencement Date of this Lease
and continuing until the Option Lapse Date each of Landlord and Tenant shall
treat the transactions pursuant to the PSA, together with the transactions
pursuant to this Lease and the Security Documents, for all accounting and
federal, state and local tax purposes (including, without limitation, income
taxes) as a loan by Landlord to Tenant in the amount of the Acquisition Cost,
and not as a sale and leaseback of the Leased Premises.  Consistent with the
immediately preceding sentence, Landlord and Tenant acknowledge and agree that
for all accounting and federal, state and local tax purposes (a) Tenant shall be
treated as the beneficial owner of the Leased Premises and the Equipment
(subject to Landlord’s secured interest therein), and eligible to claim
depreciation and amortization deductions with respect to the Leased Premises
under Section 167 or 168 of the Internal Revenue Code of 1986, as amended (the
“Code”); (b) the Basic Rent and any Supplemental Rent shall be treated as
interest expense of Tenant and interest income of Landlord, (c) Landlord and
Tenant shall treat the Option Price, if paid, as (i) a repayment of loan
principal up to the amount of the Acquisition Cost and (ii) interest expense of
Tenant and interest income of Landlord to the extent the Option Price exceeds
the Acquisition Cost and such interest income and interest expense shall be
accrued as original issue discount and included in income by the Landlord and as
an expense by the Tenant in accordance with Code Sections 1272 et seq; and
Tenant agrees to prepare the applicable Form 1099-OID reports in accordance with
such OID Schedule.  Landlord and Tenant agree that (x) as soon as practicable
after the execution and delivery of this Lease, they shall use commercially
reasonable efforts and reasonably cooperate to create and agree upon a schedule
(the “OID Schedule”)that will set forth in detail the amounts of accrued
interest income and expense arising from the original issue discount described
in the immediately preceding sentence, and (y) in the event of any dispute
between the Landlord and Tenant with respect to the calculation of the amounts
to be set forth in the schedule as described in clause (x) above, then an
independent accounting firm engaged by the Tenant shall settle such dispute and
determine such amounts and such determination of such firm shall be final and
binding upon Landlord and Tenant.  For the period up to the Option Lapse Date
Landlord and Tenant agree to prepare all financial statements and file all
federal, state and local income tax returns and reports in a manner consistent
with the provisions of this Paragraph 33(a) and shall not take any position
inconsistent with the provisions of this Paragraph 33(a) with any income tax or
other governmental authority; provided that, nothing in this Lease shall be
deemed to constitute a guaranty, warranty or representation by either Landlord
or Tenant as to the proper treatment of the transactions under the PSA or this
Lease for any income tax purpose or any other purpose.

 


(B)                               FROM AND AFTER THE OPTION LAPSE DATE, (I) THE
FINANCING LEASE TREATMENT OF THIS LEASE AS DESCRIBED IN PARAGRAPH 33(A) ABOVE
SHALL BE OF NO FURTHER FORCE OR EFFECT AND LANDLORD AND TENANT EACH EXPRESSLY
ACKNOWLEDGE AND AGREE THAT EFFECTIVE AS OF THE OPTION LAPSE DATE EACH SHALL
TREAT THIS TRANSACTION AS A TRUE LEASE FOR ALL ACCOUNTING AND FEDERAL, STATE AND
LOCAL INCOME TAX PURPOSES (AND SHALL REPORT THIS TRANSACTION AS A LEASE FOR
FEDERAL INCOME TAX PURPOSES) AND (II) FOR FEDERAL INCOME TAX PURPOSES EACH SHALL
REPORT THIS LEASE AS A TRUE LEASE WITH LANDLORD AS THE OWNER OF THE LEASED
PREMISES AND EQUIPMENT AND TENANT AS THE

 

58

--------------------------------------------------------------------------------


 


LESSEE OF SUCH LEASED PREMISES AND EQUIPMENT INCLUDING: (1) TREATING LANDLORD AS
THE OWNER OF THE PROPERTY ELIGIBLE TO CLAIM DEPRECIATION DEDUCTIONS WITH RESPECT
TO THE LEASED PREMISES AND EQUIPMENT UNDER THE CODE, (2) TENANT REPORTING ITS
RENT PAYMENTS AS RENT EXPENSE UNDER SECTION 162 OF THE CODE, AND (3) LANDLORD
REPORTING THE RENT PAYMENTS AS RENTAL INCOME; PROVIDED THAT, NOTHING IN THIS
LEASE SHALL BE DEEMED TO CONSTITUTE A GUARANTY, WARRANTY OR REPRESENTATION BY
EITHER LANDLORD OR TENANT AS TO THE PROPER TREATMENT OF THIS TRANSACTION FOR
STATE LAW PURPOSES AND FOR FEDERAL INCOME TAX PURPOSES.


 


(C)                                IF AT ANY TIME THIS LEASE IS DETERMINED TO BE
OR IS RECHARACTERIZED AS A TRUE LEASE, IRRESPECTIVE OF THE INTENT OF THE PARTIES
HERETO, BY ANY STATE OR LOCAL TAXING AUTHORITY, THEN TO THE EXTENT ANY REAL
PROPERTY TRANSFER TAXES ARE DETERMINED BY SUCH AUTHORITIES TO BE DUE, THEN ALL
SUCH TRANSFER TAXES, TOGETHER WITH ANY INTEREST AND PENALTIES THEREON, SHALL BE
PAID BY TENANT, AND IF SAME ARE NOT TIMELY PAID, LANDLORD MAY PAY SAME AND
TENANT SHALL REIMBURSE LANDLORD FOR SUCH AMOUNT, TOGETHER WITH INTEREST THEREON
AT THE DEFAULT RATE FROM THE DATE PAID BY LANDLORD UNTIL REPAID BY TENANT, AS
ADDITIONAL RENT HEREUNDER


 


(D)                               AS MORE FULLY DESCRIBED IN PARAGRAPH 33(A),
LANDLORD AND TENANT ACKNOWLEDGE THAT UNTIL THE OPTION LAPSE DATE THE
TRANSACTIONS UNDER THE PSA AND THE TRANSACTIONS UNDER THIS LEASE SHALL BE
TREATED FOR INCOME TAX PURPOSES AS A DEEMED LOAN (THE “DEEMED LOAN”) IN THE
AMOUNT OF THE ACQUISITION COST AND THAT THE BASIC RENT, THE SUPPLEMENTAL RENT,
IF ANY, AND THE EXCESS OF THE OPTION PRICE OVER THE ACQUISITION COST SHALL BE
TREATED AS INTEREST ON THE DEEMED LOAN FOR INCOME TAX PURPOSES (AND SUCH
INTEREST INCOME AND INTEREST EXPENSE ATTRIBUTABLE TO THE EXCESS OF THE OPTION
PRICE OVER THE ACQUISITION COST SHALL BE ACCRUED AS ORIGINAL ISSUE DISCOUNT AND
INCLUDED IN INCOME BY THE LANDLORD AND AS AN EXPENSE BY THE TENANT IN ACCORDANCE
WITH THE OID SCHEDULE).  LANDLORD AND TENANT INTEND THAT THE DEEMED LOAN SHALL
NOT BE SUBJECT TO THE LIMITS (THE “AHYDO LIMITS”) ON (INCLUDING DEFERRAL OF) THE
DEDUCTION OF ORIGINAL ISSUE DISCOUNT SET FORTH IN SECTION 163(E)(5) OF THE CODE,
OR ANY SUCCESSOR PROVISION OF SIMILAR EFFECT.  IN ADDITION TO ALL OTHER AMOUNTS
PAYABLE BY TENANT UNDER THIS LEASE, ON EACH BASIC RENT PAYMENT DATE TENANT SHALL
PAY A SUPPLEMENTAL RENT (“SUPPLEMENTAL RENT”) TO LANDLORD IN THE MINIMUM AMOUNT
NECESSARY TO PREVENT THE DEEMED LOAN FROM BEING SUBJECT TO THE AHYDO LIMITS. 
EACH SUCH MINIMUM AMOUNT OF SUPPLEMENTAL RENT SHALL BE DETERMINED BY TENANT IN
ACCORDANCE WITH THE SECTION 163(I) OF THE CODE, AS IN EFFECT FROM TIME TO TIME,
AND ALL AUTHORITATIVE INTERPRETATIONS THEREOF, INCLUDING BUT NOT LIMITED TO ANY
FINAL, TEMPORARY AND PROPOSED TREASURY REGULATIONS, REVENUE RULINGS, REVENUE
PROCEDURES AND RELEVANT COURT OPINIONS.  IF TENANT DETERMINES THAT TENANT IS
REQUIRED TO PAY SUPPLEMENTAL RENT (OR TO MODIFY THE AMOUNT OR TIMING OF ANY
SUPPLEMENTAL RENT OTHERWISE PAYABLE), TENANT SHALL DELIVER WRITTEN NOTICE OF
SUCH DETERMINATION TO LANDLORD NOT FEWER THAN THIRTY (30) DAYS BEFORE THE FIRST
BASIC RENT PAYMENT DATE ON WHICH SUCH SUPPLEMENTAL RENT IS PAYABLE (OR TO WHICH
SUCH MODIFICATION APPLIES), TOGETHER WITH A SCHEDULE OF THE AMOUNT OF
SUPPLEMENTAL RENT REQUIRED TO BE PAID ON SUCH BASIC RENT PAYMENT DATE AND EACH
BASIC RENT PAYMENT DATE THEREAFTER.  IF TENANT PAYS ANY SUPPLEMENTAL RENT, THE
OPTION PRICE SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE SUM OF THE AMOUNTS OF
ALL PAYMENTS OF SUPPLEMENTAL RENT, PROVIDED AND UPON CONDITION THAT IN NO EVENT
THAT THE OPTION PRICE BE REDUCED BELOW $225,000,000.

 

59

--------------------------------------------------------------------------------


 

34.                               Option to Purchase.

 


(A)                                LANDLORD DOES HEREBY GIVE AND GRANT TO TENANT
THE OPTION (THE “PURCHASE OPTION”) TO RE-ACQUIRE ALL RIGHT, TITLE AND INTEREST
IN AND TO THE LEASED PREMISES FREE OF THE LIEN OF THE LANDLORD MORTGAGE (I) FOR
A PURCHASE PRICE (THE “PURCHASE PRICE”) EQUAL TO THE OPTION PRICE AND
(II) EXERCISABLE ON A DATE (THE “PURCHASE DATE “) SELECTED BY TENANT THAT IS NOT
LATER THAN SIX (6) MONTHS PRIOR TO THE MATURITY DATE OF THE LOAN THEN
ENCUMBERING THE LEASED PREMISES (AS SAME MAY BE EXTENDED AS DESCRIBED IN
PARAGRAPH 31(B) HEREOF, THE “LOAN MATURITY DATE”), PROVIDED THAT SUCH LOAN
MATURITY DATE MUST OCCUR SOMETIME WITHIN A PERIOD COMMENCING NOT LATER THAN
THREE (3) MONTHS PRIOR TO THE 10TH ANNIVERSARY OF THE COMMENCEMENT DATE AND
ENDING NOT LATER THAN TWELVE (12) MONTHS AFTER THE DATE OF THE 10TH ANNIVERSARY
OF THE COMMENCEMENT DATE (THE “OPTION WINDOW”), SUBJECT TO THE TERMS BELOW. 
TENANT MUST GIVE IRREVOCABLE WRITTEN NOTICE (THE “OPTION NOTICE”) OF ITS
INTENTION TO EXERCISE THE PURCHASE OPTION NOT EARLIER THAN EIGHTEEN (18) MONTHS
NOR LATER THAN NINE (9) MONTHS BEFORE THE BEGINNING OF THE OPTION WINDOW
(PROVIDED IF NO LOAN IS THEN IN PLACE AT THE TIME TENANT HAS THE RIGHT TO GIVE
AN OPTION NOTICE, THEN TENANT MAY GIVE SUCH OPTION NOTICE AND CLOSE ON ANY DATE
SELECTED BY TENANT OCCURRING DURING THE NINETY (90) DAY PERIOD IMMEDIATELY AFTER
THE DATE OF THE 10TH ANNIVERSARY OF THE COMMENCEMENT DATE).  LANDLORD SHALL NOT
BE PERMITTED TO AMEND THE PREPAYMENT TIMEFRAMES AND/OR PREPAYMENT TERMS OF ANY
LOAN IN ANY MANNER THAT IS LESS FAVORABLE TO TENANT DURING THE PERIOD COMMENCING
SIX (6) MONTHS PRIOR TO THE BEGINNING OF TENANT’S OPTION NOTICE PERIOD AND
CONTINUING UNTIL ITS EXPIRATION, WITHOUT TENANT’S CONSENT (NOT TO BE
UNREASONABLY WITHHELD OR DELAYED).  IF TENANT DESIRES TO CLOSE ON A PURCHASE
DATE THAT IS NOT AT LEAST SIX (6) MONTHS PRIOR TO THE LOAN MATURITY DATE (IN
ORDER TO LEAVE LANDLORD SUFFICIENT TIME TO REFINANCE THE LOAN), THEN TENANT MAY
SHORTEN SUCH PERIOD BY UP TO THREE (3) MONTHS BY DEPOSITING WITH AN ESCROW AGENT
AND UNDER ESCROW TERMS WHICH SHALL EACH BE MUTUALLY ACCEPTABLE TO LANDLORD AND
TENANT A NON-REFUNDABLE, INTEREST-BEARING DEPOSIT IN AN AMOUNT EQUAL TO FIVE
(5%) PERCENT OF THE OPTION PRICE ON OR BEFORE THE DATE THAT IS SIX (6) MONTHS
PRIOR TO THE LOAN MATURITY DATE.  IN ADDITION, TENANT MAY CLOSE ON ANY OTHER
EARLIER DATE DURING THE OPTION WINDOW (THAT IS NOT SUBJECT TO LOCKOUT UNDER THE
TERMS OF THE APPLICABLE LOAN) SO LONG AS TENANT PAYS ANY AND ALL PREPAYMENT
PREMIUMS THAT MAY BE DUE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, TENANT SHALL NOT BE PERMITTED TO DELIVER, AND LANDLORD SHALL NOT BE
OBLIGATED TO ACCEPT, AN OPTION NOTICE AT ANY TIME THAT A MONETARY EVENT OF
DEFAULT SHALL HAVE OCCURRED AND THEN BE CONTINUING UNDER THIS LEASE, BUT THE
ACCEPTANCE OF SUCH OPTION NOTICE BY LANDLORD SHALL NOT CONSTITUTE, OR BE DEEMED
OR CONSTRUED AS, A WAIVER BY LANDLORD OR A CURE OF ANY EVENT OF DEFAULT UNDER
THIS LEASE.


 


(B)                               IF TENANT SHALL EXERCISE THE FOREGOING
PURCHASE OPTION, THEN ON THE LATER TO OCCUR OF (I) THE OPTION PURCHASE DATE OR
(II) THE DATE WHEN TENANT HAS PAID THE OPTION PRICE AND HAS SATISFIED ALL OTHER
MONETARY OBLIGATIONS, LANDLORD SHALL CONVEY THE LEASED PREMISES TO TENANT IN
ACCORDANCE WITH PARAGRAPH 20 HEREOF; PROVIDED, THAT LANDLORD, SHALL NOT BE
OBLIGATED TO HONOR TENANT’S PURCHASE OPTION AT ANY TIME AFTER THE OPTION LAPSE
DATE UNLESS TENANT HAS TIMELY EXERCISED SUCH PURCHASE OPTION AND LANDLORD,
THROUGH NO FAULT OF TENANT HAS FAILED TO CONVEY THE LEASED PREMISES TO TENANT. 
IF (I) THIS LEASE SHALL TERMINATE FOR ANY REASON PRIOR TO THE DATE ORIGINALLY
FIXED HEREIN FOR THE EXPIRATION OF THE TERM, OR (II) IF TENANT SHALL FAIL TO
GIVE THE OPTION EXERCISE NOTICE, TIME BEING OF THE ESSENCE, OR (III) THE
TRANSACTION DOCUMENTS HAVE BEEN MODIFIED, REFORMED OR REPLACED WITHOUT THE
CONSENT OF LANDLORD PURSUANT TO A PROCEEDING UNDER THE U.S. BANKRUPTCY CODE OR
OTHERWISE, THEN, IN ANY SUCH EVENT, THE OPTION

 

60

--------------------------------------------------------------------------------


 


PROVIDED IN THIS PARAGRAPH 34 AND ANY EXERCISE THEREOF BY TENANT SHALL CEASE AND
TERMINATE AND SHALL BE NULL AND VOID.  IN SUCH EVENT TENANT SHALL EXECUTE A
QUITCLAIM DEED AND SUCH OTHER DOCUMENTS AS LANDLORD SHALL REASONABLY REQUEST
EVIDENCING THE TERMINATION OF ITS OPTION.  THE PURCHASE OPTION SHALL NOT BE
TRANSFERABLE BY TENANT TO ANY PERSON INDEPENDENT OF THIS LEASE AND THE
ASSIGNMENT AND ASSUMPTION OF ALL OF THE OBLIGATIONS OF TENANT HEREUNDER TO THE
EXTENT PERMITTED UNDER PARAGRAPH 21 HEREOF; PROVIDED THAT TENANT SHALL BE
PERMITTED TO (X) ASSIGN THIS PURCHASE OPTION AT ANY TIME DURING THE OPTION
WINDOW SO LONG AS TENANT HAS PREVIOUSLY DELIVERED THE IRREVOCABLE OPTION NOTICE
OR (Y) SO LONG AS TENANT HAS PREVIOUSLY DELIVERED THE IRREVOCABLE OPTION NOTICE,
DESIGNATE A PERSON TO WHOM LANDLORD SHALL ASSIGN ALL OF ITS RIGHTS, TITLE AND
INTEREST IN AND TO THE LEASED PREMISES AT THE CLOSING OF THE PURCHASE OPTION ON
THE PURCHASE DATE.  IF TENANT HAS NOT SATISFIED ALL REMAINING OBLIGATIONS UNDER
THIS LEASE WHICH HAVE ARISEN ON OR PRIOR TO THE PURCHASE DATE ON THE PURCHASE
DATE, THEN TENANT SHALL NEVERTHELESS BE ENTITLED TO CLOSE THE PURCHASE OPTION
PROVIDED THAT TENANT SATISFIES ALL MONETARY OBLIGATIONS AT SUCH CLOSING AND
GUARANTOR PROVIDES AN INDEMNIFICATION, DEFENSE AND HOLD HARMLESS AGREEMENT
REASONABLY SATISFACTORY TO LANDLORD FROM AND AGAINST SUCH OTHER NON-MONETARY
OBLIGATIONS AND LIABILITIES OF TENANT UNDER THE LEASE.


 

35.                               Right of First Offer.

 

(a)                                If Landlord decides to offer the Leased
Premises for sale to any third party, Landlord shall first offer by written
notice (the “ROFO Offer”) to sell the Leased Premises to Tenant for a specific
purchase price (the “ROFO Purchase Price”) and, upon such other material
economic and non-economic terms and conditions as Landlord, in Landlord’s sole
discretion, would otherwise intend to offer to sell the Leased Premises to any
third party, prior to Landlord’s offering to sell the Leased Premises to any
such third party; except that the terms and conditions of any such sale to
Tenant shall be (i) consistent with the terms and provisions of this Paragraph
35 and (ii) the sale to Tenant shall be “AS IS”, “WHERE IS”, without
representation or warranty by Landlord.  If Landlord shall make the ROFO Offer,
then, whether or not Tenant has accepted the ROFO Offer, Landlord shall have the
unilateral right, in Landlord’s sole discretion, to revoke the ROFO Offer if any
monetary Event of Default exists under this Lease on the date on which Landlord
shall give, or would otherwise be required to give, Tenant the ROFO Offer.

 

(b)                               Tenant shall have the right to accept the ROFO
Offer only by giving Landlord written notice of such acceptance (the “ROFO
Notice”) within fifty (50) days after delivery by Landlord to Tenant of the ROFO
Offer.  Time shall be of the essence with respect to said fifty (50) day period
and delivery of the ROFO Notice by Tenant. Tenant shall thereafter have
forty-five (45) days to arrange financing and complete due diligence, after
which a non-refundable 3% good faith deposit will be posted, and the transaction
must close within twenty (20) days thereafter.  If Tenant shall accept the ROFO
Offer, Tenant shall execute any documentation reasonably required by Landlord to
reflect Tenant’s acceptance of the ROFO Offer.

 

(c)                                If Tenant does not accept, or fails to
accept, the ROFO Offer in accordance with the provisions herein, Landlord shall
be under no further obligation with respect to such ROFO Offer pursuant to the
terms contained herein, and except as expressly hereinafter

 

61

--------------------------------------------------------------------------------


 

provided below in this Paragraph 35(c), Tenant shall be deemed to have forever
waived and relinquished its right to such ROFO Offer and Landlord shall
thereafter be entitled to market the Leased Premises to others upon such terms
and conditions as Landlord in its sole discretion may determine, subject to the
following: (1) if the price (the “Third Party Price”) for which Landlord intends
to enter into a binding contract with a third party (a “Third Party Contract”)
to sell the Leased Premises is less than ninety five percent (95%) of the ROFO
Purchase Price offered to Tenant or (2) Landlord does not consummate the closing
of such Third Party Contract within one hundred eighty (180) days after the last
day that Tenant could have timely accepted such ROFO Offer under Paragraph
35(b) above, then Landlord shall be required to again offer the Leased Premises
to Tenant at the Third Party Price and Tenant shall have thirty (30) days in
which to accept the Third Party Price and, if accepted, shall thereafter close
in accordance with the terms of the Third Party Contract .  Tenant’s right under
this Paragraph 35 shall apply to each subsequent decision by Landlord or any
successor Landlord to sell its interest in the Leased Premises, unless Tenant
had previously deliver a ROFO Notice hereunder and thereafter defaulted in its
obligation to close the transaction on the applicable purchase date which
default resulted in a termination by Landlord of the applicable contract.

 

(d)                               If Tenant does not timely deliver the ROFO
Notice and the Leased Premises are transferred to a third party, Tenant will
attorn to such third party as Landlord so long as such third party and Landlord
notify Tenant in writing of such transfer.  At the request of Landlord, Tenant
will execute such documents confirming the agreement referred to above and such
other agreements as Landlord may reasonably request, provided that such
agreements do not increase the liabilities and obligations of Tenant hereunder
or decrease Tenant’s rights and benefits hereunder.  If Tenant accepts the ROFO
Offer under Paragraph 35(b) or (c) above and thereafter defaults in it s
obligation to close such purchase transaction, then Tenant shall be deemed to
have forever waived and relinquished its right to acquire the Leased Premises
under this Paragraph 35 and this Paragraph 35 shall be of no further force or
effect (and Tenant shall, within ten (10) days after Landlord’s request
therefor, deliver an instrument in form reasonably satisfactory to Landlord
confirming the aforesaid waiver and deletion of this Paragraph 35 from the
Lease, but no such instrument shall be necessary to make the provisions hereof
effective), and Landlord shall thereafter be entitled to market the Leased
Premises to others upon such terms and conditions as Landlord in its sole
discretion may determine at any time thereafter.

 

(e)                                Notwithstanding anything to the contrary
contained herein, the provisions of this Paragraph 35 shall not apply to or
prohibit (i) any mortgaging, subjection to deed of trust or other collateral
assignment or hypothecation of Landlord’s interest in the Leased Premises,
(ii) any sale of the Leased Premises pursuant to a private power of sale under
or judicial foreclosure of any Mortgage to which Landlord’s interest in the
Leased Premises is now or hereafter subject, (iii) any transfer of Landlord’s
interest in the Leased Premises to a Lender, beneficiary under deed of trust or
other holder of a security interest therein or their designees by deed in lieu
of foreclosure, (iv) any transfer of the Leased Premises to any governmental or
quasi-governmental agency with power of condemnation, (v) any transfer of the
Leased Premises or any interest therein or in Landlord to any of the following
entities (each, a “CPA Entity”): Corporate Property Associates 14 Incorporated,
Corporate Property Associates 15, Incorporated, Corporate Property Associates
16-Global Incorporated, Corporate Property Associates 17-Global Incorporated or
CPA 17 Limited Partnership, or any combination thereof or any of their
respective direct or indirect subsidiaries, or to any entity for whom
W.P. Carey & Co. LLC or

 

62

--------------------------------------------------------------------------------


 

any of its affiliates or subsidiaries provides management or advisory services
or investment advice, (vi) a transfer to any Person to whom a CPA Entity sells
all or substantially all of its assets or equity interests (viii) any transfer
of the Leased Premises to any of the successors or assigns of any of the Persons
referred to in the foregoing clauses (i) through (iv).

 

(f)                                  If the Leased Premises is purchased by
Tenant pursuant to this Paragraph 35, Landlord need not convey any better title
thereto than that which was conveyed to Landlord, and Tenant shall accept such
title, subject, however, to the Permitted Encumbrances and to all other liens,
exceptions and restrictions on, against or relating to any of the Leased
Premises and to all applicable Laws, except that Landlord shall cause to be
removed of record the lien of and security interest created by any Mortgage
(including the Landlord Mortgage) or assignment of leases and rents and liens,
exceptions and restrictions on, against or relating to the Leased Premises which
have been created by or resulted solely from acts of Landlord after the date of
this Lease, unless the same are Permitted Encumbrances or customary utility
easements benefiting the Leased Premises or were created with the written
consent of Tenant or the Condominium Board or as a result of a default by Tenant
under this Lease.

 

(g)                               Upon the date fixed for a purchase of the
Leased Premises pursuant to this Paragraph 35 (or such other date mutually
acceptable to Landlord and Tenant but in no event later than the date specified
in the Third Party Contract, if applicable (the “Purchase Date”), Tenant shall
pay to Landlord, or to any Person to whom Landlord directs payment, the balance
of the ROFO Purchase Price and all other sums payable by Tenant under the ROFO
Offer, in Federal Funds, and Landlord shall execute and deliver to Tenant or its
designee (i) an assignment of the Severance Lease which describe the Leased
Premises being conveyed and conveys the title thereto as provided in
Paragraph 35(f) above, (ii) a termination of this Lease and a termination of the
memorandum of lease in recordable form, and (iii) such other instruments as
shall be necessary to transfer the Leased Premises to Tenant or its designee. 
If on the Purchase Date any Monetary Obligations remain outstanding Tenant shall
pay to Landlord on the Purchase Date the amount of such Monetary Obligations. 
Upon the completion of such purchase by Tenant or its designee, this Lease and
all obligations and liabilities of Tenant hereunder shall terminate, except any
obligations of Tenant under this Lease, actual or contingent, which arise on or
prior to the expiration or termination of this Lease or which survive such
expiration or termination by their own terms.  Any prepaid Monetary Obligations
paid to Landlord shall be prorated as of the Purchase Date, and the prorated
unapplied balance shall be deducted from the ROFO Purchase Price due to
Landlord; provided, that no apportionment of any Impositions shall be made upon
any such purchase.

 

(i)                                   If the completion of the purchase by
Tenant or its designee pursuant to this Paragraph 35 shall be delayed after the
date scheduled for such purchase, Basic Rent and Additional Rent shall continue
to be due and payable until completion of such purchase.  The provisions of
Paragraph 21(i) hereof regarding restrictions on a sale of the Leased Premises
to a Tenant Competitor shall apply to this Paragraph 35.

 

63

--------------------------------------------------------------------------------


 

36.                               Miscellaneous.

 


(A)                                THE PARAGRAPH HEADINGS IN THIS LEASE ARE USED
ONLY FOR CONVENIENCE IN FINDING THE SUBJECT MATTERS AND ARE NOT PART OF THIS
LEASE OR TO BE USED IN DETERMINING THE INTENT OF THE PARTIES OR OTHERWISE
INTERPRETING THIS LEASE.


 


(B)                               AS USED IN THIS LEASE, THE SINGULAR SHALL
INCLUDE THE PLURAL AND ANY GENDER SHALL INCLUDE ALL GENDERS AS THE CONTEXT
REQUIRES AND THE FOLLOWING WORDS AND PHRASES SHALL HAVE THE FOLLOWING MEANINGS: 
(I) “INCLUDING” SHALL MEAN “INCLUDING WITHOUT LIMITATION”; (II) “PROVISIONS”
SHALL MEAN “PROVISIONS, TERMS, AGREEMENTS, COVENANTS AND/OR CONDITIONS”;
(III) “LIEN” SHALL MEAN “LIEN, CHARGE, ENCUMBRANCE, TITLE RETENTION AGREEMENT,
PLEDGE, SECURITY INTEREST, MORTGAGE AND/OR DEED OF TRUST”; (IV) “OBLIGATION”
SHALL MEAN “OBLIGATION, DUTY, AGREEMENT, LIABILITY, COVENANT AND/OR CONDITION”;
(V) “ANY OF THE LEASED PREMISES” SHALL MEAN “THE LEASED PREMISES OR ANY PART
THEREOF OR INTEREST THEREIN”; (VI) “ANY OF THE LAND” SHALL MEAN “THE LAND OR ANY
PART THEREOF OR INTEREST THEREIN”; (VII) “ANY OF THE IMPROVEMENTS” SHALL MEAN
“THE IMPROVEMENTS OR ANY PART THEREOF OR INTEREST THEREIN”; AND (VIII) “ANY OF
THE EQUIPMENT” SHALL MEAN “THE EQUIPMENT OR ANY PART THEREOF OR INTEREST
THEREIN”.


 


(C)                                ANY ACT WHICH LANDLORD IS PERMITTED TO
PERFORM UNDER THIS LEASE MAY BE PERFORMED AT ANY TIME AND FROM TIME TO TIME BY
LANDLORD OR ANY PERSON OR ENTITY DESIGNATED BY LANDLORD.  LANDLORD SHALL NOT
UNREASONABLY WITHHOLD, DELAY OR CONDITION ITS CONSENT WHENEVER SUCH CONSENT IS
REQUIRED UNDER THIS LEASE, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
LEASE (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY ASSIGNMENT OF THIS
LEASE OR SUBLETTING OF THE LEASED PREMISES WHICH SHALL BE GOVERNED BY THE
EXPRESS TERMS OF PARAGRAPH 21 HEREOF).  IN ANY INSTANCE IN WHICH LANDLORD AGREES
NOT TO ACT UNREASONABLY, TENANT HEREBY WAIVES ANY CLAIM FOR DAMAGES AGAINST OR
LIABILITY OF LANDLORD WHICH IS BASED UPON A CLAIM THAT LANDLORD HAS UNREASONABLY
WITHHELD, DELAYED OR CONDITIONED ANY CONSENT OR APPROVAL REQUESTED BY TENANT,
AND TENANT AGREES THAT ITS SOLE REMEDY SHALL BE AN ACTION FOR DECLARATORY
JUDGMENT.  IF WITH RESPECT TO ANY REQUIRED CONSENT OR APPROVAL LANDLORD IS
REQUIRED BY THE EXPRESS PROVISIONS OF THIS LEASE NOT TO UNREASONABLY WITHHOLD OR
DELAY ITS CONSENT OR APPROVAL, AND IF IT IS DETERMINED IN ANY SUCH PROCEEDING
REFERRED TO IN THE PRECEDING SENTENCE THAT LANDLORD ACTED UNREASONABLY, THE
REQUESTED CONSENT OR APPROVAL SHALL BE DEEMED TO HAVE BEEN GRANTED; HOWEVER,
LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER TO TENANT FOR ITS REFUSAL OR FAILURE
TO GIVE SUCH CONSENT OR APPROVAL EXCEPT THAT LANDLORD SHALL REIMBURSE TENANT FOR
ITS REASONABLE ATTORNEYS FEES AND COURT COSTS INCURRED IN CONNECTION WITH SUCH
PROCEEDING IF TENANT SO PREVAILS.  TENANT’S SOLE REMEDY FOR LANDLORD’S
UNREASONABLY WITHHOLDING OR DELAYING, CONSENT OR APPROVAL SHALL BE AS PROVIDED
IN THIS PARAGRAPH.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAIN HEREIN,
EXCEPT AND ONLY TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE, IN NO
EVENT SHALL LANDLORD OR TENANT BE LIABLE FOR ANY CONSEQUENTIAL INDIRECT OR
PUNITIVE DAMAGES.


 


(D)                               LANDLORD SHALL IN NO EVENT BE CONSTRUED FOR
ANY PURPOSE TO BE A PARTNER, JOINT VENTURER OR ASSOCIATE OF TENANT OR OF ANY
SUBTENANT, OPERATOR, CONCESSIONAIRE OR LICENSEE OF TENANT WITH RESPECT TO ANY OF
THE LEASED PREMISES OR OTHERWISE IN THE CONDUCT OF THEIR RESPECTIVE BUSINESSES.


 


(E)                                THIS LEASE AND ANY DOCUMENTS WHICH MAY BE
EXECUTED BY TENANT ON OR ABOUT THE EFFECTIVE DATE HEREOF AT LANDLORD’S REQUEST
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDE ALL PRIOR
UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, BETWEEN THE PARTIES
HERETO RELATING TO THE LEASED PREMISES AND THE TRANSACTIONS PROVIDED FOR

 

64

--------------------------------------------------------------------------------


 


HEREIN.  LANDLORD AND TENANT ARE BUSINESS ENTITIES HAVING SUBSTANTIAL EXPERIENCE
WITH THE SUBJECT MATTER OF THIS LEASE AND HAVE EACH FULLY PARTICIPATED IN THE
NEGOTIATION AND DRAFTING OF THIS LEASE.  ACCORDINGLY, THIS LEASE SHALL BE
CONSTRUED WITHOUT REGARD TO THE RULE THAT AMBIGUITIES IN A DOCUMENT ARE TO BE
CONSTRUED AGAINST THE DRAFTER.


 


(F)                                  THIS LEASE MAY BE MODIFIED, AMENDED,
DISCHARGED OR WAIVED ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST
WHOM ENFORCEMENT OF ANY SUCH MODIFICATION, AMENDMENT, DISCHARGE OR WAIVER IS
SOUGHT.


 


(G)                               THE COVENANTS OF THIS LEASE SHALL RUN WITH THE
LAND AND BIND LANDLORD AND TENANT, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND
ALL PRESENT AND SUBSEQUENT ENCUMBRANCERS AND SUBTENANTS OF ANY OF THE LEASED
PREMISES, AND SHALL INURE TO THE BENEFIT OF LANDLORD AND TENANT AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  IF THERE IS MORE THAN ONE TENANT, THE
OBLIGATIONS OF EACH SHALL BE JOINT AND SEVERAL.


 


(H)                               IF ANY ONE OR MORE OF THE PROVISIONS CONTAINED
IN THIS LEASE SHALL FOR ANY REASON BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
SHALL NOT AFFECT ANY OTHER PROVISION OF THIS LEASE, BUT THIS LEASE SHALL BE
CONSTRUED AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN
CONTAINED HEREIN.


 


(I)                                   ALL EXHIBITS ATTACHED HERETO ARE
INCORPORATED HEREIN AS IF FULLY SET FORTH.


 


(J)                                   THIS LEASE SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE.


 


(K)                                TENANT IS NOT, NOR WILL TENANT BECOME (I) A
PERSON WITH WHOM U.S. PERSONS OR ENTITIES ARE RESTRICTED FROM DOING BUSINESS
UNDER REGULATIONS OF THE OFFICE OF FOREIGN ASSET CONTROL (“OFAC”) OF THE
DEPARTMENT OF THE TREASURY (INCLUDING THOSE NAMED ON OFAC’S SPECIALLY DESIGNATED
AND BLOCKED PERSONS LIST) OR UNDER ANY STATUTE, EXECUTIVE ORDER (INCLUDING THE
SEPTEMBER 24, 2001, EXECUTIVE ORDER BLOCKING PROPERTY AND PROHIBITING
TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT TERRORISM),
OR OTHER GOVERNMENTAL ACTION OR (II) A PERSON WHO VIOLATES THE U.S. FOREIGN
CORRUPT PRACTICES ACT 15 U.S.C. §§78DD-1, 78DD-2 AND 78DD-3 AND TENANT NOT WILL
ENGAGE IN ANY DEALINGS OR TRANSACTIONS OR BE OTHERWISE ASSOCIATED WITH SUCH
PERSONS OR ENTITIES.


 


(L)                                   LANDLORD IS NOT, NOR WILL LANDLORD BECOME
(I) A PERSON WITH WHOM U.S. PERSONS OR ENTITIES ARE RESTRICTED FROM DOING
BUSINESS UNDER REGULATIONS OF THE OFFICE OF FOREIGN ASSET CONTROL (“OFAC”) OF
THE DEPARTMENT OF THE TREASURY (INCLUDING THOSE NAMED ON OFAC’S SPECIALLY
DESIGNATED AND BLOCKED PERSONS LIST) OR UNDER ANY STATUTE, EXECUTIVE ORDER
(INCLUDING THE SEPTEMBER 24, 2001, EXECUTIVE ORDER BLOCKING PROPERTY AND
PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT
TERRORISM), OR OTHER GOVERNMENTAL ACTION OR (II) A PERSON WHO VIOLATES THE U.S.
FOREIGN CORRUPT PRACTICES ACT 15 U.S.C. §§78DD-1, 78DD-2 AND 78DD-3 AND LANDLORD
NOT WILL ENGAGE IN ANY DEALINGS OR TRANSACTIONS OR BE OTHERWISE ASSOCIATED WITH
SUCH PERSONS OR ENTITIES.

 

65

--------------------------------------------------------------------------------


 


(M)                             THIS LEASE MAY BE EXECUTED IN A NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS EACH OF
WHICH, WHEN SO EXECUTED, SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME AGREEMENT.  FOR PURPOSES OF
THE CONSUMMATION OF THIS LEASE AND THE TRANSACTIONS CONTEMPLATED HEREBY, THE
PARTIES HERETO MAY EXECUTE THIS LEASE BY ELECTRONIC SIGNATURE, BUT SHALL
PROMPTLY THEREAFTER EXECUTE AND DELIVER TO EACH OTHER FULLY EXECUTED “WET
SIGNATURE” COUNTERPART ORIGINALS.


 


(N)                               EACH OF LANDLORD AND TENANT AGREES THAT IT
SHALL THROUGHOUT THE TERM OF THIS LEASE MAINTAIN ITS STATUS AS A SINGLE PURPOSE,
BANKRUPTCY REMOTE ENTITY AND ACKNOWLEDGES AND AGREES THAT IN ENTERING INTO THIS
TRANSACTION THE OTHER PARTY HERETO HAS RELIED UPON SUCH CORPORATE SEPARATENESS,
AND THE MAINTENANCE OF ITS SINGLE PURPOSE, BANKRUPTCY REMOTE ENTITY STATUS.


 


(O)                               EXCEPT AS MAY BE OTHERWISE EXPRESSLY PROVIDED
TO THE CONTRARY IN THIS LEASE, NO FAILURE OF LANDLORD OR TENANT (I) TO INSIST AT
ANY TIME UPON THE STRICT PERFORMANCE OF ANY PROVISION OF THIS LEASE OR (II) TO
EXERCISE ANY OPTION, RIGHT, POWER OR REMEDY CONTAINED IN THIS LEASE SHALL BE
CONSTRUED AS A WAIVER, MODIFICATION OR RELINQUISHMENT THEREOF ; PROVIDED THAT
NOTHING HEREIN IS INTENDED TO ALTER, DIMINISH OR SUPERSEDE ANY “TIME OF THE
ESSENCE” PROVISION OR ANY FORFEITURE OR WAIVER OF ANY RIGHT OF TENANT WITH
RESPECT TO ANY RENEWAL TERM, THE PURCHASE OPTION OR ANY RIGHT OF FIRST REFUSAL
CONTAINED HEREIN.  A RECEIPT BY LANDLORD OF ANY SUM IN SATISFACTION OF ANY
MONETARY OBLIGATION WITH KNOWLEDGE OF THE BREACH OF ANY PROVISION HEREOF SHALL
NOT BE DEEMED A WAIVER OF SUCH BREACH, AND NO WAIVER BY LANDLORD OF ANY
PROVISION HEREOF SHALL BE DEEMED TO HAVE BEEN MADE UNLESS EXPRESSED IN A WRITING
SIGNED BY LANDLORD.


 


(P)                               TENANT SHALL, WITHIN TEN (10) DAYS AFTER
WRITTEN REQUEST, RE-MAKE, RE-EXECUTE, RE-DELIVER, AND/OR FILE OR CAUSE THE SAME
TO BE DONE, SUCH CORRECTED OR REPLACEMENT DOCUMENTS EXECUTED IN CONNECTION WITH
THIS LEASE TRANSACTION (“SECTION 36(P) DOCUMENTS”), AS LANDLORD MAY DEEM
REASONABLY NECESSARY IN ORDER TO GIVE EFFECT TO THE RIGHTS EXPRESSLY CONFERRED
ON LANDLORD PURSUANT TO THIS LEASE AND THE TRANSACTION DOCUMENTS SUCH THAT THE
DOCUMENTS FOR THIS TRANSACTION SHALL BE AN ACCURATE REFLECTION OF THE PARTIES’
AGREEMENT HEREUNDER PROVIDED HOWEVER, UNDER NO CIRCUMSTANCES SHALL TENANT’S
OBLIGATIONS AND/OR LIABILITIES BE INCREASED BY REASON OF THE
SECTION 36(P) DOCUMENTS NOR SHALL TENANT’S RIGHTS AND/OR BENEFITS BE DECREASED
BY REASON OF THE SECTION 36(P) DOCUMENTS.


 


37.                               SECURITY DEPOSIT.


 


(A)                                CONCURRENTLY WITH THE MUTUAL EXECUTION OF
THIS LEASE, TENANT SHALL DELIVER TO LANDLORD A SECURITY DEPOSIT (THE “SECURITY
DEPOSIT”) IN THE AMOUNT OF $20,000,000.00.  THE SECURITY DEPOSIT SHALL BE IN THE
FORM AN IRREVOCABLE LETTER OF CREDIT (THE “LETTER OF CREDIT”) ISSUED BY A BANK
ACCEPTABLE TO LANDLORD AND HAVING A LONG-TERM UNSECURED DEBT RATING OF NOT LESS
THAN “A-” FROM STANDARD & POOR’S CORPORATION OR “A3” FROM MOODY’S INVESTOR
SERVICES, INC. (AN “ACCEPTABLE RATED BANK”) AND IN FORM AND SUBSTANCE
SATISFACTORY TO LANDLORD.  THE SECURITY DEPOSIT SHALL REMAIN IN FULL FORCE AND
EFFECT DURING THE TERM, SUBJECT TO THE PROVISIONS OF PARAGRAPH 37(B) AS SECURITY
FOR THE PAYMENT BY TENANT OF THE RENT AND ALL OTHER CHARGES OR PAYMENTS TO BE
PAID HEREUNDER AND THE PERFORMANCE OF THE COVENANTS AND OBLIGATIONS CONTAINED
HEREIN, AND THE LETTER OF CREDIT SHALL BE RENEWED AT LEAST THIRTY (30) DAYS
PRIOR TO ANY EXPIRATION THEREOF.  IF TENANT FAILS TO RENEW THE LETTER OF CREDIT
BY SUCH DATE, TIME BEING OF THE ESSENCE,

 

66

--------------------------------------------------------------------------------


 


LANDLORD SHALL HAVE THE RIGHT AT ANY TIME AFTER THE THIRTIETH (30TH) DAY BEFORE
SUCH EXPIRATION DATE TO DRAW ON THE LETTER OF CREDIT AND TO DEPOSIT THE PROCEEDS
OF THE LETTER OF CREDIT AS A CASH SECURITY DEPOSIT IN AN INTEREST BEARING
ACCOUNT FOR THE BENEFIT OF LANDLORD AT AN ACCEPTABLE RATE BANK (SUCH PROCEEDS,
PLUS ANY INTEREST EARNED THEREON, A “CASH SECURITY DEPOSIT”).  THE CASH SECURITY
DEPOSIT SHALL BE HELD IN A SEGREGATED SECURITY DEPOSIT ACCOUNT AND NOT BE
COMMINGLED WITH OTHER FUNDS OF LANDLORD OR OTHER PERSONS, AND UPON WRITTEN
REQUEST OF TENANT (PROVIDED THAT NO MONETARY EVENT OF DEFAULT HAS OCCURRED AND
IS THEN CONTINUING) SUCH CASH SECURITY DEPOSIT SHALL BE HELD IN SHORT-TERM US
TREASURY INSTRUMENTS OR A SHORT-TERM US TREASURY BACKED MONEY MARKET FUND
REASONABLY SATISFACTORY TO LANDLORD.  TENANT SHALL HAVE THE RIGHT AT ANY TIME
AFTER A CASH SECURITY DEPOSIT IS MADE TO REPLACE SUCH CASH SECURITY DEPOSIT WITH
A LETTER OF CREDIT MEETING THE REQUIREMENTS OF THIS PARAGRAPH 37(A). 
NOTWITHSTANDING THE FOREGOING, LANDLORD HEREBY APPROVES BANK OF AMERICA AS THE
INITIAL ISSUER OF THE LETTER OF CREDIT; PROVIDED THAT, IF BANK OF AMERICA NO
LONGER QUALIFIES AN ACCEPTABLE RATED BANK, THEN LANDLORD SHALL HAVE THE RIGHT TO
REQUEST A REPLACEMENT LETTER OF CREDIT FROM A BANK THAT MEETS THE DEBT RATING
CRITERIA FOR AN ACCEPTABLE RATED BANK SET FORTH ABOVE IN THIS PARAGRAPH 37(A).


 


(B)                               NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS LEASE, AT ANY TIME AFTER THE COMMENCEMENT DATE, TENANT SHALL BE
ENTITLED TO A RETURN OF THE SECURITY DEPOSIT (AN “EARNOUT”) PROVIDED THAT TENANT
SHALL HAVE MET THE EARNOUT CRITERIA AND PROVIDED FURTHER THAT NO EVENT OF
DEFAULT HAS OCCURRED AND IS THEN CONTINUING AT THE TIME OF THE PROPOSED
EARNOUT.  IF TENANT DESIRES A RETURN OF THE SECURITY DEPOSIT IN ACCORDANCE WITH
THE PROVISIONS SET FORTH IN THIS PARAGRAPH 37, THEN ON THE APPLICABLE DATE
TENANT SHALL PROVIDE LANDLORD (OR LENDER) WITH WRITTEN NOTICE REQUESTING SAME
(THE “EARNOUT NOTICE”); PROVIDED THAT SUCH EARNOUT NOTICE MAY NOT BE DELIVERED
PRIOR TO THE PUBLIC DISCLOSURE BY GUARANTOR OF THE FACTS CONSTITUTING THE
EARNOUT CRITERIA IN ITS 8K FINANCIAL REPORT TO THE SEC (OR, AS TO CLAUSE
(C) BELOW ONLY, A CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER OF GUARANTOR
CERTIFYING THAT GUARANTOR IS IN COMPLIANCE WITH TERMS OF SAID CLAUSE (C)), AND
IN SUCH EVENT LANDLORD SHALL, WITHIN TEN (10) DAYS AFTER RECEIPT OF TENANT’S
WRITTEN NOTICE, RETURN THE LETTER OF CREDIT OR CASH SECURITY DEPOSIT, AS THE
CASE MAY BE, TO TENANT.  AS USED IN THIS PARAGRAPH 37, THE TERM “EARNOUT
CRITERIA” SHALL MEAN THE OCCURRENCE OF ANY ONE OF THE FOLLOWING EVENTS: (A) SALE
OF ALL OR A PORTION OF THE GUARANTOR’S INTEREST IN NEW ENGLAND SPORTS VENTURES
LLC FOR A PURCHASE PRICE OF NOT LESS THAN $100,000,000.00, (B) THE REFINANCING
OF THE GUARANTOR’S REVOLVING CREDIT AGREEMENT MATURING JUNE, 2011, FOR A MINIMUM
OF A THREE (3) YEAR TERM WITH AN UNUSED CAPACITY OF NOT LESS THAN
$100,000,000.00, OR (C) GUARANTOR HAVING AN INVESTED CASH BALANCE OF
$100,000,000 OR MORE AS OF JULY 30, 2011; PROVIDED THAT SUCH INVESTED CASH IS
NOT THE RESULT OF ANY BORROWING UNDER ANY INDEBTEDNESS MATURING PRIOR TO
MARCH 31, 2014 OR THE REFINANCING OF ANY EXISTING INDEBTEDNESS WITH A MATURITY
DATE PRIOR TO MARCH 31, 2014.


 


(C)                                IF AT ANY TIME AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, LANDLORD SHALL BE ENTITLED, AT ITS SOLE DISCRETION,
TO DRAW ON THE LETTER OF CREDIT OR TO WITHDRAW THE CASH SECURITY DEPOSIT FROM
THE ABOVE-DESCRIBED ACCOUNT AND TO APPLY THE PROCEEDS IN PAYMENT OF (I) ANY RENT
OR OTHER CHARGES FOR THE PAYMENT OF WHICH TENANT SHALL BE IN ARREARS BEYOND THE
EXPIRATION OF ANY APPLICABLE NOTICE CURE PERIOD, (II) ANY EXPENSE INCURRED BY
LANDLORD IN CURING ANY EVENT OF DEFAULT OF TENANT, AND/OR (III) ANY OTHER SUMS
DUE TO LANDLORD IN CONNECTION WITH ANY EVENT OF DEFAULT OR THE CURING THEREOF,
AND (IV) IF THIS LEASE IS TERMINATED OR LANDLORD HAS COMMENCED ANY OTHER
REMEDIES UNDER PARAGRAPH 23 HEREOF, ANY DAMAGES TO WHICH LANDLORD IS ENTITLED,
IN THE EXERCISE OF ITS RIGHTS AND REMEDIES UNDER SAID PARAGRAPH 23, OR TO DO

 

67

--------------------------------------------------------------------------------


 


ANY COMBINATION OF THE FOREGOING, ALL IN SUCH ORDER OR PRIORITY AS LANDLORD
SHALL SO DETERMINE IN ITS SOLE DISCRETION AND TENANT ACKNOWLEDGES AND AGREES
THAT SUCH PROCEEDS SHALL NOT CONSTITUTE ASSETS OR FUNDS OF TENANT OR ITS ESTATE,
OR BE DEEMED TO BE HELD IN TRUST FOR TENANT, BUT SHALL BE, FOR ALL PURPOSES, THE
PROPERTY OF LANDLORD (OR LENDER, TO THE EXTENT ASSIGNED).  TENANT FURTHER
ACKNOWLEDGES AND AGREES THAT (1) LANDLORD’S APPLICATION OF THE PROCEEDS OF THE
LETTER OF CREDIT OR CASH SECURITY DEPOSIT TOWARDS THE PAYMENT OF BASIC RENT,
ADDITIONAL RENT OR THE REDUCTION OF ANY DAMAGES DUE LANDLORD IN ACCORDANCE WITH
PARAGRAPH 23 OF THIS LEASE, CONSTITUTES A FAIR AND REASONABLE USE OF SUCH
PROCEEDS, AND (2) THE APPLICATION OF SUCH PROCEEDS BY LANDLORD TOWARDS THE
PAYMENT OF BASIC RENT, ADDITIONAL RENT OR ANY OTHER SUMS DUE UNDER THIS LEASE
SHALL NOT CONSTITUTE A CURE BY TENANT OF THE APPLICABLE DEFAULT PROVIDED THAT AN
EVENT OF DEFAULT SHALL NOT EXIST IF TENANT RESTORES THE SECURITY DEPOSIT TO ITS
FULL AMOUNT WITHIN FIVE (5) BUSINESS DAYS AND IN ACCORDANCE WITH THE
REQUIREMENTS OF THIS PARAGRAPH 37, SO THAT THE ORIGINAL AMOUNT OF THE SECURITY
DEPOSIT SHALL BE AGAIN ON DEPOSIT WITH LANDLORD.


 


(D)                               AT THE EXPIRATION OR EARLIER TERMINATION OF
THE TERM (OTHER THAN A DEFAULT TERMINATION) AND SO LONG AS NO EVENT OF DEFAULT
THEN EXISTS, THE LETTER OF CREDIT (OR THE CASH SECURITY DEPOSIT THAT REPLACES
THE LETTER OF CREDIT, AS THE CASE MAY BE), SHALL BE RETURNED TO TENANT WITHIN
TEN (10) DAYS AFTER SUCH EXPIRATION OR EARLIER TERMINATION OF THE TERM.


 


(E)                                LANDLORD SHALL HAVE THE RIGHT TO DESIGNATE
LENDER OR ANY OTHER HOLDER OF A MORTGAGE AS THE BENEFICIARY OF THE SECURITY
DEPOSIT DURING THE TERM OF THE APPLICABLE LOAN, AND SUCH LENDER OR OTHER HOLDER
OF A MORTGAGE SHALL HAVE ALL OF THE RIGHTS OF LANDLORD UNDER THIS PARAGRAPH 37;
PROVIDED THAT, SUCH LENDER (AND ANY SUBSEQUENT ASSIGNEE OR HOLDER OF THE
SECURITY DEPOSIT ) AGREES IN WRITING WITH OR FOR THE BENEFIT OF TENANT THAT
LENDER’S RIGHTS IN AND TO SUCH SECURITY DEPOSIT ARE SUBJECT TO THE TERMS AND
PROVISIONS OF THIS PARAGRAPH 37.  TENANT COVENANTS AND AGREES TO EXECUTE SUCH
CONSENT OR OTHER TRANSFER DOCUMENT, IF ANY, AS MAY BE REASONABLY REQUESTED BY
LANDLORD FROM TIME TO TIME SOLELY FOR THE PURPOSE OF CHANGING THE HOLDER OF THE
SECURITY DEPOSIT AS HEREINABOVE PROVIDED.


 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed under seal as of the day and year first above written.

 

 

LANDLORD:

 

 

 

620 EIGHTH NYT (NY) LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

By: 620 EIGHTH GP NYT (NY) LLC, a Delaware limited liability company, its
general partner

 

 

 

By: CPA:17 LIMITED PARTNERSHIP, a Delaware limited partnership, its sole member

 

 

 

By: CORPORATE PROPERTY ASSOCIATES 17 — GLOBAL INCORPORATED, a Maryland
corporation, its general partner

 

 

 

 

 

By:

      /s/ Jason E. Fox

 

Name:  Jason E. Fox

 

Title:    Executive Director

 

 

WITNESS:

TENANT:

 

 

 

 

 

NYT REAL ESTATE COMPANY, LLC, a New York limited liability company,

 

 

 

 

By:

 

 

By:

/s/ Kenneth A. Richieri

Name:

 

 

 

Name: Kenneth A. Richieri

Title:

 

 

 

Title: Manager

 

SIGNATURE PAGE TO LEASE AGREEMENT FOR NEW YORK TIMES

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PREMISES

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded February 8, 2007 as CRFN 2007000075106,
Second Amendment to Declaration dated October 11, 2007 and recorded January 8,
2008 as CRFN 2008000008734, Third Amendment to Declaration dated March 6, 2009
and to be recorded with the Register, and Fourth Amendment to Declaration, dated
as of March 6, 2009, and to be recorded with the Register, subject to receipt of
the City Surveyor’s stamp on the amended floor plans (which Declaration, and any
further amendments thereto, are hereinafter collectively called the
“Declaration”), establishing a plan for leasehold condominium ownership of said
Building and the land upon which the same is erected (hereinafter sometimes
collectively called the “Property”) and also designated and described as Tax
Lots No. (SEE SCHEDULE ANNEXED), Block 1012 Section 4, Borough of MANHATTAN on
the Tax Map of the Real Property Assessment Department of the City of New York
and on the floor plans of said Building certified by Daniel Kaplan, approved by
the Real Property Assessment Bureau on August 13, 2006 and filed as Condominium
Plan No. 1595 on August 15, 2006 in the aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of west 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

EXHIBIT A TO LEASE AGREEMENT FOR NEW YORK TIMES

 

--------------------------------------------------------------------------------


 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MACHINERY AND EQUIPMENT

 

All fixtures, machinery, apparatus, equipment, fittings and appliances of every
kind and nature whatsoever now or hereafter affixed or attached to or installed
in any of the Leased Premises (except as hereafter provided), including all
electrical, anti-pollution, heating, lighting (including hanging fluorescent
lighting), incinerating, power, air cooling, air conditioning, humidification,
sprinkling, plumbing, lifting, cleaning, fire prevention, fire extinguishing,
security, and ventilating systems, devices and machinery and all engines, pipes,
pumps, tanks (including exchange tanks and fuel storage tanks), motors,
conduits, ducts, steam circulation coils, blowers, steam lines, compressors, oil
burners, boilers, doors, windows, loading platforms, lavatory facilities,
stairwells, fencing (including cyclone fencing), passenger and freight
elevators, overhead cranes and garage units, together with all additions
thereto, substitutions therefor and replacements thereof required or permitted
by this Lease, but excluding Tenant’s Personal Property and all other personal
property and all trade fixtures, machinery, office, manufacturing and warehouse
equipment which are not necessary to the operation of the Building which
constitutes part of the Leased Premises for the uses permitted under Paragraph
4(a) of this Lease.

 

EXHIBIT B TO LEASE AGREEMENT FOR NEW YORK TIMES

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PERMITTED ENCUMBRANCES

 

1.                                                   Local real estate taxes,
PILOT and assessments, not yet due and payable.

 

2.                                                   State of facts as shown on
survey by Earl B. Lovell- S.P. Belcher, Inc., dated 9/15/2007 and brought to
date by visual examination by Roland K. Link, Land Surveyor, on 12/11/2008.

 

3.                                                   Terms, Provisions,
Covenants and Restrictions in Declaration of Covenants and Restrictions made by
New York State Urban Development Corporation dated as of 6/21/1988 and recorded
4/20/1990 in Reel 1686, Page 1.

 

a)                                    Amendment to the Declaration of Covenants
and Restrictions made by New York State Urban Development Corporation d/b/a
Empire State Development Corporation dated as of 7/10/1996 and recorded 8/8/1996
in Reel 2354 Page 437.

 

b)                                   Unrecorded Amendment dated as of
12/13/1996.

 

c)                                    Second Amendment to the Declaration of
Covenants and Restrictions made by New York State Urban Development Corporation
d/b/a Empire State Development Corporation dated as of 6/30/1998 and recorded
11/4/1998 in Reel 2744 Page 241.

 

d)                                   Third Amendment to the Declaration of
Covenants and Restrictions made by New York State Urban Development Corporation
d/b/a Empire State Development Corporation dated as of 12/1/2000, recorded
3/13/2001 in Reel 3250 Page 1618.

 

e)                                    Fourth Amendment to the Declaration of
Covenants and Restrictions made by New York State Urban Development Corporation
d/b/a Empire State Development Corporation dated as of 12/1/2000, recorded
3/13/2001 in Reel 3250 Page 1752.

 

4.                                                   Terms, Provisions,
Covenants and Restrictions in Declaration of Covenants and Restrictions made by
NEW YORK STATE URBAN DEVELOPMENT CORPORATION dated of June 21, 1988, recorded
April 20, 1990 in Reel 1686 Page 383 (benefits premises described herein and
other premises not a part of the transaction).

 

5.                                                   Terms and conditions of
Site 8 South Land Acquisition and Development Agreement by and among NEW YORK
STATE URBAN DEVELOPMENT CORPORATION d/b/a EMPIRE STATE DEVELOPMENT CORPORATION,
42ND ST. DEVELOPMENT PROJECT, INC. and THE NEW YORK TIMES BUILDING LLC (“LADA”),
recorded 10/24/2003 as CRFN 2003000433119 as amended by CRFN 2003000433120.

 

6.                                                   Terms and conditions of
Site 8 South Declaration of Design, Use and Operation by NEW YORK STATE URBAN
DEVELOPMENT CORPORATION, d/b/a EMPIRE STATE DEVELOPMENT CORPORATION and 42ND ST.
DEVELOPMENT PROJECT, INC. (“DUO”), recorded 10/24/2003 as CRFN 2003000433121.

 

EXHIBIT C TO LEASE AGREEMENT FOR NEW YORK TIMES

 

1

--------------------------------------------------------------------------------


 

7.                                                   Terms and conditions of
Site 8 South Project Agreement by and among NEW YORK STATE URBAN DEVELOPMENT
CORPORATION d/b/a EMPIRE STATE DEVELOPMENT CORPORATION, 42ND ST. DEVELOPMENT
PROJECT, INC., THE NEW YORK TIMES BUILDING LLC, NYT REAL ESTATE COMPANY LLC and
FC LION LLC (“Project Agreement”), recorded 10/24/2003 as CRFN 2003000433116.

 

(a) Unrecorded Agreement dated as of 6/21/88 recited in Article I. Sec. 1.01.

 

8.                                                   Terms, Covenants,
Conditions and Reversionary Rights contained in Deeds dated 9/8/2003 and
recorded 10/24/2003 as CRFN 2003000433117 and CRFN 2003000433118.

 

9.                                                   Terms, Conditions and
Provisions in Lease, as evidenced by Memorandum of Agreement of Lease, including
an Option to Purchase, between 42ND ST. DEVELOPMENT PROJECT, INC. and THE NEW
YORK TIMES BUILDING LLC, dated 12/12/2001, recorded 10/24/2003 as CRFN
2003000433122.

 

a)                                    Letter Agreement dated 4/8/2004 (as cited
in Lease Assignment made by and between The New York Times Building LLC and 42nd
St. Development Project, Inc. under CRFN 2006000644732).

 

b)                                   Lease Assignment (Assignment and Assumption
Agreement) made by and between The New York Times Building LLC (assignor) and
42nd St. Development Project, Inc.(assignee) dated as of 8/15/2006, recorded
11/20/2006 as CRFN 2006000644732.

 

c)                                    Amended and Restated Agreement of Lease by
and between 42nd St. Development Project, Inc. (landlord) and 42nd St.
Development Project, Inc. (tenant) dated as of 8/15/2006, 11/20/2006 as CRFN
2006000644736 and further amended by CRFN 2007000100154.

 

10.                                             Terms, Conditions and Provisions
in Sublease, as evidenced by Memorandum of Agreement of Sublease between THE NEW
YORK TIMES BUILDING LLC and NYT REAL ESTATE COMPANY LLC dated 12/12/2001,
recorded 10/24/2003 as CRFN 2003000433125.

 

a)            Lease Assignment (Assignment and Assumption Agreement ) made by
and between THE NEW YORK TIMES BUILDING LLC (ASSIGNOR) and 42ND ST. DEVELOPMENT
PROJECT, INC. (assignee) dated as of 8/15/2006, recorded 11/20/2006 as CRFN
2006000644732, WHICH ASSIGNS Landlord’s Interest in Lease.

 

b)           First Amendment to Agreement of Sublease (NYT) by and between
42ND ST.. DEVEOPMENT PROJECT, INC. (landlord) and NYT REAL ESTATE COMPANY LLC
(Tenant) dated as of 8/15/2006, recorded 11/20/2006 as CRFN 2006000644735, as
further amended by Second Amendment to Agreement of Sublease (NYT) by and
between 42ND ST. DEVELOPMENT PROJECT, INC. (landlord) and NYT REAL ESTATE
COMPANY LLC (Tenant) dated as of 1/29/2007, recorded 2/22/2007 as CRFN
2007000100157, and by Third Amendment to Agreement of Sublease (NYT) by and
between 42ND ST.

 

EXHIBIT C TO LEASE AGREEMENT FOR NEW YORK TIMES

 

2

--------------------------------------------------------------------------------


 

DEVELOPMENT PROJECT, INC. (landlord) and NYT REAL ESTATE COMPANY LLC (tenant)
dated as of March 6, 2009, to be recorded.

 

11.                                             Easement Agreement between THE
NEW YORK TIMES BUILDING LLC, THE NEW YORK CITY TRANSIT AUTHORITY, 42ND ST.
DEVELOPMENT PROJECT, INC. and THE CITY OF NEW YORK dated 12/12/2001, recorded
10/24/2003 as CRFN 2003000433126, which relates to among other things the Subway
Entrance as shown on Survey aforementioned.

 

10.                                             12.   Terms, provisions,
covenants, restrictions, conditions and options contained in and rights and
easements established by Declaration of Leasehold Condominium and By-Laws dated
8/4/2006, recorded 8/15/2006 as CRFN 2006000460293, as amended by First
Amendment to Declaration dated 1/29/07 and recorded 2/8/07 as CRFN
2007000025106, Second amendment to Declaration dated 10/11/07 and recorded
1/8/08 as  CRFN 2008000008234, Third Amendment to Declaration date 3/6/09 and to
be recorded with the Register, and Fourth Amendment to Declaration dated as of
3/6/09 and to be recorded with the Register.

 

EXHIBIT C TO LEASE AGREEMENT FOR NEW YORK TIMES

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BASIC RENT PAYMENTS

 

1.             Basic Rent.

 

 (a)          Initial Term.  Subject to the adjustments provided for in
Paragraph 2 below, Basic Rent payable in respect of the Term shall be at the per
annum rate set forth on Schedule “D-1” annexed hereto corresponding to the
applicable Lease Year set forth thereon, payable monthly in advance, on each
Basic Rent Payment Date, in equal installments as per said Schedule “D-1”
annexed hereto.  Pro rata Basic Rent for the period from the date hereof through
the last calendar day of March, 2009 shall be paid on the date hereof.

 

 (b)          Renewal Term.  During any Renewal Term, Annual Basic Rent for each
applicable Renewal Term shall be an amount equal to the greater of (x) 95% of
FMRV as of the first day of the applicable Renewal Term, as determined in
accordance with Paragraph 29 of this Lease, and (y) the Basic Rent then in
effect for the immediately preceding Lease Year, shall be payable in equal
monthly installments in advance.  Only if the Basic Rent for any Renewal Term is
determined to be the Basic Rent under clause (y) hereinabove (“Escalated Basic
Rent”), then same shall be subject to the annual adjustments provided for in
Paragraph 2, below.  In the event of any extension of the Term of this Lease
with respect to only a portion of the Leased Premises under Paragraph 5(c) of
this Lease (the “Retained Floors”), Basic Rent shall be based upon the same
formula as hereinabove provided (i. e., the greater of (x) or (y)) but shall be
pro rated at the same Basic Rent per rentable square foot multiplied by the
percentage that the rentable square footage of the Retained Floors bear to the
rentable square footage of the entire Leased Premises (including the Retained
Floors but exclusive of the Cellar Space) as same is set forth in Paragraph 1 of
this Lease.

 

2.             Adjustments to Basic Rent.  With respect to any Renewal Term,
Escalated Basic Rent shall not be adjusted until the April 1st first occurring
after the first anniversary of the applicable Renewal Term.  As of such
April 1st date and thereafter on each succeeding April 1st during the applicable
Renewal Term, Escalated Basic Rent shall be increased by 2.25% over the Basic
Rent in effect for the most recent one (1) year period immediately preceding
each of the foregoing dates (each such date being hereinafter referred to as the
“Basic Rent Adjustment Date”).

 

3.             Effective as of a given Basic Rent Adjustment Date, Basic Rent
payable under this Lease until the next succeeding Basic Rent Adjustment Date
shall be the Basic Rent in effect after the adjustment provided for as of such
Basic Rent Adjustment Date.  Notice of the new annual Basic Rent shall be
delivered to Tenant on or before the tenth (10th) day preceding each Basic Rent
Adjustment Date, but any failure to do so by Landlord shall not be or be deemed
to be a waiver by Landlord of Landlord’s rights to collect such sums. Tenant
shall pay to Landlord, within ten (10) days after a notice of the new annual
Basic Rent is delivered to Tenant, all amounts due from Tenant, but unpaid,
because the stated amount as set forth above was not delivered to Tenant at
least ten (10) business days preceding the Basic Rent Adjustment Date in
question.

 

EXHIBIT D TO LEASE AGREEMENT FOR NEW YORK TIMES

 

--------------------------------------------------------------------------------


 

SCHEDULE D-1

 

Basic Rent Schedule

 

Lease Year

 

Annual Rent

 

Monthly Rent

 

1

 

$

24,187,500.00

 

$

2,015,625.00

 

2

 

$

24,550,312.50

 

$

2,045,859.38

 

3

 

$

24,918,567.19

 

$

2,076,547.27

 

4

 

$

25,292,345.70

 

$

2,107,695.47

 

5

 

$

25,671,730.88

 

$

2,139,310.91

 

6

 

$

26,056,806.84

 

$

2,171,400.57

 

7

 

$

26,447,658.95

 

$

2,203,971.58

 

8

 

$

26,844,373.83

 

$

2,237,031.15

 

9

 

$

27,247,039.44

 

$

2,270,586.62

 

10

 

$

27,655,745.03

 

$

2,304,645.42

 

11

 

$

27,966,541.71

 

$

2,330,545.14

 

12

 

$

28,595,788.90

 

$

2,382,982.41

 

13

 

$

29,239,194.15

 

$

2,436,599.51

 

14

 

$

29,897,076.02

 

$

2,491,423.00

 

15

 

$

30,569,760.23

 

$

2,547,480.02

 

 

SCHEDULE D-1 TO LEASE AGREEMENT FOR NEW YORK TIMES

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

DEFAULT TERMINATION YIELD SCHEDULE

 

Month

 

Amount

 

3/2009

 

$

227,536,973

 

4/2009

 

$

230,125,742

 

5/2009

 

$

232,767,365

 

6/2009

 

$

235,462,921

 

7/2009

 

$

238,213,512

 

8/2009

 

$

241,020,261

 

9/2009

 

$

243,884,314

 

10/2009

 

$

246,806,841

 

11/2009

 

$

249,789,037

 

12/2009

 

$

252,832,119

 

1/2010

 

$

255,937,331

 

2/2010

 

$

259,105,940

 

3/2010

 

$

262,308,391

 

4/2010

 

$

265,576,225

 

5/2010

 

$

268,910,777

 

6/2010

 

$

272,313,410

 

7/2010

 

$

275,785,513

 

8/2010

 

$

279,328,505

 

9/2010

 

$

282,943,833

 

10/2010

 

$

286,632,974

 

11/2010

 

$

290,397,435

 

12/2010

 

$

294,238,753

 

1/2011

 

$

298,158,499

 

2/2011

 

$

302,158,272

 

3/2011

 

$

306,208,394

 

4/2011

 

$

310,341,205

 

5/2011

 

$

314,558,395

 

6/2011

 

$

318,763,327

 

7/2011

 

$

318,280,596

 

8/2011

 

$

317,795,452

 

9/2011

 

$

317,307,882

 

10/2011

 

$

316,817,874

 

11/2011

 

$

316,325,416

 

12/2011

 

$

315,830,496

 

1/2012

 

$

315,333,101

 

2/2012

 

$

314,833,219

 

3/2012

 

$

314,299,690

 

4/2012

 

$

313,763,493

 

5/2012

 

$

313,224,615

 

6/2012

 

$

312,683,042

 

7/2012

 

$

312,138,762

 

8/2012

 

$

311,591,760

 

9/2012

 

$

311,042,024

 

10/2012

 

$

310,489,538

 

11/2012

 

$

309,934,291

 

12/2012

 

$

309,376,267

 

1/2013

 

$

308,815,453

 

2/2013

 

$

308,251,834

 

3/2013

 

$

307,653,783

 

4/2013

 

$

307,052,741

 

5/2013

 

$

306,448,693

 

6/2013

 

$

305,841,626

 

7/2013

 

$

305,231,523

 

8/2013

 

$

304,618,370

 

9/2013

 

$

304,002,151

 

10/2013

 

$

303,382,851

 

11/2013

 

$

302,760,454

 

12/2013

 

$

302,134,945

 

1/2014

 

$

301,506,309

 

2/2014

 

$

300,874,530

 

3/2014

 

$

300,207,502

 

4/2014

 

$

299,537,139

 

5/2014

 

$

298,863,424

 

6/2014

 

$

298,186,341

 

7/2014

 

$

297,505,872

 

8/2014

 

$

296,822,000

 

9/2014

 

$

296,134,710

 

10/2014

 

$

295,443,983

 

11/2014

 

$

294,749,802

 

12/2014

 

$

294,052,151

 

1/2015

 

$

293,351,011

 

2/2015

 

$

292,646,365

 

3/2015

 

$

291,905,626

 

4/2015

 

$

291,161,182

 

5/2015

 

$

290,413,016

 

6/2015

 

$

289,661,110

 

7/2015

 

$

288,905,444

 

8/2015

 

$

288,146,000

 

9/2015

 

$

287,382,758

 

10/2015

 

$

286,615,700

 

11/2015

 

$

285,844,807

 

12/2015

 

$

285,070,060

 

1/2016

 

$

284,291,438

 

2/2016

 

$

283,508,924

 

3/2016

 

$

282,689,437

 

4/2016

 

$

281,865,853

 

5/2016

 

$

281,038,151

 

6/2016

 

$

280,206,311

 

7/2016

 

$

279,370,311

 

8/2016

 

$

278,530,132

 

9/2016

 

$

277,685,751

 

10/2016

 

$

276,837,149

 

11/2016

 

$

275,984,304

 

12/2016

 

$

275,127,194

 

1/2017

 

$

274,265,799

 

2/2017

 

$

273,400,097

 

3/2017

 

$

272,496,510

 

4/2017

 

$

271,588,406

 

5/2017

 

$

270,675,762

 

6/2017

 

$

269,758,554

 

7/2017

 

$

268,836,760

 

8/2017

 

$

267,910,357

 

9/2017

 

$

266,979,323

 

10/2017

 

$

266,043,633

 

11/2017

 

$

265,103,264

 

12/2017

 

$

264,158,194

 

1/2018

 

$

263,208,398

 

2/2018

 

$

262,253,853

 

3/2018

 

$

261,260,477

 

4/2018

 

$

260,262,134

 

5/2018

 

$

259,258,800

 

6/2018

 

$

258,250,448

 

7/2018

 

$

257,237,055

 

8/2018

 

$

256,218,595

 

9/2018

 

$

255,195,042

 

10/2018

 

$

254,166,372

 

11/2018

 

$

253,132,559

 

12/2018

 

$

252,093,576

 

1/2019

 

$

251,049,398

 

2/2019

 

$

251,049,398

 

Thereafter

 

$

250,000,000

 

 

EXHIBIT E TO LEASE AGREEMENT FOR NEW YORK TIMES

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF ELECTION TO EXTEND TERM

 

[TENANT NAME]
[Tenant address]

 

[Landlord Name]

 

                          , 20   

[Landlord notice address(es) per Paragraph 24 of Lease]

 

 

 

NOTICE is hereby given to the above named Landlord
that                                                     ,
a                            , having an office
at                                                      , as Tenant under that
certain Lease Agreement, made as of February     , 2009, between [620 Eighth NYT
(NY) Limited Partnership], a Delaware limited partnership, as landlord, and NYT
Real Estate Company, LLC, a New York limited liability company, as tenant, a
memorandum of which Lease Agreement was recorded in the Office of the Register
of the City of New York on               , 20     as CRFN:                     
(the “Lease”), hereby elects, pursuant to Paragraph 5(b) of the Lease, to extend
the Term of the Lease with respect to [the entirety][floor(s)       ] [DELETE
AND COMPLETE AS APPLICABLE] of the Leased Premises as of [INSERT RENEWAL DATE]
for a Renewal Term of [INSERT NUMBER OF YEARS OF APPLICABLE RENEWAL TERM] years
commencing on such Renewal Date.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Lease.

 

 

TENANT

 

 

 

 

 

 

 

a

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT F TO LEASE AGREEMENT FOR NEW YORK TIMES

 

1

--------------------------------------------------------------------------------


 

County of New York

)

 

)ss.:

State of New York

)

 

On the        day of                             in the
year                before me, the undersigned, a notary public in and for said
state, personally appeared                                                  ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

Notary Public

 

EXHIBIT F TO LEASE AGREEMENT FOR NEW YORK TIMES

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF LANDLORD’S NON-DISTURBANCE AGREEMENT

SUBORDINATION, NON-DISTURBANCE AND

ATTORNMENT AGREEMENT

 

THIS AGREEMENT, made as of the        day of                                   ,
20     (this “Agreement”) among
                                                , a
                                                , having an office at
                                                 (“Landlord”),
                                                , a
                                                , having an office at
                                                 (“Tenant”)  and
                                                , a
                                                , having an office at
                                                 (“Subtenant”).

 

WITNESSETH:

 

WHEREAS, Landlord is the present owner and holder of the lessee’s interest under
a certain lease more particularly described in Exhibit “A-1”, including an
interest in certain leasehold condominium units in The New York Times Building
Condominium more particularly described on Exhibit “A-2”, located in the
building having a street address of 620 Eighth Avenue, New York, New York
(hereinafter all or any portion of the foregoing leasehold interest subject to
the lien of the Mortgage shall be referred to as the “Property”); and

 

WHEREAS, Tenant is the holder of a subleasehold estate in the Property (the
“Premises”) under and pursuant to the provisions of a certain Lease Agreement
dated as of March       , 2009, between Landlord and Tenant (such Lease
Agreement, including all exhibits and schedules attached thereto, as the same
may be amended, modified, extended, renewed, supplemented or replaced, being
hereinafter referred to as the “Overlease”); and

 

WHEREAS, Subtenant is the subtenant under that certain sublease (the “Sublease”)
dated                                                 , between Tenant and
Subtenant covering                                                  (the
“Subleased Premises”):

 

WHEREAS, Subtenant has requested that Landlord agree not to terminate the
Sublease nor disturb Subtenant’s occupancy under the Sublease in the event the
Overlease shall terminate or be terminated by reason of Tenant’s default; and

 

WHEREAS, Landlord is willing to enter into such an agreement on the terms and
conditions contained herein;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of Ten Dollars and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged,
Landlord and Subtenant agree as follows:

 

1.             Subordination. Subtenant agrees that the Sublease and all of the
terms, covenants and provisions thereof and all rights, remedies and options of
Subtenant thereunder are and shall at all times continue to be fully subject and
subordinate in all respects to the Overlease and any Mortgage (as such term is
defined in the Overlease), and to all advances heretofore made, and hereafter to
be made, pursuant thereto, as the same may be renewed, amended, supplemented,
extended or replaced. This provision shall be self-operative and no further
instrument shall be required to confirm or perfect such subordination. However,
at the request of Landlord, Subtenant shall, at its own expense, execute and
deliver such other documents and take such other action as Landlord reasonably
requests to perfect, confirm or effectuate such subordination.

 

2.            Nondisturbance. Landlord agrees that (a) neither the rights,
possession nor enjoyment of Subtenant under, and in accordance with the terms
of, the Sublease shall be terminated or disturbed by Landlord by reason of the
termination of the Overlease or any termination action or proceeding instituted
by the Landlord under or in connection with the Overlease (each, an “Attornment
Event”), and (b) Subtenant shall not be named or joined as a party therein, and
the exercise by Landlord of any such Attornemnt Event shall be made subject to
all rights of Subtenant under the Sublease, provided that (i) at the time of the
commencement of any Attornment Event or at the time of the conclusion of any
such Attornment Event, (x) the Sublease shall be in full force and effect and
(y) Subtenant shall not be in default (after all applicable notices have been
given and all applicable grace periods have expired in accordance with the terms
of the Sublease) under any of the terms, covenants or conditions of the
Sublease, and (ii) Subtenant may be so named or joined in any such Attornment
Event if required by law, so long as (1) in connection with such naming and
joining of Subtenant, Landlord will not seek to terminate or extinguish
Subtenant’s rights under this Agreement or the Sublease, except as specifically
set forth elsewhere in this Agreement, and (2) none of Subtenant’s rights under
this Agreement or the Sublease shall be impaired or otherwise affected by such
naming or joining of Subtenant in any material respect.  The immediately
preceding sentence shall in no way be deemed a waiver of Landlord’s rights to
enforce any default or remedy against Tenant under the Overlease pursuant to the
terms of the Overlease.

 

3.           Non-Liability. Upon the occurrence of an Attornment Event and the
termination or surrender of the Overlease, the Sublease shall, notwithstanding
any provision to the contrary therein contained, continue in full force and
effect as a direct lease between Landlord and Subtenant, provided that in no
event shall Landlord or its successors or assigns be:

 

(a)          liable for any previous act, omission, or negligence of Tenant as
sublandlord or any prior sublandlord or the failure or default of any prior
sublandlord (including, without limitation, Tenant) to comply with any of its
obligations under the Sublease except to the extent such act, omission,
negligence, failure or default occurs after

 

2

--------------------------------------------------------------------------------


 

the date that Landlord succeeds to the interest of Tenant under the Sublease and
Landlord shall have received written notice of such act, omission, negligence,
failure or default and has had a reasonable opportunity to cure the same, all
subject to the terms and conditions of the Sublease;

 

(b)         subject to any defenses, offsets or counterclaims that Subtenant may
have against any prior sublandlord (including, without limitation, Tenant) which
accrued prior to the date upon which Landlord succeeds to the interest of Tenant
under the Sublease in connection with a default by Tenant thereunder;

 

(c)          bound by any action listed in Section 4 below made without
Landlord’s prior written consent

 

(d)         bound by any prepayment of base rent, additional rent, operating
expenses or any other charges due under the Sublease more than one (1) month in
advance of the due date therefor except for prepayments expressly approved in
writing by the Landlord;

 

(e)          liable for any free rent or any any brokerage commissions or costs,
expenses or liabilities in connection therewith; or

 

(f)          liable for any monies owing by or on deposit with Tenant to the
credit of Subtenant except to the extent received by the Landlord; or

 

(g)         liable for the performance of any work or installations, or for any
contribution, free rent or allowance for the same, required to be performed or
made available by Tenant or any other prior sublandlord under the Sublease.

 

4.            No Changes to Sublease. The Sublease constitutes an inducement to
Landlord to enter into this Agreement. Consequently, Subtenant shall not,
without obtaining the prior written consent of Landlord, (i) enter into any
agreement modifying, amending, extending, renewing, terminating or surrendering
the Sublease, (ii) prepay any of the base rent, additional rent, operating
expenses or any other charges due under the Sublease for more than one (1) month
in advance of the due dates thereof, (iii) voluntarily surrender the premises
demised under the Sublease, in whole or in part, or cancel or terminate the
Sublease, (iv) assign the Sublease or sublet the Subleased Premises or any part
thereof or (v) subordinate or permit the subordination of the Sublease to any
lien other than the Mortgage; and any such amendment, modification, termination,
cancellation, prepayment, voluntary surrender, assignment or subletting, without
Landlord’s prior consent, shall not be binding upon Landlord.

 

5.            Attornment Upon the occurrence of an Attornment Event and the
termination or surrender of the Overlease, Subtenant shall be bound to Landlord
under all of the terms, covenants and conditions of the Sublease (except as set
forth in paragraph 3) for the balance of the term thereof and of any extensions
or renewals thereof that are effected in accordance with the Sublease, with the
same effect as if Landlord were the sublandlord under the Sublease, such
attornment to be effective as of the date such Attornment Event and the
termination or surrender of the Overlease occurs, without the execution of any
further agreement. However, Subtenant agrees, at its own expense, to

 

3

--------------------------------------------------------------------------------


 

execute and deliver, at any time and from time to time upon request of Landlord,
any agreement that may reasonably be necessary or appropriate to evidence such
attornment and the modification of the Sublease pursuant to paragraph 3 hereof,
or, at Landlord’s election, a direct lease with Landlord upon all of the terms
of the Sublease as modified pursuant to paragraph 3 hereof. Failure of Subtenant
to so execute any such an agreement shall not vitiate such attornment. Subtenant
waives the provisions of any statute or rule of law now or hereafter in effect
that may give it any right or election to terminate or otherwise adversely
affect the Sublease or the obligations of Subtenant thereunder by reason of any
proceeding in connection with such Attornment Event or the termination or
surrender of the Overlease.

 

6.           Notice of Default.

 

(a)          Subtenant will promptly deliver to Landlord notice of any default
of Tenant or other circumstance that would entitle Subtenant to cancel the
Sublease or to abate the rent or additional rent or any other amounts payable
thereunder, and agrees that notwithstanding any provision of the Sublease, no
cancellation thereof or abatement shall be effective unless Subtenant shall have
sent Landlord a notice in the manner herein provided and Landlord has failed to
cure the default giving rise to such right to cancellation or abatement within
the time period as Tenant may be entitled to under the Sublease plus thirty (30)
days after receipt of such notice or if such default cannot be cured within that
time, then such additional time as may be necessary if, within such thirty (30)
days, Landlord has notified Tenant of its intention to cure such default and has
commenced and is diligently pursuing the remedies necessary to cure such default
(including, without limitation, commencement of foreclosure proceedings or
eviction proceedings, if necessary, to effect such cure). No cure of Tenant’s
default by Landlord shall be deemed an assumption of Tenant’s other obligations
under the Sublease and no right of Landlord hereunder to receive any notice or
to cure any default shall be deemed to impose any obligation on Landlord to cure
(or attempt to cure) any such default.

 

(b)         Subtenant agrees, from time to time, to state in writing to
Landlord, upon request whether or not, to the best of Subtenant’s actual
knowledge, any default on the part of Tenant exists under the Sublease and the
nature of any such default.

 

7.            Notices. All notices, consents, approvals, demands and other
communications (“notices”) hereunder shall be in writing and shall be delivered
in person, sent by Federal Express or overnight courier or sent by registered or
certified mail, return receipt requested, to any party hereto at its address
below stated or at such other address and to such other persons (but not more
than three at any one time) of which it shall have notified the party giving
such notice in writing.  Notices to Landlord shall be addressed to Landlord at
                                                                        , with a
copy to
                                                                        , and a
copy of all notices given to Landlord shall simultaneously be sent to its
counsel,
                                                                        . 
Notices to Tenant shall be addressed to Tenant at
                                                                        , and a
copy of all notices given to Tenant shall simultaneously be sent to its counsel,
                                                                        . 
Notices to Subtenant shall be addressed to Subtenant at
                                                                        , and a
copy of all notices given to Subtenant

 

4

--------------------------------------------------------------------------------


 

shall simultaneously be sent to its counsel,
                                                                        .  Any
notice sent by such registered or certified mail shall be deemed to have been
served when the addressee either actually receives such notice or refuses to
accept delivery thereof.  Any notice sent by Federal Express or overnight
courier shall be deemed to have been served two (2) business days after the date
it is sent.  Any notice sent by personal delivery shall be deemed to have been
served on the date of such delivery.  Any notice shall be deemed effective and
deemed given by Landlord or Tenant, as the case may be, if signed and sent by
its respective counsel.  Subtenant shall promptly send Landlord copies of any
termination or default notice given by Subtenant under the Sublease.

 

8.             Payment of Rent After Attornment Event Upon the giving by
Landlord to Subtenant of written notice stating that an Event of Default has
occurred under the Overlease and requesting direct payment of rent, Subtenant
shall thereafter pay to Landlord, or as otherwise directed by Landlord, all rent
and other charges coming due under the Sublease. Tenant agrees that Subtenant
shall have the right to rely upon such notice and request from Landlord without
any obligation to inquire as whether an Event of Default actually has occurred
and notwithstanding any notice from or claim of Tenant to the contrary, and
Tenant shall have no right or claim against Subtenant for any such amounts so
paid by Subtenant to Landlord after such notice to Subtenant.  Subtenant further
agrees that Landlord shall not, by reason of the acceptance of any rent under
this Section 8, be subject to any obligation, duty or liability under the
Sublease, except to the extent applicable in this Agreement.

 

9.             Limitations on Landlord’s Liability.  In no event shall the
Landlord, nor any heir, legal representative, successor, or assignee of the
Landlord have any personal liability for the obligations of Landlord under the
Overlease and should the Landlord succeed to the interests of the Tenant under
the Sublease, Subtenant shall look only to the estate and property of Landlord
in the Subleased Premises for the satisfaction of Subtenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by Landlord as sublandlord under the Sublease,
and no other property or assets of Landlord shall be subject to levy, execution
or other enforcement procedure for the satisfaction of Subtenant’s remedies
under or with respect to the Sublease.

 

10.           Miscellaneous. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the parties hereto and
may not be modified or terminated orally. This Agreement and the rights and
obligations of the parties hereunder shall be governed by and construed in
accordance with the law of the State of New York. This Agreement may be signed
in counterparts.

 

11.           Entire Agreement.  This Agreement constitutes the final expression
of the entire agreement of the parties with respect to the subject matter
hereof.

 

12.           WAIVER OF TRIAL BY JURY.  LANDLORD, TENANT AND SUBTENANT HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 

13.           Representations.  Subtenant represents and warrants to Landlord
that as of the date hereof (i) Subtenant is the owner and holder of the
subtenant’s interest under the Sublease; (ii) the Sublease (including exhibits
and schedules thereto) is a complete statement of the agreement between
Subtenant and Tenant with respect to the subleasing of the Subleased Premises,
has not been modified or amended; (iii) the Sublease is in full force and
effect; (iv) to the best of Subtenant’s actual knowledge, neither Tenant nor
Subtenant is in default under any of the terms, covenants or provisions of the
Sublease; (v) no rents, additional rents or other sums payable under the
Sublease have been paid for more than one (1) month in advance of the due dates
thereof; (vi) to the best of Subtenant’s actual knowledge, there are no present
offsets or defenses to the payment of the rents, additional rents, or other sums
payable under the Sublease; and (vii) there is no work to be performed by Tenant
in the Subleased Premises and thee in are no construction allowances, free rent
period or other contribution to be made by the Tenant under the terms of the
Sublease.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

LANDLORD:

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

SUBTENANT

 

 

 

By:

 

 

Name:

 

Title:

 

 

TENANT

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

7

--------------------------------------------------------------------------------


 

County of New York

)

 

)ss.:

State of New York

)

 

On the      day of              in the year                 before me, the
undersigned, a notary public in and for said state, personally
appeared                 , personallyknown to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

Notary Public

 

County of New York

)

 

) ss.:

State of New York

)

 

On the           day of                in the year                  before me,
the undersigned, anotary public in and for said state, personally
appeared                     , personally known to me or proved to me on the
basis of satisfactory evidence to be the individuals) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signatures) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

Notary Public

 

County of New York

)

 

) ss.:

State of New York

)

 

On the     day of               in the year              before me, the
undersigned, a notary public in and for said state, personally
appeared            , personally known to me or proved to me on the basis of
satisfactory evidence to be the individuals) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature^) on
the instrument, the individuals), or die person upon behalf of which the
individual(s) acted, executed the instrument.

 

Notary Public

 

EXHIBIT G TO LEASE AGREEMENT FOR NEW YORK TIMES

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

SEVERANCE LEASE

 

Agreement of Sublease dated as of December 12, 2001 between The New York Times
Building LLC, a New York limited liability company (“NYTB”), as landlord, and
NYT Real Estate Company LLC, a New York limited liability company, a memorandum
of which was recorded in the Office of the City Register of the City of New York
on October 24, 2003 as CRFN 2003000433125, as amended by NYTB’s interest in
which Agreement of Sublease as landlord was assigned by Assignment and
Assumption Agreement dated as of August 15, 2006 to 42nd St. Development
Project, Inc. (“42DP”), as landlord, and recorded in the Office of the City
Register of the City of New York on November 20, 2006 as CRFN 2006000644732,
which Agreement of Sublease was amended pursuant to First Amendment to Agreement
of Sublease (NYT) dated as of August 15, 2006 between 42DP and Mortgagor and
recorded in the Office of the City Register of the City of New York on
November 20, 2006 as CRFN 2006000644735 and by Second Amendment to Agreement of
Sublease (NYT) dated as of January 29, 2007 between 42DP and Mortgagor and
recorded in the Office of the City Register of the City of New York on
February 22, 2007 as CRFN 2007000100157 and by Third Amendment to Agreement of
Sublease (NYT) dated on or about the date of this Mortgage between 42DP and
Mortgagor and intended to be recorded in the Office of the City Register of the
City of New York (such Agreement of Sublease, as so assigned and amended, the
“Severance Lease”).

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

LEGAL DESCRIPTION

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded as CRFN 2007000075106, and Second Amendment
to Declaration dated October 11, 2007 and recorded as CRFN 2008000008734, and
Third Amendment to Declaration dated March 6, 2009 and to be recorded with the
Register (which Declaration, and any further amendments thereto, are hereinafter
collectively called the “Declaration”), establishing a plan for leasehold
condominium ownership of said Building and the land upon which the same is
erected (hereinafter sometimes collectively called the “Property”) and also
designated and described as Tax Lots No. (SEE SCHEDULE ANNEXED), Block 1012
Section 4, Borough of MANHATTAN on the Tax Map of the Real Property Assessment
Department of the City of New York and on the floor plans of said Building
certified by Daniel Kaplan, approved by the Real Property Assessment Bureau on
August 13, 2006 and filed as Condominium Plan No. 1595 on August 15, 2006 in the
aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the

 

3

--------------------------------------------------------------------------------


 

Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

5

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INTENTIONALLY OMITTED

 

EXHIBIT H TO LEASE AGREEMENT FOR NEW YORK TIMES

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF BENEFICIAL ASSIGNMENT

 

ASSIGNMENT AND ASSUMPTION OF SUBLEASE

 

                This ASSIGNMENT AND ASSUMPTION OF SEVERANCE LEASE (the
“Assignment”) dated as of                              , 20     (the “Effective
Date”), by and between NYT REAL ESTATE COMPANY LLC, a New York limited liability
company (“Assignor”), having an office address at c/o The New York Times
Company, 620 Eighth Avenue, New York, New York, 10018, and 620 EIGHTH NYT (NY)
LIMITED PARTNERSHIP, a Delaware limited partnership (“Assignee”), having an
office address at c/o W.P. Carey & Co. LLC, 50 Rockefeller Plaza, 2nd Floor, New
York, New York, 10020.

 

W I T N E S S E T H :

 

                WHEREAS, The New York Times Building LLC, a New York limited
liability company (“NYTB”), and 42nd St. Development Project, Inc. (“42DP”)
entered into that certain Agreement of Lease dated December 12, 2001, as tenant
and landlord, respectively, (the “Ground Lease”), with respect to that certain
real property located at 620 Eighth Avenue, New York, New York, 10018, as more
particularly described in Exhibit A attached hereto and made a part hereof and
all improvements then or thereafter located thereon (collectively, the
“Property”);

 

                WHEREAS, NYTB and Assignor entered into that certain Agreement
of Sublease dated December 12, 2001, as landlord and tenant, respectively, (the
“Original NYT Severance Lease”), a memorandum of which was recorded on
October 24, 2003, in the Office of the City Register, New York County, as CRFN #
                      , which Original NYT Severance Lease was amended pursuant
to First Amendment to Agreement of Sublease (NYT) dated August 15, 2006, between
Landlord and Tenant and recorded in the Office of the City Register of the City
of New York on November 20, 2006, as CRFN # 2006000644735 and by Second
Amendment to Agreement of Sublease (NYT) dated January 29, 2007, between
Landlord and Tenant and recorded in the Office of the City Register of the City
of New York on February 22, 2007, as CRFN # 2007000100157 and by Third Amendment
to Agreement of Sublease (NYT) dated as of March       , 2009, between Landlord
and Tenant and recorded in the Office of the City Register of the City of New
York on March       , 2009, as CRFN #                    (Original NYT Severance
Lease, as so amended, the “NYT Sublease”);

 

                WHEREAS, NYTB submitted the Ground Lease to a leasehold
condominium structure pursuant to Article 9-B of the Real Property Law of the
State of New York and the NYT Sublease covers the condominium units more
particularly described on Exhibit B attached hereto and made a part hereof;

 

                WHEREAS, pursuant to NYTB’s submission of the Ground Lease to a
leasehold condominium structure, NYTB entered into that certain Assignment and
Assumption Agreement with 42DP dated August 15, 2006, whereby NYTB assigned all
of its right, title and interest in and to the Ground Lease (as lessee) and the
NYT Sublease (as lessor) to 42DP;

 

--------------------------------------------------------------------------------


 

                WHEREAS, Assignor and Assignee entered into a financing lease
transaction pursuant to that certain Lease Agreement by and between Assignor, as
tenant, and Assignee, as landlord, dated March     , 2009, for the Property,
which contained a purchase option for $250,000,000.00 (“Purchase Option”),
exercisable on the tenth (10th) anniversary of the commencement date thereof
(“WPC Lease”);

 

                WHEREAS, pursuant to such financing lease transaction, Assignor
and Assignee entered into that certain Assignment and Assumption of Sublease
dated March       , 2009 (“Original Assignment”), which served as collateral
security for Assignor’s obligations under the WPC Lease;

 

                WHEREAS, Assignor failed to exercise timely the Purchase Option
and the Option Lapse Date has occurred under the WPC Lease;

 

                WHEREAS, pursuant to the terms of the WPC Lease, upon the
occurrence of the Option Lapse Date, Assignor is obligated to deliver the
Beneficial Transfer Documents to Assignee, of which this Assignment constitutes
a part;

 

                WHEREAS, in conformity with the terms of the WPC Lease, Assignor
now desires to make a present and absolute assignment of all of its right, title
and beneficial interest in and to the NYT Sublease to Assignee, and not merely
as part of a financing lease transaction; and

 

                WHEREAS, Assignee desires to assume and accept all such right,
title and beneficial interest.

 

                NOW, THEREFORE, in consideration of the foregoing and of other
good and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby covenant and agree as follows:

 

                1.             Capitalized terms used herein without definition
shall have the respective meanings ascribed thereto in the WPC Lease. 
References herein to any document or instrument shall refer to the same as it
may be amended, modified, supplemented, extended, renewed or assigned from time
to time.

 

                2.             Assignor hereby presently assigns, grants,
bargains, sells and transfers all of its right, title and beneficial interest in
and to the NYT Sublease, together with any and all amendments, extensions and
renewals thereof, and together with all rights and obligations accrued or to
accrue under said NYT Sublease on and after the Effective Date, to Assignee and
its successors and assigns, TO HAVE AND TO HOLD the same unto Assignee, its
successors and assigns, from the Effective Date, for all the rest of the
respective term of the NYT Sublease.

 

                3.             Assignee hereby assumes the duties and
obligations and agrees to perform and comply with all of the covenants and
conditions of the NYT Sublease to be performed or complied with by the tenant
thereunder on and after the Effective Date, as if Assignee originally had
executed the NYT Sublease as the tenant thereunder; provided that, as between
Assignor and Assignee, nothing herein shall limit or alter Assignor’s obligation
to continue to perform such obligations pursuant to the terms of the WPC Lease
and the Condominium Documents.

 

                4.             Assignor hereby waives any right of redemption by
Assignor with respect to the Property and, to the fullest extent permitted by
applicable law, waives all rights, claims or defenses available to a mortgagor
under the any applicable law of the State of New York,

 

2

--------------------------------------------------------------------------------


 

including any right to assert that the WPC Lease continues to constitute a
financing lease from and after the Effective Date.

 

                5.             Assignor hereby acknowledges and agrees that,
from and after the Effective Date, the WPC Lease constitutes for all purposes a
true lease for the balance of the term of the WPC Lease and Assignor agrees to
treat the WPC Lease as such for all federal, state and local tax and accounting
purposes in accordance with Paragraph 33(b) of the WPC Lease.

 

                6.             Assignor, concurrently with the execution and
delivery of this Assignment, has delivered to Assignee: (i) a certified check in
an amount equal to the amount of all New York State and New York City transfer
taxes due in connection with the recording of this Assignment, made payable to
or at the direction of Assignee, (ii) a certified check in an amount equal to
all Costs incurred by Assignee in connection with the transactions contemplated
by the Beneficial Transfer Documents, and (iii) a certified check in an amount
equal to the actual costs to obtain a Leasehold Owners ALTA Policy of Title
Insurance in favor of Assignee with respect to the Property effective as of the
date of the transfer of beneficial title contemplated hereby, subject only to
the Permitted Exceptions and otherwise reasonably satisfactory to Assignee,
together with such other customary affidavits or certificates requested by the
applicable land title insurance company to issue such policy.

 

                7.             Assignor indemnifies Assignee from any and all
loss, cost, damage, liability or expense (including, without limitation,
reasonable attorneys’ fees, court costs and disbursements) that may be imposed
on the Assignee by reason of any failure by Assignor to perform any of the
obligations under the NYT Sublease arising prior to the Effective Date.

 

                8.             Assignee indemnifies Assignor from any and all
loss, cost, damage, liability or expense (including, without limitation,
reasonable attorneys’ fees, court costs and disbursements) that may be imposed
on the Assignor by reason of any failure by Assignee to perform any of the
obligations under the NYT Sublease arising from and after the Effective Date;
provided that, as between Assignor and Assignee, nothing herein shall limit or
alter Assignor’s obligation to continue to perform such obligations pursuant to
the terms of the WPC Lease and the Condominium Documents.

 

                9.             Promptly upon request of the other party,
Assignor and Assignee shall each execute, acknowledge (as appropriate) and
deliver to the other such other assurances and take such other actions as may be
reasonably required to carry out the intent and purpose of this Assignment,
provided that neither party shall incur any material additional cost, expense or
obligation in connection with any act that the other party may request.

 

                10.           This Assignment shall be binding on and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

                11.           Nothing expressed or implied in this Assignment is
intended, or will be construed, to confer upon or give any Person other than the
parties hereto, and their successors or permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Assignment, or result in
such Person being deemed a third-party beneficiary of this Assignment.

 

3

--------------------------------------------------------------------------------


 

                12.           This Assignment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

                13.           This Assignment may be executed in counterparts,
each of which shall be an original and all of which together shall constitute
but one (1) and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

 

ASSIGNOR:

 

 

 

 

NYT REAL ESTATE COMPANY LLC, a New York limited liability company

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

 

620 EIGHTH NYT (NY) LIMITED

 

 

PARTNERSHIP, a Delaware limited partnership

 

 

 

 

 

By: 620 EIGHTH GP NYT (NY) LLC, a

 

 

Delaware limited liability company, its general partner

 

 

 

 

 

By: CPA:17 LIMITED PARTNERSHIP, a

 

 

Delaware limited partnership, its sole member

 

 

 

 

 

By: CORPORATE PROPERTY

 

 

ASSOCIATES 17 – GLOBAL INCORPORATED,

 

 

a Maryland corporation, its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

 

)

 

 

) ss.:

COUNTY OF NEW YORK

 

)

 

On the          day of                          in the year 2009, before me, the
undersigned, a Notary Public in and for said state, personally appeared
                                                 personally known to me or
proved to me on the basis or satisfactory evidence to be the person(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

 

 

Notary Public

 

 

 

STATE OF NEW YORK

 

)

 

 

) ss.:

COUNTY OF NEW YORK

 

)

 

On the          day of                          in the year 2009, before me, the
undersigned, a Notary Public in and for said state, personally appeared
                                                 personally known to me or
proved to me on the basis or satisfactory evidence to be the person(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

 

 

 

 

 

 

Notary Public

 

 

EXHIBIT E TO LEASE AGREEMENT FOR NEW YORK TIMES

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as  follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue;

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTION

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded February 8, 2007 as CRFN 2007000075106,
Second Amendment to Declaration dated October 11, 2007 and recorded January 8,
2008 as CRFN 2008000008734, Third Amendment to Declaration dated March 6, 2009
and to be recorded with the Register, and Fourth Amendment to Declaration, dated
as of March 6, 2009, and to be recorded with the Register, subject to receipt of
the City Surveyor’s stamp on the amended floor plans (which Declaration, and any
further amendments thereto, are hereinafter collectively called the
“Declaration”), establishing a plan for leasehold condominium ownership of said
Building and the land upon which the same is erected (hereinafter sometimes
collectively called the “Property”) and also designated and described as Tax
Lots No. (SEE SCHEDULE ANNEXED), Block 1012 Section 4, Borough of MANHATTAN on
the Tax Map of the Real Property Assessment Department of the City of New York
and on the floor plans of said Building certified by Daniel Kaplan, approved by
the Real Property Assessment Bureau on August 13, 2006 and filed as Condominium
Plan No. 1595 on August 15, 2006 in the aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of west 40th Street;

 

3

--------------------------------------------------------------------------------


 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

 

 

 

 

 

 

0-A

 

1001

 

0.6627

%

1- A

 

1003

 

2.0132

%

1-E

 

1007

 

0.0691

%

2-A

 

1009

 

4.7805

%

3-A

 

1010

 

4.7579

%

4-A

 

1011

 

4.5636

%

5-A

 

1012

 

1.6352

%

6-A

 

1013

 

1.7325

%

7-A

 

1014

 

1.7325

%

8-A

 

1015

 

1.7325

%

9-A

 

1016

 

1.7325

%

10-A

 

1017

 

1.7325

%

11-A

 

1018

 

1.7325

%

12-A

 

1019

 

1.7325

%

13-A

 

1020

 

1.7325

%

14-A

 

1021

 

1.7440

%

15-A

 

1022

 

1.3998

%

16-A

 

1023

 

1.7484

%

17-A

 

1024

 

1.7207

%

18-A

 

1025

 

1.7711

%

19-A

 

1026

 

1.7711

%

20-A

 

1027

 

1.7711

%

28-A

 

1035

 

0.4446

%

 

--------------------------------------------------------------------------------